Exhibit 10.2

 

Pursuant to 17 C.F.R. § 240.24b-2, confidential information (indicated by [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

[g138431kg01i001.jpg]

Document A133 TM — 2009

 

Standard Form of Agreement Between Owner and Construction Manager as Constructor
where the basis of payment is the Cost of the Work Plus a Fee with a Guaranteed
Maximum Price

 

AGREEMENT made as of the 28th day of January in the year 2011

 

BETWEEN the Owner:

(Name, legal status and address)

 

United Therapeutics Corporation

1040 Spring Street

Silver Spring, MD 20910

 

and the Construction Manager:

(Name, legal status and address)

 

DPR Construction, a General Partnership

2000 Aerial Center, Suite 109

Morrisville, NC 27560

 

for the following Project:

(Name and address or location)

 

Construction services in connection with the Phase II expansion of the Owner’s
Administration/Laboratory/Manufacturing facility located in Research Triangle
Park, NC, to include a GMP warehouse and manufacturing area, a day care facility
and office space, and converting a portion of the existing facility, as more
fully described on Exhibit A attached hereto.

 

The Architect:

(Name, legal status and address)

CRB- Consulting Engineering, Inc.

1255 Crescent Green, Suite 350

Cary, NC 27518

 

The Owner’s Designated Representative:

(Name, address and other information)

 

David S. Zaccardelli, Pharm.D.

EVP, Pharmaceutical Development & Operations

Chief Manufacturing Officer

United Therapeutics Corporation

55 TW Alexander Drive

Research Triangle Park, NC 27709

 

The Construction Manager’s Designated Representative:

(Name, address and other information)

 

Jeffrey B. Vertucci

Regional Manager — Mid Atlantic

 

ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed. A vertical line in the left margin of this
document indicates where the author has added necessary information and where
the author has added to or deleted from the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

AIA Document A201 TM–2007, General Conditions of the Contract for Construction,
is adopted in this document by reference. Do not use with other general
conditions unless this document is modified.

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

1

--------------------------------------------------------------------------------


 

DPR Construction, a General Partnership

2941 Fairview Park Drive, Suite 600

Falls Church, VA 22042

 

The Architect’s Designated Representative:

(Name, address and other information)

 

Bill Mahle

CRB-Consulting Engineering, Inc.

1255 Crescent Green, Suite 350

Cary, NC 27518

 

The Owner and Construction Manager agree as follows.

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

2

--------------------------------------------------------------------------------


 

TABLE OF ARTICLES

 

1                 GENERAL PROVISIONS

 

2                 CONSTRUCTION MANAGER’S RESPONSIBILITIES

 

3                 OWNER’S RESPONSIBILITIES

 

4                 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

 

5                 COMPENSATION FOR CONSTRUCTION PHASE SERVICES

 

6                 COST OF THE WORK FOR CONSTRUCTION PHASE

 

7                 PAYMENTS FOR CONSTRUCTION PHASE SERVICES

 

8                 INSURANCE AND BONDS

 

9                 DISPUTE RESOLUTION

 

10          TERMINATION OR SUSPENSION

 

11          MISCELLANEOUS PROVISIONS

 

12          SCOPE OF THE AGREEMENT

 

ARTICLE 1           GENERAL PROVISIONS

§ 1.1 The Contract Documents

The Contract Documents consist of this Agreement and all Exhibits attached
hereto and Modifications issued after execution of this Agreement, all of which
form the Contract and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. Upon the Owner’s acceptance of the Construction
Manager’s Guaranteed Maximum Price proposal, the Contract Documents will also
include the documents described in Section 2.2.3 and identified in the
Guaranteed Maximum Price Amendment and revisions prepared by the Architect and
furnished by the Owner as described in Section 2.2.8. The Contract represents
the entire and integrated agreement between the parties hereto and supersedes
prior negotiations, representations or agreements, either written or oral. If
anything in the other Contract Documents, other than a Modification, is
inconsistent with this Agreement, this Agreement shall govern.

 

§ 1.2 Relationship of the Parties

The Construction Manager accepts the relationship of trust and confidence
established by this Agreement and covenants with the Owner to cooperate with the
Architect and exercise the Construction Manager’s skill and judgment in
furthering the interests of the Owner; to furnish efficient construction
administration, management services and supervision; to furnish at all times an
adequate supply of workers and materials; and to perform the Work in an
expeditious and economical manner consistent with the Owner’s interests. The
Owner agrees to furnish or approve, in a timely manner, information required by
the Construction Manager and to make payments to the Construction Manager in
accordance with the requirements of the Contract Documents.

 

§ 1.3 General Conditions

For the Preconstruction Services, AIA Document A201 TM–2007, General Conditions
of the Contract for Construction, as modified and as attached hereto as
Exhibit B (the “General Conditions”) shall apply only as specifically provided
in this Agreement. For the Construction Services, whether performed during the
Preconstruction Phase or the Construction Phase, the General Conditions shall
apply in all cases. The term “Contractor” as used in the General Conditions
shall mean the Construction Manager. The term “Contract Sum” as used in the
General Conditions hall mean “Guaranteed Maximum Price” as defined herein. Any
reference in the General Conditions to costs to be borne by the Contractor (or
Work to be carried out at the Contractor’s expense) shall be reimbursable to the
Construction Manager as a Cost of the Work to the extent permitted by the
provisions of this Agreement.

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2           CONSTRUCTION MANAGER’S RESPONSIBILITIES

The Construction Manager’s Preconstruction Phase responsibilities are set forth
in Sections 2.1 and 2.2. The Construction Manager’s Construction Phase
responsibilities are set forth in Section 2.3. The Owner and Construction
Manager may agree for the Construction Phase to commence prior to completion of
the Preconstruction Phase, in which case, both phases will proceed concurrently.

 

The Construction Manager shall furnish only skilled and properly trained staff
for the performance of the Work. The key members of the Construction Manager’s
staff shall be persons listed in Exhibit G attached hereto. As part of the
Guaranteed Maximum Price Amendment (hereinafter defined) the Construction
Manager shall supplement Exhibit G with the key members of its consultants’
staff who shall be reasonably acceptable to the Owner. Such key members of the
Construction Manager’s staff and consultants’ staff: (i) shall be dedicated to
the Project on the approximate percentage basis set forth in Exhibit G, unless
the Owner and the Construction Manager agree otherwise in writing, and
(ii) shall not be changed without the written consent of the Owner, which
consent shall not be unreasonably withheld or delayed, unless such personnel
become unable to perform any required duties due to death, disability or
termination of employment with the Construction Manager by such personnel, in
which case the Owner’s consent shall not be required. The Construction Manager
acknowledges and agrees that the designation and dedication of such key
personnel and their availability to work on this Project will be a material
inducement to the Owner in signing the Guaranteed Maximum Price Amendment. The
Owner and the Construction Manager shall agree on mutually acceptable substitute
personnel, if any. The Owner may require that the Construction Manager remove
and replace personnel reasonably unacceptable to the Owner.

 

The Construction Manager shall comply with the requirements and restrictions
contained in the documents listed in Exhibit F attached hereto.

 

§ 2.1 Preconstruction Phase

§ 2.1.1 The Construction Manager shall provide a preliminary evaluation of the
Owner’s program, schedule and construction budget requirements, each in terms of
the other.

 

§ 2.1.2 Consultation

The Construction Manager shall schedule and conduct weekly meetings with the
Architect and Owner to discuss such matters as procedures, progress,
coordination, and scheduling of the Work. The Construction Manager shall advise
the Owner and the Architect on proposed site use and improvements, selection of
materials, and building systems and equipment. The Construction Manager shall
also provide recommendations consistent with the Project requirements to the
Owner and Architect on constructability; availability of materials and labor and
actions designed to minimize adverse effects of labor or material shortages;
time requirements for procurement, installation and construction; and factors
related to construction cost including, but not limited to, costs of alternative
designs or materials, preliminary budgets, life-cycle data, and possible cost
reductions.

 

§ 2.1.3 The Construction Manager hereby acknowledges the preliminary Project
Schedule prepared by the Owner, a copy of which is attached hereto as Exhibit E,
and agrees that all schedules prepared by the Construction Manager shall be
consistent therewith, except as otherwise approved by the Owner in its sole
discretion. When updates to the Project Schedule are approved by the Owner, such
updates shall replace the then current Project Schedule set forth in Exhibit H.
The Construction Manager, in consultation with the Owner, shall periodically
update the Project Schedule for the Architect’s review and the Owner’s approval.
The Construction Manager shall obtain the Owner’s and the Architect’s approval
to any change to the portion of the Project Schedule relating to the performance
of the Architect’s services. The Construction Manager shall coordinate and
integrate the Project Schedule with the services and activities of the Owner,
the Architect and the Construction Manager. As design proceeds, the Project
Schedule shall be updated (not less than monthly) to indicate proposed activity
sequences and durations, milestone dates for receipt and approval of pertinent
information, submittal of a Control Budget and Guaranteed Maximum Price proposal
(each as defined below), preparation and processing of shop drawings and
samples, delivery of materials or equipment requiring long-lead-time
procurement, Owner’s occupancy requirements showing portions of the Project
having occupancy priority, and the proposed date of Substantial Completion. If
Project Schedule updates indicate that the milestones set forth in previously
approved Project Schedules may not be met, the Construction Manager shall make
appropriate recommendations in writing to the Owner and the Architect.

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

4

--------------------------------------------------------------------------------


 

§ 2.1.4 Phased Construction

The Construction Manager shall provide recommendations with regard to
accelerated or fast-track scheduling, procurement, or phased construction. The
Construction Manager shall take into consideration cost reductions, cost
information, constructability, overall coordination of the Work, trade
jurisdictions, provisions for temporary facilities and procurement and
construction scheduling issues.

 

§ 2.1.5 Preliminary Cost Estimates

§ 2.1.5.1 Based on the preliminary design and other design criteria prepared by
the Architect, the Construction Manager shall prepare preliminary estimates of
the Cost of the Work or the cost of program requirements using area, building
type, volume and similar conceptual estimating techniques, as appropriate, for
the Architect’s review and Owner’s approval. If the Architect or Construction
Manager suggest alternative materials and systems, the Construction Manager
shall provide cost evaluations of those alternative materials and systems.

 

§ 2.1.5.2 The Schematic Design Documents have been completed. During the
progress of the Design Development and Construction Documents, the Construction
Manager shall prepare and update, at appropriate intervals agreed to by the
Owner, Construction Manager and Architect, or otherwise as set forth in the
Project Schedule, estimates of the Cost of the Work of increasing detail and
refinement and allowing for the further development of the design until such
time as the Owner and Construction Manager agree on a Guaranteed Maximum Price
for the Work. Such estimates shall be provided for the Architect’s review and
the Owner’s approval. The Construction Manager shall inform the Owner and
Architect when estimates of the Cost of the Work exceed the latest approved
Project budget and make recommendations for corrective action.

 

§ 2.1.5.3 Attached hereto as part of Exhibit C is a budget for the Work (the
“Control Budget”). During the preparation of the Construction Documents, the
Construction Manager shall update and refine this estimate at least monthly, or
as otherwise reasonably requested by the Owner. In addition, the Construction
Manager shall make formal detailed presentations to Owner and the Architect and
update the Control Budget for each of the base building work and fit-out work
when (1) the Design Development Documents are complete, and (2) substantially
all subcontractor bids have been received by the Construction Manager. Such
presentations shall include a detailed explanation of the basis for the Control
Budget, including, but not limited to, any allowances included therein,
constructability review and value engineering alternatives. After the Design
Development Phase, the Construction Manager shall review proposed design
refinements for their impact on the Control Budget and shall recommend
alternative construction materials, systems, or sequences if required to
maintain the Control Budget and preliminary Project Schedule, or otherwise
desirable. The Construction Manager shall regularly meet with the Architect and
the Owner throughout the Preconstruction Phase to evaluate and make
recommendations on the following: (1) site use and improvements, (2) impact of
Owner-requested modifications, if any, (3) building materials and mechanical and
electrical systems selection and fill/finish equipment selection,
(4) construction feasibility, (5) time factors for procurement, installation and
construction completion, (6) factors influencing construction cost and possible
economies, and (7) alternative designs and other “value engineering”
suggestions. Throughout the Preconstruction Phase, the Construction Manager
shall provide “value engineering” services consisting of a review of the cost,
quality and schedule influences of proposed building materials, systems and
construction methods as well as equipment needs relative to design objectives in
order to identify options for obtaining optimal values for the Owner. Particular
factors evaluated shall include, but not be limited to, overall construction
cost, initial vs. life-cycle cost, alternative materials and equipment and
methods of construction, impacts on related trades and building systems, major
cost variables and risks, impact on local manpower and schedule, local
availability of systems, materials, and equipment, ability of components to
interact with other building components, no overlap in sub-pricing or
specifications, regulatory considerations, and environmental impact. The Owner
acknowledges that the Construction Manager is in no way providing professional
services which constitute the practice of architecture or engineering, except to
the extent the scope of Work includes design-build services.

 

§ 2.1.5.4 If any revised Control Budget for the Work exceeds the Cost of Work
indicated in previous submissions of the Control Budget, the Construction
Manager shall make appropriate recommendations regarding modifications necessary
to maintain the Control Budget to the Owner and the Architect, and a new scope
and/or Control Budget shall be developed based on any accepted recommendations,
except as otherwise approved in writing by Owner.

 

§ 2.1.6 Subcontractors and Suppliers

The Construction Manager shall canvass the market to determine bidding interest
and shall carry out an active program to develop bidders’ interest in the
Project. The Construction Manager shall prepare a bidder’s list for the

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

5

--------------------------------------------------------------------------------


 

review and approval of the Owner prior to commencement of the Construction
Documents phase and again prior to submission of the Guaranteed Maximum Price
proposal. The Owner or Architect may suggest other names to be included in such
list. If interest is lacking among potential subcontractors ad it appears that
competition will be inadequate, the Construction Manager shall, upon the Owner’s
request, identify possible reasons and/or recommend possible strategies for
expanding the competition. The Architect will promptly reply in writing to the
Construction Manager if the Architect or the Owner know of any objection to such
subcontractor or supplier. The receipt of such list shall not require the Owner
or Architect to investigate the qualifications of proposed subcontractors or
suppliers, nor shall it waive the right of the Owner or Architect later to
object to or reject any proposed subcontractor or supplier. The Construction
Manager shall timely conduct a market study to determine the local market area
labor conditions that may affect the Project in sufficient time for the design
team to incorporate the results of the survey into the Construction Documents.

 

§ 2.1.7 The Construction Manager shall prepare, for the Architect’s review and
the Owner’s acceptance, a procurement schedule for items that must be ordered
well in advance of construction. The Construction Manager shall expedite and
coordinate the ordering and delivery of materials that must be ordered well in
advance of construction. If the Owner agrees to procure any items prior to the
establishment of the Guaranteed Maximum Price, the Owner shall procure the items
on terms and conditions acceptable to the Construction Manager or, at the
Owner’s direction, the Construction Manager shall procure such items on terms
and conditions satisfactory to the Owner. Upon the establishment of the
Guaranteed Maximum Price, the Owner shall assign any contracts it entered into
for these items to the Construction Manager and the Construction Manager shall
thereafter accept responsibility for them. In the event the Owner and the
Construction Manager do not agree to a Guaranteed Maximum Price and this
Contract is terminated, the Construction Manager shall assign any contracts it
entered into for these items to the Owner and the Owner shall thereafter accept
responsibility for them.

 

§ 2.1.8 The Construction Manager shall draft all invitations or solicitations to
bid for the Work, and shall assemble the solicitation packages with the Owner’s
prior written approval. The Construction Manager shall ensure that the drawings
and specifications included in the bid packages are complete and up to date, and
shall include an appropriate subcontract form approved by the owner for
inclusion in the solicitation. The Construction Manager shall ensure that the
final solicitation package includes all accepted comments, changes, and
corrections from the final design review.

 

§ 2.1.9 The Owner will review and the Owner will endeavor to approve in writing
five (5) pre-qualified bidders (but not less than three [3]) for each package.
In the event that the Construction Manager intends to perform any of the Work
with its own forces, the Construction Manager shall notify the Owner of such
desire to self-perform such portion of the Work. Upon the Owner’s approval, the
Construction Manager shall be deemed a pre-qualified bidder for such portion of
the Work. The Construction Manager shall only be entitled to self-perform Work
if it can demonstrate to the Owner that such Work will be performed on terms and
conditions at least equal to those which would apply in a fully competitive bid
environment. Such self-performed Work, if approved, may, at the election of the
Owner, be subject to either a guaranteed maximum price or lump sum price, within
the Guaranteed Maximum Price for the entire Work.

 

§ 2.1.10 The Construction Manager shall review all accepted bids for
completeness, responsiveness, scope overlaps and omissions, prepare a record of
bidding and a detailed bid analysis, and recommend to the Owner those
Subcontractors, separate contractors, and suppliers necessary and sufficient to
provide a completed and fully operational Project in accordance with the
Contract Documents and the Control Budget. At least three (3) responsive bids
must be received from qualified and responsible Subcontractors in each trade.
The Owner reserves the right to be present during the subcontractor bid and
clarification process, and shall have the right to review all bids. The
Construction Manager shall review all Subcontractors’ proposed substitutions for
suitability and cost effectiveness, and shall make corresponding recommendations
to the Owner. The Construction Manager shall work closely with the Owner and the
Architect to identify potential areas of cost savings that can be achieved, and
shall negotiate all final subcontracts in the Owner’s best interests.

 

§ 2.1.11 Extent of Responsibility

The Construction Manager shall exercise reasonable care in preparing schedules
and estimates. The Construction Manager, however, does not warrant or guarantee
estimates and schedules except as may be included as part of the Guaranteed
Maximum Price or Project Schedule. The Construction Manager is not required to
ascertain that the Drawings and Specifications are in accordance with applicable
laws, statutes, ordinances, codes, rules and regulations, or lawful orders of
public authorities, but the Construction Manager shall promptly report to the
Architect and Owner

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

6

--------------------------------------------------------------------------------


 

any nonconformity discovered by or made known to the Construction Manager as a
request for information in such form as the Architect may require. Obligations
of the Construction Manager with respect to errors, omissions and ambiguities in
the Contract Documents after agreement on the Guaranteed Maximum Price are as
set forth in the General Conditions.

 

§ 2.1.12 Notices and Compliance with Laws

The Construction Manager shall comply with applicable laws, statutes,
ordinances, codes, rules and regulations, and lawful orders of public
authorities applicable to its performance under this Contract, and with equal
employment opportunity programs, and other programs as may be required by
governmental and quasi governmental authorities for inclusion in the Contract
Documents.

 

§ 2.1.13 Design Review

Without limiting the responsibilities of the Architect, the Construction Manager
shall assist the Owner and the Architect during the design phase by continually
assisting with the coordination of design development, performing design
constructability reviews, assisting with problem resolution, performing schedule
control, identifying conflicts and keeping the Owner apprised of the design
status at all times. Constructability reviews shall include, without limitation,
review of the Contract Documents to discover any non-constructable or
impractical construction details, or conflicts between the trades.

 

§ 2.1.14 Review of Submittals

The Construction Manager shall review all project team submittals for
constructability and/or errors, omissions, and accuracy. In addition, the
Construction Manager shall participate in Project reviews as reasonably
requested by the Owner, and review as reasonably requested by the Owner, and
review Construction Documents prepared by the Architect as they are developed,
and when they are ready for printing. The Construction Manager shall provide
written comments on all design submittals within ten (10) days after submittal.

 

§ 2.1.15 Cost Control and Reporting

During the pre-construction phase, the Construction Manager shall monitor
regularly the Control Budget for the Project, including construction, general
conditions and fees, and any other Project-associated costs. The Construction
Manager shall advise the Owner immediately whenever a cost category estimate is
tending to exceed funds budgeted. All cost control and reporting is to be based
on data developed independently by the Construction Manager, separate from that
of the Architect.

 

§ 2.1.16 Coordination of Contract Documents

In addition to the foregoing, the Construction Manager shall review the
Architect’s drawings and specifications at (a) completion of Design Development
Documents, (b) completion of documents necessary to obtain a building permit
(“Permit Documents”), and (c) completion of Construction Documents for
constructability, and conformance with the assumptions of the Control Budget and
the Guaranteed Maximum Price, when established, and recommend alternate
solutions when the design as developed affects schedule or construction
feasibility.

 

§ 2.1.17 Reporting Requirements

The Construction Manager shall prepare and maintain a Change Estimate Log,
Change Order Log, Cost-to-Complete Budget, and Cost Status Report, a Contract
Document s Log and a Shop Drawing/Submittal Log (each to be reviewed on a
monthly basis). In addition, the Construction Manager shall prepare a Request
for Information (RFI) Log and Open Issues and Nonconforming Issues Log each to
be reviewed at weekly meetings with the Owner.

 

(Paragraphs deleted)

§ 2.2 Guaranteed Maximum Price Proposal and Contract Time

§ 2.2.1 At a time to be mutually agreed upon by the Owner and the Construction
Manager (or otherwise to the extent set forth in the Project Schedule), the
Construction Manager shall prepare a Guaranteed Maximum Price proposal for the
Owner’s review and acceptance. The Guaranteed Maximum Price in the proposal
shall be the sum of the Construction Manager’s estimate of the Cost of the Work,
including contingencies described in Section 2.2.4, and the Construction
Manager’s Fee. To the extent that General Conditions Costs or other cost items
are set forth in Exhibit C attached hereto, the Guaranteed Maximum Price
proposal shall not exceed the amounts set forth in Exhibit C. In no event shall
the Guaranteed Maximum Price set forth in the proposal exceed the Control
Budget, as such Control Budget may have been revised in accordance with the
written approval of the Owner.

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

7

--------------------------------------------------------------------------------


 

§ 2.2.2 To the extent that the Drawings and Specifications referenced in the
Guaranteed Maximum Price proposal are anticipated to require further development
by the Architect, the Construction Manager shall provide in the Guaranteed
Maximum Price for such further development consistent with the Contract
Documents and reasonably inferable therefrom. Such further development does not
include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

 

§ 2.2.3 The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include the following:

.1              A list of the Drawings and Specifications, including all Addenda
thereto, and the Conditions of the Contract;

.2              A list of the clarifications and assumptions made by the
Construction Manager in the preparation of the Guaranteed Maximum Price
proposal, including assumptions under Section 2.2.2, to supplement the
information provided by the Owner and contained in the Drawings and
Specifications;

.3              A statement of the proposed Guaranteed Maximum Price, including
a statement of the estimated Cost of the Work organized by trade categories or
systems, allowances, General Conditions Costs (referenced in Section
2.2.5),Contingency (referenced in Section 2.2.4), other guaranteed line items
and the Construction Manager’s Fee (which shall not be greater than the amount
set forth therefor in Exhibit C);

.4              The anticipated date or dates of Substantial Completion upon
which the proposed Guaranteed Maximum Price is based (which shall be no later
than the date(s) set forth in Exhibit H); and

.5              A date by which the Owner must accept the Guaranteed Maximum
Price, which shall be no earlier than sixty (60) days after submission of the
Guaranteed Maximum Price proposal.

 

§ 2.2.4 In preparing the Construction Manager’s Guaranteed Maximum Price
proposal, the Construction Manager shall include its contingency for the
Construction Manager’s exclusive use (“Contingency”). It is understood that the
Contingency line item is to cover costs and expenses of the Construction Manager
incurred as a result of unforeseen or unanticipated events or circumstances;
provided, however, any such cost or expense must otherwise be reimbursable as a
Cost of the Work hereunder. The Construction Manager may transfer amounts from
the Contingency line item to other line items (other than the line items for
General Conditions Costs, Construction Manager’s Fee and other guaranteed line
items), and may transfer amounts from other line items to the Contingency line
item, with the prior written consent of the Owner, such consent not to be
unreasonably withheld.

 

§ 2.2.5 The Cost of the Work portion of the Guaranteed Maximum Price shall
contain a line item entitled “General Conditions Costs.” A breakdown of the
items comprising General Conditions Costs is set forth in Exhibit C. Exhibit C
also states the value of General Conditions Costs to be established, set forth
as a percentage of other items of Cost of the Work. As part of the Guaranteed
Maximum Price proposal, the Construction Manager shall submit a dollar value for
the General Conditions Costs based on the percentage set forth in Exhibit C.
Notwithstanding anything in the Contract Documents to the contrary, the total
cost of the General Conditions Costs shall be the maximum amount therefor set
forth in Exhibit C (based on the assumptions set forth therein). , and shall be
adjusted only to the extent (a) approved in writing by the Owner; or
(b) pursuant to Article 7 of the General Conditions. [The General Conditions
Cots shall be paid as incurred, but in no event greater than a prorated share
based on the Contract Time.

 

§ 2.2.6 The Construction Manager shall meet with the Owner and Architect to
review the Guaranteed Maximum Price proposal. In the event that the Owner and
Architect discover any inconsistencies or inaccuracies in the information
presented, they shall promptly notify the Construction Manager, who shall make
appropriate adjustments to the Guaranteed Maximum Price proposal, its basis, or
both. During such time period, at the election of the Owner, all allowance items
shall be converted to line items with the Guaranteed Maximum Price.

 

§ 2.2.7 If the Owner notifies the Construction Manager that the Owner has
accepted the Guaranteed Maximum Price proposal in writing before the date
specified in the Guaranteed Maximum Price proposal, the Guaranteed Maximum Price
proposal shall be deemed effective without further acceptance from the
Construction Manager. Following acceptance of a Guaranteed Maximum Price, the
Owner and Construction Manager shall execute the Guaranteed Maximum Price
Amendment amending this Agreement, a copy of which the Owner shall provide to
the Architect. The Guaranteed Maximum Price Amendment shall set forth the agreed
upon Guaranteed Maximum Price with the information and assumptions upon which it
is based.

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

8

--------------------------------------------------------------------------------


 

§ 2.2.8 The Construction Manager shall not incur any cost to be reimbursed as
part of the Cost of the Work prior to the commencement of the Construction
Phase, unless the Owner provides prior written authorization for such costs.

 

§ 2.2.9 The Owner may authorize the Architect to provide the revisions to the
Drawings and Specifications to incorporate the agreed-upon assumptions and
clarifications contained in the Guaranteed Maximum Price Amendment. The Owner
shall promptly furnish those revised Drawings and Specifications to the
Construction Manager as they are revised. The Construction Manager shall notify
the Owner and Architect of any inconsistencies between the Guaranteed Maximum
Price Amendment and the revised Drawings and Specifications.

 

§ 2.2.10 The Construction Manager shall include in the Guaranteed Maximum Price
all sales, consumer, use and similar taxes for the Work provided by the
Construction Manager that are legally enacted, whether or not yet effective, at
the time the Guaranteed Maximum Price Amendment is executed. To the extent any
tax exemptions are available to the Owner, the Owner shall so advise the
Construction Manager prior to preparation of the Guaranteed Maximum Price
proposal so that such tax exemptions are taken into account in determining the
Guaranteed Maximum Price.

 

§ 2.3 Construction Phase

§ 2.3.1 General

§ 2.3.1.1 For purposes of Section 8.1.2 of the General Conditions, the date of
commencement of the Work shall mean the date of commencement of the Construction
Phase as set forth in a written notice to proceed issued by the Owner.

 

(Paragraph deleted)

§ 2.3.2 Administration

§ 2.3.2.1 Those portions of the Work that the Construction Manager does not
customarily perform with the Construction Manager’s own personnel shall be
performed under subcontracts or by other appropriate agreements with the
Construction Manager. The Construction Manager shall not be entitled to
self-perform trade work (“Self-Performed Work”) without the consent of the
Owner, after the Construction Manager demonstrates to the satisfaction of the
Owner that the Self-Performed Work shall be performed on terms and conditions at
least equal to that available if such Work was performed by Subcontractors or
suppliers, including, but not limited to, providing payment and performance
bonds. The Owner may designate specific persons from whom, or entities from
which, the Construction Manager shall obtain bids. The Construction Manager
shall obtain bids from Subcontractors and from suppliers of materials or
equipment fabricated especially for the Work and shall deliver such bids to the
Architect and the Owner. The Owner shall then determine, with the advice of the
Construction Manager and the Architect, which bids will be accepted. The
Construction Manager shall not be required to contract with anyone to whom the
Construction Manager has reasonable objection.

 

§ 2.3.2.2 If the Guaranteed Maximum Price has been established and when a
specific bidder (1) is recommended to the Owner by the Construction Manager,
(2) is qualified to perform that portion of the Work, and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Construction Manager may require that a Change Order be issued to
adjust the Contract Time and the Guaranteed Maximum Price by the difference
between the bid of the person or entity recommended to the Owner by the
Construction Manager and the amount and time requirement of the subcontract or
other agreement actually signed with the person or entity designated by the
Owner.

 

§ 2.3.2.3 Subcontracts or other agreements shall conform to the applicable
payment provisions of this Agreement, and shall not be awarded on the basis of
cost plus a fee without the prior consent of the Owner. If the Subcontract is
awarded on a cost-plus a fee basis, the Construction Manager shall provide in
the Subcontract for the Owner to receive the same audit rights with regard to
the Subcontractor as the Owner receives with regard to the Construction Manager
in Section 6.11 below.

 

§ 2.3.2.4 If the Construction Manager intends to solicit a bid from a “related
party” according to Section 6.10, then the Construction Manager shall promptly
notify the Owner in writing of such relationship and if the Construction Manager
recommends such related party, the Construction Manager shall, with such
recommendation, notify the Owner of the specific nature of the contemplated
transaction, according to Section 6.10.2.

 

§ 2.3.2.5 The Construction Manager shall schedule and conduct meetings to
discuss such matters as procedures, progress, coordination, scheduling, and
status of the Work. The Construction Manager shall prepare and promptly

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

9

--------------------------------------------------------------------------------


 

distribute minutes to the Owner and Architect no later than three business days
following each meeting. During the Construction phase, meetings shall be held
weekly.

 

§ 2.3.2.6 Upon the execution of the Guaranteed Maximum Price Amendment, the
Construction Manager shall prepare and submit to the Owner and Architect a
construction schedule for the Work and submittal schedule in accordance with
Section 3.10 of the General Conditions and the other provisions of the Contract
Documents. .

 

§ 2.3.2.7 The Construction Manager shall record the progress of the Project. On
a monthly basis, or more frequently as reasonably requested by the Owner, the
Construction Manager shall submit written progress reports to the Owner and
Architect, showing percentages of completion and other information required by
the Owner. The Construction Manager shall also keep, and make available to the
Owner and Architect, a daily log containing a record for each day of weather,
portions of the Work in progress, number of workers on site, identification of
equipment on site, problems that might affect progress of the work, accidents,
injuries, and other information required by the Owner.

 

§ 2.3.2.8 The Construction Manager shall develop a system of cost control for
the Work, including regular monitoring of actual costs for activities in
progress and estimates for uncompleted tasks and proposed changes. The
Construction Manager shall identify variances between actual and estimated costs
and report the variances to the Owner and Architect and shall provide this
information in its monthly reports to the Owner and Architect, in accordance
with Section 2.3.2.7 above.

 

§ 2.3.2.8 Notwithstanding anything in the Construction Manager’s subcontract
form, short form subcontract form or purchase order form, the Construction
Manager is not entitled to offset amounts due to Subcontractors and/or suppliers
from the Construction Manager on this Project against any liabilities of
Subcontractors and/or suppliers to the Construction Manger on other projects.

 

§ 2.4 Professional Services

Section 3.12.10 of the General Conditions shall apply to both the
Preconstruction and Construction Phases.

 

§ 2.5 Hazardous Materials

Section 10.3 of the General Conditions shall apply to both the Preconstruction
and Construction Phases.

 

§ 2.6 Liquidated Damages

The parties acknowledge that as of the date of execution of the Guaranteed
Maximum Price Amendment, it will be extremely difficult to ascertain with
accuracy the extent of the actual damages that the Owner would suffer as a
result of any delay in achieving the date(s) of Substantial Completion of the
Work set forth in the Guaranteed Maximum Price Amendment, as such date(s) may be
adjusted in accordance with the provisions of this Contract. Therefore, in the
event the Construction Manager does not achieve Substantial Completion of the
Work by the date(s) specified in the Guaranteed Maximum Price Amendment, as such
date(s) may be adjusted pursuant to the provisions of the Contract Documents,
the Construction Manager shall pay the Owner, as liquidated damages and not as a
penalty, the following amounts for each day the actual date(s) of Substantial
Completion of the Work exceeds the scheduled date(s) of Substantial Completion.

 

First 30 days

 

$7,500 per day

 

All days thereafter

 

$10,000 per day

 

 

Such liquidated damages are hereby agreed to be a reasonable pre-estimate of
damages the Owner will incur as a result of a delay in Substantial Completion of
the Work due to the fault of the Construction Manager.

 

ARTICLE 3           OWNER’S RESPONSIBILITIES

§ 3.1 Information and Services Required of the Owner

§ 3.1.1 The Owner shall provide information with reasonable promptness,
regarding requirements for and limitations on the Project, including a written
program which shall set forth the Owner’s objectives, constraints, and criteria,
including schedule, space requirements and relationships, flexibility and
expandability, special equipment, systems sustainability and site requirements.

 

§ 3.1.2 As a condition to the Construction Manager’s obligation to execute the
Guaranteed Maximum Price Amendment, the Construction Manager may request in
writing that the Owner provide reasonable evidence that the

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

10

--------------------------------------------------------------------------------


 

Owner has made financial arrangements to fulfill the Owner’s obligations under
the Contract as more fully discussed in Section 2.2.1 of the General Conditions.

 

§ 3.1.3 The Owner shall establish and periodically update the Owner’s budget for
the Project, including (1) the budget for the Cost of the Work as defined in
Section 6.1.1, (2) the Owner’s other costs, and (3) reasonable contingencies
related to all of these costs. If the Owner significantly increases or decreases
the Owner’s budget for the Cost of the Work, the Owner shall notify the
Construction Manager and Architect. The Owner and the Architect, in consultation
with the Construction Manager, shall thereafter agree to a corresponding change
in the Project’s scope and quality.

 

§ 3.1.4 Structural and Environmental Tests, Surveys and Reports. During the
Preconstruction Phase, the Owner shall furnish the following information with
reasonable promptness. The Owner shall also furnish any other information under
the Owner’s control and relevant to the Construction Manager’s performance of
the Work with reasonable promptness after receiving the Construction Manager’s
written request for such information or services. The Construction Manager shall
be entitled to rely on the accuracy of information furnished by the Owner but
shall exercise proper precautions relating to the safe performance of the Work.

 

§ 3.1.4.1 The Owner shall furnish tests, inspections and reports required by law
and as otherwise agreed to in writing by the parties, such as structural,
mechanical, and chemical tests, tests for air and water pollution, and tests for
hazardous materials.

 

§ 3.1.4.2 The Owner shall furnish a legal description of the site and any other
information in the Owner’s possession regarding the site and existing conditions
thereon..

 

§ 3.1.4.3 Not used.

 

§ 3.1.4.4 During the Construction Phase, the Owner shall furnish information
required of the Owner under this Section 3.1.4 with reasonable promptness.

 

§ 3.2 Owner’s Designated Representative

The Owner’s designated representative is identified on the first page of this
Agreement. The Owner’s Designated Representative has full authority to act on
behalf of the Owner. The Owner’s Designated Representative shall have no
personal liability to the Construction Manager, and the Construction Manager
acknowledges and agrees that it shall look solely to the Owner with respect to
all claims relating to the Project. The Architect is not authorized to make
decisions on behalf of the Owner.

 

(Paragraphs deleted)

ARTICLE 4   COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

§ 4.1 Compensation

§ 4.1.1 For the Construction Manager’s Preconstruction Phase services, the Owner
shall compensate the Construction Manager as follows: See Exhibit C

 

(Paragraphs deleted)

§ 4.2 Payments

§ 4.2.1 Based upon Applications for Payment submitted to the Owner, the Owner
shall make progress payments on account of the Preconstruction Services to the
Construction Manager as provided below and elsewhere in the Contract Documents.

 

§ 4.2.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month. The Construction Manager shall submit
to the Owner and the Architect its Application for Payment not later than the
last business day of the month. Provided that an Application for Payment is
received by the Owner and the Architect not later than five (5) days after the
last business day of a month, the Owner shall make payment to the Construction
Manager not later than the last business day of the following month. If an
Application for Payment is received by the Owner and the Architect after five
(5) days after the last business day of a month, the Owner shall have no
obligation to pay the Construction Manager until the next payment cycle, but the
Owner shall endeavor to pay the Construction Manager within thirty (30) days of
the date submitted. Undisputed amounts unpaid thirty (30) days after the due
date set forth above shall bear interest at the rate entered below:

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

11

--------------------------------------------------------------------------------


 

Prime rate as published by the Wall Street Journal from time to time, plus one
percent (1%) per annum.

 

§ 4.2.3 Exhibit C sets forth the compensation for Preconstruction services to be
performed by the Construction Manager. Each invoice for Preconstruction services
shall not be greater than an amount which, when taken together with prior
payments, bears the same ratio to the total amount payable on account of
Preconstruction \services as the Preconstruction services performed bears to the
total anticipated required Preconstruction services. In the event the Contract
is terminated prior to execution of the Guaranteed Maximum Price Amendment, ,
the amount set forth in Exhibit C for Preconstruction services shall be the
total amount payable by the Owner to the Construction Manager on account of
Preconstruction Services (excepting payment for construction services authorized
in writing prior to execution of the Guaranteed Maximum Price Amendment). In the
event the Guaranteed Maximum Price Amendment is executed, all amounts paid for
Preconstruction Services shall be deemed to be part of the General Conditions
Costs included in the Guaranteed Maximum Price.

 

ARTICLE 5   COMPENSATION FOR CONSTRUCTION PHASE SERVICES

§ 5.1 For the Construction Manager’s performance of the Work as described in
Section 2.3, the Owner shall pay the Construction Manager the Contract Sum in
current funds for the Construction Manager’s performance of the Contract. The
Contract Sum is the Cost of the Work as defined in Section 6.1.1 plus the
Construction Manager’s Fee.

 

§ 5.1.1 The Construction Manager’s Fee:

 

(Paragraphs deleted)

 

See Exhibit C

 

§ 5.1.2 The method of adjustment of the Construction Manager’s Fee for changes
in the Work: See Article 7 of the General Conditions.

 

§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work: See Article 7 of the General
Conditions.

 

§ 5.1.4 Rental rates for Construction Manager-owned equipment shall not exceed
eighty five percent (85%) of the standard rate paid at the place of the Project.

 

§ 5.1.5 Unit prices, if any:

(Paragraphs deleted)

to be set forth in the Guaranteed Maximum Price Amendment.

(Table deleted)

§ 5.2 Guaranteed Maximum Price

§ 5.2.1 The Construction Manager guarantees that the Contract Sum shall not
exceed the Guaranteed Maximum Price set forth in the Guaranteed Maximum Price
Amendment, as it is amended from time to time. To the extent the Cost of the
Work plus the Construction Manager’s Fee exceeds the Guaranteed Maximum Price,
the Construction Manager shall bear such costs in excess of the Guaranteed
Maximum Price without reimbursement or additional compensation from the Owner.

 

In the event the actual Cost of the Work plus the Construction Manager’s Fee is
less than the Guaranteed Maximum Price, as adjusted, the difference (“Savings”)
shall be shared 75% to the Owner and 25% to the Construction Manager. Savings
shall be calculated and paid as part of final payment hereunder.

 

§ 5.2.2 The Guaranteed Maximum Price is subject to additions and deductions by
Change Order as provided in the Contract Documents and the Date(s) of
Substantial Completion shall be subject to adjustment as provided in the
Contract Documents.

 

§ 5.3 Changes in the Work

 

§ 5.3.1 The Owner may, without invalidating the Contract, order changes in the
Work within the general scope of the Contract consisting of additions, deletions
or other revisions. The provisions of Article 7 of the General Conditions shall
apply to such changes.

 

§ 5.3.2 In calculating adjustments to subcontracts (except those awarded with
the Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of the General Conditions and the terms “costs”

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

12

--------------------------------------------------------------------------------


 

as used in Section 7.3.6 of the General Conditions shall have the meanings
assigned to them in that document and shall not be modified by this Article 5.
Adjustments to subcontracts awarded with the Owner’s prior written consent on
the basis of cost plus a fee shall be calculated in accordance with the terms of
those subcontracts. The Construction Manager hereby agrees that for changes in
the Work performed by a Subcontractor, (A) the payment to the Subcontractor
shall be equal to (i) the actual cost incurred in performing such changed work;
(ii) a markup of 10% of such actual cost for overhead; and (iii) fee of 5% of
actual cost. Notwithstanding the foregoing, the total amount payable to
Subcontractors of every tier on account of overhead and fee for a change to the
Work shall not exceed 20%. In addition, the Construction Manager shall be
entitled to Construction Manager’s Fee equal to the percentage stated in
Exhibit C, based on the total amount payable to the Subcontractor; provided,
however, that the Construction Manager shall not be entitled to Construction
Manager’s Fee on the first $500,000 of Change Orders. There shall be no
reduction in Construction Manager’s Fee for deductive Change Orders. See Annex 2
to Exhibit C for examples of how markups and fees are calculated.

 

§ 5.3.3 In calculating adjustments to the Contract, the terms “cost” and “costs”
as used in the above-referenced provisions of the General Conditions shall mean
the Cost of the Work as defined in Article 6 of this Agreement.

 

(Paragraphs deleted)

ARTICLE 6   COST OF THE WORK FOR CONSTRUCTION PHASE

§ 6.1 Costs to Be Reimbursed

§ 6.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Construction Manager in the proper performance of the Work. Such costs shall be
at rates not higher than the standard paid at the place of the Project except
with prior consent of the Owner. The Cost of the Work shall include only the
items set forth in Sections 6.1 through 6.7. To the extent that any of the items
set forth in this Section 6.1 are General Conditions Costs items (whether or not
specifically listed in the Exhibit C or the Guaranteed Maximum Price Amendment),
reimbursement therefor shall be permitted only to the extent set forth in
Section 2.2.5 above.

 

§ 6.1.2 Where any cost is subject to the Owner’s prior approval, the
Construction Manager shall obtain this approval prior to incurring the cost. The
parties shall endeavor to identify any such costs prior to executing Guaranteed
Maximum Price Amendment.

 

§ 6.2 Labor Costs

§ 6.2.1 Wages of construction workers directly employed by the Construction
Manager to perform the construction of the Work at the site or, with the Owner’s
prior approval, at off-site workshops.

 

§ 6.2.2 Wages or salaries of the Construction Manager’s supervisory and
administrative personnel listed by category in Exhibit C and the hourly rates
set forth in Exhibit C. Such hourly rates are “fully burdened” and may be
adjusted on an annual basis beginning on the date that is one year after the
date of execution of the Guaranteed Maximum Price Amendment provided that no
annual adjustment shall exceed 3% of the prior year’s annual rate.

 

§ 6.2.3 Wages and salaries of the Construction Manager’s supervisory or
administrative personnel engaged at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work and
only to the extent such personnel is listed in Exhibit C, at the hourly rates
set forth in Exhibit C.

 

§ 6.2.4 Costs paid or incurred by the Construction Manager for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Section 6.2.1.

 

§ 6.2.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Construction Manager or paid
to any Subcontractor or vendor, with the Owner’s prior written approval, which
may be granted or withheld in the Owner’s sole discretion.

 

§ 6.3 Subcontract Costs

Payments made or incurred by the Construction Manager to Subcontractors in
accordance with the requirements of the subcontracts. Items of Work that are
General Conditions Costs (whether or not specifically referenced in Exhibit C or

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

13

--------------------------------------------------------------------------------


 

the Guaranteed Maximum Price Amendment) shall not be included in any subcontract
without the prior written approval of the Owner, in its sole discretion.

 

§ 6.4 Costs of Materials and Equipment Incorporated in the Completed
Construction

§ 6.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.

 

§ 6.4.2 Costs of materials described in the preceding Section 6.4.1 in excess of
those actually installed but required to allow for reasonable waste and
spoilage. Unused excess materials, if any, shall be delivered to the Owner at
the completion of the Work or, at the Owner’s option, shall be sold by the
Construction Manager. Any amounts realized from such sales shall be credited to
the Owner as a deduction from the Cost of the Work.

 

§ 6.5 Costs of Other Materials and Equipment, Temporary Facilities and Related
Items

§ 6.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment
and hand tools not customarily owned by construction workers that are provided
by the Construction Manager at the site and fully consumed in the performance of
the Work. Costs of materials, supplies, temporary facilities, machinery,
equipment and tools that are not fully consumed shall be based on the cost or
value of the item at the time it is first used on the Project site less the
value of the item when it is no longer used at the Project site. Costs for items
not fully consumed by the Construction Manager shall mean fair market value.

 

§ 6.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Construction Manager at the site and costs of transportation, installation,
minor repairs, dismantling and removal. The total rental cost of any
Construction Manager-owned item may not exceed the purchase price of any
comparable item. Rates of Construction Manager-owned equipment and quantities of
equipment shall be subject to the Owner’s prior written approval.

 

§ 6.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.

 

§ 6.5.4 Costs of document reproductions, facsimile transmissions, cell phones,
and long-distance telephone calls, postage and express delivery charges,
telephone service at the site and reasonable petty cash expenses of the site
office.

 

§ 6.5.5 Costs of materials and equipment suitably stored on-site or off the site
at a mutually acceptable location, subject to the Owner’s prior approval and the
prior approval of any entity providing financing for the Project (collectively,
the “Lender”).

 

(Paragraph deleted)

§ 6.6 Miscellaneous Costs

§ 6.6.1 Premiums for that portion of insurance and bonds required by the
Contract Documents to be provided by the Construction Manager pursuant to
Exhibit D. If the Construction Manager wishes to self-insure any of the risks
set forth in the Contract Documents, it shall first obtain the prior written
approval of the Owner, which may be granted or withheld in the sole discretion
of the Owner. Charges on account thereof shall be approved in writing in advance
by the Owner and shall in no event be greater than the costs of a third-party
insurance program. Such self-insurance shall strictly conform to the
requirements of Exhibit D attached hereto.

 

§ 6.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Construction Manager is liable.

 

§ 6.6.3 Fees and assessments for permits, licenses and inspections for which the
Construction Manager is required by the Contract Documents to pay.

 

§ 6.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of the General Conditions or by other provisions
of the Contract Documents, and which do not fall within the scope of
Section 6.7.3.

 

§ 6.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

14

--------------------------------------------------------------------------------


 

Contract Documents; and payments made in accordance with legal judgments against
the Construction Manager resulting from such suits or claims and payments of
settlements made with the Owner’s prior written consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Construction Manager’s Fee or subject to the Guaranteed
Maximum Price. If such royalties, fees and costs are excluded by the last
sentence of Section 3.17 of the General Conditions or other provisions of the
Contract Documents, then they shall not be included in the Cost of the Work.

 

§ 6.6.6 Costs for electronic equipment and software, directly related to the
Work to the extent listed as General Conditions Costs in Exhibit C.

 

§ 6.6.7 Deposits lost (including failure to obtain a refund of a deposit) for
causes other than the Construction Manager’s negligence or failure to fulfill a
specific responsibility in the Contract Documents.

 

§ 6.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Construction Manager,
reasonably incurred by the Construction Manager after the execution of this
Agreement in the performance of the Work and with the Owner’s prior approval,
which shall not be unreasonably withheld; provided, however, that reimbursement
hereunder shall be limited to $25,000.

 

§ 6.6.9 Premiums for lien release bonds required to be posted by the
Construction Manager pursuant to the provisions of Section 9.3 of the General
Conditions, except if the Lien (as defined in Section 9.3 of the General
Conditions) relates to disputes between the Construction Manager and
Subcontractors or suppliers and not involving the Owner or the Contract
Documents (i.e. not “pass through claims”). If the reason for the Lien is
default by the Owner in making payments of undisputed amounts due and owing
under the Contract Documents, the reasonable costs incurred by the Construction
Manager in discharging such Lien shall be paid by the Owner pursuant to Change
Order.

 

§ 6.7 Other Costs and Emergencies

§ 6.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.

 

§ 6.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of the General Conditions.

 

§ 6.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Construction Manager, Subcontractors or suppliers, provided that such
damaged or nonconforming Work was not caused by negligence or failure to fulfill
a specific responsibility of the Construction Manager and only to the extent
that the cost of repair or correction is not recovered by the Construction
Manager from insurance, sureties, Subcontractors, suppliers, or others.

 

§ 6.7.4 The costs described in Sections 6.1 through 6.7 shall be included in the
Cost of the Work, notwithstanding any provision of the General Conditions which
may require the Construction Manager to pay such costs, unless such costs are
excluded by the provisions of Section 6.8.

 

§ 6.8 Costs Not To Be Reimbursed

§ 6.8.1 The Cost of the Work shall not include the items listed below:

.1     Salaries and other compensation of the Construction Manager’s personnel,
except as specifically provided in Section 6.2, or as may be provided in
Exhibit C;

.2     Expenses of the Construction Manager’s principal office and offices other
than the site office;

.3     Overhead and general expenses, except as may be expressly included in
Sections 6.1 to 6.7 or Exhibit C;

.4     The Construction Manager’s capital expenses, including interest on the
Construction Manager’s capital employed for the Work;

.5     Except as provided in Section 6.7.3 of this Agreement, costs due to the
negligence or failure of the Construction Manager, Subcontractors and suppliers
or anyone directly or indirectly employed by any of them or for whose acts any
of them may be liable to fulfill a specific responsibility of the Contract;

.6     Any cost not specifically and expressly described in Sections 6.1 to 6.7
or Exhibit C;

.7     Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded;

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

15

--------------------------------------------------------------------------------


 

.8     Costs due to the negligence or wrongful act of the Construction Manager,
any subcontractor, anyone directly or indirectly employed by any of them, or for
those acts that any of them may be liable;

.9     Costs or expenses (including legal fees) relating to the bankruptcy of
any Subcontractor (to the extent not recovered from the Subcontractor or its
surety), unless approved in writing by the Owner, such approval not to be
unreasonably withheld;

.10  The cost of all fines and penalties, included interest thereon, assessed
against the Construction Manager by any federal or local governmental or
quasi-governmental authorities, except to the extent due to the Owner’s (or its
agents’) fault or negligence;

.11  The cost of any liability, taxes, charges or contributions attributable to
Construction Manager’s failure to make timely disbursements to Subcontractors
except to the extent the reason for nonpayment is due to the failure of the
Owner to make payments due and owing under the Contract Documents;

.12  Costs incurred to discharge liens arising out of claims against the Project
or the site, to the extent such liens are filed by the Construction Manager or
its Subcontractors, except as otherwise provided in Section 6.6.9; and

.13  Overtime for supervisory and/or administrative personnel of the
Construction Manager, except to the extent approved in writing in advance by the
Owner, in its sole discretion.

 

§ 6.9 Discounts, Rebates and Refunds

§ 6.9.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment from
the Owner, or (2) the Owner has deposited funds with the Construction Manager
with which to make payments; otherwise, cash discounts shall accrue to the
Construction Manager. Trade discounts, rebates, refunds and amounts received
from sales of surplus materials and equipment shall accrue to the Owner, and the
Construction Manager shall make provisions so that they can be obtained.

 

§ 6.9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 6.9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

 

§ 6.10 Related Party Transactions

§ 6.10.1 For purposes of Section 6.10, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Construction Manager; any entity in which any stockholder
in, or management employee of, the Construction Manager owns any interest in
excess of ten percent in the aggregate; or any person or entity which has the
right to control the business or affairs of the Construction Manager. The term
“related party” includes any member of the immediate family of any person
identified above.

 

§ 6.10.2 If any of the costs to be reimbursed arise from a transaction between
the Construction Manager and a related party, the Construction Manager shall
notify the Owner of the specific nature of the contemplated transaction,
including the identity of the related party and the anticipated cost to be
incurred, before any such transaction is consummated or cost incurred. If the
Owner, after such notification, authorizes the proposed transaction, then the
cost incurred shall be included as a cost to be reimbursed, and the Construction
Manager shall procure the Work, equipment, goods or service from the related
party, as a Subcontractor, according to the terms of Sections 2.3.2.1, 2.3.2.2
and 2.3.2.3. If the Owner fails to authorize the transaction, the Construction
Manager shall procure the Work, equipment, goods or service from some person or
entity other than a related party according to the terms of Sections 2.3.2.1,
2.3.2.2 and 2.3.2.3.

 

§ 6.11 Accounting Records

§ 6.11.1 The Construction Manager shall keep full and detailed records and
accounts related to the cost of the Work and exercise such controls as may be
necessary for proper financial management under this Contract and to
substantiate all costs incurred. The accounting and control systems shall be
satisfactory to the Owner. The Owner and the Owner’s auditors shall, during
regular business hours and upon reasonable notice, be afforded full access to,
and shall be permitted to audit and copy, the Construction Manager’s records and
accounts, including complete documentation supporting accounting entries, books,
correspondence, instructions, drawings, receipts, subcontracts, Subcontractor’s
proposals, purchase orders, vouchers, memoranda and other data relating to this
Contract on an “open book” basis. The Construction Manager shall preserve these
records for a period of three years after final payment, or for such longer
period as may be required by law. Subcontractors shall have the same obligations
to maintain books and records and to permit audits, except with respect to
subcontracted work performed on a lump sum basis, the Subcontractor shall only

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

16

--------------------------------------------------------------------------------


 

be required to maintain the make available such books and records as are
specifically required by applicable laws and/or the terms of the Contract
Documents.

 

§ 6.11.2 If any inspection of the Construction Manager’s or any Subcontractor’s
books and records or other documents reveals an overcharge, the Construction
Manager shall pay to the Owner or, at the Owner’s election, the Owner may
reimburse itself by taking a credit against future payments due to the
Construction Manager, an amount equal to the overage. If one or more overcharges
is equal to or greater than Fifty Thousand Dollars ($50,000) in the aggregate,
the Construction Manager shall also pay all administrative and auditing expenses
incurred by the Owner in determining the existence and amount of the overcharge,
not to exceed Twenty Five Thousand Dollars ($25,000).

 

ARTICLE 7   PAYMENTS FOR CONSTRUCTION PHASE SERVICES

§ 7.1 Progress Payments

§ 7.1.1 Based upon Applications for Payment submitted to the Architect by the
Construction Manager and Certificates for Payment issued by the Architect, the
Owner shall make progress payments on account of the Contract Sum to the
Construction Manager as provided below and elsewhere in the Contract Documents.

 

§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month. On or before the 25th calendar day of
each month (or in the event such day is a holiday or weekend day, the preceding
business day) the Owner and the Construction Manager (and the Architect, if
requested by the Owner) shall meet to review a preliminary draft of such
Application for Payment (a “Pencil Draw”), prepared by the Construction Manager.
Within three (3) days after the meeting described in the previous sentence, the
Construction Manager shall (a) revise the Pencil Draw in accordance with any
objection or recommendation of the Owner that is consistent with the
requirements for the Contract Documents, and (b) re-submit the revised Pencil
Draw to the Owner as the final Application for Payment. Such Pencil Draw and
subsequent Application for Payment shall include a projection of the Cost of the
Work through the then-current month.

 

§ 7.1.3 Provided that an Application for Payment is received by the Owner not
later than five (5) days after the last business day of a month, the Owner shall
make payment of the undisputed amounts to the Construction Manager not later
than the last day of the following month. If an Application for Payment is
received by the Owner more than five (5) days after the application date fixed
above, payment shall be made by the Owner not later than the next payment cycle,
but the Owner shall endeavor to pay the Construction Manager within thirty (30)
days of the date submitted. If the Owner becomes aware that any Subcontractor or
supplier is not being paid as required, the Owner may elect, upon five (5) days’
written notice to the Construction Manager, if within such five (5) day period
the Construction Manager has not paid such Subcontractor or supplier, to issue
joint checks, payable to the Construction Manager and such Subcontractor or
supplier for current and future payments due such Subcontractor or supplier. The
Construction Manager agrees that the Owner upon five (5) business days’ prior
written notice, at the Owner’s sole discretion, may make payments directly to
any Subcontractor or supplier if: (i) the Construction Manager fails to pay any
Subcontractor or supplier within ten (10) days after the date that the
Construction Manager receives any payment from the Owner of amounts requested by
or on behalf of such Subcontractor or supplier, (ii) the Construction Manager
fails to request payment timely on behalf of a Subcontractor or supplier for
Work performed, provided such Subcontractor or supplier has otherwise complied
with the requirements of the applicable subcontract agreement or purchase order,
or (iii) the Owner is entitled to terminate the Contract. Payment by the Owner
shall not be deemed an obligation of the Owner nor shall it establish a
contractual relationship between the Owner and the payee. If the Owner makes
direct payment as permitted hereunder, the Construction Manager shall not be
entitled to challenge the appropriateness of such payment.

 

§ 7.1.4 With each Application for Payment, the Construction Manager shall submit
such documentation and information as will fully support the Construction
Manager’s entitlement to payment, and any other evidence required by the Owner
or Architect to demonstrate that cash disbursements already made by the
Construction Manager on account of the Cost of the Work equal or exceed
(1) progress payments already received by the Construction Manager, less
(2) that portion of those payments attributable to the Construction Manager’s
Fee, plus (3) General Conditions Costs for the period covered by the present
Application for Payment. Upon the Owner’s request, the Construction Manager
shall promptly provide any supplemental information reasonably requested by the
Owner. Also, each Application for Payment shall include appropriate waivers and
releases of liens and claims from the Construction Manager and any Subcontractor
or supplier who has lien rights in the jurisdiction where the Project is
located, on the forms attached hereto as Exhibit E.

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

17

--------------------------------------------------------------------------------


 

§ 7.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Construction Manager in accordance with the Contract
Documents and approved in writing by the Owner. The schedule of values shall
allocate the entire Guaranteed Maximum Price among the various portions of the
Work, except that the Construction Manager’s Fee and General Conditions Costs
(and any other guaranteed line items) shall be shown as separate items. The
schedule of values shall be prepared in such form and supported by such data to
substantiate its accuracy as the Owner and the Architect may require. This
schedule, unless objected to by the Owner or the Architect, shall be used as a
basis for reviewing the Construction Manager’s Applications for Payment.

 

§ 7.1.6 Applications for Payment shall show the percentage of completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage of completion shall be the lesser of (1) the percentage
of that portion of the Work which has actually been completed, or (2) the
percentage obtained by dividing (a) the expense that has actually been incurred
by the Construction Manager on account of that portion of the Work for which the
Construction Manager has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

.1     Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values, less retainage of ten
percent (10%). Pending final determination of cost to the Owner of changes in
the Work, amounts not in dispute shall be included as provided in Section 7.3.9
of the General Conditions, with respect to General Conditions Costs, such costs
shall be reimbursed as incurred, provided, however, that the amount reimbursed
each month may be reduced to the extent the Owner determines, in its reasonable
discretion, that amounts remaining in the General Conditions Costs line item
will not be sufficient to cover remaining anticipated General Conditions Costs;

.2     If approved in advance by the Owner and the Lender, add that portion of
the Guaranteed Maximum Price properly allocable to materials and equipment
delivered and suitably stored at the site for subsequent incorporation in the
Work, or if approved in advance by the Owner, suitably stored off the site at a
location agreed upon in writing, less retainage of ten percent (10%);

.3     Add the Construction Manager’s Fee, less retainage of ten percent (10%).
The Construction Manager’s Fee shall be computed upon the Cost of the Work at
the rate stated in Section 5.1 or, if the Construction Manager’s Fee is stated
as a fixed sum in that Section, shall be an amount that bears the same ratio to
that fixed-sum fee as the Cost of the Work bears to a reasonable estimate of the
probable Cost of the Work upon its completion;

.4     Subtract retainage of ten percent (10%) from that portion of the Work
that the Construction Manager self-performs;

.5     Subtract the aggregate of previous payments made by the Owner;

.6     Subtract the shortfall, if any, indicated by the Construction Manager in
the documentation required by Section 7.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
auditors in such documentation; and

.7     Subtract amounts, if any, for which the Owner has valued any delay in the
approved schedule of Work to be performed (including applicable damages
attributable thereto or other reasons set forth in Section 9.5 of the General
Conditions. Such amounts shall be withheld from progress payments otherwise due
until the cause for withholding is cured, and such amounts shall be paid as part
of the next progress payment after such cure.

 

§ 7.1.8 The Owner and Construction Manager shall agree upon (1) a mutually
acceptable procedure for review and approval of payments to Subcontractors and
(2) the percentage of retainage held on Subcontracts (if different from the
retainage described above), and the Construction Manager shall execute
subcontracts in accordance with those agreements.

 

§ 7.1.9 Except with the Owner’s prior approval, the Construction Manager shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

18

--------------------------------------------------------------------------------


 

§ 7.1.10 In taking action on the Construction Manager’s Applications for
Payment, the Architect shall be entitled to rely on the accuracy and
completeness of the information furnished by the Construction Manager and shall
not be deemed to represent that the Architect and/or the Owner have made a
detailed examination, audit or arithmetic verification of the documentation
submitted in accordance with Section 7.1.4 or other supporting data; that the
Architect has made exhaustive or continuous on-site inspections; or that the
Architect or the Owner have made examinations to ascertain how or for what
purposes the Construction Manager has used amounts previously paid on account of
the Contract. Such examinations, audits and verifications, if required by the
Owner, will be performed by the Owner’s auditors acting in the sole interest of
the Owner.

 

§ 7.1.11 Subject to the approval of the Lender, if any, at such time as the Work
is fifty percent (50%) complete, no further retainage shall be withheld.
Notwithstanding the foregoing, if at any time the Owner reasonably believes that
the Work is not progressing satisfactorily, or to the extent the Construction
Manager continues to withhold full retainage from a Subcontractor or supplier,
the Owner retains the right to reinstate the above-mentioned retainage in whole
or in part. Retainage withheld shall be paid as part of the Application for
Payment immediately following Substantial Completion of the entire Work, less
200% of the value of punch list items and 100% of the value of other items of
incomplete Work. Notwithstanding the foregoing, prior to Substantial Completion
retainage shall in no event be less than 5%.

 

§ 7.1.12 If a Subcontractor has completed its portion of the Work (including all
punch list items and delivery of all items required under the Contract Documents
to close-out its subcontract) pursuant to any given subcontract, the
Construction Manager may request the Owner to disburse the retainage being held
by the Owner in respect of such Subcontractor, after delivering to the Owner any
necessary consent to such disbursement from the Subcontractor’s sureties in a
form reasonably satisfactory to the Owner. If the Owner is reasonably satisfied
the Subcontractor’s Work has been completed in accordance with the Contract
Documents and the Owner has received consent of surety and satisfactory final
waivers of liens and claims with respect to the Subcontractor’s Work, the Owner
may disburse said retainage, subject to approval of the Lender. Regardless of
whether the Owner has disbursed said retainage on account of any Subcontractor,
the period for correction of Work referred to in the General Conditions or the
other Contract Documents shall not begin with respect to the portion of the Work
performed by such Subcontractor until the date of Substantial Completion of the
entire Work.

 

§ 7.1.13 Except with the Owner’s prior written approval (which shall not be
granted unless the Lender approves), the Construction Manager shall not make
advance payments to Subcontractors or suppliers for materials or equipment which
have not been delivered and stored at the site. Payment for materials stored
off-site shall be conditioned upon submission by the Construction Manager, and
approval by the Owner of (a) a certification by the Construction Manager that it
has seen the materials and/or equipment and the materials and/or equipment are
labeled as the property of the Owner and segregated (and the Construction
Manager shall provide pictures of such materials and/or equipment);
(b) appropriate evidence of ownership and title vested in the Owner;
(c) appropriate insurance on such materials and/or equipment; and (d) evidence
that the materials and/or equipment are stored in a safe and secure location.

 

§ 7.2 Final Payment

§ 7.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Construction Manager when

 

.1     the Construction Manager has fully performed the Contract except for the
Construction Manager’s responsibility to correct Work as provided in
Section 12.2.2 of the General Conditions, and to satisfy other requirements, if
any, which extend beyond final payment;

.2     the Construction Manager has submitted a final accounting for the Cost of
the Work and a final Application for Payment and such documentation has been
reviewed and approved by the Owner and its auditors;

.3     a final Certificate for Payment has been issued by the Architect (if
requested by the Owner);

.4     final waivers and releases of liens and claims from the Construction
Manager and all Subcontractors and suppliers who have lien rights in the
jurisdiction where the Project is located have been received by the Owner in the
forms set forth in Exhibit E; and

.5     any other conditions to final payment set forth in the Contract Documents
have been satisfied by the Construction Manager.

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

19

--------------------------------------------------------------------------------


 

The Owner’s final payment to the Construction Manager shall be made no later
than 60 days after fulfillment of all of the conditions to final payment set
forth in the Contract Documents, as reasonably determined by the Owner.

 

§ 7.2.2 The Owner’s auditors will review and report in writing on the
Construction Manager’s final accounting within 30 days after delivery of the
final accounting to the Owner by the Construction Manager. Based upon such Cost
of the Work as the Owner’s auditors report to be substantiated by the
Construction Manager’s final accounting, and provided the other conditions of
Section 7.2.1 have been met, the Owner will, within seven days after receipt of
the written report of the Owner’s auditors, either notify the Construction
Manager that such accounting is consistent with the Construction Manager’s Final
Application for Payment or notify the Construction Manager that such accounting
is inconsistent with either the auditor’s report or the Owner’s calculation of
amounts properly due to the Construction Manager and the reasons therefor. The
time periods stated in this Section supersede those stated in Section 9.4.1 of
the General Conditions. The Architect is not responsible for verifying the
accuracy of the Construction Manager’s final accounting.

 

§ 7.2.3 If the Owner’s auditors report the Cost of the Work as substantiated by
the Construction Manager’s final accounting to be less than claimed by the
Construction Manager, or if the Owner claims that certain withholdings are
appropriate, the Construction Manager shall be entitled to request mediation of
the disputed amount without seeking an initial decision pursuant to Section 15.2
of the General Conditions. A request for mediation shall be made by the
Construction Manager within 30 days after the Construction Manager’s receipt of
a copy of the Owner’s notice referenced in Section 7.2.2. Failure to request
mediation within this 30-day period shall result in the substantiated amount
reported by the Owner’s auditors or the amount claimed due by the Owner,
whichever is less, becoming binding on the Construction Manager. Pending a final
resolution of the disputed amount, the Owner shall pay the Construction Manager
the amount in the Construction Manager’s final Application for Payment that is
undisputed by the Owner, provided that the Construction Manager submits to the
Owner appropriate waivers and releases of lien as if such payment were a
progress payment.

 

§ 7.2.4 If, subsequent to final payment and at the Owner’s request, the
Construction Manager incurs costs described in Section 6.1.1 and not excluded by
Section 6.8 to correct defective or nonconforming Work, the Owner shall
reimburse the Construction Manager such costs and the Construction Manager’s Fee
applicable thereto on the same basis as if such costs had been incurred prior to
final payment, but not in excess of the Guaranteed Maximum Price. If the
Construction Manager has participated in Savings as provided in Section 5.2.1,
the amount of such savings shall be recalculated and appropriate credit given to
the Owner in determining the net amount to be paid by the Owner to the
Construction Manager.

 

ARTICLE 8   INSURANCE AND BONDS

(Paragraphs deleted)

See Exhibit D for insurance requirements. At the written request of the Owner,
made concurrently with acceptance of the Guaranteed Maximum Price proposal, the
Construction Manager shall furnish bonds covering the faithful performance of
the Contract and payment of obligations thereunder. Such bonds shall be
furnished within the earlier to occur of (a) thirty (30) days after
establishment of the Guaranteed Maximum Price or (b) three (3) days prior to
commencement of construction work at the site. Each bond shall be in an amount
equal to the Guaranteed Maximum Price, or at the election of the Owner, the
Construction Manager’s Fee and General Conditions portion of the Guaranteed
Maximum Price. Such bonds shall be issued by sureties reasonably acceptable to
the Owner, and at the request of the Owner shall name the Owner and the Lender
as dual obliges. The bonds shall be on forms reasonably acceptable to the Owner.
In addition, the Construction Manager shall require each Subcontractor having a
subcontract with a value in excess of $100,000 to furnish payment and
performance bonds, each in the amount of such Subcontractor’s contract amount,
and naming the Construction Manager and the Owner as dual obligees. With the
approval of the Owner, the Construction Manager may enroll subcontractors in
subcontractor default insurance in lieu of such subcontractors providing payment
and performance bonds.

(Table deleted)

ARTICLE 9   DISPUTE RESOLUTION

See General Conditions, Article 15

 

(Paragraphs deleted)

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

20

--------------------------------------------------------------------------------


 

ARTICLE 10 TERMINATION OR SUSPENSION

§ 10.1 Termination Prior to Establishment of the Guaranteed Maximum Price

§ 10.1.1 Prior to the execution of the Guaranteed Maximum Price Amendment, this
Agreement may be terminated pursuant to the provisions of Article 14 of the
General Conditions.

 

§ 10.1.2 In the event of termination of this Agreement pursuant to
Section 10.1.1, the Construction Manager shall be equitably compensated for
Preconstruction Phase services performed prior to receipt of a notice of
termination. In no event shall the Construction Manager’s compensation under
this Section exceed the compensation set forth in Section 4.1.

 

§ 10.1.3 If the Owner terminates the Contract pursuant to Section 10.1.1 after
the commencement of the Construction Phase but prior to the execution of the
Guaranteed Maximum Price Amendment, the

(Paragraphs deleted)

provisions of Article 14 of the General Conditions shall apply. To the extent
that the Owner elects to take legal assignment of subcontracts and purchase
orders (including rental agreements), the Construction Manager shall, as a
condition of receiving the payments referred to in this Article 10, execute and
deliver all such papers and take all such steps, including the legal assignment
of such subcontracts and other contractual rights of the Construction Manager,
as the Owner may require for the purpose of fully vesting in the Owner the
rights and benefits of the Construction Manager under such subcontracts or
purchase orders. All Subcontracts, purchase orders and rental agreements entered
into by the Construction Manager will contain provisions allowing for assignment
to the Owner as described above.

 

§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price

Following execution of the Guaranteed Maximum Price Amendment, the Contract may
be terminated as provided in Article 14 of the General Conditions.

 

(Paragraphs deleted)

§ 10.3 Suspension

The Work may be suspended by the Owner as provided in Article 14 of the General
Conditions.

 

ARTICLE 11 MISCELLANEOUS PROVISIONS

§ 11.1 Terms in this Agreement shall have the same meaning as those in the
General Conditions.

 

§ 11.2 Ownership and Use of Documents

Section 1.5 of the General Conditions shall apply to both the Preconstruction
and Construction Phases.

 

§ 11.3 Governing Law

Section 13.1 of the General Conditions shall apply to both the Preconstruction
and Construction Phases.

 

§ 11.4 Assignment

See Section 13.2 of the General Conditions.

 

§ 11.5 Other provisions:

 

§ 11.5.1 The Construction Manager represents and warrants the following to the
Owner (in addition to any other representations and warranties contained in the
Contract Documents), as an inducement to the Owner to execute this Agreement,
which representations and warranties shall survive the execution and delivery of
this Agreement, any termination of the Agreement and the final completion of the
Work:

 

.1     that the Construction Manager is, and throughout the performance of the
Work shall remain, financially solvent, able to pay all debts as they mature and
possessed of sufficient working capital to complete the Work and perform all
obligations hereunder;

.2     that the Construction Manager is able to furnish the plant, tools,
materials, supplies, equipment and labor required to complete the Work and
perform his obligations hereunder and has sufficient experience and competence
to do so;

.3     that the Construction Manager is authorized to do business in the
jurisdiction where the Project is located and properly licensed by all necessary
governmental and public and quasi-public authorities having jurisdiction over
the Construction Manager, the Work and the Project;

.4     that the execution of this Agreement and performance thereof is within
the duly authorized powers

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

21

--------------------------------------------------------------------------------


 

of the Construction Manager;

.5     as of the date of establishment of the Guaranteed Maximum Price, that a
duly authorized representative of the Construction Manager has visited the
Project site, is familiar with the local conditions under which the Work is to
be performed and has correlated such observations with the requirements of the
Contract Documents; and

.6     that the Construction Manager possesses a high level of experience and
expertise in the business administration, construction and superintendence of
projects of the size and nature of the Work and will perform the Work with the
care, skill and diligence of such a contractor.

 

The Construction Manager shall promptly furnish the Owner, upon demand at any
time, documentation reasonably satisfactory to the Owner to establish or verify
the creditworthiness of the Construction Manager.

 

§ 11.5.2 In no event shall any present or future representative, officer,
director, employee, trustee, member, affiliate or agent of the Owner or the
Lender have any personal liability, directly or indirectly under this Agreement
or in any way relating to the Work or the Project, and recourse shall not be had
against any such representative, officer, director, employee, trustee, member,
affiliate or agent, under or in connection with same. The Construction Manager
hereby waives and releases any and all such personal liability and recourse.

 

§ 11.5.3 This Agreement has been negotiated and entered into by each party with
the advice of independent counsel and shall not be construed against one party
or the other based on which party drafted any portion of the Agreement.

 

§ 11.5.4 The Construction Manager agrees that all Work, services and other
activities rendered in connection with the Project prior to the date of this
Agreement, if any, are hereby deemed part of the Work under this Agreement and
shall be governed hereby. The Construction Manager further represents and
warrants to the Owner that (i) all such Work,  services and other activities
rendered prior to the date of this Agreement were performed in accordance with
the requirements of the Contract Documents, and (ii) the Construction Manager is
not aware of any claims that the Construction Manager may have in connection
with the Project as of the date of this Contract including, without limitation,
any claim for an adjustment in compensation, and the Construction Manager hereby
waives and forfeits all right to any such claim of which the Construction
Manager should have knowledge.

 

§ 11.5.5 The Contract Documents may be amended to conform to the requirements of
the Lender or other public authorities having jurisdiction over the Project not
already set forth in the Contract Documents. To the extent that such amendment
would have the effect of creating additional responsibilities on the part of the
Construction Manager, or give approval rights to third parties, such amendment
shall be approved by the Construction Manager before becoming effective, which
approval shall not be unreasonably withheld, delayed or conditioned.

 

§ 11.5.6 The Construction Manager expressly understands and agrees that any
fines levied on the Construction Manager for traffic violations, OSHA violations
or other violations of applicable laws are to be borne by the Construction
Manager and shall not constitute an adjustment or change to the Guaranteed
Maximum Price. The Construction Manager further agrees that in the event any
fines are levied against the Owner or other for traffic violations, OSHA
violations or other violations of applicable laws for acts or omissions
attributable to the Construction Manager, the Owner shall have the right to
offset such amounts from payments otherwise due to the Construction Manager; if
no such payments are due, the Construction Manager shall pay such amounts to the
Owner on demand.

 

§ 11.5.7 The Construction Manager acknowledges that the Owner is a publicly held
company and as such is required to make certain filings with the Securities and
Exchange Commission. Such filings may include this Contract and any
Modifications hereto, and by execution of this Agreement, the Construction
Manager agrees to the filing of this Contract and any Modifications in full
without redactions.

 

ARTICLE 12 SCOPE OF THE AGREEMENT

§ 12.1 This Agreement represents the entire and integrated agreement between the
Owner and the Construction Manager and supersedes all prior negotiations,
representations or agreements, either written or oral. This Agreement may be
amended only by written instrument signed by both Owner and Construction
Manager.

 

§ 12.2 The following documents comprise the Agreement:

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

22

--------------------------------------------------------------------------------


 

.1              AIA Document A133—2009, Standard Form of Agreement Between Owner
and Construction Manager as Constructor where the basis of payment is the Cost
of the Work Plus a Fee with a Guaranteed Maximum Price, as modified

.2              Other documents, all of which are incorporated by reference
herein:

 

Exhibit A

Scope of Work

Exhibit B

AIA A201, 2007 version, as modified

Exhibit C

Compensation (including Control Budget, Construction Manager’s Fee, General
Conditions Costs and list of General Conditions Costs items, Self-Perform Rates)

Exhibit D

Insurance and Bonds

Exhibit E

Forms of Waivers of Liens and Claims

Exhibit F

Other Documents

Exhibit G

Key Personnel/Hourly Rates

Exhibit H

Construction Milestones/Schedule

 

This Agreement is entered into as of the day and year first written above.

 

/s/ David Zaccardelli

 

/s/ Mike Ford

OWNER: UNITED THERAPEUTICS CORPORATION

 

CONSTRUCTION MANAGER: DPR CONSTRUCTION, A

(Signature)

 

GENERAL PARTNERSHIP (Signature)

(Row deleted)

 

 

 

 

 

David Zaccardelli
EVP Pharmaceutical Development and Operations

 

Mike Ford
P.E. Executive Vice President

(Printed name and title)

 

(Printed name and title)

 

Init.

AIA Document A133TM — 2009 (formerly A121TMCMc — 2003). Copyright © 1991, 2003
and 2009 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 10:51:40 on 01/28/2011 under Order No.7964506094_1
which expires on 05/07/2011, and is not for resale.

/

 

User Notes:

(1382237744)

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Scope of Work

 

[This exhibit has been superseded by Exhibit A to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AIA A201, 2007 version, as modified

 

--------------------------------------------------------------------------------


 

[g138431kg07i001.jpg]

Document A201TM — 2007

 

General Conditions of the Contract for Construction

 

for the following PROJECT:

(Name and location or address)

 

Construction services in connection with the Phase II expansion of the Owner’s
Administration/Laboratory/Manufacturing facility located in Research Triangle
Park, NC, to include a GMP warehouse and manufacturing area, a day care facility
and office space, and converting a portion of the existing facility, as more
fully described on Exhibit A attached to the Agreement.

 

THE OWNER:

(Name, legal status and address)

 

United Therapeutics Corporation

1040 Spring Street

Silver Spring, MD 20910

 

THE ARCHITECT:

(Name, legal status and address)

CRB- Consulting Engineering, Inc.

1255 Crescent Green, Suite 350

Cary, NC 27518

 

ADDITIONS AND DELETIONS:

 

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

TABLE OF ARTICLES

 

1

GENERAL PROVISIONS

 

 

2

OWNER

 

 

3

CONTRACTOR

 

 

4

ARCHITECT

 

 

5

SUBCONTRACTORS

 

 

6

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

 

7

CHANGES IN THE WORK

 

 

8

TIME

 

 

9

PAYMENTS AND COMPLETION

 

 

10

PROTECTION OF PERSONS AND PROPERTY

 

 

11

INSURANCE AND BONDS

 

 

12

UNCOVERING AND CORRECTION OF WORK

 

 

13

MISCELLANEOUS PROVISIONS

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

1

--------------------------------------------------------------------------------


 

14

TERMINATION OR SUSPENSION OF THE CONTRACT

 

 

15

CLAIMS AND DISPUTES

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

2

--------------------------------------------------------------------------------


 

INDEX

(Numbers and Topics in Bold are Section Headings)

 

Acceptance of Nonconforming Work

9.6.6, 9.9.3, 12.3

Acceptance of Work

9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3

Access to Work

3.16, 6.2.1, 12.1

Accident Prevention

10

Acts and Omissions

3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 8.3.1, 9.5.1, 10.2.5,

10.2.8, 13.4.2, 13.7.1, 14.1, 15.2

Addenda

1.1.1, 3.11.1

Additional Costs, Claims for

3.7.4, 3.7.5, 6.1.1, 7.3.7.5, 10.3, 15.1.4

Additional Inspections and Testing

9.4.2, 9.8.3, 12.2.1, 13.5

Additional Insured

11.1.4

Additional Time, Claims for

3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2, 15.1.5

Administration of the Contract

3.1.3, 4.2, 9.4, 9.5

Advertisement or Invitation to Bid

1.1.1

Aesthetic Effect

4.2.13

Allowances

3.8, 7.3.8

All-risk Insurance

11.3.1, 11.3.1.1

Applications for Payment

4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.10,

11.1.3

Approvals

2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10,

4.2.7, 9.3.2, 13.5.1

Arbitration

8.3.1, 11.3.10, 13.1.1, 15.3.2, 15.4

ARCHITECT

4

Architect, Definition of

4.1.1

Architect, Extent of Authority

2.4.1, 3.12.7, 4.1, 4.2, 5.2, 6.3.1, 7.1.2, 7.3.7, 7.4,

9.2.1, 9.3.1, 9.4, 9.5, 9.6.3, 9.8, 9.10.1, 9.10.3, 12.1,

12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4, 15.1.3, 15.2.1

Architect, Limitations of Authority and Responsibility

2.1.1, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3,

4.2.6, 4.2.7, 4.2.10, 4.2.12, 4.2.13, 5.2.1, 7.4.1, 9.4.2,

9.5.3, 9.6.4, 15.1.3, 15.2

Architect’s Additional Services and Expenses

2.4.1, 11.3.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4

Architect’s Administration of the Contract

3.1.3, 4.2, 3.7.4, 15.2, 9.4.1, 9.5

Architect’s Approvals

2.4.1, 3.1.3, 3.5.1, 3.10.2, 4.2.7

Architect’s Authority to Reject Work

3.5.1, 4.2.6, 12.1.2, 12.2.1

Architect’s Copyright

1.1.7, 1.5

Architect’s Decisions

3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.2.14, 6.3.1,

7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2.1, 9.4.1, 9.5, 9.8.4, 9.9.1,

13.5.2, 15.2, 15.3

Architect’s Inspections

3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5

Architect’s Instructions

3.2.4, 3.3.1, 4.2.6, 4.2.7, 13.5.2

Architect’s Interpretations

4.2.11, 4.2.12

Architect’s Project Representative

4.2.10

Architect’s Relationship with Contractor

1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5.1,

3.7.4, 3.7.5, 3.9.2, 3.9.3, 3.10, 3.11, 3.12, 3.16, 3.18,

4.1.2, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5,

9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.4.2, 13.5, 15.2

 

Architect’s Relationship with Subcontractors

1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.3.7

Architect’s Representations

9.4.2, 9.5.1, 9.10.1

Architect’s Site Visits

3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Asbestos

10.3.1

Attorneys’ Fees

3.18.1, 9.10.2, 10.3.3

Award of Separate Contracts

6.1.1, 6.1.2

Award of Subcontracts and Other Contracts for

Portions of the Work

5.2

Basic Definitions

1.1

Bidding Requirements

1.1.1, 5.2.1, 11.4.1

Binding Dispute Resolution

9.7.1, 11.3.9, 11.3.10, 13.1.1, 15.2.5, 15.2.6.1, 15.3.1,

15.3.2, 15.4.1

Boiler and Machinery Insurance

11.3.2

Bonds, Lien

7.3.7.4, 9.10.2, 9.10.3

Bonds, Performance, and Payment

7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11.4

 

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

3

--------------------------------------------------------------------------------


 

Building Permit

3.7.1

Capitalization

1.3

Certificate of Substantial Completion

9.8.3, 9.8.4, 9.8.5

Certificates for Payment

4.2.1, 4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1,

9.10.1, 9.10.3, 14.1.1.3, 14.2.4, 15.1.3

Certificates of Inspection, Testing or Approval

13.5.4

Certificates of Insurance

9.10.2, 11.1.3

Change Orders

1.1.1, 2.4.1, 3.4.2, 3.7.4, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8,

5.2.3, 7.1.2, 7.1.3, 7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10, 8.3.1,

9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2, 11.3.4, 11.3.9, 12.1.2,

15.1.3

Change Orders, Definition of

7.2.1

CHANGES IN THE WORK

2.2.1, 3.11, 4.2.8, 7, 7.2.1, 7.3.1, 7.4, 7.4.1, 8.3.1,

9.3.1.1, 11.3.9

Claims, Definition of

15.1.1

CLAIMS AND DISPUTES

3.2.4, 6.1.1, 6.3.1, 7.3.9, 9.3.3, 9.10.4, 10.3.3, 15, 15.4

Claims and Timely Assertion of Claims

15.4.1

Claims for Additional Cost

3.2.4, 3.7.4, 6.1.1, 7.3.9, 10.3.2, 15.1.4

Claims for Additional Time

3.2.4, 3.7.46.1.1, 8.3.2, 10.3.2, 15.1.5

Concealed or Unknown Conditions, Claims for

3.7.4

Claims for Damages

3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1,

11.3.5, 11.3.7, 14.1.3, 14.2.4, 15.1.6

Claims Subject to Arbitration

15.3.1, 15.4.1

Cleaning Up

3.15, 6.3

Commencement of the Work, Conditions Relating to

2.2.1, 3.2.2, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 5.2.1, 5.2.3,

6.2.2, 8.1.2, 8.2.2, 8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1,

15.1.4

Commencement of the Work, Definition of

8.1.2

Communications Facilitating Contract

Administration

3.9.1, 4.2.4

Completion, Conditions Relating to

3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1,

9.10, 12.2, 13.7, 14.1.2

COMPLETION, PAYMENTS AND

9

Completion, Substantial

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2,

13.7

Compliance with Laws

1.6.1, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 10.2.2,

11.1, 11.3, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14.1.1,

14.2.1.3, 15.2.8, 15.4.2, 15.4.3

Concealed or Unknown Conditions

3.7.4, 4.2.8, 8.3.1, 10.3

Conditions of the Contract

1.1.1, 6.1.1, 6.1.4

Consent, Written

3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1,

9.10.2, 9.10.3, 11.3.1, 13.2, 13.4.2, 15.4.4.2

Consolidation or Joinder

15.4.4

CONSTRUCTION BY OWNER OR BY

SEPARATE CONTRACTORS

1.1.4, 6

Construction Change Directive, Definition of

7.3.1

Construction Change Directives

1.1.1, 3.4.2, 3.12.8, 4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3,

9.3.1.1

Construction Schedules, Contractor’s

3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2

Contingent Assignment of Subcontracts

5.4, 14.2.2.2

Continuing Contract Performance

15.1.3

Contract, Definition of

1.1.2

CONTRACT, TERMINATION OR

SUSPENSION OF THE

5.4.1.1, 11.3.9, 14

Contract Administration

3.1.3, 4, 9.4, 9.5

Contract Award and Execution, Conditions Relating

to

3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.3.6, 11.4.1

Contract Documents, The

1.1.1

Contract Documents, Copies Furnished and Use of

1.5.2, 2.2.5, 5.3

Contract Documents, Definition of

1.1.1

Contract Sum

3.7.4, 3.8, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7,

9.7, 10.3.2, 11.3.1, 14.2.4, 14.3.2, 15.1.4, 15.2.5

Contract Sum, Definition of

9.1

Contract Time

3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3.1, 7.3.5, 7.4,

8.1.1, 8.2.1, 8.3.1, 9.5.1, 9.7.1, 10.3.2, 12.1.1, 14.3.2,

15.1.5.1, 15.2.5

Contract Time, Definition of

8.1.1

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

4

--------------------------------------------------------------------------------


 

CONTRACTOR

3

Contractor, Definition of

3.1, 6.1.2

Contractor’s Construction Schedules

3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2

Contractor’s Employees

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3,

11.1.1, 11.3.7, 14.1, 14.2.1.1,

Contractor’s Liability Insurance

11.1

Contractor’s Relationship with Separate Contractors

and Owner’s Forces

3.12.5, 3.14.2, 4.2.4, 6, 11.3.7, 12.1.2, 12.2.4

Contractor’s Relationship with Subcontractors

1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2,

11.3.1.2, 11.3.7, 11.3.8

Contractor’s Relationship with the Architect

1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5.1,

3.7.4, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.3, 4.2, 5.2, 6.2.2,

7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3,

11.3.7, 12, 13.5, 15.1.2, 15.2.1

Contractor’s Representations

3.2.1, 3.2.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2

Contractor’s Responsibility for Those Performing the

Work

3.3.2, 3.18, 5.3.1, 6.1.3, 6.2, 9.5.1, 10.2.8

Contractor’s Review of Contract Documents

3.2

Contractor’s Right to Stop the Work

9.7

Contractor’s Right to Terminate the Contract

14.1, 15.1.6

Contractor’s Submittals

3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2,

9.8.3, 9.9.1, 9.10.2, 9.10.3, 11.1.3, 11.4.2

Contractor’s Superintendent

3.9, 10.2.6

Contractor’s Supervision and Construction

Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3,

7.3.5, 7.3.7, 8.2, 10, 12, 14, 15.1.3

Contractual Liability Insurance

11.1.1.8, 11.2

Coordination and Correlation

1.2, 3.2.1, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1

Copies Furnished of Drawings and Specifications

1.5, 2.2.5, 3.11

Copyrights

1.5, 3.17

Correction of Work

2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2

Correlation and Intent of the Contract Documents

1.2

Cost, Definition of

7.3.7

Costs

2.4.1, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3,

7.3.3.3, 7.3.7, 7.3.8, 7.3.9, 9.10.2, 10.3.2, 10.3.6, 11.3,

12.1.2, 12.2.1, 12.2.4, 13.5, 14

Cutting and Patching

3.14, 6.2.5

Damage to Construction of Owner or Separate

Contractors

3.14.2, 6.2.4, 10.2.1.2, 10.2.5, 10.4, 11.1.1, 11.3,

12.2.4

Damage to the Work

3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.4.1, 11.3.1, 12.2.4

Damages, Claims for

3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1,

11.3.5, 11.3.7, 14.1.3, 14.2.4, 15.1.6

Damages for Delay

6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2

Date of Commencement of the Work, Definition of

8.1.2

Date of Substantial Completion, Definition of

8.1.3

Day, Definition of

8.1.4

Decisions of the Architect

3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 15.2, 6.3,

7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2.1, 9.4, 9.5.1, 9.8.4, 9.9.1,

13.5.2, 14.2.2, 14.2.4, 15.1, 15.2

Decisions to Withhold Certification

9.4.1, 9.5, 9.7, 14.1.1.3

Defective or Nonconforming Work, Acceptance,

Rejection and Correction of

2.3.1, 2.4.1, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6,

9.8.2, 9.9.3, 9.10.4, 12.2.1

Defective Work, Definition of

3.5.1

Definitions

1.1, 2.1.1, 3.1.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1,

15.1.1, 5.1, 6.1.2, 7.2.1, 7.3.1, 8.1, 9.1, 9.8.1

Delays and Extensions of Time

3.2., 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1, 9.7.1,

10.3.2, 10.4.1, 14.3.2, 15.1.5, 15.2.5

Disputes

6.3.1, 7.3.9, 15.1, 15.2

Documents and Samples at the Site

3.11

Drawings, Definition of

1.1.5

Drawings and Specifications, Use and Ownership of

3.11

Effective Date of Insurance

8.2.2, 11.1.2

Emergencies

10.4, 14.1.1.2, 15.1.4

Employees, Contractor’s

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2,

10.3.3, 11.1.1, 11.3.7, 14.1, 14.2.1.1

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

5

--------------------------------------------------------------------------------


 

Equipment, Labor, Materials or

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13.1,

3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3,

9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2

Execution and Progress of the Work

1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3.1, 3.4.1, 3.5.1,

3.7.1, 3.10.1, 3.12, 3.14, 4.2, 6.2.2, 7.1.3, 7.3.5, 8.2,

9.5.1, 9.9.1, 10.2, 10.3, 12.2, 14.2, 14.3.1, 15.1.3

Extensions of Time

3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1, 10.3.2,

10.4.1, 14.3, 15.1.5, 15.2.5

Failure of Payment

9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2

Faulty Work

(See Defective or Nonconforming Work)

Final Completion and Final Payment

4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.3.1, 11.3.5,

12.3.1, 14.2.4, 14.4.3

Financial Arrangements, Owner’s

2.2.1, 13.2.2, 14.1.1.4

Fire and Extended Coverage Insurance

11.3.1.1

GENERAL PROVISIONS

1

Governing Law

13.1

Guarantees (See Warranty)

Hazardous Materials

10.2.4, 10.3

Identification of Subcontractors and Suppliers

5.2.1

Indemnification

3.17.1, 3.18, 9.10.2, 10.3.3, 10.3.5, 10.3.6, 11.3.1.2,

11.3.7

Information and Services Required of the Owner

2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5,

9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1,

13.5.2, 14.1.1.4, 14.1.4, 15.1.3

Initial Decision

15.2

Initial Decision Maker, Definition of

1.1.8

Initial Decision Maker, Decisions

14.2.2, 14.2.4, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5

Initial Decision Maker, Extent of Authority

14.2.2, 14.2.4, 15.1.3, 15.2.1, 15.2.2, 15.2.3, 15.2.4,

15.2.5

Injury or Damage to Person or Property

10.2.8, 10.4.1

Inspections

3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3,

9.9.2, 9.10.1, 12.2.1, 13.5

Instructions to Bidders

1.1.1

Instructions to the Contractor

3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2, 12, 13.5.2

Instruments of Service, Definition of

1.1.7

Insurance

3.18.1, 6.1.1, 7.3.7, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 11

Insurance, Boiler and Machinery

11.3.2

Insurance, Contractor’s Liability

11.1

Insurance, Effective Date of

8.2.2, 11.1.2

Insurance, Loss of Use

11.3.3

Insurance, Owner’s Liability

11.2

Insurance, Property

10.2.5, 11.3

Insurance, Stored Materials

9.3.2, 11.4.1.4

INSURANCE AND BONDS

11

Insurance Companies, Consent to Partial Occupancy

9.9.1, 11.4.1.5

Insurance Companies, Settlement with

11.4.10

Intent of the Contract Documents

1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4

Interest

13.6

Interpretation

1.2.3, 1.4, 4.1.1, 5.1, 6.1.2, 15.1.1

Interpretations, Written

4.2.11, 4.2.12, 15.1.4

Judgment on Final Award

15.4.2

Labor and Materials, Equipment

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1,

4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3,

9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2

Labor Disputes

8.3.1

Laws and Regulations

1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13.1, 4.1.1, 9.6.4, 9.9.1,

10.2.2, 11.1.1, 11.3, 13.1.1, 13.4, 13.5.1, 13.5.2,

13.6.1, 14, 15.2.8, 15.4

Liens

2.1.2, 9.3.3, 9.10.2, 9.10.4, 15.2.8

Limitations, Statutes of

12.2.5, 13.7, 15.4.1.1

Limitations of Liability

2.3.1, 3.2.2, 3.5.1, 3.12.10, 3.17.1, 3.18.1, 4.2.6, 4.2.7,

4.2.12, 6.2.2, 9.4.2, 9.6.4, 9.6.7, 10.2.5, 10.3.3, 11.1.2,

11.2, 11.3.7, 12.2.5, 13.4.2

Limitations of Time

2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7,

5.2, 5.3.1, 5.4.1, 6.2.4, 7.3, 7.4, 8.2, 9.2.1, 9.3.1, 9.3.3,

9.4.1, 9.5, 9.6, 9.7.1, 9.8, 9.9, 9.10, 11.1.3, 11.3.1.5,

11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14, 15

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

6

--------------------------------------------------------------------------------


 

Loss of Use Insurance

11.3.3

Material Suppliers

1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5

Materials, Hazardous

10.2.4, 10.3

Materials, Labor, Equipment and

1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5.1, 3.8.2, 3.8.3, 3.12,

3.13.1, 3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2,

9.3.3, 9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4, 14.2.1.1,

14.2.1.2

Means, Methods, Techniques, Sequences and

Procedures of Construction

3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2

Mechanic’s Lien

2.1.2, 15.2.8

Mediation

8.3.1, 10.3.5, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3,

15.4.1

Minor Changes in the Work

1.1.1, 3.12.8, 4.2.8, 7.1, 7.4

MISCELLANEOUS PROVISIONS

13

Modifications, Definition of

1.1.1

Modifications to the Contract

1.1.1, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7.1,

10.3.2, 11.3.1

Mutual Responsibility

6.2

Nonconforming Work, Acceptance of

9.6.6, 9.9.3, 12.3

Nonconforming Work, Rejection and Correction of

2.3.1, 2.4.1, 3.5.1, 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3,

9.10.4, 12.2.1

Notice

2.2.1, 2.3.1, 2.4.1, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1,

9.7.1, 9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2.1, 13.3,

13.5.1, 13.5.2, 14.1, 14.2, 15.2.8, 15.4.1

Notice, Written

2.3.1, 2.4.1, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1, 9.7.1,

9.10, 10.2.2, 10.3, 11.1.3, 11.3.6, 12.2.2.1, 13.3, 14,

15.2.8, 15.4.1

Notice of Claims

3.7.4, 4.5, 10.2.8, 15.1.2, 15.4

Notice of Testing and Inspections

13.5.1, 13.5.2

Observations, Contractor’s

3.2, 3.7.4

Occupancy

2.2.2, 9.6.6, 9.8, 11.3.1.5

Orders, Written

1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1, 13.5.2,

14.3.1

OWNER

2

Owner, Definition of

2.1.1

Owner, Information and Services Required of the

2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2,

9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.3, 13.5.1,

13.5.2, 14.1.1.4, 14.1.4, 15.1.3

Owner’s Authority

1.5, 2.1.1, 2.3.1, 2.4.1, 3.4.2, 3.8.1, 3.12.10, 3.14.2,

4.1.2, 4.1.3, 4.2.4, 4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3.1,

7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2, 9.5.1, 9.6.4,

9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.3, 11.3.10, 12.2.2,

12.3.1, 13.2.2, 14.3, 14.4, 15.2.7

Owner’s Financial Capability

2.2.1, 13.2.2, 14.1.1.4

Owner’s Liability Insurance

11.2

Owner’s Loss of Use Insurance

11.3.3

Owner’s Relationship with Subcontractors

1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2

Owner’s Right to Carry Out the Work

2.4, 14.2.2

Owner’s Right to Clean Up

6.3

Owner’s Right to Perform Construction and to

Award Separate Contracts

6.1

Owner’s Right to Stop the Work

2.3

Owner’s Right to Suspend the Work

14.3

Owner’s Right to Terminate the Contract

14.2

Ownership and Use of Drawings, Specifications

and Other Instruments of Service

1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11.1, 3.17.1,

4.2.12, 5.3.1

Partial Occupancy or Use

9.6.6, 9.9, 11.3.1.5

Patching, Cutting and

3.14, 6.2.5

Patents

3.17

Payment, Applications for

4.2.5, 7.3.9, 9.2.1, 9.3, 9.4, 9.5, 9.6.3, 9.7.1, 9.8.5,

9.10.1, 14.2.3, 14.2.4, 14.4.3

Payment, Certificates for

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1,

9.10.3, 13.7, 14.1.1.3, 14.2.4

Payment, Failure of

9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2

Payment, Final

4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5,

12.3.1, 13.7, 14.2.4, 14.4.3

Payment Bond, Performance Bond and

7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

7

--------------------------------------------------------------------------------


 

Payments, Progress

 

9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3

 

PAYMENTS AND COMPLETION

 

9

 

Payments to Subcontractors

 

5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8,

 

14.2.1.2

 

PCB

 

10.3.1

 

Performance Bond and Payment Bond

 

7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4

 

Permits, Fees, Notices and Compliance with Laws

 

2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2

 

PERSONS AND PROPERTY, PROTECTION OF

 

10

 

Polychlorinated Biphenyl

 

10.3.1

 

Product Data, Definition of

 

3.12.2

 

Product Data and Samples, Shop Drawings

 

3.11, 3.12, 4.2.7

 

Progress and Completion

 

4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3

 

Progress Payments

 

9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3

 

Project, Definition of the

 

1.1.4

 

Project Representatives

 

4.2.10

 

Property Insurance

 

10.2.5, 11.3

 

PROTECTION OF PERSONS AND PROPERTY

 

10

 

Regulations and Laws

 

1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1,

 

10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14,

 

15.2.8, 15.4

 

Rejection of Work

 

3.5.1, 4.2.6, 12.2.1

 

Releases and Waivers of Liens

 

9.10.2

 

Representations

 

3.2.1, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1,

 

9.8.2, 9.10.1

 

Representatives

 

2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2.10, 5.1.1, 5.1.2,

 

13.2.1

 

Responsibility for Those Performing the Work

 

3.3.2, 3.18, 4.2.3, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

 

Retainage

 

9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3

 

Review of Contract Documents and Field

 

Conditions by Contractor

 

3.2, 3.12.7, 6.1.3

 

Review of Contractor’s Submittals by Owner and

 

Architect

 

3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2

 

Review of Shop Drawings, Product Data and Samples

by Contractor

3.12

Rights and Remedies

1.1.2, 2.3, 2.4, 3.5.1, 3.7.4, 3.15.2, 4.2.6, 4.5, 5.3, 5.4,

6.1, 6.3, 7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2,

12.2.4, 13.4, 14, 15.4

Royalties, Patents and Copyrights

3.17

Rules and Notices for Arbitration

15.4.1

Safety of Persons and Property

10.2, 10.4

Safety Precautions and Programs

3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.4

Samples, Definition of

3.12.3

Samples, Shop Drawings, Product Data and

3.11, 3.12, 4.2.7

Samples at the Site, Documents and

3.11

Schedule of Values

9.2, 9.3.1

Schedules, Construction

3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2

Separate Contracts and Contractors

1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 6, 8.3.1, 11.4.7,

12.1.2

Shop Drawings, Definition of

3.12.1

Shop Drawings, Product Data and Samples

3.11, 3.12, 4.2.7

Site, Use of

3.13, 6.1.1, 6.2.1

Site Inspections

3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5

Site Visits, Architect’s

3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Special Inspections and Testing

4.2.6, 12.2.1, 13.5

Specifications, Definition of the

1.1.6

Specifications, The

1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17, 4.2.14

Statute of Limitations

13.7, 15.4.1.1

Stopping the Work

2.3, 9.7, 10.3, 14.1

Stored Materials

6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4

Subcontractor, Definition of

5.1.1

SUBCONTRACTORS

5

Subcontractors, Work by

1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

8

--------------------------------------------------------------------------------


 

Subcontractual Relations

5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 11.4.7, 11.4.8, 14.1,

14.2.1

Submittals

3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3, 9.8,

9.9.1, 9.10.2, 9.10.3, 11.1.3

Submittal Schedule

3.10.2, 3.12.5, 4.2.7

Subrogation, Waivers of

6.1.1, 11.4.5, 11.3.7

Substantial Completion

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2,

13.7

Substantial Completion, Definition of

9.8.1

Substitution of Subcontractors

5.2.3, 5.2.4

Substitution of Architect

4.1.3

Substitutions of Materials

3.4.2, 3.5.1, 7.3.8

Sub-subcontractor, Definition of

5.1.2

Subsurface Conditions

3.7.4

Successors and Assigns

13.2

Superintendent

3.9, 10.2.6

Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3,

7.3.7, 8.2, 8.3.1, 9.4.2, 10, 12, 14, 15.1.3

Surety

5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2, 15.2.7

Surety, Consent of

9.10.2, 9.10.3

Surveys

2.2.3

Suspension by the Owner for Convenience

14.3

Suspension of the Work

5.4.2, 14.3

Suspension or Termination of the Contract

5.4.1.1, 11.4.9, 14

Taxes

3.6, 3.8.2.1, 7.3.7.4

Termination by the Contractor

14.1, 15.1.6

Termination by the Owner for Cause

5.4.1.1, 14.2, 15.1.6

Termination by the Owner for Convenience

14.4

Termination of the Architect

4.1.3

Termination of the Contractor

14.2.2

TERMINATION OR SUSPENSION OF THE

CONTRACT

14

Tests and Inspections

3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2,

9.10.1, 10.3.2, 11.4.1.1, 12.2.1, 13.5

TIME

8

Time, Delays and Extensions of

3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1, 9.7.1,

10.3.2, 10.4.1, 14.3.2, 15.1.5, 15.2.5

Time Limits

2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2,

4.4, 4.5, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1,

9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3,

11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14, 15.1.2,

15.4

Time Limits on Claims

3.7.4, 10.2.8, 13.7, 15.1.2

Title to Work

9.3.2, 9.3.3

Transmission of Data in Digital Form

1.6

UNCOVERING AND CORRECTION OF WORK

12

Uncovering of Work

12.1

Unforeseen Conditions, Concealed or Unknown

3.7.4, 8.3.1, 10.3

Unit Prices

7.3.3.2, 7.3.4

Use of Documents

1.1.1, 1.5, 2.2.5, 3.12.6, 5.3

Use of Site

3.13, 6.1.1, 6.2.1

Values, Schedule of

9.2, 9.3.1

Waiver of Claims by the Architect

13.4.2

Waiver of Claims by the Contractor

9.10.5, 11.4.7, 13.4.2, 15.1.6

Waiver of Claims by the Owner

9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1,

13.4.2, 14.2.4, 15.1.6

Waiver of Consequential Damages

14.2.4, 15.1.6

Waiver of Liens

9.10.2, 9.10.4

Waivers of Subrogation

6.1.1, 11.4.5, 11.3.7

Warranty

3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1

Weather Delays

15.1.5.2

Work, Definition of

1.1.3

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

9

--------------------------------------------------------------------------------


 

Written Consent

1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5,

9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2, 15.4.4.2

Written Interpretations

4.2.11, 4.2.12

Written Notice

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 5.2.1, 8.2.2, 9.7,

9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3,

14, 15.4.1

Written Orders

1.1.1, 2.3, 3.9, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2,

14.3.1, 15.1.2

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

10

--------------------------------------------------------------------------------


 

ARTICLE 1       GENERAL PROVISIONS

§ 1.1 BASIC DEFINITIONS

§ 1.1.1 THE CONTRACT DOCUMENTS

The Contract Documents are enumerated in the Agreement between the Owner and
Contractor (hereinafter the Agreement) and consist of the Agreement, all
Exhibits to the Agreement (including these General Conditions) and Modifications
issued after execution of the Contract. A Modification is (1) a written
amendment to the Contract signed by both parties, (2) a Change Order, (3) a
Construction Change Directive or (4) a written order for a minor change in the
Work issued by the Architect. All capitalized terms used herein are either
defined herein or in the Agreement. The Contractor acknowledges that prior to
establishment of he Contract Sum, it has had an opportunity to make numerous
visits to the site and to consult with the Owner, the Architect and the Owner’s
Representative to obtain any clarifications necessary to establish the Contract
Sum. The Contractor warrants that, as of the date of establishment of the
Contract Sum, it has reviewed the Contract Documents, they are sufficient, and
Contractor has obtained any clarifications necessary to prosecute the Work.

 

§ 1.1.2 THE CONTRACT

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Contractor and the Architect or the Architect’s
consultants, (2) between the Owner and a Subcontractor or a Sub-subcontractor,
(3) between the Owner and the Architect or the Architect’s consultants or
(4) between any persons or entities other than the Owner and the Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect’s duties.

 

§ 1.1.3 THE WORK

The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.

 

§ 1.1.4 THE PROJECT

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner and by separate contractors.

 

§ 1.1.5 THE DRAWINGS

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

 

§ 1.1.6 THE SPECIFICATIONS

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

 

§ 1.1.7 INSTRUMENTS OF SERVICE

Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible and intangible creative work performed
by the Architect and the Architect’s consultants under their respective
professional services agreements. Instruments of Service may include, without
limitation, studies, surveys, models, sketches, drawings, specifications, and
other similar materials.

 

§ 1.1.8 KNOWLEDGE; REASONABLY INFERABLE

The terms “knowledge,” “recognize,” “observe” and “discover,” their respective
derivatives and similar terms, as used in the Contract Documents referring to
the Contractor, shall be interpreted to mean what the Contractor knows,
recognizes, observes and discovers in exercising the care, skill and diligence
required by the Contract Documents. The expression “reasonably inferable” shall
be interpreted to mean reasonably inferable by a national, large experienced
contractor familiar with the Project, engaged during the preconstruction phase
of a project and exercising the care, skill and diligence required by the
Contract Documents.

 

§ 1.1.9 INTERPRETATION

All personal pronouns used in the Contract, whether used in the masculine,
feminine or neuter gender, shall include

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

11

--------------------------------------------------------------------------------


 

all other genders; and the singular shall include the plural and vice versa.
Titles of Articles, Sections and subsections are for convenience only, and
neither limit nor amplify the provisions of the Contract in itself. The use
herein of the word “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such words as
“without limitation,” or “but not limited to,” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter.

 

§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the intended results.

 

§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade. In general, the Drawings shall be considered as
establishing location, quantity and relationship of materials and the
Specifications shall be considered as defining type and quality of materials and
workmanship requirements. The requirements for the greatest quantity and the
highest quality to be interpreted from those documents shall govern unless
otherwise directed or clarified by the Owner.

 

§ 1.2.3 Unless otherwise stated in the Contract Documents, words that have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings. If the Agreement is a
guaranteed maximum price type contract, the term “Contract Sum” shall mean the
Guaranteed Maximum Price (as defined in the Agreement) and any reference herein
to costs to be borne by the Contractor (or Work to be carried out at the
Contractor’s expense) shall be reimbursable to the Contractor as a Cost of the
Work to the extent permitted by the provisions of the Agreement (and not
excluded pursuant to the provisions of the Agreement.

 

§ 1.2.4 The Contractor shall not commence the Work, or thereafter perform any
changes in the Work, without prior written instructions from the Owner or the
Owner’s Representative. Drawings are, in general, drawn to scale, and are of
necessity diagrammatic; symbols are used to indicate materials and structural,
mechanical and electrical control requirements. The Contractor acknowledges that
it is not possible to indicate all connections, fittings, fastenings, etc. 
which are required to be furnished for the proper execution of the Work and
which are reasonably inferred from the Drawings. Any connections, fittings,
fastenings, etc. required to be furnished for the proper execution of the Work
and which are reasonably inferred shall be provided by the Contractor at no
additional cost using industry standards and good construction practice as a
basis for making such inference. In addition, all Work and services performed by
the Contractor shall be performed in accordance with all federal, state and
local laws, ordinances, orders, rules, codes and regulations bearing on the
performance of the Work (collectively, “Applicable Laws”).

 

§ 1.2.5 It is Contractor’s responsibility to request from the Architect any and
all required clarifications of all questions which may have arisen or may arise
as to intent of the Contract Documents. The Architect shall issue clarifications
to the Contractor only after written approval thereof by the Owner. Should the
Contractor have failed to request such clarification, in accordance with the
standards described Section 3.2 below, then the Owner or Architect (after
consultation with the Owner) shall direct that the Work proceed by any method
indicated, specified or required by the Contract Documents in the interest of
maintaining the best construction practice, and such direction by the Owner or
Architect shall not constitute the basis for a claim for extra costs by the
Contractor. Notwithstanding the foregoing, even if the Contractor fails to
request a clarification in a timely manner, and the issue involves an omission
of an item in the Contract Documents, the Contractor shall not be responsible
for the costs associated with providing such item (unless such item or assembly
is required for the proper performance of the building system or component of
which it is a part), but will be responsible for the incremental costs incurred
as a result of the delay in reporting such omission.

 

§ 1.2.6 The Contractor shall verify all dimensions prior to execution of any
particular phase of the Work. Whenever inaccuracies or discrepancies are found,
the Contractor shall consult the Architect prior to any construction or
demolition. Should any dimensions be missing, the Architect will be consulted
and, after consultation with the Owner, will supply such dimensions prior to
execution of the Work. Dimensions for items to be fitted into constructed
conditions at the site will be taken at the site. Whenever a stock size
manufactured item or piece of equipment is

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

12

--------------------------------------------------------------------------------


 

specified by its nominal size, the actual space requirements for setting or
entrance to the setting space shall be determined by the Contractor and
communicated in writing to the Architect prior to construction thereof. No extra
costs will be allowed by reason of Work requiring adjustments in order to
accommodate the particular item of equipment.

 

§ 1.2.7 The Contractor shall follow the reference standards and reference
specifications indicated in the Contract Documents. The applicable reference
standard or reference specification shall be the most recent issue thereof as of
the date of the Specification or Drawing in which such reference standard or
reference specification is indicated, prior to the establishment of the Contract
Sum, unless another issue is specifically indicated in such specification or
drawing. Upon request, the Contractor shall make available at the Contractor’s
main office or at the site copies of all applicable reference standards and
reference specifications for use by the Architect and the Owner.

 

§ 1.2.8 The Contractor represents and warrants that all of the design elements
in the Project that are or will be designed by, under or through the Contractor,
are either (i) in the public domain and not subject to a copyright or other
intellectual property claim by another person or entity; (ii) the Contractor’s
independent creation; or (iii) fully within the scope of an applicable license
procured by the Contractor, which shall remain in full force and effect until
expiration of the statute of limitation or statute of repose applicable to the
owner of the intellectual property, whichever is later, notwithstanding
expiration or termination of the Contract. If the Contractor’s representation
and warranty proves false or inaccurate in any material manner, the Contractor
shall defend, indemnify and hold harmless the Owner, any successor-in-interest
to the Owner and any successor in title from any loss or expense (including
attorneys’ fees and other court costs) resulting therefrom. This indemnification
shall be in addition to all other remedies afforded the Owner under the Contract
Documents, by law or in equity and shall survive termination or expiration of
the Contract.

 

§ 1.3 CAPITALIZATION

Terms capitalized in these General Conditions include those that are
specifically defined herein or in the Agreement or other Contract Documents..

 

§ 1.4 INTERPRETATION

In the interest of brevity the Contract Documents frequently omit modifying
words such as “all” and “any” and articles such as “the” and “an,” but the fact
that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statement.

 

§ 1.5 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE

§ 1.5.1 The Architect and the Architect’s consultants shall be deemed the
authors and owners of their respective Instruments of Service, including the
Drawings and Specifications, and will retain all common law, statutory and other
reserved rights, including copyrights, except to the extent otherwise provided
in the contract between the Owner and the Architect. The Contractor,
Subcontractors, Sub-subcontractors, and material or equipment suppliers shall
not own or claim a copyright in the Instruments of Service. Submittal or
distribution to meet official regulatory requirements or for other purposes in
connection with this Project is not to be construed as publication in derogation
of the Owner’s, Architect’s or Architect’s consultants’ reserved rights.

 

§ 1.5.2 The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce the Instruments of
Service provided to them solely and exclusively for execution of the Work. All
copies made under this authorization shall bear the copyright notice, if any,
shown on the Instruments of Service. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers may not use the
Instruments of Service on other projects without the specific written consent of
the Owner, Architect and the Architect’s consultants.

 

§ 1.6 TRANSMISSION OF DATA IN DIGITAL FORM

If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions.

 

ARTICLE 2       OWNER

§ 2.1 GENERAL

§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner has designated Avi Halpert as its Designated Representative, who

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

13

--------------------------------------------------------------------------------


 

shall have express authority to bind the Owner with respect to all matters
requiring the Owner’s approval or authorization. The Architect does not have
such authority. The term “Owner” means the Owner or the Owner’s authorized
representative.

 

§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.

 

§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER

§ 2.2.1 Not used.

 

§ 2.2.2 The Owner shall secure and pay for the full building permit. The
Contractor hall secure and pay for all other necessary permits and fees required
by Applicable Laws, including all temporary and final certificates of occupancy.

 

§ 2.2.3 The Owner shall not furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, but shall
furnish to the Contractor a legal description of the site.

 

§ 2.2.4 The Owner shall furnish information or services required of the Owner by
the Contract Documents with reasonable promptness to avoid delay in the orderly
progress of the Work.

 

§ 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall
furnish to the Contractor four (4) full size and one (1) half size sets of
Drawings and one copy of the Project Manual, which contains the Specifications.
It shall be the Contractor’s responsibility to provide as many additional copies
of Drawings and Project Manuals as are reasonably necessary for execution of the
Work.

 

§ 2.3 OWNER’S RIGHT TO STOP THE WORK

§ 2.3.1 If the Contractor fails to correct Work that is not in accordance with
the requirements of the Contract Documents as required by Section 12.2 or fails
to carry out Work in accordance with the Contract Documents in any material
respect, the Owner may issue a written order to the Contractor to stop the Work,
or any portion thereof, until the cause for such order has been eliminated;
however, the right of the Owner to stop the Work shall not give rise to a duty
on the part of the Owner to exercise this right for the benefit of the
Contractor or any other person or entity. This right shall be in addition to,
and not in restriction of, the Owner’s rights under the Contract Documents.

 

§ 2.3.2 If, after consultation with the Architect, suspension of the Work is
warranted by reason of unforeseen conditions not the fault of the Contractor
that may adversely affect the Work if the Work were continued, the Owner may
suspend the Work by written notice to the Contractor. In such event, the
Contract Time and Contract Sum shall be adjusted to the extent permitted by
Section 8.3. If the Contractor, in its reasonable judgment, believes that a
suspension is warranted by reason of unforeseen conditions not the fault of the
Contractor that may adversely affect the quality of the Work if the Work were
continued, the Contractor shall immediately provide written notice to the Owner
and Architect of such belief.

 

§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK

If the Contractor defaults or neglects to carry out the Work in accordance with
the Contract Documents and fails within a ten-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, and without further notice,
correct such deficiencies. In such case an appropriate Change Order shall be
issued deducting from payments then or thereafter due the Contractor the
reasonable cost of correcting such deficiencies, including Owner’s expenses and
compensation for the Architect’s and other consultants’ additional services made
necessary by such default, neglect or failure. If payments then or thereafter
due the Contractor are not sufficient to cover such amounts, the Contractor
shall pay the difference to the Owner on demand.

 

ARTICLE 3       CONTRACTOR

§ 3.1 GENERAL

§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor shall designate in
writing a representative who shall have express

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

14

--------------------------------------------------------------------------------


 

authority to bind the Contractor with respect to all matters under this Contract
and such representative shall be available at all reasonable times to make
decisions on behalf of the Contractor. The term “Contractor” means the
Contractor or the Contractor’s authorized representative.

 

§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.

 

§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents and Applicable Laws either by
activities or duties of the Owner or the Architect in the administration of the
Contract, or by tests, inspections or approvals required or performed by persons
or entities other than the Contractor.

 

§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR

§ 3.2.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited and examined the site, become generally familiar with
local conditions under which the Work is to be performed (including, but not
limited to the location, condition, layout and nature of the Project site and
surrounding areas, generally prevailing climactic conditions, anticipated labor
supply and costs, availability and cost of materials, tools and equipment and
other similar matters) and correlated personal observations with requirements of
the Contract Documents. The Contractor hereby specifically acknowledges and
declares that the Drawings, the Specifications, and all Addenda, are sufficient
to enable the Contractor to perform the Work in accordance with Applicable Laws
and otherwise fulfill its obligations under the Contact Documents. The
Contractor represents that it has carefully examined all Contract Documents and
acknowledges that the Contractor shall not be entitled to an extension of the
Contract Time or an adjustment in the Contract Sum to the extent the Contract
Documents contain errors, omissions or inconsistencies of which the Contractor
had knowledge (or which the Contractor should have had knowledge had the
Contractor diligently and carefully reviewed the Contract Documents) and failed
to report such errors, omissions or inconsistencies to the Owner and the
Architect prior to establishment of the Contract Sum.

 

§ 3.2.2 It is recognized that the Contractor’s review of the Contract Documents
as required in Sections 1.1.1 and 3.2.1is made in the Contractor’s capacity as a
contractor and not as a licensed design professional, unless otherwise
specifically provided in the Contract Documents.

 

§ 3.2.3 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, but the Contractor shall
promptly report to the Owner and the Architect any nonconformity discovered (or
which should have been discovered had the Contractor diligently reviewed the
Contract Documents) by or made known to the Contractor as a request for
information in such form as the Architect or the Owner may require.
Additionally, the Contractor shall inform itself (through independent research
or by written request to the Owner) as to the applicable zoning, set back or
other location requirements applicable to the Work as well as restrictions
imposed by agreements with adjacent landowners or governmental agencies prior to
the performance of the Work, and shall not violate such requirements during the
performance of the Work. The Contractor shall advise the Owner and the Architect
of any changes in applicable laws,  statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities bearing on the Contract
Documents of which it becomes aware. The provisions of Section 3.7.3 shall be
applicable in the event the Contractor fails to so notify the Owner and the
Architect.

 

§ 3.2.4 If the Contractor believes that it is entitled to an adjustment in the
Contract Time and/or Contract Sum because of clarifications or instructions the
Owner or the Architect issues in response to the Contractor’s notices or
requests for information pursuant to Sections 3.2.2 or 3.2.3, the Contractor
shall notify the Owner in writing prior to acting on such clarifications or
instructions, and shall obtain the Owner’s consent to such action. In the event
the Owner approves in writing such action, the Contractor shall be entitled to
make Claims as provided in Article 15. If the Contractor fails to perform the
obligations of Sections 1.1.1, 3.2.2 or 3.2.3, the Contractor shall pay such
costs and damages to the Owner as would have been avoided if the Contractor had
performed such obligations in a timely manner. If the Contractor performs those
obligations in a timely manner, the Contractor shall not be liable to the Owner
for damages resulting from errors, inconsistencies or omissions in the Contract
Documents, for differences between field measurements or conditions and the
Contract Documents, or for nonconformities of the Contract Documents to
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities.

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

15

--------------------------------------------------------------------------------


 

§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES

§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for, and have control over, construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Owner. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any loss or damage arising solely from those
Owner-required means, methods, techniques, sequences or procedures. The
Contractor shall be responsible for and shall supervise, coordinate and direct
the Work performed by Subcontractors and suppliers. The Contractor shall be
solely responsible for laying out the Work.

 

§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and any other persons or entities performing portions of the Work for, or on
behalf of, the Contractor or any of its Subcontractors. All obligations of the
Contractor under the Contract Documents shall apply equally to each
Subcontractor, Sub-subcontractor, manufacturer, supplier or vendor of every tier
as respects its particular scope of Work.

 

§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.

 

§ 3.4 LABOR AND MATERIALS

§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work. Should the progress or conditions of the Work require
Work to be performed after regular hours, or should the Contractor elect to
perform Work after regular working hours, in the absence of an acceleration of
the Contractor’s schedule specifically directed by Owner due to reasons other
than the fault of the Contractor, the additional cost of performing such Work
shall be borne by the Contractor.

 

§ 3.4.2 The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order
or Construction Change Directive.

 

§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Work. The Contractor
shall not permit employment of unfit persons or persons not properly skilled in
tasks assigned to them.

 

§ 3.4.4 Materials and equipment specified by the name or names of one or more
manufacturers shall be used to establish the Contract Sum. However, the Owner
and the Architect (if directed by the Owner) will consider a formal request for
the substitution of materials or equipment in place of those specified in the
Contract Documents only in accordance with the conditions set forth herein and
in the Specifications. Upon the Architect’s review and recommendation, these
substitutions will be submitted to the Owner for its written approval. No
request for substitution for materials or equipment that has been specified or
described in the Contract Documents by using the name of a proprietary item or
the name of a particular manufacturer, fabricator, supplier or distributor may
be made by the Contractor, unless the proposed substitute for the named item is
of like or better type, function, quality and design as the named item and the
Contractor follows the procedures for approval of substitutions. The procedure
for review and approval of substitutions by the Architect and the Owner is as
follows:

 

.1 The Contractor may offer as substitutions, materials and items of equipment
of manufacturers other than those specified by submitting an itemized cost
breakdown of the impact of such substitutions on the Contract Sum and a Project
Schedule update showing any impact on the current scheduled date of Substantial
Completion of the Work. Proposed substitutions must be accompanied by full
descriptive and technical data.

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

16

--------------------------------------------------------------------------------


 

.2 Requests for review of substitute items of materials and equipment will not
be accepted by the Architect or the Owner from anyone other than the Contractor.
If the Contractor wishes to furnish or use a substitute item of material or
equipment, the Contractor shall make written application to the Architect and
the Owner for acceptance thereof, certifying that the proposed substitute will
perform adequately the functions called for by the specified design,  be similar
and of equal substance to that specified and be suited to the same use capable
of performing the same function as that specified. The application must state
whether or not acceptance of the substitute for use in the Work will require a
change in the Contract Documents to adapt the design to the substitute and
whether or not incorporation or use of the substitute in connection with the
Work is subject to payment of any license fee or royalty. All variations of the
proposed substitute from that specified in the Contract Documents shall be
identified in the application and available maintenance, repair and replacement
service must be included. The application must also contain an itemized
statement of the cost and schedule impact that will result directly or
indirectly from acceptance of such substitute, including costs of redesign and
claims of separate contractors and Subcontractors affected by the resulting
change, all of which shall be considered by the Architect and the Owner in
evaluating the proposed substitute. The Architect and the Owner may require the
Contractor to furnish, at the Contractor’s expense, additional data about the
proposed substitute.

 

.3 The Owner and the Architect will be the sole judges of acceptability of a
substitute, and no substitute will be ordered or installed without the Owner’s
prior written acceptance. The Owner may require the Contractor to furnish, at
the Contractor’s expense, a special performance guarantee or other collateral
with respect to any substitute.

 

.4 By making a request for substitution, the Contractor shall, in the
application:

 

a)              represent that it or its Subcontractor(s) has personally
investigated the proposed substitute and has determined that it is equal or
superior in all respects to that specified in the Contract Documents;

 

b)             represent that the Contractor will provide the same warranty for
the substitution as it is required by the Contract Documents to provide for the
substituted item;

 

c)              certify that the cost and schedule data presented is complete
and correct and includes all related direct and indirect costs and schedule
adjustments, if any, under the Contract Documents (but excludes the Architect’s
redesign costs), and waive all claims for additional costs and schedule
adjustments related to the substitution which subsequently become apparent; and

 

d)             agree to coordinate the installation of the accepted substitute
with other portions of the Work or the work of the Owner and/or separate
contractors, making such changes as may be required for the Work to be complete
in all respects.

 

.5. All of the Architect’s redesign costs incurred by reason of an approved
substitution shall be deducted from the Contract Sum and paid by the Owner to
the Architect. Value engineering credits against the Contract Sum shall be net
of additional Architect’s fees and costs in connection therewith.

 

§ 3.4.5 Not later than thirty (30) days from the execution of the Guaranteed
Maximum Price Amendment, and prior to commencement of the construction portion
of the Work (unless a longer period is agreed to by the Owner in writing),
Contractor shall provide the Owner and Architect, as the Owner may direct, with
a list of the names of the manufacturers providing products under each section
of the Specifications, and the names of the installer where applicable. The
Owner will reply in writing within ten (10) business days after receipt of such
names to the Contractor stating whether the Owner or the Architect, after due
investigation, has reasonable objection to any such proposed manufacturer or
installer. If adequate data on any proposed manufacturer or installer is not
available, the Owner may state that action will be deferred until the Contractor
provides further data. Failure to object to a manufacturer or installer shall
not constitute a waiver of any of the requirements of the Contract Documents.

 

§ 3.4.6 Copies of Material Safety Data Sheets (MSDS) for all applicable
materials and equipment shall be kept on site and current in accordance with
Applicable Laws (including OSHA regulations) and will be provided to the Owner
as part of the operation and maintenance manuals.

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

17

--------------------------------------------------------------------------------


 

§ 3.4.7 The Work shall be coordinated, scheduled, staged and otherwise performed
in a manner so as to prevent water infiltration and/or water damage.

 

§ 3.5 WARRANTIES

§ 3.5.1 The Contractor warrants to the Owner and Architect that Work furnished
and/or performed under the Contract will be of good quality and new unless the
Contract Documents require or permit otherwise. The Contractor further warrants
that the Work will strictly conform to the requirements of the Contract
Documents and will be free from defects, except for those inherent in the
quality of the Work the Contract Documents require or permit. Work not
conforming to these requirements may be considered defective. The Contractor’s
warranty excludes remedy for damage or defect caused by abuse, alterations to
the Work not executed by the Contractor, improper or insufficient maintenance,
improper operation, or normal wear and tear and normal usage, provided, however
that modifications, extensions, attachments to, completion of, or repair to
systems in the Work by others shall not void the Contractor’s warranty with
respect to the original Work so long as the same are performed in accordance
with the original design and installation standards. If required by the Owner or
the Architect, the Contractor shall furnish satisfactory evidence as to the kind
and quality of materials and equipment.

 

§ 3.5.2 The Contractor agrees to assign to the Owner or the Owner’s designee, on
an exclusive or non-exclusive basis, in whole or in part, at the time of
Substantial Completion of the Work, any and all manufacturers’ warranties
relating to materials and labor used in the Work. Assignment of such warranties
shall not relieve the Contractor of its obligations under the Contract
Documents. In connection therewith, the Contractor further agrees to perform the
Work in such manner consistent with and so as to preserve any and all
manufacturers’ warranties. All manufacturers’ warranties shall be endorsed to
provide that the warranty shall recommence and be reinstated in full in
connection with, and on completion of, any corrective work required in
connection with any item covered by such warranty; provided, however, that the
total warranty period shall not extend beyond the original warranty period plus
six (6) months. Such corrective work shall be completed in accordance with the
requirements of any and all applicable manufacturers’ warranties.

 

§ 3.6 TAXES

The Contractor shall pay sales, consumer, use and similar taxes for the Work
provided by the Contractor that are legally enacted when the Contract Sum is
established, whether or not yet effective or merely scheduled to go into effect.
To the extent the Contractor is required to pay sales, consumer, use and similar
taxes (other than taxes on the income of the Contractor or its subcontractors)
that were not legally enacted as of the date of establishment of the Contract
Sum (whether or not yet effective or merely scheduled to go into effect), the
Contractor shall be entitled to an increase in the Contract Sum equal to the
amount of such additional taxes (without markup for overhead or profit). To the
extent the Owner notifies the Contractor that certain tax exemptions are
available to the Owner, the Contractor shall take such steps as are necessary
for such tax exemptions to be available. If the Contractor fails to take such
steps and taxes are due, such taxes shall not be paid as Cost of the Work or
pursuant to Change Order, but shall be borne by the Contractor.

 

§ 3.7 PERMITS, FEES, NOTICES, AND COMPLIANCE WITH LAWS

§ 3.7.1 See Section 2.2.2..

 

§ 3.7.2 The Contractor shall comply with and give notices required by Applicable
Laws.

 

§ 3.7.3 If the Contractor performs Work knowing it to be contrary to Applicable
Laws or laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities relating to the Contract Documents, the Contractor
shall assume appropriate responsibility for such Work and shall bear the costs
attributable to correction.

 

§ 3.7.4 Concealed or Unknown Conditions. Subject to fulfillment by the
Contractor of the requirements of the Contract regarding examination of the site
prior to establishment of the Contract Sum, if the Contractor encounters
conditions at the site that are (1) subsurface or otherwise concealed physical
conditions that differ materially from those indicated in the Contract Documents
or (2) unknown physical conditions of an unusual nature, that differ materially
from those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Contract Documents,
the Contractor shall promptly provide notice to the Owner and the Architect
before conditions are disturbed and in no event later than 5 days after first
observance of the conditions. The Owner will promptly investigate such
conditions and, if the Owner determines that they differ materially and cause an

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

18

--------------------------------------------------------------------------------


 

increase or decrease in the Contractor’s cost of, or time required for,
performance of any part of the Work, will recommend an equitable adjustment in
the Contract Sum or Contract Time, or both. If the Owner determines that the
conditions at the site are not materially different from those indicated in the
Contract Documents and that no change in the terms of the Contract is justified,
the Owner shall promptly notify the Architect and the Contractor in writing,
stating the reasons. If the Contractor disputes the Owner’s determination or
recommendation, the Contractor may proceed as provided in Article 15. No
adjustment shall be made for any condition if notice is not given within 5 days
of the date the Contractor discovered the concealed or unknown condition.

 

§ 3.7.5 If, in the course of the Work, the Contractor encounters human remains
or recognizes the existence of burial markers, archaeological sites or wetlands
not indicated in the Contract Documents or other information furnished by the
Owner, such event shall be deemed a concealed or unknown condition under the
provisions of Section 3.7.4. In addition, the Contractor shall immediately
suspend its operations (but only to the extent directly related to the
condition) unless directed otherwise in writing by the Owner. The Owner shall
promptly take any action necessary to obtain whatever governmental authorization
is required to resume the suspended operations. The Contractor shall continue to
suspend such operations until otherwise instructed by the Owner but shall
continue with all other operations that do not affect the condition

 

§ 3.8 ALLOWANCES

§ 3.8.1 The Contractor and the Owner may agree to include in the Contract Sum
certain allowances.

 

§ 3.8.2 Unless otherwise provided in the Contract Documents,

.1               allowances shall cover the cost to the Contractor of materials
and equipment delivered at the site and all required taxes, less applicable
trade discounts;

.2               Contractor’s costs for unloading and handling at the site,
labor, installation costs, overhead, profit and other expenses contemplated for
stated allowance amounts shall be included in the Contract Sum but not in the
allowances; and

.3               whenever costs are more than or less than allowances, the
Contract Sum shall be adjusted accordingly by Change Order. The amount of the
Change Order shall reflect (1) the difference between actual costs and the
allowances under Section 3.8.2.1 and (2) there shall be no adjustment to profit
or overhead on account of increases or decreases in the amount of allowances.

 

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner with reasonable promptness. The Contractor shall not commence any Work
involving allowances until (1) the Owner is furnished with all pricing and other
data applicable to the allowance; and (2) the Owner authorizes such items and
expenditures in writing.

 

§ 3.9 SUPERINTENDENT; PROJECT EXECUTIVE; PROJECT MANAGER

§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The Project Executive and Project Manager listed in Exhibit G to the
Agreement shall represent the Contractor, and communications given to the
Project Executive or Project Manager shall be as binding as if given to the
Contractor.

 

(Paragraphs deleted)

§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES

§ 3.10.1 The Project Schedule is attached to the Agreement as an Exhibit. The
Project Schedule shall be revised at appropriate intervals as required by the
conditions of the Work and Project, shall be related to the entire Project to
the extent required by the Contract Documents, and shall provide for expeditious
and practicable execution of the Work. No revision of the Project Schedule shall
be effective unless agreed to in writing by the Owner and the Contractor. The
Project Schedule shall be updated monthly and included with the Contractor’s
Application for Payment for review and approval by the Owner. If the Project
Schedule is not updated monthly, the Owner, in its sole discretion, may delay
payment of Contractor’s Application for Payment until a revised Project Schedule
is provided. The Project Schedule shall contain the dates that are critical in
ensuring the timely and orderly completion of the Work in accordance with the
requirements of the Contract Documents. The date(s) of Substantial Completion of
the Work (or portions thereof if the Agreement contemplates phases of Work) in
each revision to the Project Schedule shall be consistent with the date(s) of
Substantial Completion, or the total number of days from commencement until
Substantial Completion, set forth in the body of the Agreement, as said
date(s) may be extended pursuant to the provisions of the Contract Documents. In
addition to the Project Schedule updates described herein, the Owner may also
require the Contractor to provide

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

19

--------------------------------------------------------------------------------


 

throughout the course of the Project two-week “look ahead” schedules in detail
which is reasonably acceptable to the Owner.

 

§ 3.10.2 The Contractor shall prepare a submittal schedule, promptly after being
awarded the Contract and thereafter as necessary to maintain a current submittal
schedule, and shall submit the schedule(s) for the Architect’s approval. The
Architect’s approval shall not unreasonably be delayed or withheld. The
submittal schedule shall (1) be coordinated with the Contractor’s construction
schedule, and (2) allow the Architect reasonable time to review submittals. If
the Contractor fails to submit a submittal schedule, the Contractor shall not be
entitled to any increase in Contract Sum or extension of Contract Time based on
the time required for review of submittals.

 

§ 3.10.3 The Contractor shall perform the Work in accordance with the most
recent Project Schedule submitted by the Contractor and approved in writing by
the Owner. Approval by the Owner of the Project Schedule is for the purpose of
confirming that the entire Work can be substantially completed by the
Substantial Completion Date set forth therein, and shall not relieve the
Contractor of its responsibility for means and methods of performing the Work.

 

§ 3.10.4 If the Owner determines through reasonable evidence that the critical
path of the Work is behind schedule, the Owner shall have the right, but not the
obligation, to order the Contractor to take corrective measures necessary to
expedite the progress of construction, including, without limitation,
(i) working additional shifts or overtime, (ii) supplying additional manpower,
equipment and/or facilities, or (iii) other similar measures (collectively
“Extraordinary Measures”). The determination of whether the critical path of the
Work is behind schedule shall take into account any extensions of time to which
the Contractor is entitled under the Contract Documents. In no event shall the
Owner have control over, charge of, or any responsibility for construction
means, methods, techniques, sequences or procedures or for safety precautions
and programs in connection with the Work. The Contractor shall not be entitled
to an adjustment in the Contract Sum in connection with Extraordinary Measures,
except to the extent they are required due to no fault of the Contractor, in
which case Extraordinary Measures shall be reimbursed pursuant to Change Order.

 

§ 3.10.5 The Contractor shall prepare a monthly summary report in a form and of
sufficient detail and character as approved by the Owner. The report shall
specify whether the Project is on schedule and, if not, the reason(s) therefor
and the steps to be undertaken to bring the Project back to the original
schedule. IN addition, the Contractor shall also prepare and submit the
following:

 

.1             The Contractor shall also prepare a report not later than thirty
(30) days after execution of the Guaranteed Maximum Price Amendment that shall
include a complete list of suppliers, items to be purchased from the suppliers
or fabricators to be permanently incorporated into the Work, time required for
fabrication and the scheduled delivery dates for each item. As soon as
available, copies of purchase orders shall be furnished to the Owner.

 

.2             If requested by the Owner, the Contractor shall prepare a weekly
report in a form and of sufficient detail and character as approved by the
Owner. Accompanying the report shall be an updated current Project Schedule, and
a listing and status of all change requests, bulletins, modifications, etc.

 

.3             The Contractor shall prepare such additional reports as the
Lender may reasonably request. The Contractor shall hold weekly progress
meetings at the site, or at such other time and frequency as are acceptable to
the Owner. Progress of the Work shall be reported in detail with reference to
the Project Schedule. Each interested Subcontractor shall be represented at such
meetings by a competent representative to report on the status and condition of
its Work and to receive information.

 

.4             The Contractor shall prepare and submit a Critical Path Method
(“CPM”) network schedule (the “CPM Schedule”) to the Owner as part of the
Guaranteed Maximum Price proposal. At all times the CPM Schedule shall be
consistent with the most recent Project Schedule approved in writing by the
Owner and the Contractor. With the Owner’s approval, the CPM Schedule may be
used in lieu of the Project Schedule. The CPM Schedule shall contain starting
and completion dates for all phases of the Work including, but not limited to,
major work items by floor level, shop drawing submittal and approval dates,
roughing-in dates, and equipment and material delivery dates. The CPM Schedule
shall be reviewed at the weekly construction meetings to be held at the site.
Notwithstanding the foregoing, Owner reserves the right to require Contractor to
update the CPM Schedule as often as the Owner deems reasonably necessary. A copy
of the CPM Schedule shall be maintained at all times on the site, and revised
and updated copies shall be provided to the Owner, if required. The CPM Schedule
and revisions thereof prepared by the

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

20

--------------------------------------------------------------------------------


 

Contractor shall be furnished to the Owner and the Architect for informational
purposes only. Any revisions to the CPM Schedule shall be accompanied by a
written explanation of the reasons for such revisions. Failure of the Contractor
to deliver an initial CPM Schedule within the time specified above or to deliver
timely updates of such CPM Schedule upon request of the Owner, as provided
above, shall entitle the Owner to withhold progress payments for the Work
completed until such time as the revised CPM Schedule is delivered to the Owner.

 

§ 3.10.6 The following are requirements for preparation and revision of the CPM
Schedule:

 

.1             The CPM Schedule shall contain a level of detail and
identification of individual trades acceptable to Owner and shall include
milestones agreed to by the Owner and the Contractor (individually, a
“Milestone” and collectively “Milestones”).

 

.2             If after approval of the initial CPM Schedule the Contractor
desires to change its plan of construction, it shall submit the requested
revisions to the Owner for written approval.

 

.3             When the Owner orders changes to the Work that have the potential
to impact the scheduled date(s) of Substantial Completion, the Contractor shall
prepare a revision to the latest approved CPM Schedule accepted by the Owner for
the Owner’s review. Change order logic will affect only those activities and
performance dates directly concerned with such changes. Adjustments in the
scheduled date(s) of Substantial Completion proposed by the Contractor due to
changes in the Work will be considered only to the extent that such changes
impact actual Substantial Completion as indicated in the latest edition of the
CPM Schedule prior to such change being proposed.

 

.4             All requests for adjustment to the scheduled date(s) of
Substantial Completion due to changes in the Work must accompany the change
proposal.

 

.5             If any CPM Schedule (or any schedule prepared by the Owner’s
consultant referred to in Section 3.10.7) demonstrates, in the Owner’s
reasonable opinion, that the Contractor is anticipated to miss a scheduled
Milestone by more than fourteen (14) days due to events within the Contractor’s
control, the Contractor shall accelerate the Work at the Owner’s direction until
such time as it is apparent, in the Owner’s reasonable opinion, that the next
Milestone will be achieved in accordance with the most recent CPM Schedule
approved in writing by the Owner.

 

.6             Float or slack time is defined as the amount of time between the
earliest start date and the latest start date or between the earliest finish
date and the latest finish date of a chain of activities in the network
analysis. Float or slack time is not for the exclusive use or benefit of either
the Contractor or the Owner. The Contractor acknowledges and agrees that actual
delays affecting paths of activities will not entitle the Contractor to a time
extension so long as such delays do not affect the total time for construction
as defined by the critical path.

 

§ 3.10.7 The Owner may engage a consultant to prepare and update, on a monthly
basis, a schedule and cost monitoring procedure for its own purposes. The
Contractor shall cooperate with the Owner’s consultants in providing additional
data and information necessary for updating the Owner’s schedule and cost
monitoring system on a monthly basis or as may be required by the condition of
the Work.

 

§ 3.10.8 In the event that the Contractor on its own initiative accelerates or
otherwise changes the sequence or duration of any of the construction activities
from such sequences or durations as indicated in the Project Schedule approved
in writing by the Owner at the commencement of the Work, the Owner, unless
agreed in writing otherwise, will not be liable for any claims for any direct or
indirect costs, delays or extensions of time that may result from such actions
by the Contractor. The Owner shall not pay any costs of acceleration unless the
Owner agrees in writing in advance.

 

§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE

The Contractor shall maintain at the site for the Owner one complete copy of the
Drawings, Specifications, Addenda, Change Orders and other Modifications, in
good order and marked currently to indicate changes, revisions and additions
thereto approved by the Owner, as required, and selections made during
construction (“Redline Record Drawings”), and one copy of approved Shop
Drawings, Product Data, Samples and similar required submittals. Redline Record
Drawings shall include all architectural a structural changes, plumbing,
heating, ventilating, air conditioning and electrical changes; changes to
grades, utilities, and work covered by Change Orders and

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

21

--------------------------------------------------------------------------------


 

Construction Change Directives. If any Work is performed otherwise than as shown
in the Drawings and Specifications referenced in the Agreement, the Contractor
shall clearly indicate on such Drawings and/or Specifications the Work as
performed. The Redline Record Drawings and the other documents referred to
herein shall be available to the Owner and the Architect and shall be delivered
to the Owner as provided in Section 9.8. Applications for Payment shall not be
processed by the Owner until it is satisfied that the Redline Record Drawings
are being satisfactorily maintained and updated. The Contractor acknowledges and
recognizes the Owner’s need to have a current and accurate set of Redline Record
Drawings available at all times. If such Redline Record Drawings are not
legible, the Construction Manager shall be required to modify them prior to
final payment.

 

§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.

 

§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

 

§ 3.12.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

 

§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals
(collectively, “Submittals”) are not Contract Documents. Their purpose is to
demonstrate the way by which the Contractor proposes to conform to the
information given and the design concept expressed in the Contract Documents for
those portions of the Work for which the Contract Documents require Submittals.
Review by the Architect is subject to the limitations of Section 4.2.7.
Informational Submittals upon which the Architect is not expected to take
responsive action may be so identified in the Contract Documents. Submittals
that are not required by the Contract Documents may be returned by the Architect
without action. All Submittals shall (i) comply with performance specifications
and other criteria established by the Contract Documents; (ii) comply with all
Applicable Laws; and (iii) permit the Work, when completed, to perform as
intended by the Contract Documents. Submittals shall be modified and resubmitted
at no cost to the Owner to the extent necessary to obtain any permits or
approvals or to the extent required to comply with any requirement of the
Contract Documents.

 

§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit in writing to the Architect Submittals required by the
Contract Documents in accordance with the approved submittal schedule or, in the
absence of an approved submittal schedule, with reasonable promptness and in
such sequence as to cause no delay in the Work or in the activities of the Owner
or of separate contractors. Submittals which are not marked as reviewed for
compliance with the Contract Documents and approved by the Contractor may be
returned by the Architect without action.

 

§ 3.12.6 By making Submittals, the Contractor represents to the Owner and
Architect that the Contractor has (1) reviewed and approved them, (2) determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so and (3) checked and coordinated the information
contained within such Submittals with the requirements of the Work and of the
Contract Documents.

 

§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Submittals until the
respective Submittal has been approved by the Architect.

 

§ 3.12.8 The Work shall be in accordance with approved Submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Submittals
unless the Contractor has specifically informed the Architect in writing of such
deviation at the time of submittal and (1) the Architect and the Owner have
given written approval to the specific deviation as a minor change in the Work,
or (2) a Change Order or Construction Change Directive has been issued
authorizing the deviation. The Contractor shall not be relieved of
responsibility for errors or omissions in Submittals by the Architect’s or
Owner’s approval thereof.

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

22

--------------------------------------------------------------------------------


 

§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Submittals, to revisions other than those requested by the Architect
on previous Submittals. In the absence of such written notice, the Architect’s
or Owner’s approval of a resubmission shall not apply to such revisions.

 

§ 3.12.10 The Contractor shall not be required to provide professional services
that constitute the practice of architecture or engineering unless such services
are specifically required by the Contract Documents for a portion of the Work or
unless the Contractor needs to provide such services in order to carry out the
Contractor’s responsibilities for construction means, methods, techniques,
sequences and procedures. The Contractor shall not be required to provide
professional services in violation of applicable law. If professional design
services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications and Submittals prepared by such
professional. Submittals related to the Work designed or certified by such
professional, if prepared by others, shall bear such professional’s written
approval when submitted to the Architect. The Owner and the Architect shall be
entitled to rely upon the adequacy, accuracy and completeness of the services,
certifications and approvals performed or provided by such design professionals,
provided the Owner and Architect have specified to the Contractor all
performance and design criteria that such services must satisfy. Pursuant to
this Section 3.12.10, the Architect and the Owner will review, approve or take
other appropriate action on Submittals only for the limited purpose of checking
for conformance with information given and the design concept expressed in the
Contract Documents. The Contractor shall not be responsible for the adequacy of
the performance and design criteria specified in the Contract Documents.

 

§ 3.13 USE OF SITE

§ 3.13.1 The Contractor shall confine operations at the site to areas permitted
by Applicable Laws, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.

 

§ 3.13.2 Only materials and equipment which are to be used directly in the
performance of the Work shall be brought to and stored on the site by the
Contractor. Materials or equipment no longer required for the Work shall be
promptly removed from the site. Protection of materials and equipment stored at
the site from weather, theft, damage or all other adversity is solely the
responsibility of the Contractor.

 

§ 3.14 CUTTING AND PATCHING

§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. All
areas requiring cutting, fitting and patching shall be restored to the condition
existing prior to the cutting, fitting and patching, unless otherwise required
by the Contract Documents.

 

§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.

 

§ 3.14.3 The Contractor shall not cut or alter any completed or installed
portion of the Work without the prior written approval of the Owner. Any request
by the Contractor for such approval shall be in the form of a Submittal. The
Submittal shall show the nature and extent of the cutting or alteration to be
performed and the method of restoration of the cut or altered work so that the
finished Work will comply in all respects with the Contract Documents. Such
Submittal shall be accompanied by sufficient information to enable the Owner and
the Architect to determine if the proposed cutting or alteration (a) is
necessary, (b) will not adversely affect the structural integrity or moisture
resistance or watertight integrity of any element of the Project, (c) will not
require modification of the Contract Documents or change in other items of the
Work, (d) will not result in a cost disadvantage to the Owner, (e) will be
protected by guarantees and warranties at least as stringent as those required
in the Contract Documents for the Work affected and (f) will be in conformity
with the intent of the Contract Documents.

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

23

--------------------------------------------------------------------------------


 

§ 3.15 CLEANING UP

§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove waste
materials, rubbish, the Contractor’s tools, construction equipment, machinery
and surplus materials from and about the Project.

 

§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Contractor.

 

§ 3.15.3 The Contractor shall be responsible for replacing any damaged or broken
glass at completion of the Work. After broken glass has been replaced, the
Contractor shall remove all labels and wash and polish both sides of all glass.

 

§ 3.16 ACCESS TO WORK

The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located for review of the Work as well as
other activities of the Owner, including marketing and other visitation. All
visitors to the site (other than representatives of the Owner and the Architect)
may be required to sign a waiver and release on terms reasonably acceptable to
the Owner and the Contractor. The Contractor shall provide reasonable
accommodations and safe facilities for such access and for observation at the
site, at the place of manufacture or elsewhere.

 

§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS

The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner Indemnitees (defined in Section 3.18.1) harmless from loss
on account thereof, but shall not be responsible for such defense or loss when a
particular design, process or product of a particular manufacturer or
manufacturers is required by the Contract Documents, or where the copyright
violations are contained in Drawings, Specifications or other documents prepared
by the Owner or Architect. However, if the Contractor has reason to believe that
the required design, process or product is an infringement of a copyright or a
patent, the Contractor shall be responsible for such loss unless such
information is promptly furnished to the Architect and the Owner.

 

§ 3.18 INDEMNIFICATION

§ 3.18.1 Contractor hereby agrees, to the fullest extent permitted by law, to
defend, with counsel reasonably acceptable to Owner (except to the extent the
Owner or the Contractor is not given the opportunity to review counsel by the
insurance company assuming such defense), indemnify and hold harmless Owner, the
Architect, the Owner’s Lender, and their respective owners, partners, members,
managers, shareholders, affiliates, officers, directors, employees, trustees,
agents, successors and assigns (each, an “Owner lndemnitee” and collectively,
“Owner Indemnitees”) from and against any and all claims, damages, liabilities,
losses, costs, expenses. proceedings (including any brought in or before any
court administrative body, arbitration panel or other tribunal), fines,
penalties and expenses (including attorneys’ fees and disbursements), causes of
action or the like (including claims relating to bodily injury (including mental
injury or death), personal injury (including violation of civil rights,
defamation, wrongful arrest and invasion of privacy), property damage (including
loss of use or value) or theft, or damage to the environment, in each case in
any way deriving from a claim made by a third party (including any governmental
or quasi-governmental party) against any Owner Indemnitee arising from or out
of, or in connection with, or relating to (or alleged to arise from or out of,
or in connection with, or to relate to) directly or indirectly, in whole or in
part (i) the negligent acts or omissions of Contractor, its agents.
subcontractors or suppliers or their respective owners, partners, members,
managers, shareholders, affiliates, officers, directors, employees, trustees or
agents (each, a “Contractor Party” and collectively, “Contractor Parties”)
(ii) the Work, or any other work in or around the Site, except to the extent
caused by or contributed to by such Owner Indemnitee; (iii) the breach of any
covenant to be performed by Contractor hereunder (and, without limiting the
foregoing, Contractor shall be liable to the Owner Indemnitees for any costs and
expenses, including attorneys’ fees and expenses, incurred by any Owner
Indemnitee in the enforcement of its rights under this Agreement, including a
demand for indemnification hereunder) and (iv) a misrepresentation made by the
Contractor hereunder. This indemnity shall survive the expiration or termination
of the Contract. The waiver of consequential damages set forth in Section 15.1.6
shall not apply to the indemnification obligations of the Contractor hereunder.

 

§ 3.18.2 In claims against any person or entity indemnified under this
Section 3.18 by an employee of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages,

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

24

--------------------------------------------------------------------------------


 

compensation or benefits payable by or for the Contractor or a Subcontractor
under workers’ compensation acts, disability benefit acts or other employee
benefit acts.

 

§ 3.18.3 Contractor intends that the Owner Indemnitees (other than Owner) shall
be third-party beneficiaries of this Agreement.

 

§ 3.18.4 The obligations of the Contractor under this Section 3.18 shall not
extend to the liability of the Architect the Architect’s consultants and agents
and employees of any of them arising out of (1) the preparation or approval of
maps, drawings, opinions, reports, surveys, change orders, construction change
directives, designs or specifications, or (2) the giving of or failure to give
directions or instructions by the Architect, the Architect’s consultants and
agents and employees of any of them, to the extent such giving or failure to
give is the cause of the injury or damage.

 

§ 3.18.5 Regarding the liabilities and indemnities of the Contractor set forth
in Section 3.18.1 above, to the extent any Claim contains an allegation that the
Contractor Parties are responsible, the Contractor shall defend such Claim until
such time as a final judgment is entered. To the extent such final judgment
holds that an Owner Indemnitee was responsible, the Contractor shall be entitled
to recover from the Owner a proportionate amount of reasonable costs it incurred
on account of its indemnification and defense of such Owner Indemnitee (based on
the relative share of responsibility of the Contractor Parties and the Owner
Indemnitees), but only to the extent not covered and/or paid by applicable
insurance. Nothing contained in this Section 3.18 shall be construed as an
agreement to indemnify anyone for their own negligence, but the obligation to
defend shall continue until the comparative responsibility for the Claim has
been finally adjudicated in a court of law.

 

§ 3.19 CONTRACTOR’S WORK FORCE

§ 3.19.1 The Contractor shall maintain at all times a sufficient work force to
carry out its obligations in full in an efficient and timely manner. The
Contractor shall employ only competent, skilled workmen who will work in harmony
with other workmen.

 

§ 3.19.2 The Contractor shall not employ any labor or allocate any portions of
the Work to any trade if such employment or allocation may tend to cause
strikes, work stoppages, delays, suspension of the Work or other interference
with the smooth progress of the Work.

 

§ 3.19.3 If the Work is to be performed by trade unions, the Contractor shall
reconcile, without delay, damage or cost to the Owner and without recourse to
the Owner, any conflict between the Contract Documents and any agreements or
regulations of any kind at any time in force among members or councils which
regulate or distinguish what activities shall not be included in the work of any
particular trade.

 

§ 3.19.4 In case the progress of the Work is affected by any undue delay in
furnishing or installing any items or materials or equipment required under the
Contract Documents because of such conflict involving any such labor agreement
or regulations, the Owner may require that other material or equipment of equal
kind and quality be provided pursuant to a Change Order or Construction Change
Directive.

 

§ 3.20 SIGNS

No sign, sign trademark or other advertisement shall be displayed on or about
the site without the prior written consent of the Owner, which shall be granted
or withheld in the sole discretion of the Owner. If Owner consents to the
hanging of any signs at the site, the Owner will designate an appropriate area
for such signs. Notwithstanding the foregoing, under no circumstances will the
Contractor or any of its Subcontractors be permitted to hang or erect a sign on
the building structure. At the Owner’s sole direction and discretion, the
Contractor and/or its Subcontractors shall remove any signs from the site.

 

§ 3.21 CONFIDENTIALITY

§ 3.21.1 Other than the Contractor’s disclosure to its lenders and bonding
companies of the terms and conditions of the Contract and the value of the Work
in process from time to time, the Contractor shall not, without the prior
written consent of the Owner, disclose or make available to any person or
entity, or use, directly or indirectly, except for the performance and
implementation of the Work, any “Confidential Information” provided by the
Owner, the Architect or others in connection with the performance of this
Contract.

 

§ 3.21.2 As used herein, the term “Confidential Information” shall mean any
information, written or oral, concerning the Project, relating to or consisting
of processes, techniques, procedures, designs, drawings, plans, diagrams,

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

25

--------------------------------------------------------------------------------


 

specifications, computer programs, systems, know-how, trade secrets and other
technical data, project information, policies and contracts, including the
Contract. The provisions of this Section shall not apply to information which:
(1) is in the public domain on an unrestricted basis or otherwise other than as
a result of a breach of the obligations of this Section; (2) is independently
known to the receiving party the time of receipt through no unlawful act; (3) is
disclosed by the receiving party with the prior written approval of the Owner;
or (4) becomes known to the receiving Party from a source other than the Owner
or those within its control and such source legally is entitled to have and to
disclose such information without restriction

 

§ 3.21.3 Contractor further agrees that it shall not make any announcements or
release any information or photographs concerning this Contract or the Project
or any part thereof to any member of the public or press or any official body,
unless prior written consent is obtained from the Owner, which consent shall not
be withheld unreasonably.

 

§ 3.21.4 Contractor shall take all steps which may be necessary or appropriate
in order that its employees and all Subcontractors and suppliers of every tier
adhere to the provisions of this Section. Appropriate clauses to carry out the
purpose and intent hereof shall be included in all subcontracts, purchase orders
and other contracts entered into by the Contractor relating to the Work.

 

§ 3.22 SURVEYS, LINES AND LEVELS

Contractor shall establish all lines, grades, benchmarks and other information
required for all of the Work executed under the Contract Documents. All grades,
lines, benchmarks and other information shown on Drawings are believed to be
correct but the Contractor shall verify them at the site and notify the
Architect in writing of any discrepancies found before proceeding with the Work.

 

§ 3.23 FOSSILS, ANTIQUITIES, ETC.

All fossils, coins, articles of value or antiquity and structures or other
remains or things of geological or archeological interest discovered on the site
shall be considered the property of the Owner and the Contractor shall not be
entitled to retain them or any additional compensation on account thereof. The
Contractor shall take reasonable precautions to prevent its workers or any other
persons from removing or damaging any such items and shall, upon discovery of
such items, notify the Owner thereof not more than twenty-four (24) hours after
discovery, and shall carry out the Owners instructions concerning the method of
disposal or transfer of such items.

 

§ 3.24 INTERFERENCE WITH ADJOINING PROPERTIES

§ 3.24.1 All operations necessary for the execution of the Work shall be carried
on so as not to interfere unnecessarily or improperly with the convenience of
the public, or the access to, use and occupation of public or private roads and
footpaths to or of properties whether in the possession of the Owner or of any
other person. The Contractor shall hold harmless and indemnify the Owner
Indemnitees in respect of all claims, proceedings, damages, costs, charges and
expenses whatsoever arising out of, or in relation to, any such matters in so
far as the Contractor is responsible therefor.

 

§ 3.24.2 The Contractor shall use every reasonable means to prevent any of the
highways or bridges communicating with or on the routes to the site from being
damaged or injured by any traffic of the Contractor or any of its Subcontractors
and suppliers and, in particular, shall select routes, choose and use vehicles
and restrict and distribute loads so that any such extraordinary traffic as may
arise from the moving of equipment and materials from and to the site shall be
limited, as reasonably possible, so that no damage or injury may be occasioned
to such highways and bridges. The Contractor shall hold harmless and indemnify
the Owner Indemnitees in respect of all claims, proceedings, damages, costs,
charges and expenses whatsoever arising out of, or in relation to, any such
matters in so far as the Contractor is responsible therefor.

 

(Paragraphs deleted)

ARTICLE 4           ARCHITECT

§ 4.1 GENERAL

§ 4.1.1 The Owner shall retain an architect lawfully licensed to practice
architecture or an entity lawfully practicing architecture in the jurisdiction
where the Project is located. That person or entity is identified as the
Architect in the Agreement and is referred to throughout the Contract Documents
as if singular in number.

 

§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner.

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

26

--------------------------------------------------------------------------------


 

§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a successor architect whose status under the Contract Documents shall be that of
the Architect.

 

§ 4.2 ADMINISTRATION OF THE CONTRACT

§ 4.2.1 The Architect and the Owner (acting through the Owner’s Representative
to the extent set forth in the Agreement) will provide administration of the
Contract as described in the Contract Documents and will be an Owner’s
representative during construction until the date of final completion of the
Work and thereafter as agreed between the Owner and the Architect. The Architect
will have authority to act on behalf of the Owner only to the extent provided in
the Contract Documents. The activities of the Owner in the administration of the
Contract shall not extend to the provision of professional design services.

 

§ 4.2.2 The Architect will visit the site at intervals appropriate to the stage
of construction, or as otherwise agreed with the Owner, to become generally
familiar with the progress and quality of the portion of the Work completed, and
to determine in general if the Work observed is being performed in a manner
indicating that the Work, when fully completed, will be in accordance with the
Contract Documents. However, the Architect will not be required to make
exhaustive or continuous on-site inspections to check the quality or quantity of
the Work. The Architect will not have control over, charge of, or responsibility
for, the construction means, methods, techniques, sequences or procedures, or
for the safety precautions and programs in connection with the Work, since these
are solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Section 3.3.1.

 

§ 4.2.3 On the basis of the site visits, the Architect will keep the Owner
reasonably informed about the progress and quality of the portion of the Work
completed, and report to the Owner (1) known deviations from the Contract
Documents and from the most recent construction schedule submitted by the
Contractor, and (2) defects and deficiencies observed in the Work. The Architect
will not be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents. The Architect will
not have control over or charge of and will not be responsible for acts or
omissions of the Contractor, Subcontractors, or their agents or employees, or
any other persons or entities performing portions of the Work.

 

§ 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION

Communications by and with the Architect’s consultants shall be through the
Architect. Communications by and with the Owner’s consultants (other than the
Architect) shall be through the Owner. Communications by and with Subcontractors
and material suppliers shall be through the Contractor. Communications by and
with separate contractors shall be through the Owner.

 

§ 4.2.5 The Owner shall determine from time to time if the Architect will review
and certify the Contractor’s Applications for Payment. If such certificates are
issued by the Architect, they are advisory only and not binding on the Owner.

 

§ 4.2.6 The Architect may recommend to the Owner the rejection of Work that does
not conform to the Contract Documents. Whenever the Architect considers it
necessary or advisable, the Architect will recommend to the Owner that
inspection or testing of the Work be performed in accordance with Sections
13.5.2 and 13.5.3, whether or not such Work is fabricated, installed or
completed. However, neither the recommendations of the Architect nor a decision
made by the Owner in good faith either to accept or reject such recommendations
shall give rise to a duty or responsibility of the Architect or the Owner to the
Contractor, Subcontractors, material and equipment suppliers, their agents or
employees, or other persons or entities performing portions of the Work.

 

§ 4.2.7 The Architect will review and approve, or take other appropriate action
upon, the Contractor’s Submittals, but only for the limited purpose of checking
for conformance with information given and the design concept expressed in the
Contract Documents. The Owner may also review and approve Submittals at its
election on a case-by-case basis. The Architect’s and Owner’s action will be
taken in accordance with the submittal schedule referenced in Section 3.10.2. If
there is no submittal schedule, or a particular Submittal is not on the
submittal schedule, the Architect shall review such Submittal within 14 days of
receipt unless otherwise agreed by the Owner and the Contractor. Review of such
Submittals is not conducted for the purpose of determining the accuracy and
completeness of other details such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Contractor as required by
the Contract Documents. The Architect’s or Owner’s review of the Contractor’s
Submittals shall not relieve the Contractor of the obligations under

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

27

--------------------------------------------------------------------------------


 

Sections 3.3, 3.5 and 3.12. The Architect’s or Owner’s review shall not
constitute approval of safety precautions or, unless otherwise specifically
stated by the Architect, of any construction means, methods, techniques,
sequences or procedures. The Architect’s or Owner’s approval of a specific item
shall not indicate approval of an assembly of which the item is a component.

 

§ 4.2.8 The Architect will assist the Contractor in the preparation of Change
Orders and Construction Change Directives, and may recommend minor changes in
the Work as provided in Section 7.4. The Architect will investigate and make
recommendations regarding concealed and unknown conditions as provided in
Section 3.7.4.

 

§ 4.2.9 The Architect and the Owner will conduct inspections to determine the
date or dates of Substantial Completion of the Work and the date of final
completion of the Work; and the Architect will issue Certificates of Substantial
Completion pursuant to Section 9.8; receive and forward to the Owner, for the
Owner’s review and records, written warranties and related documents required by
the Contract and assembled by the Contractor pursuant to Section 9.10; and at
the request of the Owner, issue a final Certificate for Payment pursuant to
Section 9.10.

 

§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The limitations of authority of such project
representatives shall be as set forth in an exhibit to be incorporated in the
Contract Documents.

 

§ 4.2.11 The Architect shall, upon the Owner’s request, advise the Owner
regarding matters concerning the performance of the Contractor under the
Contract Documents. The Architect’s response to such requests will be made in
writing within any time limits agreed upon or otherwise with reasonable
promptness.

 

§ 4.2.12 Interpretations and recommendations of the Architect will be consistent
with the intent of, and reasonably inferable from, the Contract Documents and
will be in writing or in the form of drawings. When making such interpretations
and recommendations, the Architect will not be liable for results of
interpretations or decisions rendered in good faith.

 

§ 4.2.13 Not used.

 

§ 4.2.14 The Architect will review and respond to requests for information about
the Contract Documents. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If appropriate, the Architect will prepare and issue supplemental
Drawings and Specifications for approval by the Owner in response to the
requests for information. To the extent the Contractor believes that any
responses to requests for information or supplemental Drawings and
Specifications will cause an increase in the time or cost of performance of the
Work, the Contractor shall file a Claim in accordance with the provisions of
Article 15.

 

ARTICLE 5           SUBCONTRACTORS AND SUPPLIERS

 

§ 5.1 DEFINITIONS

§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor.

 

§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.

 

§ 5.1.3 A supplier is a person or entity who has a direct or indirect contract
with the Contractor to provide materials or equipment on account of the Work.

 

§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK

§ 5.2.1The Contractor, as soon as practicable after award of the Contract, shall
furnish in writing to the Owner the names of persons or entities (including
those who are to furnish materials or equipment fabricated to a special design)
proposed for each principal portion of the Work. The Architect and the Owner
shall promptly reply to the Contractor in writing stating (1) whether the Owner
or the Architect has reasonable objection to any such proposed person or

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

28

--------------------------------------------------------------------------------


 

entity or (2) that the Architect or the Owner requires additional time for
review. Failure of the Owner or Architect to promptly reply shall constitute
notice of no reasonable objection. The Guaranteed Maximum Price Amendment shall
set forth those Subcontractors and suppliers that the Owner has approved prior
to execution of the Guaranteed Maximum Price Amendment.

 

(Paragraph deleted)

§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.

 

§ 5.2.3 Upon request of the Owner, Contractor shall make available to the Owner
at the Contractor’s main office copies of all bids, proposals, or other
information concerning the Subcontractors and material suppliers, including
financial statements, which may be helpful to the Owner and the Lender in
evaluating any of the Subcontractors and suppliers proposed to perform any part
of the Work, whether or not listed in the Guaranteed Maximum Price Amendment.
Contractor may also be required to make available to the Owner with respect to
the proposed Subcontractors and material suppliers such other proof of financial
stability and experience, lists of completed projects and letters of reference
as may be required by the Owner. Upon request of the Owner, Contractor shall
submit for review its forms of subcontract and purchase order. Submission of the
foregoing information and review by Owner shall not relieve Contractor from sole
responsibility for performance of all of the Work.

 

§ 5.2.4 The Contractor shall not substitute a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitution. The Owner may require the Contractor to change any Subcontractor
previously approved and, if at such time the Contractor is not then in default
under the Contract Documents, the Contract Sum shall be increased or decreased
by the difference in cost occasioned by such change.

 

§ 5.3 SUBCONTRACTUAL RELATIONS

By appropriate written agreement, the Contractor shall require each
Subcontractor, to the extent of the Work to be performed by the Subcontractor,
to be bound to the Contractor by terms of the Contract Documents, and to assume
toward the Contractor all the obligations and responsibilities, including the
responsibility for safety of the Subcontractor’s Work, which the Contractor, by
the Contract Documents, assumes toward the Owner and Architect. Each subcontract
agreement shall preserve and protect the rights of the Owner and the Owner
Indemnitees under the Contract Documents with respect to the Work to be
performed by the Subcontractor so that subcontracting thereof will not prejudice
such rights, and shall allow to the Subcontractor, unless specifically provided
otherwise in the subcontract agreement, the benefit of all rights, remedies and
redress against the Contractor that the Contractor, by the Contract Documents,
has against the Owner. Where appropriate, the Contractor shall require each
Subcontractor to enter into similar agreements with Sub-subcontractors. The
Contractor shall make available to each proposed Subcontractor, prior to the
execution of the subcontract agreement, copies of the Contract Documents to
which the Subcontractor will be bound, and, upon written request of the
Subcontractor, identify to the Subcontractor terms and conditions of the
proposed subcontract agreement that may be at variance with the Contract
Documents. Subcontractors will similarly make copies of applicable portions of
such documents available to their respective proposed Sub-subcontractors. All
purchase orders for materials and equipment shall be in writing and shall
incorporate all provisions of the Contract Documents applicable to the materials
and equipment covered by the purchase order. The Contractor shall furnish to the
Owner copies of all subcontract agreements and purchase orders within five
(5) days of the execution thereof.

 

§ 5.3.2 Every subcontract agreement and purchase order shall:

 

.1             require that such Work be performed in accordance with the
requirements of the Contract Documents;

 

.2             waive all rights the contracting parties may have against one
another or that the Subcontractor or supplier may have against the Owner for
damages caused by fire or other perils covered by the property insurance
described in the Contract Documents;

 

.3             require the Subcontractor to carry and maintain insurance
required by the provisions of Exhibit D to the Agreement, and furnish all
information required by the provisions of Exhibit D (not applicable to
suppliers);

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

29

--------------------------------------------------------------------------------


 

.4             require the Subcontractor and supplier to furnish the waivers of
liens set forth in Exhibit F to the Agreement as well as such other documents as
the Owner, the Lender or title insurer may reasonably request prior to receiving
any payments for Work performed;

 

.5             affirmatively state that the Contractor is not entitled to
back-charge the Subcontractor or supplier for amounts owed to the Contractor on
projects other than the Project; and

 

.6             affirmatively state that the Contractor may be required to assign
the subcontract agreement or purchase order to the Owner and in the event the
Owner so elects, the Subcontractor or supplier and its surety, if any, shall not
object to such assignment and shall continue performance for the benefit of the
Owner after assignment.

 

§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS

§ 5.4.1 Each subcontract agreement and purchase order for a portion of the Work
is assigned by the Contractor to the Owner, provided that

.1             assignment is effective only after termination of the Contract by
the Owner pursuant to Section 14 and only for those subcontract agreements and
purchase orders that the Owner accepts by notifying the Subcontractor or
supplier and Contractor in writing; and

.2             except as otherwise provided in Section 5.3.2.6, assignment is
subject to the prior rights of the surety, if any, obligated under bond relating
to the Contract.

 

§ 5.4.2 Upon such assignment, if the Work has been suspended for more than 30
days, the Subcontractor’s compensation shall be equitably adjusted for increases
in direct, out-of-pocket cost resulting from the suspension.

 

§ 5.4.3 Upon such assignment to the Owner under this Section 5.4, the Owner may
further assign the subcontract to a successor contractor or other entity. If the
Owner assigns the subcontract to a successor contractor or other entity, the
Owner shall nevertheless remain legally responsible for all of the successor
contractor’s obligations under the subcontract.

 

§ 5.5 SETTLEMENT OF SUBCONTRACTOR AND SUPPLIER CLAIMS

§ 5.5.1 Contractor agrees that it will permit the Owner to participate in
meetings to settle Subcontractor and supplier claims arising from the Project,
and will permit Owner to initiate such meetings. The Contractor shall be present
at all such meetings. The Owner’s participation in such meetings shall not in
any way be construed to create a contractual relationship between the Owner and
such Subcontractor(s) or supplier(s) nor shall such participation relieve the
Contractor from any of its obligations hereunder.

 

ARTICLE 6           CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS

§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site. If the Contractor claims that delay or additional
cost is involved because of such action by the Owner, the Contractor shall make
such Claim as provided in Article 15.

 

§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.

 

§ 6.1.3 The Contractor shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor. The Contractor shall make any reasonable revisions to the
construction schedule deemed necessary after a joint review. The construction
schedules shall then constitute the schedules to be used by the Contractor,
separate contractors and the Owner until subsequently revised.

 

(Paragraph deleted)

 

Init.

AIA Document A201TM — 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

30

--------------------------------------------------------------------------------


 

§ 6.2 MUTUAL RESPONSIBILITY

§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.

 

§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Owner and the Architect apparent discrepancies or defects in such
other construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.

 

§ 6.2.3 The Contractor shall reimburse the Owner for costs the Owner incurs that
are payable to a separate contractor because of the Contractor’s delays,
improperly timed activities or defective construction; such costs shall be
deemed direct damages, not consequential damages. The Owner shall be responsible
to the Contractor for direct out-of-pocket costs the Contractor incurs because
of a separate contractor’s delays, improperly timed activities, damage to the
Work or defective construction, and other costs, but only to the extent such
other costs are recovered from the separate contractor.

 

§ 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully
causes to completed or partially completed construction or to property of the
Owner or separate contractors as provided in Section 10.2.5.

 

§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.

 

§ 6.3 OWNER’S RIGHT TO CLEAN UP

If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner,
after 2 business days’ written notice, may clean up and the Owner will allocate
the cost among those responsible.

 

ARTICLE 7           CHANGES IN THE WORK

§ 7.1 GENERAL

§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents. Unless
otherwise agreed to in writing by the Owner, any adjustments to the Contract
Time and/or Contract Sum resulting from changes to the Contract Documents shall
be agreed upon at the time of approval of each change request unless otherwise
noted in the Change Order. Requests for changes to the Contract Sum made by the
Contractor will simultaneously include, if applicable, any request for change of
the Contract Time to the extent that the extent of the delay and its effect on
the critical path of the Work is known at the time of the request. If the extent
of the delay and its effect on the critical path of the Work is not known at the
time of the request, the Contractor shall furnish supplemental information as to
within five (5) days of the date when such information becomes known.

 

§ 7.1.2 A Change Order shall be based upon agreement between the Owner, and the
Contractor; a Construction Change Directive may or may not be agreed to by the
Contractor; an order for a minor change in the Work may be issued by the
Architect alone so long as it does not affect the Contract Time, Contract Sum or
any other material portion of the Work.. Notwithstanding anything contained in
the Contract Documents to the contrary, a change in the Contract Sum or the
Contract Time shall be accomplished only by Change Order or Construction Change
Directive

 

§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.

 

§ 7.1.4 No course of conduct or dealing between the parties, no express or
implied acceptance of alterations or additions to the Work and no claim that the
Owner has been unjustly enriched by any alteration or addition to the Work,
whether there is any unjust enrichment, shall be the basis of any claim for
adjustment in compensation due the

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

31

--------------------------------------------------------------------------------


 

Contractor in connection with the Project or for adjustment in any time period
provided for under the Contract. Moreover, the Contractor hereby waives and
forfeits all claims that any work, services or other activities were performed
pursuant to an oral contract or other oral agreement separate from the Contract.

 

§ 7.1.5 Agreement on any Change Order shall constitute a final settlement of all
matters relating to the change in the Work which is the subject of the Change
Order, including, but not limited to, all direct and indirect costs associated
with such change and any and all adjustments to the Contract Sum and the Project
Schedule. The Schedule of Values shall be modified accordingly for Work covered
by Change Orders.

 

§ 7.1.6 No Change Order or Construction Change Directive shall be effective or
binding on the Owner unless it is executed by the Owner.

 

§ 7.2 CHANGE ORDERS

§ 7.2.1 A Change Order is a written instrument prepared by the Architect or
Contractor, or both and signed by the Owner, and the Contractor stating their
agreement upon all of the following:

.1             The change in the Work;

.2             The amount of the adjustment, if any, in the Contract Sum; and

.3             The extent of the adjustment, if any, in the Contract Time.

 

§ 7.2.2 In all cases, regardless of the method used to determine the value of
changes, the estimated or actual cost shall be submitted in detailed breakdown
form, giving quantity and unit costs of each item, labor cost with hourly rates,
allowable overhead and profit. No additional amount will be paid for submittal
in this form or for re-submittal should the breakdown be considered inadequate
by the Architect or the Owner.

 

§ 7.2.3 Time being of the essence in the performance of this Contract, any Work
which is the subject of a change to the Contract will be performed promptly upon
receipt by the Contractor of a written instruction signed by the Owner.
Proceeding with such Work by the Contractor will not be delayed in the event of
dispute between the Owner and the Contractor on the method of evaluating the
change or on the amount of any adjustment to the Contract Sum or Contract Time.

 

§ 7.2.4 If the Contractor believes that it is entitled to additional payment or
an extension of time for performing changed Work ordered to be done, it shall
notify the Owner in writing as provided in Article 15 before performing such
Work.

 

§ 7.2.5 On a best efforts basis, estimating time for proposed Change Orders
shall not exceed twenty (20) days from date of receipt of sufficient information
and/or drawings with reference to such plans or Change Orders. Revisions to
initial proposals are to be prepared with immediacy.

 

§ 7.3 CONSTRUCTION CHANGE DIRECTIVES

§ 7.3.1 A Construction Change Directive is a written order signed by the Owner
directing a change in the Work prior to agreement on adjustment, if any, in the
Contract Sum or Contract Time, or both. The Owner may by Construction Change
Directive, without invalidating the Contract, order changes in the Work within
the general scope of the Contract consisting of additions, deletions or other
revisions, the Contract Sum and Contract Time being adjusted as permitted by the
Contract Documents.

 

§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.

 

If the Change in the Work will result in an extension or contraction of the
Contract Time or other dates of Substantial Completion, and the parties are
unable to agree as to the number of days by which the time for performance will
be extended or contracted, then the matter shall be submitted to the Architect
for its advisory (i.e., non-binding) determination. In the event of a
Contractor-claimed extension of the time for performance, the Architect shall
not be required to make its determination until the Project has been completed,
at which time the Architect’s determination shall be based on review of
Contractor’s books and records relating to the time involved in performing the
Change in the Work and on the Architect’s judgment as to whether Contractor
diligently performed the same.

 

§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods
selected by the Owner in its sole discretion:

.1                                      Mutual acceptance of a lump sum properly
itemized and supported by sufficient substantiating data to permit evaluation;

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

32

--------------------------------------------------------------------------------


 

.2                                      Unit prices stated in the Contract
Documents or subsequently agreed upon;

.3                                      Cost to be determined in a manner agreed
upon by the parties and a mutually acceptable fixed or percentage fee; or

.4                                      As provided in Section 7.3.7.

 

§ 7.3.4 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are significantly changed
in a proposed Change Order or Construction Change Directive so that application
of such unit prices to quantities of Work proposed will cause substantial
inequity to the Owner or Contractor, the applicable unit prices shall be
equitably adjusted.

 

§ 7.3.5 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
and the Owner of the Contractor’s agreement or disagreement with the method, if
any, provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum or Contract Time.

 

§ 7.3.6 A Construction Change Directive signed by the Contractor indicates the
Contractor’s agreement therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.

 

§ 7.3.7 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the Owner shall determine the method and the
adjustment on the basis of reasonable expenditures and savings of those
performing the Work attributable to the change, including, in case of an
increase in the Contract Sum, an amount for overhead and profit as set forth in
Section 7.6.1. In such case, and also under Section 7.3.3.3, the Contractor
shall keep and present, in such form as the Architect and the Owner may
prescribe, an itemized accounting together with appropriate supporting data.
Unless otherwise provided in the Contract Documents, costs for the purposes of
this Section 7.3.7 shall be limited to the following:

.1             Costs of labor, including social security, old age and
unemployment insurance, fringe benefits required by agreement or custom, and
workers’ compensation insurance;

.2                                      Costs of materials, supplies and
equipment, including cost of transportation, whether incorporated or consumed;

.3                                      Rental costs of machinery and equipment,
exclusive of hand tools, whether rented from the Contractor or others;

.4                                      Costs of premiums for all bonds and
insurance, permit fees, and sales, use or similar taxes related to the Work; and

.5                                      Additional costs of supervision and
field office personnel directly attributable to the change to the extent
permitted by Section 7.6.1.

 

§ 7.3.8 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change that results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Owner. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.

 

§ 7.3.9 Pending final determination of the total cost of a Construction Change
Directive to the Owner, the Contractor may request payment for Work completed
under the Construction Change Directive in Applications for Payment. The amount
approved by the Owner shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of either party to disagree and assert a
Claim in accordance with Article 15.

 

§ 7.3.10 When the Owner and Contractor agree with a determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and the Contractor will prepare a Change Order. Change
Orders may be issued for all or any part of a Construction Change Directive.

 

§ 7.4 MINOR CHANGES IN THE WORK; FIELD CHANGE ORDERS

The Architect may recommend to the Owner minor changes in the Work by means of a
Field Change Order not involving adjustment in the Contract Sum or extension of
the Contract Time and not inconsistent with the intent of the Contract
Documents. If approved by the Owner in writing, such changes will be effected by
written order signed by the Architect and shall be binding on the Owner and
Contractor.

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

33

--------------------------------------------------------------------------------


 

§ 7.5 DETERMINATION OF COST

Notwithstanding anything in the Contract Documents to the contrary, if the Owner
and the Contractor cannot agree on what constitutes “cost” for purposes of this
Article 7, the Contractor and the Owner agree that the maximum reimbursable cost
for an item shall be that stated in the most current edition of the Means Cost
Data Book (and not Means Change Order Cost Book).

 

§ 7.6 LIMITATIONS ON CHANGE ORDERS

§ 7.6.1 For changes in the Work which result in a reduction in the cost of the
Work, the Contractor shall comply with such Change Order and the amount of the
deductive Change Order shall be the costs associated with the change.

 

§ 7.6.2 When both additions and credits are involved in any one change, the
allowance for the home-office overhead and general conditions costs shall be
figured on the basis of the net increase in the cost of the Work, if any.

 

§ 7.6.3 Notwithstanding anything herein or in the Agreement to the contrary, the
Contractor shall not be entitled to additional general conditions costs on
account of delay in achieving Substantial Completion of the entire Work due to
events not the fault of the Contractor for the first sixty (60) days of such
delay, in the aggregate.

 

§ 7.6.4 Other than the markups provided for in the Agreement, the Contractor
agrees that it shall not be entitled to any further compensation for general
conditions costs or profit on the basis of the number of changes initiated, the
aggregate of the changes, or any similar claim. Each Change Order shall address
costs an markups as well as any extensions of time related thereto as set forth
herein and shall resolve all of such items on a Change Order by Change Order
basis with no reservation of rights or residual claims to additional adjustments
for time or compensation being preserved beyond the entitlements actually set
forth in the Change Order.

 

§ 7.6.3 The Contractor acknowledges that on a project of the size, scope and
complexity of the Project, a number of changes to the Work are anticipated.
Therefore, other than the markups for Subcontractors and the Contractor’s Fee
and General Conditions costs reimbursement directly related to each change, as
provided for in the Contract Documents, the Contractor agrees that it shall not
be entitled to any further compensation on the basis of the number of changes
initiated, the aggregate value of the changes, or any similar claim. Each Change
Order shall not contain any reservation of rights or residual claims to
additional adjustments for time or price being preserved beyond the entitlements
actually set forth in the Change Order.

 

ARTICLE 8           TIME

§ 8.1 DEFINITIONS

§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the entire Work.

 

§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.

 

§ 8.1.3 The date(s) of Substantial Completion is/are the date(s) agreed to by
the Owner, the Contractor and the Architect on which all conditions precedent to
Substantial Completion as set forth in the Contract Documents have been
fulfilled.

 

§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically referenced.

 

§ 8.2 PROGRESS AND COMPLETION

§ 8.2.1 Time limits and notice periods stated in the Contract Documents are of
the essence of the Contract. By executing the Agreement the Contractor confirms
that the Contract Time is a reasonable period for performing the Work.

 

§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 and
Exhibit H to the Agreement. In addition, no Subcontractor shall be entitled to
commence performance of the Work until it has furnished required insurance and
bonds in accordance with the requirements of the Contract Documents. The date of
commencement of the Work shall not be changed by the effective date of such
insurance.

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

34

--------------------------------------------------------------------------------


 

§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion of the Work in accordance with the
date(s) of Substantial Completion set forth in the Project Schedule, as such
dates may be adjusted under the Contract Documents

 

§ 8.3 DELAYS AND EXTENSIONS OF TIME

§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an Owner Delay (hereinafter defined) or by Force Majeure
(hereinafter defined) (collectively, “Excusable Delays”), then the Contract Time
shall be extended by Change Order to the extent permitted by the terms of the
Contract Documents.

 

§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Article 15.

 

§ 8.3.3 “Force Majeure” is defined as (1) extraordinary conditions of weather
for the area and time of year, war or national conflicts or priorities arising
therefrom (as more fully discussed in Section 15.1.5.2), fires beyond the
reasonable control of the Contractor, strikes or other labor disruptions not due
to breach of applicable collective bargaining agreements, or any other cause
beyond Contractor’s reasonable control and not the fault of the Owner or those
within its control (but not including delays caused by Contractor,
Subcontractors or others within the Contractor’s control).

 

§ 8.3.4 “Owner Delays” is defined as acts or omissions of the Owner, the
Architect or those within their control or changes in the Work ordered by the
Owner (but not including delays caused by the Contractor, Subcontractors or
others within the Contractor’s control).

 

§ 8.3.5 Claims relating to time shall be made in accordance with applicable
provisions of Article15. In the case of a continuing delay only one Claim is
necessary. The Contractor shall immediately take all steps reasonably possible
to lessen the adverse impact of any delay.

 

§ 8.3.6 The Contractor shall not be entitled to any such extension of time for
Excusable Delays unless (a) the Contractor notifies the Owner in writing within
five (5) days after the commencement of each such Excusable Delay (b) gives
written notice to the Owner within five (5) days of the cessation thereof; and
(c) within thirty (30) days of the cessation of the delay, provides to the Owner
a complete and detailed CPM Schedule showing how the delay adversely impacted
the date(s) of Substantial Completion of the Work. To the extent the Contractor
cannot demonstrate to the reasonable satisfaction of the Owner that the
Excusable Delay requires extension of one or more of the dates of Substantial
Completion, no extension of time shall be granted.

 

§ 8.3.7 In the event an extension of time is warranted pursuant to the
provisions of Section 8.3.6 due to Excusable Delays, the Contractor shall also
be entitled to increased compensation equal to the Contractor’s out-of-pocket
expenses and incremental general conditions costs on account thereof. The
Contractor shall not be entitled to recover from the Owner, and hereby waives,
any and all claims against the Owner for any other increased compensation or
damages that the Contractor may suffer on account of any Excusable Delays, and
the Contractor further waives any and all claims against the Owner for increased
compensation or damages for any other disruption, interference, acceleration or
loss of efficiency or productivity caused by the Owner, the Lender, the
Architect, or their respective officers, agents, affiliates, employees or
consultants. At the Owner’s request, the Contractor shall submit to the Owner a
proposal to accelerate the Work on account of Excusable Delay, which proposal,
if accepted in writing, shall become the basis for a Change Order increasing the
Contract Sum in lieu of extending the date(s) of Substantial Completion of the
Work.

 

§ 8.3.8 The provisions set forth in this Section 8.3 are the Contractor’s sole
remedy in the event of Excusable Delay. In the event of concurrent delay, no
additional compensation shall be paid.

 

§ 8.3.9 Claims made that do not comply with the notice provisions set forth
herein (including submission of required supporting documentation within the
time period set forth herein) are hereby waived.

 

§ 8.3.10 TIME IS OF THE ESSENCE OF THIS CONTRACT. Contractor agrees that the
Work can be performed in the time agreed to herein. On a best efforts basis,
estimating time for proposed Change Orders shall not exceed twenty (20) days
from date of receipt of sufficient information and/or drawings with reference to
such plans or Change Orders. Revisions to initial proposals are to be prepared
with immediacy.

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

35

--------------------------------------------------------------------------------


 

ARTICLE 9           PAYMENTS AND COMPLETION

§ 9.1 CONTRACT SUM

The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.

 

§ 9.2 SCHEDULE OF VALUES

The initial Schedule of Values will be attached to the GMP Amendment. This
schedule shall be used as a basis for reviewing the Contractor’s Applications
for Payment. The Owner shall have the authority to adjust the schedule of values
from time to time on the basis of modifications of subcontracts and purchase
orders and allocations of estimates to actual costs. The schedule of values and
each Application for Payment shall list separately the Contractor’s general
conditions costs and fee and all Change Orders issued by the Owner prior to the
date of the particular Application for Payment (including as a single line item
all of the costs of such Change Orders). The schedule of values shall be
prepared in such a manner that each item of Work and each subcontracted item of
Work are shown as a singe line item on AIA Documents G702/703, Application and
Certificate for Payment, and Continuation Sheet.

 

§ 9.3 APPLICATIONS FOR PAYMENT

§ 9.3.1 Each Application for Payment shall include an affidavit or certification
by the Contractor setting forth the following:

 

.1             That all Work for which payment is requested has been completed
in accordance with the Contract Documents.

 

.2             The names and addresses of all first-tier Subcontractors and
suppliers.

 

.3             The contract amount of each subcontract and purchase order and
the amounts paid and owed to each such Subcontractor and supplier.

 

.4             The current Contract Sum, including all adjustments.

 

.5             The amount paid by the Owner to the Contractor up to the date of
the Application for Payment.

 

.6             The amount of the current Application for Payment.

 

.7             The balance due on the Contract Sum after payment requested is
made.

 

.8             The amount of money retained by the Owner and the amount of the
Work that has been completed.

 

§ 9.3.1.1 As provided in Section 7.3.9, such applications may include requests
for payment on account of changes in the Work that have been properly authorized
by Construction Change Directives, or by interim determinations of the
Architect, but not yet included in Change Orders.

 

§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Contractor does not intend to pay a
Subcontractor or material supplier, unless such Work has been performed by
others whom the Contractor intends to pay.

 

§ 9.3.2 Unless Payments shall be made on account of materials and equipment
delivered and suitably stored at the site for subsequent incorporation in the
Work. If approved in advance by the Owner and approved by the Lender, payment
may similarly be made for materials and equipment suitably stored off the site
at a location agreed upon in writing. Payment for materials and equipment stored
on or off the site shall be conditioned upon compliance by the Contractor with
procedures satisfactory to the Owner and the Lender to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.

 

§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

36

--------------------------------------------------------------------------------


 

Work for which payments have been received from the Owner shall, to the best of
the Contractor’s knowledge, information and belief, be free and clear of liens,
claims, security interests or encumbrances in favor of the Contractor,
Subcontractors, material suppliers, or other persons or entities making a claim
by reason of having provided labor, materials and equipment relating to the
Work.

 

§ 9.3.4 The Contractor shall discharge all liens or claims of lien filed against
the Work, the Project site, the location of any of the Work not on the site,
payments due the Contractor or any portion of the property of any of the Owner
Indemnitees (referred to collectively as “Liens”) (unless such Lien is due
solely to a failure by the Owner to pay the Contractor amounts properly due and
owing within the time period required by the Contract Documents) within five
(5) days after written notice by the Owner, and may contest a Lien only if the
Contractor furnishes the Owner with security acceptable to the Owner or procures
a lien release bond that complies with the requirements of the lien laws of the
jurisdiction where the Project is located. The lien release bond shall be:
(i) issued by a surety acceptable to the Owner, ii) in form and substance
satisfactory to effectively release the site from the lien or claim of lien
(iii) in an amount as required by the jurisdiction in which the Project is
located. By posting a lien release bond or other acceptable security, however,
the Contractor shall not be relieved of any responsibilities or obligations
under this Subparagraph 9.3, including, without limitation, the duty to defend
and indemnify the Owner Indemnitees as set forth below. The costs and expenses
incurred in connection with providing such bonds and security, including
attorney’s fees or other court costs, shall be the responsibility of the
Contractor and shall not cause any adjustment to the Contract Sum.

 

§ 9.3.5 The Contractor expressly undertakes to defend the Owner Indemnitees, at
the Contractor’ sole expense, against any actions, lawsuits or proceedings
brought against the Owner Indemnitees as a result of Liens. The Contractor
hereby agrees to indemnify and hold the Owner Indemnitees harmless against any
damages, costs, expenses (including, without limitation, reasonable attorneys’
fees), losses, claims and liabilities arising out of or in connection with
Liens, unless such Lien is due solely to a failure by the Owner to pay the
Contractor amounts properly due and owing within the time period required by the
Contract Documents. The Contractor hereby agrees that amounts which are subject
to a good faith dispute shall not be deemed due and owing.

 

§ 9.3.6 Notwithstanding anything to the contrary in the Contract Document, if
the Contractor fails to post a lien release bond or other security acceptable to
the Owner in connection with any Lien, the Owner may discharge such Lien by
making payment to the lien claimant or by such other means as the Owner, in the
Owner’s sole discretion, determines is the most economical or advantageous
method of settling the dispute. The Contractor shall promptly reimburse the
Owner, upon demand, for any payments so made (or the Owner may deduct such
amount, plus reasonable attorney’s fees, from amounts otherwise owed to the
Contractor) and shall not be entitled to dispute the validity of the amount of
such payment.

 

§ 9.3.7 If the Agreement is a guaranteed maximum price contract, costs incurred
by the Contractor in connection with providing a lien release bond shall be
reimbursable as Cost of the Work to the extent provided in Section 6.6.9 of the
Agreement.

 

§ 9.4 CERTIFICATES FOR PAYMENT (this Section 9.4 is applicable only if
certification is requested by the Owner)

§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in
Section 9.5.1.

 

§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment,
that, to the best of the Architect’s knowledge, information and belief, the Work
has progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

37

--------------------------------------------------------------------------------


 

requested by the Owner to substantiate the Contractor’s right to payment, or
(4) made examination to ascertain how or for what purpose the Contractor has
used money previously paid on account of the Contract Sum.

 

§9.5 DECISIONS TO WITHHOLD FUNDS

§ 9.5.1 The Owner may withhold amounts otherwise due to the Contractor to the
extent necessary to protect the Owner from loss for which the Contractor is
responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of

.1                                      defective Work not remedied;

.2                                      third party claims filed or reasonable
evidence indicating probable filing of such claims unless security acceptable to
the Owner is provided by the Contractor;

.3                                      failure of the Contractor to make
payments properly to Subcontractors or for labor, materials or equipment;

.4                                      reasonable evidence that the Work cannot
be completed for the unpaid balance of the Contract Sum;

.5                                      damage to the Owner or a separate
contractor to the extent not covered by insurance;

.6                                      reasonable evidence that the Work will
not be completed within the Contract Time, and that the unpaid balance would not
be adequate to cover actual or liquidated damages for the anticipated delay;

.7                                      material failure to carry out the Work
in accordance with the Contract Documents; or

.8                                      any other material default or breach by
the Contractor of the terms of the Contract.

 

If the Owner intends to withhold all or any part of an Application for Payment
for one or more of the reasons set forth above, the Owner shall notify the
Contractor in writing of the reasons for withholding.

 

§ 9.5.2 When the above reasons for withholding are removed, payment will be made
for amounts previously withheld as part of the next Application for Payment. If
the Contractor disputes any determination with regard to amounts withheld, the
Contractor shall nevertheless expeditiously continue to prosecute the Work and
the Owner shall continue to make timely payment of amounts not in dispute.

 

(Paragraph deleted)

§ 9.6 PROGRESS PAYMENTS

§ 9.6.1 Not used.

 

§ 9.6.2 The Contractor shall pay each Subcontractor and supplier no later than
seven days after receipt of payment from the Owner the amount to which the
Subcontractor or supplier is entitled, reflecting percentages actually retained
from payments to the Contractor on account of the Subcontractor’s or supplier’s
portion of the Work. The Contractor shall, by appropriate agreement with each
Subcontractor, require each Subcontractor to make payments to Sub-subcontractors
in a similar manner.

 

§ 9.6.3 Not used.

 

§ 9.6.4 The Owner has the right to request written evidence from the Contractor
that the Contractor has properly paid Subcontractors and suppliers amounts paid
by the Owner to the Contractor for subcontracted Work. If the Contractor fails
to furnish such evidence within seven days, the Owner shall have the right to
contact Subcontractors to ascertain whether they have been properly paid.
Neither the Owner nor Architect shall have an obligation to pay or to see to the
payment of money to a Subcontractor or supplier, except as may otherwise be
required by law.

 

§ 9.6.5 Contractor payments to suppliers shall be treated in a manner similar to
that provided in Sections 9.6.2, 9.6.3 and 9.6.4.

 

§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.

 

§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

38

--------------------------------------------------------------------------------


 

liability or tort liability on the part of the Contractor for breach of trust or
shall entitle any person or entity to an award of punitive damages against the
Contractor for breach of the requirements of this provision.

 

§ 9.7 FAILURE OF PAYMENT

If the Owner does not pay the Contractor within 30 days after the date
established in the Contract Documents undisputed amounts due or awarded by
binding dispute resolution, then the Contractor may, upon seven additional
business days’ written notice to the Owner, stop the Work until payment of the
undisputed amount owing has been received. Such cessation of Work shall be
deemed to be an Excusable Delay under the provisions of Section 8.3 and the
Contract Time and/or Contract Sum shall be adjusted to the extent permitted by
Section 8.3.

 

§ 9.8 SUBSTANTIAL COMPLETION

§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof agreed to in writing by the Owner, which
agreement may be granted or withheld in the Owner’s sole discretion, (a) is
sufficiently complete in accordance with the Contract Documents so that the
Owner can occupy or utilize the Work for its intended use, (b) all inspections
and tests required under the Contract Documents and Applicable Laws have been
completed successfully, (c) all systems and equipment installed by or on behalf
of the Contractor are in good working order, (d) a temporary or permanent
certificate of occupancy has been received, (e) all governmental,
quasi-governmental and other approvals required under the Contract Documents and
necessary for occupancy are obtained and (f) the Owner has approved the
Substantial Completion of the Work. Notwithstanding the foregoing, if there is a
delay in achieving Substantial Completion of the Work or portions thereof
because the Contractor cannot obtain a certificate of occupancy or other
required approval due to reasons other than the fault of the Contractor, then
Substantial Completion shall be deemed to have occurred for purposes of
calculation of liquidated damages. The Owner is not obligated to accept a
portion of the Work as substantially complete. Use and occupancy of a portion of
the Work by the Owner shall not relieve the Contractor from liability for
liquidated damages under the Agreement, which liquidated damages are intended by
the parties to apply to failure to achieve substantial completion of the entire
Work within the time period set forth in the Project Schedule, as adjusted
pursuant to the provisions of the Contract Documents.

 

§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete as defined in
Section 9.8.1, the Contractor shall prepare and submit to the Owner and the
Architect a comprehensive list of items to be completed or corrected prior to
final payment. Failure to include an item on such list does not alter the
responsibility of the Contractor to complete all Work in accordance with the
Contract Documents.

 

§ 9.8.3 Within five days of receipt of the Contractor’s list, the Owner and the
Architect will make an inspection to determine whether the Work or designated
portion thereof is substantially complete. If the inspection discloses any item,
whether or not included on the Contractor’s list, which is not substantially
completed as defined in Section 9.8.1, the Contractor shall, before issuance of
the Certificate of Substantial Completion, complete or correct such item upon
notification by the Owner or the Architect. In such case, the Contractor shall
then submit a request for another inspection by the Owner and the Architect to
determine Substantial Completion.

 

§ 9.8.4 When the Work or designated portion thereof is substantially complete
and the Architect, the Contractor an the Owner so agree, the Architect will
prepare a Certificate of Substantial Completion that shall establish the date of
Substantial Completion for the Work or designated portion, shall establish
responsibilities of the Owner and Contractor for security, maintenance, heat,
utilities, damage to the Work and insurance, and shall fix the time within which
the Contractor shall finish all items on the list accompanying the Certificate.
Warranties required by the Contract Documents shall commence on the date of
Substantial Completion of the entire Work unless otherwise provided in the
Contract Documents or agreed in writing by the Owner. . If the Architect or the
Owner are required to inspect the Work or portions thereof to determine
Substantial Completion more than twice due to the fault or neglect of the
Contractor, all costs charged by the Architect and other costs incurred by the
Owner on account of additional inspections shall be paid to the Owner by the
Contractor or deducted from amounts otherwise due to the Contractor.

 

§ 9.8.5 Not less than four (4) weeks prior to the anticipated date of
Substantial Completion, the Contractor shall produce for the Architect’s
approval and transmittal to the Owner three (3) complete copies in a three-ring
binder containing manuals for the equipment and operating systems in the Work as
well as all documentation with respect to manufacturers’ warranties. Not less
than one (1) week prior to the anticipated date of Substantial Completion, the
Contractor shall produce to the Owner one (1) full set of the Redline Record
Drawings of the Work. Applications for

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

39

--------------------------------------------------------------------------------


 

Payments shall not be processed by the Owner unless it is reasonably satisfied
that the Redline Record Drawings are being satisfactorily maintained and
updated. The Contractor acknowledges and recognizes the Owner’s need to have an
accurate set of such Redline Record Drawings available at all times.

 

§ 9.9 PARTIAL OCCUPANCY OR USE

§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.3.1.5 and authorized by public authorities
having jurisdiction over the Project. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Owner elects to occupy and use a portion of the
Work, it shall so notify the Contractor, and the Contractor shall prepare and
submit a list to the Owner and the Architect as provided under Section 9.8.2.
Consent of the Contractor to partial occupancy or use shall not be unreasonably
withheld. The stage of the progress of the Work shall be determined by written
agreement between the Owner and Contractor or, if no agreement is reached, by
the reasonable determination of the Owner. The Contractor shall use its best
efforts to accommodate efforts of the Owner and/or separate contractors to
deliver and complete the installation of furnishings and fixtures prior to
Substantial Completion. Such placing of equipment and furnishings shall not be
construed as evidence of Substantial or Final Completion of the Work or any
portion thereof, nor signify the Owner’s acceptance of any Work.

 

§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.

 

§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.

 

§ 9.10 FINAL COMPLETION OF THE ENTIRE WORK AND FINAL PAYMENT

§ 9.10.1 Upon receipt of the Contractor’s written notice that the entire Work is
ready for final inspection and acceptance and upon receipt of a final
Application for Payment, the Owner and the Architect will promptly make such
inspection and, when the Owner and the Architect find the Work acceptable under
the Contract Documents and the Contract fully performed, the Architect will, if
requested by the Owner, promptly issue a final Certificate for Payment stating
that to the best of the Architect’s knowledge, information and belief, and on
the basis of the Architect’s on-site visits and inspections, the Work has been
completed in accordance with terms and conditions of the Contract Documents and
that the entire balance found to be due the Contractor and noted in the final
Certificate is due and payable. The Architect’s final Certificate for Payment
will constitute a further representation that conditions listed in
Section 9.10.2 as precedent to the Contractor’s being entitled to final payment
have been fulfilled.

 

§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Owner and the Architect (1) an
affidavit that payrolls (as applicable), bills for materials and equipment, and
other indebtedness connected with the Work for which the Owner or the Owner’s
property might be responsible or encumbered (less amounts withheld by Owner)
have been paid or otherwise satisfied, (2) a certificate evidencing that
insurance required by the Contract Documents to be maintained by the Contractor
and to remain in force after final payment is currently in effect and will not
be canceled or allowed to expire until at least 30 days’ prior written notice
has been given to the Owner, (3) a written statement that the Contractor knows
of no substantial reason that the insurance will not be renewable to cover the
period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5) other data establishing payment or satisfaction of
obligations, including waivers and releases of lien from the Contractor and all
Subcontractors and suppliers having lien rights in the jurisdiction in which the
Project is located on the forms set forth in Exhibit E to the Agreement, - If a
Subcontractor or supplier refuses to furnish a release or waiver required by the
Owner, the Contractor may furnish a bond or other collateral satisfactory to the
Owner to indemnify the Owner against such lien or the Owner may withhold funds
from final payment to protect itself against the possibility of a lien. When the
time period for filing liens has expired, if the Subcontractor or supplier has
not filed a lien, any funds withheld by the Owner shall be released and any
collateral furnished by the Contractor shall be returned. If during such time
period the Subcontractor or supplier does file a lien, the Contractor shall
comply with its obligations in Section 9.3.

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

40

--------------------------------------------------------------------------------


 

§ 9.10.3 If, after Substantial Completion of the entire Work, final completion
thereof is materially delayed through no fault of the Contractor or by issuance
of Change Orders affecting final completion, and the Owner so confirms, the
Owner shall, upon application by the Contractor, and without terminating the
Contract, make payment of the balance due for that portion of the Work fully
completed and accepted. If the remaining balance for Work not fully completed
corrected is less than retainage stipulated in the Contract Documents, and if
bonds have been furnished, the written consent of surety to payment of the
balance due for that portion of the Work fully completed and accepted shall be
submitted by the Contractor to the Owner and the Architect. Such payment shall
be made under terms and conditions governing final payment, except that it shall
not constitute a waiver of claims.

 

§ 9.10.4

(Paragraphs deleted)

Acceptance of final payment by the Contractor, a Subcontractor or material
supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.

 

§ 9.10.5 Application for final payment shall contain the information required in
Applications for Payment specified in the Contract Documents and shall include,
in addition, the following:

 

.1             A certification by the Contractor that all Work has been
completed in accordance with the Contract Documents.

 

.2             A certification by the Contractor that it has complied with all
of the requirements for final payment reasonably imposed by the Lender, if any
(provided that such requirements are provided to the Contractor on or before
Substantial Completion of the Work).

 

.3             A certification by the Contractor that all warranties,
guarantees, certificates, operating manuals and other documents required by the
Contract Documents, including the current Redline Record Drawings, have been
delivered to the Architect or Owner.

 

.4             A certification by the Contractor that the final Application for
Payment includes without exception all Claims of the Contractor against the
Owner arising in connection with the Project.

 

.5             A certification by the Contractor that the Redline Record
Drawings are complete and accurate.

 

§ 9.11 SCHEDULE OF ANTICIPATED PROGRESS PAYMENTS

As part of the Guaranteed Maximum Price proposal, the Contractor shall submit to
the Owner a schedule of anticipated progress payments. The Contractor shall
revise and update the payment schedule as necessary from time to time to conform
it to the Project Schedule as revised and updated.

 

ARTICLE 10   PROTECTION OF PERSONS AND PROPERTY

§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS

The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract.

 

§ 10.2 SAFETY OF PERSONS AND PROPERTY

§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to

.1                                      employees on the Work and other persons
who may be affected thereby;

.2                                      the Work and materials and equipment to
be incorporated therein, whether in storage on or off the site, under care,
custody or control of the Contractor or the Contractor’s Subcontractors or
Sub-subcontractors; and

.3                                      other property at the site or adjacent
thereto, such as trees, shrubs, lawns, walks, pavements, roadways, structures
and utilities not designated for removal, relocation or replacement in the
course of construction.

 

§ 10.2.2 The Contractor shall comply with and give notices required by
Applicable Laws bearing on safety of persons or property or their protection
from damage, injury or loss.

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

41

--------------------------------------------------------------------------------


 

§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.

 

§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel and shall notify local, state and
federal authorities, to the extent required by Applicable Laws.

 

§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor’s obligations under Section 3.18.

 

§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.

 

§ 10.2.7 The Contractor shall not permit any part of the construction or site to
be loaded so as to cause damage or create an unsafe condition.

 

§ 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY

If either party suffers injury or damage to person or property because of an act
or omission of the other party, or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 5 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.

 

§10.3 HAZARDOUS MATERIALS

§10.3.1 “Hazardous Materials” means any substance:

 

.1             the presence of which requires investigation or remediation under
any federal, state or local law, statute, regulation, ordinance, order, or
common law; or

 

.2             which is or becomes defined, at any time during the duration of
this Agreement, as a “hazardous waste”, “hazardous substance”, pollutant or
contaminant under any federal, state or local law, statute, regulation, rule or
ordinance or amendments thereto, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq. (“CERCLA”), as amended, or the Resource, Conservation and Recovery Act, as
amended, 42 U.S.C. §§ 6901 et seq. (“RCRA”), and any comparable federal or
state/district law; or

 

.3             which is petroleum, including crude oil or any fraction thereof
not otherwise designated as a “hazardous substance” under CERCLA, including
without limitation gasoline, diesel fuel or other petroleum hydrocarbons; or

 

.4             which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous and is or becomes
regulated at any time during the duration of this Agreement by any governmental
authority or agency or by any instrumentality of the United States, the state or
district in which the Project is located, or any political subdivision thereof;
or

 

.5             the presence of which on the Project Site causes or threatens to
cause a nuisance upon the Project Site or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about the
Project Site; or

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

42

--------------------------------------------------------------------------------


 

.6             the presence of which on adjacent properties could constitute a
trespass by the Design/Builder or the Authority; or

 

.7             which contains asbestos.

 

The Contractor is responsible for compliance with any requirements included in
the Contract Documents regarding Hazardous Materials. If the Contractor
encounters a Hazardous Material not addressed in the Contract Documents or the
remediation or removal of which is not part of the Contractor’s scope of Work
(an “Owner Hazardous Material”) and if reasonable precautions will be inadequate
to prevent foreseeable bodily injury or death to persons resulting from such
Owner Hazardous Material encountered on the site by the Contractor, the
Contractor shall, upon recognizing the condition, immediately stop Work in the
affected area and report the condition to the Owner and Architect in writing.

 

§ 10.3.2 Upon receipt of the Contractor’s written notice, the Owner shall obtain
the services of a licensed laboratory to verify the presence or absence of the
Owner Hazardous Material reported by the Contractor and, in the event the Owner
Hazardous Materials is found to be present, to cause it to be rendered harmless.
Unless otherwise required by the Contract Documents, the Owner shall furnish in
writing to the Contractor and Architect the names and qualifications of persons
or entities who are to perform tests verifying the presence or absence of the
Owner Hazardous Material or who are to perform the task of removal or safe
containment of such Owner Hazardous Material. When the Owner Hazardous Material
has been rendered harmless, Work in the affected area shall resume. Any delays
due to Owner Hazardous Materials shall be deemed to be Force Majeure delay, and
the provisions of Section 8.3 shall apply.

 

§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect’s consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of or
resulting from the existence of Owner Hazardous Materials at the site if in fact
the Owner Hazardous Material presents the risk of bodily injury or death as
described in Section 10.3.1 and has not been rendered harmless, provided that
such claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to or destruction of tangible property (other
than the Work itself), except to the extent that such damage, loss or expense is
due to the fault or negligence of the party seeking indemnity.

 

§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
Hazardous Materials the Contractor brings to the site unless such Hazardous
Materials are required by the Contract Documents. The Owner shall be responsible
for Hazardous Materials required by the Contract Documents, except to the extent
of the Contractor’s fault or negligence in the use and handling of such
Hazardous Materials.

 

§ 10.3.5 The Contractor shall indemnify the Owner for the cost and expense the
Owner incurs (1) for remediation of Hazardous Materials the Contractor brings to
the site, or (2) where the Contractor fails to perform its obligations under
Section 10.3.1, except to the extent that the cost and expense are due to the
Owner’s fault or negligence.

 

§ 10.3.6 If, without negligence on the part of the Contractor, the Contractor is
held liable by a government agency for the cost of remediation of a Hazardous
Material solely by reason of performing Work as required by the Contract
Documents and such remediation is not in the scope of Work required by the
Contract Documents, the Owner shall indemnify the Contractor for all cost and
expense thereby incurred.

 

§ 10.4 EMERGENCIES

In an emergency affecting safety of persons or property, the Contractor shall
act, at the Contractor’s discretion, to prevent threatened damage, injury or
loss. Additional compensation or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Article 15 and
Article 7.

 

§ 10.7 SECURITY OF SITE

The Contractor shall be responsible for the protection and security of the site,
the Work and of its own personnel, materials, supplies and equipment whether on
or off the site. The Owner may provide guards, watchmen or other security for
the site, but the Owner shall be under no obligation to the Contractor to do so
and by doing so shall not assume any responsibility to the Contractor.

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

43

--------------------------------------------------------------------------------


 

§ 10.8 SAFETY REQUIREMENTS

§ 10.8.1 The Contractor shall comply with all safety requirements of the Owner,
all insurance carriers and all governmental agencies having jurisdiction. The
Contractor shall provide barriers, barricades, fences, flagmen, fire prevention
and other measures and safeguards necessary for the protection of health, safety
and property. The Contractor shall maintain the good order and discipline of its
employees and other persons under its direction and control or present at the
site in connection with the Work, and shall enforce the Owner’s regulations with
respect to safety, fire prevention and smoking. The use of alcoholic beverages,
drugs and other dangerous substances constitute a danger to life, health or
property and are strictly prohibited at the Project site. Contractor
specifically agrees that he will comply with all of the statutory and regulatory
requirements of the Drug Free Workplace Act of 1990.

 

§ 10.9 OFF-SITE SAFETY MEASURES AND TRAFFIC

The Contractor shall provide for the protection of the general public and the
buildings, sidewalks and streets adjacent to the site and shall cooperate with
all authorities having jurisdiction in maintaining the free flow of traffic in
the vicinity of the site. Where such authorities are legally entitled to
reimbursement, the Contractor shall reimburse such authorities for the cost of
such traffic control measures, including the cost of policemen, or other traffic
control personnel.

 

§ 10.10 LOSS PREVENTION PROGRAM

The Contractor shall establish and administer a safety and loss prevention
program, including fire prevention, in compliance with the requirements of the
Owner, all insurance carriers, and governmental agencies having jurisdiction.
The Contractor shall designate a safety and loss prevention supervisor and shall
give him/her responsibility and authority to enforce the program and to
coordinate the Contractor’s safety program with those of the Owner, all
insurance carriers and separate contractors.

 

§ 10.11 REPORT OF ACCIDENTS

Contractor shall promptly report to the Owner in writing any accident occurring
on or off the Project site that relates to the Work and, in no event, later than
twenty-four (24) hours after the Contractor’s learning of such accident, and
shall, in addition, immediately give notice, by telephone or messenger, of any
accident resulting in death or serious personal injury or property damage. Such
report shall include all known details of the circumstances, the nature and
extent of any injuries or property damage, the names of all witnesses and other
persons who may have knowledge of the circumstances of the accident, and such
other details as the Owner or the Owner’s insurer shall require.

 

§ 10.12 PROTECTION OF WORK IN PROGRESS AND FINISHED WORK

Contractor shall routinely inspect and protect the Work and property of its
Subcontractors, whether finished or unfinished, from damage, injury, or loss
arising in connection with operations under the Contract Documents, and shall
carry out its operations so as to avoid damage, injury or loss to completed Work
and to the work of the Owner and any separate contractor of the Owner. If the
Owner or a separate contractor has not sufficiently protected the Work the
Contractor shall promptly so notify the Owner.

 

§ 10.13 RESPONSIBILITY OF CONTRACTOR

Notwithstanding the fact that the Owner or others may impose requirements
regarding safety, the Contractor shall not be relieved from full responsibility
and liability for safety of the site, the Work and persons and property at the
site.

 

ARTICLE 11        INSURANCE AND BONDS

§ 11.1 CONTRACTOR’S LIABILITY INSURANCE

§ 11.1.1

(Paragraphs deleted)

See Exhibit D to the Agreement with respect to Insurance Requirements.

 

(Paragraphs deleted)

ARTICLE 12        UNCOVERING AND CORRECTION OF WORK

§ 12.1 UNCOVERING OF WORK

§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
requested in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

44

--------------------------------------------------------------------------------


 

§ 12.1.2 If a portion of the Work has been covered that the Architect has not
specifically requested to examine prior to its being covered, the Architect may
recommend to the Owner that the Architect be allowed to request to see such Work
and if such request is permitted by the Owner, it shall be uncovered by the
Contractor. If such Work is in accordance with the Contract Documents, costs of
uncovering and replacement shall, by appropriate Change Order, be at the Owner’s
expense. If such Work is not in accordance with the Contract Documents, such
costs and the cost of correction shall be at the Contractor’s expense unless the
condition was caused by the Owner or a separate contractor in which event the
Owner shall be responsible for payment of such costs. The foregoing shall apply
in like effect to surveys or tests as well as examination of the completed Work.
In all cases the reimbursable costs shall include the cost of professional
advice and services necessary to complete the examination, survey and tests.

 

§ 12.2 CORRECTION OF WORK

§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION

The Contractor shall promptly correct Work rejected by the Architect or failing
to conform to the requirements of the Contract Documents, whether discovered
before or after Substantial Completion and whether or not fabricated, installed
or completed. Costs of correcting such rejected Work, including additional
testing and inspections, the cost of uncovering and replacement, and
compensation for the Owner’s and Architect’s services and expenses made
necessary thereby, shall be at the Contractor’s expense. The term “correct”
means, at the Owner’s sole option, to either remove and replace defective Work
or make repairs to defective Work, and the Contractor shall not be entitled to
refuse to remove and replace defective Work based on an “economic waste”
argument. If the Contractor disputes that the rejected Work is not in accordance
with the Contract Documents, it shall notify the Owner and the Architect in
writing within five (5) days after such rejection and before incurring any costs
which could become the subject of a Change Order.

 

§ 12.2.2 AFTER SUBSTANTIAL COMPLETION

§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. If the Contractor fails to correct nonconforming Work within a
reasonable time during that period after receipt of notice from the Owner or
Architect, the Owner may correct it in accordance with Section 2.4. The
obligation under this Section shall also include any repairs and/or replacement
to any part of the Work and any other real or personal property that is damaged
in the process of correcting any defective Work.

 

§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.

 

§ 12.2.2.3 The one-year period for correction of Work shall be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2 for an
additional one-year period fro the date of completion of such corrective Work,
provided that the total correction period for any given item shall not exceed 18
months.

 

§ 12.2.3 The Contractor shall remove from the site portions of the Work that are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.

 

§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work that is not
in accordance with the requirements of the Contract Documents.

 

§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations the Contractor has
under the Contract Documents. Establishment of the one-year period for
correction of Work as described in Section 12.2.2 relates only to the specific
obligation of the Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents may be
sought to be enforced, nor to the time within which proceedings may be commenced
to establish the Contractor’s liability with respect to the Contractor’s
obligations other than specifically to correct the Work.

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

45

--------------------------------------------------------------------------------


 

§ 12.3 ACCEPTANCE OF NONCONFORMING WORK

If the Owner prefers to accept Work that is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.

 

ARTICLE 13        MISCELLANEOUS PROVISIONS

§ 13.1 GOVERNING LAW

The Contract shall be governed by the law of the place where the Project is
located without reference to the rules governing choice of law.

 

§ 13.2 SUCCESSORS AND ASSIGNS

§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to covenants, agreements and
obligations contained in the Contract Documents. The Contractor may not assign
the Contract without the consent of the Owner, which may be granted or withheld
in the Owner’s sole discretion.

 

§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to: (a) the Lender; (b) an affiliate of the Owner; or (c) a future purchaser of
the Project. In the case of assignment to the Lender, the Contractor and the
Lender shall agree, among other things, that the Contractor shall continue
performance of the Contract on behalf of the Lender under certain conditions
mutually acceptable to the Lender and the Contractor. In the case of assignment
to an affiliate or a future purchaser of the Project, the assignment may be
exclusive or non-exclusive, and the Owner shall be excused from obligations
under the Contract as of the effective date of assignment only to the extent the
Owner can demonstrate, to the reasonable satisfaction of the Contractor, that
the assignee has the financial ability to meet the Owner’s outstanding financial
obligations under the Contract. If the Owner cannot so demonstrate, the Owner
shall either not assign the Contract or assign the Contract but remain
contingently liable to the Contractor in the event the assignee does not meet
its obligations under the Contract.

 

§ 13.3 WRITTEN NOTICE

All notices required to be given under the Contract Documents shall be in
writing and shall be deemed to have been duly served if delivered in person to
the individual to whom it is addressed, or two (2) business days after deposit
in the United States Mail, if sent by registered or certified mail, return
receipt requested. All notices shall be sent to the persons and to the addresses
set on the first page of the Agreement or to such other address or addresses as
any party entitled to receive notice hereunder shall designate to all other
parties in the manner provided herein for the service of notice. At the Owner’s
request, a copy of all written notices shall also be delivered to the Lender (if
any).

 

§ 13.4 RIGHTS AND REMEDIES; SURVIVAL

§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.

 

§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach there under, except as may be specifically agreed in writing.

 

§ 13.4.3 Wherever possible, each provision of the Contract Documents shall be
interpreted in a manner as to be effective and valid under applicable law. If,
however, any provision of the Contract Documents, or portion thereof, is
prohibited by law or found invalid under any law, only such provision or portion
thereof shall be ineffective, without in any manner invalidating or affecting
the remaining provisions of the Contract Documents or valid portions of such
provision, which are hereby deemed severable.

 

§ 13.4.4 All of the terms and conditions of the Contract Documents which by
their nature anticipate obligations continuing after final completion and final
payment (or earlier termination) shall survive final completion and final
payment (or earlier termination), subject to the applicable statutes of
limitation and/or repose.

 

§ 13.5 TESTS AND INSPECTIONS

§ 13.5.1 If the Contract Documents or Applicable Laws require any portions of
the Work to be inspected, tested or approved, unless otherwise provided, the
Contractor shall make arrangements for such tests, inspections and approvals

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

46

--------------------------------------------------------------------------------


 

with an independent testing laboratory or entity acceptable to the Owner, or
with the appropriate public authority, and shall bear all related costs of
tests, inspections and approvals. The Contractor shall give the Owner and the
Architect timely notice of when and where tests and inspections are to be made
so that the Owner and the Architect may be present for such procedures. The
Owner shall bear costs of (1) tests, inspections or approvals that do not become
requirements until after establishment of the Contract Sum, and (2) tests,
inspections or approvals where building codes or applicable laws or regulations
prohibit the Owner from delegating their cost to the Contractor.

 

§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, either arrange directly for such additional
testing, inspection or approval or instruct the Contractor to make arrangements
for such additional testing, inspection or approval by an entity acceptable to
the Owner, and the Contractor shall give timely notice to the Owner and the
Architect of when and where tests and inspections are to be made so that the
Architect may be present for such procedures. The Contractor furnish all samples
and materials, and deliver the samples and materials to the testing agency.
Reports of such tests, observations and approvals shall be submitted to the
Architect. Such costs, except as provided in Section 13.5.3, shall be at the
Owner’s expense.

 

§ 13.5.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Owner’s and Architect’s services and expenses shall be at the Contractor’s
expense.

 

§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.

 

§ 13.5.5 If the Architect or the Owner wish to observe tests, inspections or
approvals required by the Contract Documents, the Contractor shall give
reasonable prior notice of the dates, places and times of such tests.

 

§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work. Representatives of the
testing laboratories and observers shall have access to the Work at all times.

 

§ 13.5.7 The Owner may in its discretion provide and pay for such other tests
and inspections he deems necessary or appropriate during construction through an
independent quality control agency. The Contractor shall cooperate with such
tests and shall notify the testing agency at least 24 hours prior to performing
any test directed by Owner. The Contractor acknowledges that the tests referred
to herein may include, without limitation, concrete and reinforcement inspection
and testing, waterproofing inspection, structural steel inspection, inspections
and testing in connection with mechanical and electrical installations.

 

§ 13.5.8 To the extent any of the foregoing testing, inspections or approvals
relate to Work that is adjacent to the Montgomery County-owned property, the
Contractor shall give at least ten (10) business days’ prior written notice to
appropriate employees of Montgomery County so that they may be present for such
testing, inspections or approvals.

 

(Paragraphs deleted)

ARTICLE 14        TERMINATION OR SUSPENSION OF THE CONTRACT

§ 14.1 TERMINATION BY THE CONTRACTOR

§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped
through no act or fault of the Contractor or a Subcontractor, supplier,
Sub-subcontractor or their agents or employees or any other persons or entities
performing portions of the Work under direct or indirect contract with the
Contractor:

.1                                      for a period of 90 days on account of
the issuance of an order of a court or other public authority having
jurisdiction that requires all Work to be stopped;

.2                                      for a period of 90 days on account of an
act of government, such as a declaration of national emergency that requires all
Work to be stopped; or

.3                                      for a period of 45 days because the
Owner has not made payment of undisputed amounts due and owing.

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

47

--------------------------------------------------------------------------------


 

§ 14.1.2 Not used.

 

§ 14.1.3 If one of the reasons described in Section 14.1.1 exists, the
Contractor may, upon seven business days’ written notice to the Owner and
Architect, terminate the Contract and recover from the Owner payment for Work
executed, including reasonable overhead and profit thereon and costs incurred by
reason of such termination. Such recovery shall be the sole remedy of the
Contractor in the event of a Contractor termination of the Contract and in no
event shall the Contractor be entitled to any other recovery or damages.

 

§ 14.1.4 Not used.

 

§ 14.2 TERMINATION BY THE OWNER FOR CAUSE

§ 14.2.1 The Owner may terminate the Contract if the Contractor

.1                                      repeatedly refuses or fails to supply
enough properly skilled workers or proper materials;

.2                                      fails to make payment to Subcontractors
for materials or labor in accordance with the respective agreements between the
Contractor and the Subcontractors;

.3                                      repeatedly disregards applicable laws,
statutes, ordinances, codes, rules and regulations, or lawful orders of a public
authority;

.4                                      fails to provide or maintain insurance
or bonds required by Exhibit D to the Agreement; or

.5                                      otherwise is guilty of a material breach
of a provision of the Contract Documents.

 

§ 14.2.2 When any of the above reasons exist, the Owner may without prejudice to
any other rights or remedies of the Owner and after giving the Contractor and
the Contractor’s surety, if any, seven days’ written notice, terminate
employment of the Contractor and may, subject to any prior rights of the surety:

.1                                      Exclude the Contractor from the site and
take possession of all materials, equipment, tools, and construction equipment
and machinery thereon owned by the Contractor;

.2                                      Accept assignment of subcontracts and
purchase orders pursuant to Section 5.4; and

.3                                      Finish the Work by whatever reasonable
method the Owner may deem expedient. Upon written request of the Contractor, the
Owner shall furnish to the Contractor a detailed accounting of the costs
incurred by the Owner in finishing the Work.

 

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.

 

§ 14.2.4 When the Work is finally complete, if the unpaid balance of the
Contract Sum exceeds costs of finishing the Work, including compensation for the
Architect’s and Owner’s services and expenses made necessary thereby, and other
damages incurred by the Owner and not expressly waived, such excess shall be
paid to the Contractor. If such costs and damages exceed the unpaid balance, the
Contractor shall pay the difference to the Owner. This obligation for payment
shall survive termination of the Contract.

 

§ 14.3  SUSPENSION BY THE OWNER FOR CONVENIENCE

§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine. Such suspension shall be treated as an Excusable
Delay and the provisions of Section 8.3 shall apply.

 

(Paragraphs deleted)

§ 14.4  TERMINATION BY THE OWNER FOR CONVENIENCE

§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

 

§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall

.1                                      cease operations as directed by the
Owner in the notice;

.2                                      take actions necessary, or that the
Owner may direct, for the protection and preservation of the Work; and

.3                                      except for Work directed to be performed
prior to the effective date of termination stated in the notice and those
subcontracts and purchase orders of which the Owner elects to take assignment
(as stated in

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

48

--------------------------------------------------------------------------------


 

the notice), terminate all existing subcontracts and purchase orders and enter
into no further subcontracts and purchase orders.

 

§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, along with reasonable overhead and profit on the
Work executed. Such recovery shall be the sole remedy of the Contractor in the
event of a termination for convenience and in no event shall the Contractor be
entitled to any other recovery or damages.

 

ARTICLE 15        CLAIMS AND DISPUTES

§ 15.1 CLAIMS

§ 15.1.1 DEFINITION

A Claim is a demand or assertion by the Contractor seeking, as a matter of
right, payment of money, or other relief with respect to the terms of the
Contract. The responsibility to substantiate Claims shall rest with the
Contractor.

 

§ 15.1.2 NOTICE OF CLAIMS

Claims by the Contractor must be initiated by written notice to the Owner and to
the Architect. Claims by the Contractor must be initiated within five days after
occurrence of the event giving rise to such Claim or within five days after the
Contractor first recognizes the condition giving rise to the Claim, whichever is
later.

 

§ 15.1.3 CONTINUING CONTRACT PERFORMANCE

Pending final resolution of a Claim, except as otherwise agreed in writing and
except as provided in Section 9.7 and Article 14, the Contractor shall proceed
diligently with performance of the Contract and the Owner shall continue to make
payments of amounts not in dispute in accordance with the Contract Documents.

 

§ 15.1.4 CLAIMS FOR ADDITIONAL COST

If the Contractor wishes to make a Claim for an increase in the Contract Sum for
reasons including: (1) a written interpretation from the Architect, (2) an order
by the Owner to stop the Work where the Contractor was not at fault, (3) a
written order for a minor change in the Work issued by the Architect,
(4) failure of payment of undisputed amounts by the Owner, (5) termination of
the Contract by the Owner, (6) Owner’s suspension or (7) other reasonable
grounds, written notice as provided in Section 15.1.2 and Articles 7 and 8 shall
be given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.4. The Contractor shall have no claim against the Owner or the
Project for additional compensation for services rendered or Work performed
outside the scope of the Contract unless it shall have advised the Owner before
rendering such services or performing such Work that such construction is
outside the scope of the Contract and the Owner has authorized such additional
services or Work in writing, in accordance with Article 7. The Owner may also
require the approval of the Lender, if any, prior to authorizing Work outside
the scope of the Contract. The Contractor shall have no claim against the Owner
or the Project for other relief unless (a) notice of such Claim has been given
within the time period set forth in Section 15.1.2 and (b) full supporting
documentation of such Claim has been submitted within thirty (30) days after
notice of such Claim has been given. Claims made that do not comply with the
notice provisions set forth herein (including submission of required supporting
documentation within the time period set forth herein) are hereby waived.

 

§ 15.1.5 CLAIMS FOR ADDITIONAL TIME

§ 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay, only one Claim
is necessary. The Contractor shall have no claim against the Owner or the
Project for additional time for services rendered or Work performed outside the
scope of the Contract unless it shall have advised the Owner in writing before
rendering such services or performing such Work that such construction is
outside the scope of the Contract and the Owner has authorized such services or
Work in writing. The Owner may also require the approval of the Lender, if any,
prior to authorizing Work outside the scope of the Contract. The Contractor
shall have no claim against the Owner or the Project for other relief unless
(a) notice of such Claim has been given within the time period set forth in
Section 15.1.2 and (b) full supporting documentation of such Claim has been
submitted within thirty (30) days after notice of such Claim has been given.
Claims made that do not comply with the notice provisions set forth herein
(including submission of required supporting documentation within the time
period set forth herein) are hereby waived. Notwithstanding anything in the
Contract Documents to the contrary, an extension of time shall be granted only
to the extent the Contractor can demonstrate that the Excusable

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

49

--------------------------------------------------------------------------------


 

Delay will prevent the Contractor from achieving Substantial Completion of the
Work or portions thereof by the date(s) of Substantial Completion then in
effect.

 

§ 15.1.5.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction.
Notwithstanding the foregoing, the Contractor acknowledges that the scheduled
date(s) of Substantial Completion set forth in the Project Schedule anticipate a
certain number of lost days due to normal weather conditions. Only unusual or
extreme weather conditions for the time of year will be considered as
justification for an extension of time to achieve substantial completion of the
Work or portions thereof. Extensions of time for weather delay will only be
considered if such inclement weather exceeds the average of that recorded by the
National Oceanic and Atmospheric Administration for the same year and closest
recording location over the preceding five (5) years.

 

§ 15.1.6 CLAIMS FOR CONSEQUENTIAL DAMAGES

The Contractor and Owner waive Claims against each other for consequential
damages arising out of or relating to this Contract except to the extent payable
and actually paid by insurance relating to the Project. This mutual waiver
includes

.1                                      damages incurred by the Owner for rental
expenses, for losses of use, income, profit, financing, business and reputation,
and for loss of management or employee productivity or of the services of such
persons; and

.2                                      damages incurred by the Contractor for
principal office expenses including the compensation of personnel stationed
there, for losses of financing, business and reputation, and for loss of profit.

 

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 15.1.6 shall be deemed to preclude an award of
liquidated damages, when applicable, in accordance with the requirements of the
Contract Documents.

 

§ 15.2 RESOLUTION OF CLAIMS

§ 15.2.1 All Claims of the Contractor shall be resolved in the following manner:

 

.1 Within fifteen (15) days after the filing of a Claim by the Contractor, the
Owner’s and Contractor’s senior staff member on Site shall meet to attempt to
resolve such claim.

 

.2 If such Claim is not resolved by senior staff within thirty (30) days of the
filing of the same, the claim shall be subject to nonbinding mediation at the
election of the Owner pursuant to written notice to the Contractor. If the Owner
elects nonbinding mediation, the Contractor and the Owner shall select a
mutually acceptable mediator, and shall share the cost thereof. If the parties
are unable to agree on the selection of a mediator, they shall utilize the
American Arbitration Association’s mediation services. The mediator shall be
given any written statement(s) of the parties and may review the Site and any
relevant documentation. The mediator shall call a meeting of the parties
affected by such Claim within ten (10) business days after his/her appointment,
which meeting shall be attended by senior non-Site representatives of the
parties with authority to settle such Claim. During such ten (10) day period,
the mediator may meet with the affected parties separately. No minutes shall be
kept and the comments and/or findings of the mediator, together with any written
statements prepared, shall be non-binding, confidential and without prejudice to
the rights and remedies of any party. The entire mediation process shall be
completed within twenty (20) business days of the date the mediator is selected,
unless the parties agree otherwise in writing.

 

.3 Any Claim of the Contractor not resolved through non-binding mediation shall
be settled by litigation in the courts of the jurisdiction where the Project is
located.

 

§ 15.2.2 All claims of the Owner shall be presented to the Contractor in
writing. To the extent the Contractor disputes such claims, they shall be
resolved in accordance with the procedures set forth in Section 15.2.1.

 

(Paragraph deleted)

§ 15.2.3 THE OWNER AND THE CONTRACTOR SPECIFICALLY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY COURT WITH RESPECT TO ANY CONTRACTUAL, TORTIOUS OR STATUTORY CLAIM,
COUNTERCLAIM OR CROSS-CLAIM AGAINST THE OTHER ARISING OUT OF OR CONNECTED IN ANY
WAY TO THE PROJECT OR THIS AGREEMENT BECAUSE THE PARTIES HERETO, BOTH OF WHOM
ARE

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

50

--------------------------------------------------------------------------------


 

REPRESENTED BY COUNSEL, BELIEVE THAT THE COMPLEX COMMERCIAL AND PROFESSIONAL
ASPECTS OF THEIR DEALINGS WITH ONE ANOTHER MAKE A JURY DETERMINATION NEITHER
DESIRABLE NOR APPROPRIATE.

(Paragraphs deleted)

 

Init.

AIA Document A201TM — 2007.  Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 16:40:33 on 01/28/2011 under Order No.7964506094_1 which expires on
05/07/2011, and is not for resale.

/

 

User Notes:

(1648514612)

 

51

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Compensation

 

[This exhibit has been superseded by Exhibit C to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

INSURANCE AND BONDS

 

CONSTRUCTION MANAGER INSURANCE REQUIREMENTS

 

The Construction Manager shall procure and maintain in effect during the term of
this Agreement, insurance policies described in this Exhibit with
(i) responsible insurance companies authorized to do business in North Carolina
(if so required by law or regulation) with an A.M. Best’s Key Rating Guide
rating of A-VII or better, unless otherwise approved by the Owner or (B) a
Standard and Poor’s or Moody’s financial strength rating of A or A2,
respectively, or higher, unless otherwise approved by the Owner or (ii) other
companies acceptable to the Owner with limits and coverage provisions sufficient
to satisfy the requirements set forth below.  All policies shall be written on
an occurrence basis.  All insurance required by this Exhibit shall be in form,
amounts and with coverage and deductibles satisfactory to Owner, in its sole
discretion.  The Construction Manager shall from time to time, but at intervals
of not less than twelve (12) months each, undertake all actions and due
diligence as reasonably necessary to determine whether the insurance coverage
maintained pursuant to this Agreement is in compliance with all of the
requirements of this Exhibit, including any increases in coverage required as a
result of any change in applicable laws, and if the Construction Manager
determines that such insurance coverage does not meet such requirements, it
agrees to promptly cause such coverage to comply with such requirements and to
notify the Owner of the steps being taken by the Construction Manager to do so.

 

The Owner acknowledges that as of the date of execution of the Contract, there
are no Financing Parties (as defined in Section 4.3.2 below).  At such time, if
ever, that an entity provides financing for the Project, such entity shall
become a Financing Party hereunder, and the Construction Manager shall add such
Financing Party as an additional insured within five (5) business days after
receipt of written notice from the Owner, and thereafter the Financing Party
shall be entitled to all of the benefits provided to it under this Exhibit D.

 

Section 1.  Construction Manager Provided Insurance.  The Construction Manager
shall provide the following insurance:

 

1.1           Worker’s Compensation and Employer’s Liability Insurance. 
Worker’s Compensation Insurance, which shall include Stop Gap, with a minimum
limit of the statutory limits for Part A and a $100,000/$1,000,000/$1,000,000
minimum limit for employer liability.

 

1.2           Commercial General Liability Insurance.  Liability insurance on an
occurrence basis against claims filed and occurring in the United States for the
Construction

 

--------------------------------------------------------------------------------


 

Manager’s and each subcontractor’s liability of any tier arising out of claims
for bodily injury, personal injury and property damage (other than the Work
itself).  Such insurance shall provide coverage for products-completed
operations (which coverage shall remain in effect for a period of at least five
(5) years following Final Completion of the Work), blanket contractual, broad
form property damage,  bodily injury insurance and independent contractors with
a $1,000,000 minimum limit per occurrence for combined bodily injury and
property damage.  Aggregate per project coverage shall apply.  A maximum
deductible or self-insured retention of $250,000 per occurrence shall be
ballowed.

 

Such policy must be further endorsed to:

 

(a)           Provide advertising and personal liability coverage including, but
not limited to, false arrest, detention or imprisonment or malicious
prosecution; libel, slander or defamation of character, invasion of privacy,
wrongful eviction or wrongful entry, harassment of any kind and discrimination.

 

(b)           Not used.

 

(c)           Blanket contractual liability coverage, including the liability
assumed by the Construction Manager under Section 3.18 of the General
Conditions;

 

(d)           Elevator and Hoist liability coverage, as applicable.

 

(e)           Coverage for shoring, blasting, excavating, underpinning,
demolition, pile driving and caisson work, work below ground surface, tunneling
and grading, as applicable.

 

1.3           Automobile Liability Insurance. Automobile liability insurance for
the Construction Manager’s liability arising out of claims for bodily injury and
property damage covering all owned (if any), leased (if any), non-owned and
hired vehicles used in the performance of the Construction Manager’s obligations
under the Contract Documents with a $1,000,000 minimum limit per accident for
combined bodily injury and property damage and containing appropriate no-fault
insurance provisions wherever applicable.  A maximum deductible or self-insured
retention of $1,000 per occurrence shall be allowed.

 

1.4           Umbrella or Excess Liability Insurance.  Umbrella or excess
liability insurance on an occurrence basis covering claims in excess of the
underlying insurance described in the foregoing Sections 1.1(Employer’s
liability only), 1.2 and 1.3 with a $50,000,000 minimum limit per occurrence. 
Such insurance shall contain a provision that it will not be more restrictive
than the primary insurance; provided that aggregate limits of liability, if any,
shall apply separately to claims occurring with respect to the Work.

 

--------------------------------------------------------------------------------


 

Section 2.              Pollution Liability Insurance

 

Construction Manager shall provide broad form Pollution Liability Insurance
which covers losses caused by pollution conditions (including sudden and
non-sudden pollution conditions) arising from the services and operations of the
Construction Manager and all Subcontractors.  Such policy (i) shall apply,
without limitation, to bodily injury, property damage (including loss of use of
damaged property or of property which has not been physically injured or
destroyed) and clean-up costs, (ii) shall provide coverage for pollution
conditions which arise from encountering pre-existing environmental conditions
at the Project Site, (iii) shall provide coverage for liability resulting from
the transportation of hazardous wastes, as well as liability relating to
non-owned disposal sites, (iv) shall be written with a combined single limit of
liability of not less than $5,000,000 for each occurrence and not less than
$5,000,000 aggregate; (v) shall provide coverage for mold conditions, if such
coverage is not provided by the Commercial General Liability Insurance Policy
referenced above, (vi) shall contain a deductible no greater than $100,000, and
(vi) shall contain a 5 year extended reporting period.

 

Section 3.              Subcontractors Insurance Requirements.

 

3.1           Construction Manager agrees that all Subcontractors will be
required to obtain and maintain the insurance required of the Construction
Manager under Section 1 hereof, except that the amount of umbrella or excess
liability insurance coverage will be agreed to by the Owner and the Construction
Manager on a case-by-case basis.

 

3.2           Construction Manager agrees that it will promptly advise Owner in
the event that any Subcontractor which it wishes to retain is unable to obtain
such requisite insurance coverages; Construction Manager will obtain Owner’s
prior written approval of any deviations in such insurance coverages prior to
entering into a subcontract with such subcontractor.

 

Section 4.              Terms and Conditions.

 

4.1           Endorsements.  Each liability policy required to be maintained
under Sections 1, 2 and 3 hereunder shall be endorsed as follows:

 

(a)           Name Owner and all Financing Parties, the Project Manager, the
Architect and each of their respective affiliates, subsidiaries, parent
corporations, directors, members, partners, officers, shareholders, employees
and agents as additional insureds.

 

(b)           Stipulate that such insurance is primary and is not contributing
with, any other insurance carried by, or for the benefit of the additional
insureds.

 

(c)           Contain cross liability and severability of interest endorsements,
or a separation of insureds provision acceptable to the Owner.

 

--------------------------------------------------------------------------------


 

(d)           Stipulate that such policy will not be invalidated with respect to
the rights of any additional insured should the Construction Manager or any
Subcontractor, as the case may be, have waived any or all rights of recovery
against any party for losses covered by such policy.

 

4.2           Waiver of Subrogation.  The Owner and the Construction Manager
waive all rights against (1) each other and any of their subcontractors,
sub-subcontractors, agents and employees, each of the other, and (2) the
Architect, Architect’s consultants, separate contractors described in Article 6
of the General Conditions, if any, and any of their subcontractors,
sub-subcontractors, agents and employees, for damages to the extent covered by
insurance required to be obtained by the Construction Manager and the Owner
pursuant to this Exhibit D, except such rights as they have to proceeds of such
insurance. The Owner or Construction Manager, as appropriate, shall require of
the Architect, Architect’s consultants, separate contractors described in
Article 6 of the General Conditions, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.

 

4.3           Conditions:

 

(1)           Loss Notification:  The Construction Manager shall promptly notify
the Owner of any single loss or event likely to give rise to a claim against an
insurer for an amount in excess of $1,000,000 covered by any insurance
maintained pursuant to this Agreement.

 

(2)           Policy Cancellation and Change: All policies of insurance required
to be maintained pursuant to Sections 1 or 2 shall be endorsed so that if at any
time should they be canceled, or coverage be reduced (by any party including the
insured) which affects the interests of the Owner or any entity providing
financing for the Project (a “Financing Party”) such cancellation or reduction
shall not be effective as to the Owner or any Financing Party for 60 days,
except for non-payment of premium which shall be for 10 days, after receipt by
the Owner of written notice from such insurer of such cancellation or reduction.

 

(3)           Separation of Interests: All policies (other than in respect to
liability or workers compensation insurance) shall insure the interests of the
Owner and any Financing Party regardless of any breach or violation by the
Construction Manager or any other party of warranties, declarations or
conditions contained in such policies, any action or inaction of the
Construction Manager or others.

 

--------------------------------------------------------------------------------


 

(4)           Acceptable Policy Terms and Conditions: All policies of insurance
required to be maintained pursuant to this Agreement shall contain terms and
conditions acceptable to the Owner in its reasonable discretion.  The Owner
shall be permitted to review the Construction Manager’s policies at the
Construction Manager’s offices upon reasonable prior notice, on an annual basis.

 

(5)           All policies shall provide for waivers of subrogation in
accordance with Section 4.2 above.

 

4.4           Evidence of Insurance.   Within thirty (30) days after execution
of the Agreement, and at least 10 days prior to each policy anniversary, the
Construction Manager shall furnish the Owner with (1) certificates of insurance
or binders, in a form acceptable to the Owner, evidencing all of the insurance
required by the provisions of this Agreement and (2) a schedule of the insurance
policies held by or for the benefit of the Construction Manager and required to
be in force by the provisions of this Agreement.  Such certificates of
insurance/binders shall be executed by each insurer or by an authorized
representative of each insurer where it is not practical for such insurer to
execute the certificate itself.  Such certificates of insurance/binders shall
identify underwriters, the type of insurance, the insurance limits and the
policy term and shall specifically list the special provisions enumerated for
such insurance required by this Agreement.    The schedule of insurance shall
include the name of the insurance company, policy number, type of insurance,
major limits of liability and expiration date of the insurance policies.

 

4.5           Reports.   Concurrently with the furnishing of the certification
referred to in Section 3.4, the Construction Manager shall furnish the Owner
with an updated copy of the schedule of insurance required by Section 3.4
above.  In addition the Construction Manager will advise the Owner in writing
promptly of any default in the payment of any premium and of any other act or
omission on the part of the Construction Manager which may invalidate or render
unenforceable, in whole or in part, any insurance being maintained by the
Construction Manager pursuant to this Agreement.

 

4.6           No Duty of Agent to Verify or Review.   No provision of this
Agreement shall impose on the Owner or any Financing Party any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained by the Construction Manager, nor shall any of the foregoing parties
be responsible for any representations or warranties made by or on behalf of the
Construction Manager to any insurance company or underwriter. Any failure on the
part of any of the foregoing parties to pursue or obtain the evidence of
insurance required by this Agreement from the Construction Manager and/or
failure of any of the foregoing parties to point out any non-compliance of such
evidence of insurance shall not constitute a waiver of any of the insurance
requirements in this Agreement.

 

--------------------------------------------------------------------------------


 

4.7           Certificates.         All certificates and all notices required
pursuant to this Exhibit must be sent to the attention of:

 

Avi Halpert

United Therapeutics Corporation

1040 Spring Street

Silver Spring, Maryland 20910

 

4.8           No Limitation.  The insurance provisions of this Agreement shall
not be construed as a limitation on the Construction Manager’s responsibilities
and liabilities pursuant to the terms and conditions of this Agreement
including, but not limited to, liability for claims in excess of the insurance
limits and coverages set forth herein.

 

Section 5.                                          Subguard Insurance/ Payment
and Performance Bonds

 

If approved in writing in advance by Owner, instead of requiring Subcontractors
to provide payment and performance bonds, Construction Manager may provide
Subcontractor Default Insurance (the “Subguard Insurance”) to cover its
Subcontractors’ Work and performance on this Project.  Construction Manager
shall provide an “Owner’s Assignment Endorsement” naming the Owner as an
additional insured, and such endorsement shall become a part of the Subguard
Insurance. Such endorsement shall provide that the Subguard Insurance is
assignable only in the event of the insolvency of the Construction Manager. 
Construction Manager shall also provide a “Lender’s Endorsement”) naming the
Financing Parties (if any) as an additional insured, and this endorsement shall
become a part of the Subguard Insurance.

 

If a Subcontractor is not eligible to be covered under the Subguard Insurance,
such Subcontractor shall provide 100% performance and payment bonds.

 

Construction Manager warrants and represents that no Subcontractor used to
perform any part of the Work will be omitted or excluded from coverage under the
Subguard Insurance (except as noted above) and that the Subguard Insurance shall
apply to all Losses under that policy except as excluded by Exclusions F
(nuclear radiation), G (war), and H (terrorism) thereof.  (For bonded
Subcontractors, the Construction Manager and the Owner shall be named as
obligees under the bonds, and the cost of such bonds shall not increase the
GMP.)

 

The existence of the Subguard Insurance does not limit the liability of the
Construction Manager under the Contract Documents.

 

Construction Manager shall give the Owner notice of any default by a
Subcontractor or Supplier in connection with this Project on which that
Subcontractor or Supplier holds a contract with the Construction Manager, and
Construction Manager shall keep Owner fully apprised of the amount and status of
any claims made under the Subguard Insurance policy that may diminish the limits
available to this Project.  Premiums associated with the Subguard Insurance are
included in the GMP, and any additional premium shall not

 

--------------------------------------------------------------------------------


 

be paid as a Cost of the Work, unless such additional premium amount is a direct
result of a Change Order for which the Owner is responsible.

 

OWNER INSURANCE REQUIREMENTS

 

The Owner shall provide the following insurance coverage:

 

Builder’s Risk Insurance. From commencement of construction until Substantial
Completion of the Work, the Owner shall provide Builder’s Risk insurance
covering property damage on an “all risk” basis insuring the Construction
Manager, it’s Subcontractors and the Owner, as their interests may appear, and
naming the Financing Party and the Owner as loss payees,  including coverage for
the perils of earth movement (including but not limited to earthquake,
landslide, subsidence and volcanic eruption), wind, flood, terrorist acts, if
commercially available for similar operations in the region of the United States
where the Project is located at commercially reasonable pricing.

 

(A)     Property Covered: The builder’s risk insurance shall provide coverage
for (i) the buildings, all fixtures, materials, supplies, machinery and
equipment of every kind to be used in, or incidental to, the construction,
(ii) new underground works, sidewalks, paving, site works and excavation works
and landscaping, (iii) the Work, (iv) property of others in the care, custody or
control of the Construction Manager or of a Subcontractor , (v) all preliminary
works and temporary works, (vi) foundations and other property below the surface
of the ground, and (vii) electronic equipment and media.

 

(B)     Additional Coverages: The builder’s risk policy shall insure (i) the
cost of preventive measures to reduce or prevent a loss, (ii) inland transit
with sub-limits sufficient to insure the largest single shipment to or from the
Project site from anywhere within the United States or Canada (iii) attorney’s
fees, engineering and other consulting costs, and permit fees directly incurred
in order to repair or replace damaged insured property, iv) expediting expenses,
(v) off-site storage with sub-limits sufficient to insure the full replacement
value of any property or equipment not stored on the Project site, (vi) the
removal of debris, and (vii) demolition and increased costs of construction due
to the operation of building laws or ordinances in an amount not less than
$5,000,000.

 

(C)     Special Clauses: The builder’s risk policy shall include (i) a 72 hour
flood/storm/earthquake clause, (ii) an unintentional errors and omissions
clause, (iii) a requirement that the insurer pay losses within 30 days after
receipt of an acceptable proof of loss or partial proof of loss, (iv) an other
insurance clause making this insurance primary over any other insurance and
(v) a clause stating that the policy shall not be subject to cancellation by the
insurer except for non-payment of premium, fraud or material misrepresentation.

 

(D)     Prohibited Exclusions:  The builder’s risk policy shall not contain any
(i) coinsurance provisions, or (ii) exclusion for loss or damage resulting from
freezing or mechanical breakdown.

 

--------------------------------------------------------------------------------


 

(E)     Sum Insured: The builder’s risk policy shall (i) be on a completed value
form, with no periodic reporting requirements, (ii) insure 100% of the
replacement value of the Improvements (except with respect to flood and
earthquake, in each case, the policy shall be in an amount not less than
$10,000,000), and (iii) value losses at replacement cost, without deduction for
physical depreciation or obsolescence including custom duties, taxes and fees
(if rebuilt or repaired).

 

(F)     Deductible: The Construction Manager shall be obligated t pay the first
$10,000 of the deductible for each builder’s risk claim (which shall be
reimbursable as Cost of the Work to the extent provided by the Agreement).

 

(G)     Payment of Loss Proceeds: The Builder’s Risk policy shall provide that
the proceeds of such policy shall be payable solely to the Owner and/or the
Financing Party.

 

(H)     Loss Adjustment and Settlement: A loss under the Builder’s Risk policy
shall be adjusted with the insurance companies, including the filing in a timely
manner of appropriate proceedings, by the Owner, subject to the reasonable
approval of the Construction Manager.

 

(I)     Miscellaneous Policy Provisions: The Builder’s Risk policy shall (i) not
include any annual or term aggregate limits of liability except as regards the
insurance applicable to the perils of flood and earth movement and pollutant
clean up of land and water at the Land (project site), (ii) shall not include
coverage for mold conditions, and (iii) include a clause requiring the insurer
to make final payment on any claim within 30 days after the submission of proof
of loss and its acceptance by the insurer.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Forms of Waivers of Liens and Claims

 

(see attached)

 

--------------------------------------------------------------------------------


 

CONTRACTOR AFFIDAVIT AND PARTIAL RELEASE OF LIENS AND CLAIMS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

CONTRACT DATE:                    

 

FROM:                                                   

STREET:                                                

CITY, ST.:                                              

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of payments made by                            (“Owner”) to
the undersigned or to a Subcontractor, Materialman, or Supplier of the
undersigned, and contingent upon the receipt of such payment, for work performed
in the construction of the above-referenced Project pursuant to the
above-referenced Contract, hereby affirms, certifies and warrants as follows:

 

1.             Payment Request No.                            represents the
actual value of work performed through the above indicated payment request
period for which payment is due under the terms of the Contract (and all
authorized changes thereto) between the undersigned and Owner relating to the
Project, including (i) all labor expended in the construction of the Project,
(ii) all materials, fixtures and equipment delivered to Project, (iii) all
materials, fixtures and equipment for the Project stored offsite to the extent
authorized by Owner and for which payment therefore is permitted by the Contract
and all requirements of said Contract with respect to materials stored offsite
have been fulfilled, (iv) all services performed in the construction of the
Project, and (v) all equipment used, for provided for use, in the construction
of the Project.  Such work including items (I) through (v) is hereafter
collectively referred to as “work performed in the construction of the Project”.

 

2.             Except for retainage, if applicable, there are no outstanding
claims against the Owner and/or its lenders and guarantors, or the Project, in
connection with the work performed in the construction of the Project through
the                day of                                     , 200     except
as follows (together with retainage, “Reserved Claims”):

 

Description

 

Maximum Amount

 

 

 

 

 

 

 

 

 

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against the Owner and/or its lenders, or
the Project.

 

--------------------------------------------------------------------------------


 

4.             Except with respect to Reserved Claims, the undersigned has paid
in full all laborers, and, subject to retainage, all Subcontractors, Suppliers,
Materialmen, trade unions and others with respect to all work performed in the
construction of the Project through                    day of
                      , 200    .  Except with respect to Reserved Claims, no
such party has filed or can properly file any claim, demand, lien, encumbrance
or action against the Owner and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title to the same to the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

8.             The undersigned has the right, power and authority to execute
this document.

 

II.            Waiver and Release

 

In accord with the Contract, and excepting Reserved Claims, the undersigned does
hereby forever waive and release in favor of the Owner and its lenders, the
Project and the title company or companies examining and/or insuring title to
the Project, and any and all successors and assignees of the above, all rights
that presently exist or hereafter may accrue to the undersigned by reason of
work performed in the construction of the Project through the              day
of                         , 200   , (1) to assert a lien upon the land and/or
improvements comprising the Project, and (2) to assert or bring any causes of
action, claims, suits and demands which the undersigned ever had or now has
against the Owner and/or its lenders, or the Project.

 

III.           Indemnification

 

Except with respect to Reserved Claims, the undersigned hereby agrees to
indemnify and hold harmless the Owner and its lenders, from any and all damages,
costs, expenses, demands, and suits, (including reasonable legal fees) directly
or indirectly relating to any cause of action, claim or lien filing by any party
with respect to any (1) work performed in the construction of the Project or
work which should have been performed in construction of the Project through the
           of                               , 200    , (2) any rights waived or
released herein, and (3) any misrepresentation or breach of any certification,
affirmation or warranty made by the undersigned in this Affidavit, Waiver and
Release of Liens, and upon the request the Owner or

 

--------------------------------------------------------------------------------


 

its lenders, will undertake to defend such causes of action, claims or lien
filings at its sole cost and expense.

 

Date:

 

 

 

 

 

(Contractor - Full Corporate Name)

 

 

 

 

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

 

 

 

Title:

 

 

 

(Corporate Title)

 

 

Subscribed and sworn before me

this              day of                                 ,

200   .

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONTRACTOR FINAL AFFIDAVIT, WAIVER AND RELEASE OF LIENS AND

CLAIMS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

CONTRACT DATE:                       

 

FROM:                                                   

STREET:                                                

CITY, ST.:                                              

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of final payment made by                          (“Owner”)
to the undersigned or to a subcontractor, materialman, or supplier of the
undersigned, and contingent upon the receipt of such payment, for work performed
in the construction of the above-referenced Project pursuant to the
above-referenced Contract, hereby affirms, certifies and warrants as follows:

 

1.             Upon receipt of the sum of $                            , the
undersigned will have received final payment under the terms of the Contract
(and all authorized changes thereto) between the undersigned and Owner relating
to the Project, including (1) all labor expended in the construction of the
Project, (2) all materials, fixtures and equipment delivered to the site and
either incorporated or to be incorporated into the Project, (3) all materials,
fixtures and equipment for the Project stored offsite to the extent authorized
by Owner and for which payment therefor is permitted by the Contract and all
requirements of said Contract with respect to materials stored offsite have been
fulfilled, (4) all services performed in the construction of the Project, and
(5) all equipment used, or provided for use, in the construction of the
Project.  Such work including items (1) through (5) is hereafter collectively
referred to as “work performed in the construction of the Project.”

 

2.             Except for receipt of final payment as set forth in paragraph 1,
there are no outstanding claims against the Owner and/or its lenders, or the
Project, in connection with the work performed in the construction of the
Project.

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against the Owner and/or its lenders, or
the Project.

 

4.             The undersigned has paid in full all laborers, and, subject to
retainage, all subcontractors, suppliers, materialmen, trade unions and others
with respect to all work

 

--------------------------------------------------------------------------------


 

performed in the construction of the Project.  No such party has filed or can
properly file any claim, demand, lien, encumbrance or action against the Owner
and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title of the same to the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

8.             The undersigned has the right, power and authority to execute
this document.

 

II.            Waiver and Release

 

In accord with the Contract, the undersigned does hereby forever waive and
release in favor of the Owner and its lenders, the Project and the title company
or companies examining and/or insuring title to the Project, and any and all
successors and assignees of the above, all rights that presently exist or
hereafter may accrue to the undersigned by reason of work performed in the
construction of the Project through the              day of
                        , 200   , (1) to assert a lien upon the land and/or
improvements comprising the Project, and (2) to assert or bring any causes of
action, claims, suits and demands which the undersigned ever had or now has
against the Owner and/or its lenders, or the Project.

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless the Owner and its
lenders, from any and all damages, costs, expenses, demands, and suits,
(including reasonable legal fees) directly or indirectly relating to any cause
of action, claim or lien filing by any party with respect to any (1) work
performed in the construction of the Project or work which should have been
performed in construction of the Project through the            of
                              , 200   , (2) any rights waived or released
herein, and (3) any misrepresentation or breach of any certification,
affirmation or warranty made by the undersigned in this Final Affidavit, Waiver
and Release of Liens and Claims, and upon the request of the Owner or its
lenders, will undertake to defend such causes of action, claims or lien filings
at its sole cost and expense.

 

This Final Affidavit, Waiver and Release of Liens and Claims shall be an
independent covenant and shall operate and be effective with respect to work and
labor done and materials furnished under any supplemental contract or contracts,
whether oral or written for extra or additional work

 

--------------------------------------------------------------------------------


 

on the project and for any further work done or materials furnished at any time
with respect to the project subsequent to the execution hereof.

 

 

Date:

 

 

 

 

 

(Contractor - Full Corporate Name)

 

 

 

 

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

 

 

 

Title:

 

 

 

(Corporate Title)

 

 

Subscribed and sworn before me

this              day of                                 ,

200   .

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SUBCONTRACTOR AFFIDAVIT AND PARTIAL RELEASE OF LIENS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

SUBCONTRACT DATE:                       

PURCHASE ORDER NO.                      

 

FROM:                                                      

STREET:                                                   

CITY, ST.:                                                 

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of payments made by                           
(“Contractor”) to the undersigned or to a Subcontractor, Materialman, or
Supplier of the undersigned, and contingent upon the receipt of such payment,
for work performed in the construction of the above-referenced Project pursuant
to the above-referenced Subcontract or Purchase Order, hereby affirms, certifies
and warrants as follows:

 

1.             Payment Request No.                            represents the
actual value of work performed through the above indicated payment request
period for which payment is due under the terms of the Subcontract or Purchase
Order (and all authorized changes thereto) between the undersigned and
Contractor relating to the Project, including (I) all labor expended in the
construction of the Project, (ii) all materials, fixtures and equipment
delivered to Project, (iii) all materials, fixtures and equipment for the
Project stored offsite to the extent authorized by Contractor and for which
payment therefore is permitted by Contractor=s contract with the Owner and all
requirements of said contract with respect to materials stored offsite have been
fulfilled, (iv) all services performed in the construction of the Project, and
(v) all equipment used, for provided for use, in the construction of the
Project.  Such work including items (I) through (v) is hereafter collectively
referred to as “work performed in the construction of the Project.”

 

2.             Except for retainage, if applicable, there are no outstanding
claims against Contractor and/or its sureties, the Owner of the Project and/or
its lenders and guarantors, or the Project, in connection with the work
performed in the construction of the Project through the                day of
                                    , 200    except as follows (together with
retainage, “Reserved Claims”):

 

Description

 

Maximum Amount

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against Contractor and/or its sureties,
the Owner of the Project and/or its lenders, or the Project.

 

4.             Except with respect to Reserved Claims, the undersigned has paid
in full all laborers, and, subject to retainage, all Subcontractors, Suppliers,
Materialmen, trade unions and others with respect to all work performed in the
construction of the Project through                    day of
                      , 200   .  No such party has filed or can properly file
any claim, demand, lien, encumbrance or action against Contractor and/or its
sureties, the Owner of the Project and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title to the same to Contractor or the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

8.             The undersigned has the right, power and authority to execute
this document.

 

II.            Waiver and Release

 

In accord with the Subcontract Agreement or the Purchase Order, as applicable,
and excepting Reserved Claims, the undersigned does hereby forever waive and
release in favor of Contractor and its sureties, the Owner of the Project and
its lenders, the Project and the title company or companies examining and/or
insuring title to the Project, and any and all successors and assignees of the
above, all rights that presently exist or hereafter may accrue to the
undersigned by reason of work performed in the construction of the Project
through the              day of                         , 200   , (1) to assert
a lien upon the land and/or improvements comprising the Project, and (2) to
assert or bring any causes of action, claims, suits and demands which the
undersigned ever had or now has against Contractor and/or its sureties, the
Owner of the Project and/or its lenders, or the Project.

 

III.           Indemnification

 

Except with respect to Reserved Claims, the undersigned hereby agrees to
indemnify and hold harmless Contractor and its sureties, and the Owner of the
project and its lenders, from any and all damages, costs, expenses, demands, and
suits, (including reasonable legal fees) directly

 

--------------------------------------------------------------------------------


 

or indirectly relating to any cause of action, claim or lien filing by any party
with respect to any (1) work performed in the construction of the Project or
work which should have been performed in construction of the Project through the
           of                               , 200   , (2) any rights waived or
released herein, and (3) any misrepresentation or breach of any certification,
affirmation or warranty made by the undersigned in this Affidavit, Waiver and
Release of Liens, and upon the request of Contractor, its sureties, the Owner of
the Project or its lenders, will undertake to defend such causes of action,
claims or lien filings at its sole cost and expense.

 

 

Date:

 

 

 

 

 

(Subcontractor - Full Corporate Name)

 

 

 

 

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

 

 

 

Title:

 

 

 

(Corporate Title)

 

 

Subscribed and sworn before me

this              day of                                 ,

200   .

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SUBCONTRACTOR FINAL AFFIDAVIT, WAIVER AND RELEASE OF LIENS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

SUBCONTRACT DATE:                          

PURCHASE ORDER NO.                         

 

FROM:                                                         

STREET:                                                      

CITY, ST.:                                                    

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of final payment made by                         
(“Contractor”) to the undersigned or to a subcontractor, materialman, or
supplier of the undersigned, and contingent upon the receipt of such payment,
for work performed in the construction of the above-referenced Project pursuant
to the above-referenced Subcontract or Purchase Order, hereby affirms, certifies
and warrants as follows:

 

1.             Upon receipt of the sum of $                            , the
undersigned will have received final payment under the terms of the Subcontract
or Purchase Order (and all authorized changes thereto) between the undersigned
and Contractor relating to the Project, including (1) all labor expended in the
construction of the Project, (2) all materials, fixtures and equipment delivered
to the site and either incorporated or to be incorporated into the Project,
(3) all materials, fixtures and equipment for the Project stored offsite to the
extent authorized by Contractor and for which payment therefor is permitted by
Contractor’s contract with the Owner and all requirements of said contract with
respect to materials stored offsite have been fulfilled, (4) all services
performed in the construction of the Project, and (5) all equipment used, or
provided for use, in the construction of the Project.  Such work including items
(1) through (5) is hereafter collectively referred to as “work performed in the
construction of the Project.”

 

2.             Except for receipt of final payment as set forth in paragraph I,
there are no outstanding claims against Contractor and/or its sureties, the
Owner of the Project and/or its lenders, or the Project, in connection with the
work performed in the construction of the Project.

 

--------------------------------------------------------------------------------


 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against Contractor and/or its sureties,
the Owner of the Project and/or its lenders, or the Project.

 

4.             The undersigned has paid in full all laborers, and, subject to
retainage, all subcontractors, suppliers, materialmen, trade unions and others
with respect to all work performed in the construction of the Project.  No such
party has filed or can properly file any claim, demand, lien, encumbrance or
action against Contractor and/or its sureties, the Owner of the Project and/or
its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title ot the same to Contractor or the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

8.             The undersigned has the right, power and authority to execute
this document.

 

II.            Waiver and Release

 

In accord with the Subcontract Agreement or the Purchase Order, as applicable,
the undersigned does hereby forever waive and release in favor of Contractor and
its sureties, the Owner of the Project and its lenders and guarantors, the
Project and the title company or companies examining and/or insuring title to
the Project, and any and all successors and assignees of the above, all rights
that presently exist or hereafter may accrue to the undersigned by reason of
work performed in the construction of the Project through the              day
of                         , 200   , (1) to assert a lien upon the land and/or
improvements comprising the Project, and (2) to assert or bring any causes of
action, claims, suits and demands which the undersigned ever had or now has
against Contractor and/or its sureties, the Owner of the Project and/or its
lenders, or the Project.

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless Contractor and its
sureties, and the Owner of the project and its lenders, from any and all
damages, costs, expenses, demands, and suits, (including reasonable legal fees)
directly or indirectly relating to any cause of action, claim or lien filing by
any party with respect to any (1) work performed in the construction of the
Project or work which should have been

 

--------------------------------------------------------------------------------


 

performed in construction of the Project through the            of
                              , 200   , (2) any rights waived or released
herein, and (3) any misrepresentation or breach of any certification,
affirmation or warranty made by the undersigned in this Final Affidavit, Waiver
and Release of Liens and Claims, and upon the request of Contractor, its
sureties, the Owner of the Project or its lenders, will undertake to defend such
causes of action, claims or lien filings at its sole cost and expense.

 

This Final Affidavit, Waiver and Release of Liens and Claims shall be an
independent covenant and shall operate and be effective with respect to work and
labor done and materials furnished under any supplemental contract or contracts,
whether oral or written for extra or additional work on the project and for any
further work done or materials furnished at any time with respect to the project
subsequent to the execution hereof.

 

 

Date:

 

 

 

 

 

(Subcontractor - Full Corporate Name)

 

 

 

 

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

 

 

 

Title:

 

 

 

(Corporate Title)

 

 

Subscribed and sworn before me

this              day of                                 ,

200   .

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Other Documents

 

--------------------------------------------------------------------------------


 

NORTH CAROLINA

WAKE AND DURHAM COUNTIES

 

AMENDED CONDITIONS, COVENANTS, RESTRICTIONS, AND

RESERVATIONS AFFECTING PROPERTY OF:

THE RESEARCH TRIANGLE FOUNDATION OF NORTH CAROLINA

WITH PORTIONS KNOWN AS THE RESEARCH TRIANGLE PARK AND

WITH PORTIONS KNOWN AS THE RESEARCH APPLICATIONS PARK I

AND RESEARCH APPLICATIONS PARK II

 

THIS DECLARATION, made this 29th day of July, 1980, by THE RESEARCH TRIANGLE
FOUNDATION OF NORTH CAROLINA (successor in interest to THE PINELANDS
COMPANY, INC.), hereinafter called the Grantor:

 

W I T N E S S E T H:

 

WHEREAS, by instrument dated September 1, 1959, the Grantor herein executed a
Declaration of Conditions, Covenants, Restrictions and Reservations affecting
the property of said Grantor located within The Research Triangle Park; said
Declaration being recorded in Book 261, Page 38, Durham County Registry; and

 

WHEREAS, the said Declaration was amended on the thirtieth day of November,
1960, said instrument being recorded in Book 273, Page 489, Durham County
Registry; said Declaration was further amended by substituting an Amended
Declaration in lieu thereof on the 1st day of August, 1965, said instrument
being recorded in Book 314, Page 94, Durham County Registry; and

 

WHEREAS, it is the desire of the Grantor and other owners of land located within
The Research Triangle Park and Research Applications Park to further amend and
modify said restrictions and to subject the property described in Clause I to
the conditions, covenants, restrictions and reservations hereinafter set forth,
each and all of which is and are for the benefit of said property and for each
owner thereof, for the benefit of all other properties which may be included in
The Research Triangle Park and in The Research Applications Park I and The
Research Applications Park II, and for each owner thereof, as is more
particularly set forth in Clause II; and

 

WHEREAS, in order to further amend and modify said Restrictions, The Research
Triangle Owners and Tenants Association met on the 19th day of June, 1980,
pursuant to notice properly given, and by a majority vote approved the
amendments to said restrictions which are incorporated herein;

 

NOW, THEREFORE, THE RESEARCH TRIANGLE FOUNDATION OF NORTH CAROLINA, successor in
interest of the Pinelands Company, Inc., hereby amends and modifies that certain
instrument dated September 1, 1959, recorded in Book 261, Page 38, Durham County
Registry, as further amended by Declaration of Amended Conditions, Covenants,
Restrictions and

 

--------------------------------------------------------------------------------


 

Reservations dated August 1, 1965, and recorded in Book 314, Page 94, Durham
County Registry, and makes this Amended Declaration in lieu thereof.

 

CLAUSE I

PROPERTY SUBJECT TO THIS DECLARATION

 

1.             The real property which is now and shall be held, transferred,
leased, subleased and occupied subject to the conditions, covenants,
restrictions and reservations set forth herein, is located in Durham and Wake
Counties, State of North Carolina, and is the area in the Durham County Zoning
Ordinance designated as Research District as the same was established on
August 3, 1959, as amended on August 5, 1963, and Research Applications as the
same was established on February 1, 1965, and the area in the Wake County Zoning
Ordinance designated as Research-Farming District as the same was established on
January 4, 1960.

 

2.             The Research Triangle Park.  The portions of the property subject
to the conditions, covenants, restrictions and reservations set forth herein
which are known as The Research Triangle Park are bounded by the line joining
the following North Carolina State Plane Coordinate System Coordinates in
sequence:

 

Coordinate No.

 

North

 

East

 

Line Description

 

 

 

 

 

 

 

1

 

791,333

 

2,041,209

 

1-5 Within the right of way of the North-South Freeway from the West Service Rd
South to the Cornwallis Rd Interchange

2

 

790,217

 

2,041,107

 

 

3

 

789,432

 

2,040,908

 

 

4

 

787,539

 

2,040,282

 

 

5

 

786,448

 

2,039,874

 

5-6 Eastward along Cornwallis Rd and within the area of the Cornwallis Rd,
North-South Freeway Interchange

6

 

785,776.020

 

2,040,411.496

 

 

7

 

785,369.13

 

2,040,682.09

 

6-7 along the Northern right of way line of Cornwallis Road from the North-South
Freeway east to the property of the United States Government

8

 

786,187.33

 

2,041,475.91

 

 

9

 

786,061.20

 

2,041,691.76

 

7-14 the northwestern, northeastern, and eastern property lines of the United
States Government tract

 

2

--------------------------------------------------------------------------------


 

10

 

785,096.88

 

2,041,873.97

 

 

11

 

784,657.66

 

2,041,567.75

 

 

12

 

784,528.02

 

2,041,496.33

 

 

13

 

784,493.43

 

2,041,464.21

 

 

 

 

 

 

 

 

 

Coordinate No.

 

North

 

East

 

Line Description

14

 

784,359.99

 

2,041,355.42

 

 

15

 

784,000

 

2,041,580

 

14-17 within the right of way of Cornwallis Rd east to a point about 350 feet
west of the center line of Southern Railway

16

 

783,441

 

2,042,753

 

 

17

 

783,254

 

2,043,201

 

 

18

 

782,524

 

2,042,874

 

17-21 a line east and south off property of the American Association of Textile
Chemist and Colorist from Cornwallis Rd to Davis Drive

19

 

782,416

 

2,043,066

 

 

20

 

781,412

 

2,042,506

 

 

21

 

780,920

 

2,041,545

 

21-23 within the right of way of Davis
Drive south to NC Hwy 54

22

 

780,120

 

2,041,273

 

 

23

 

779,137

 

2,040,752

 

23-24 within the right of way of NC
Hwy 54 west to the proposed North-South Freeway

24

 

781,625

 

2,036,468

 

 

25

 

780,631

 

2,036,661

 

24-28 within the right of way of the proposed North-South Freeway south to
Hopson Road

26

 

778,017

 

2,038,015

 

 

27

 

776,874

 

2,038,463

 

 

28

 

773,928

 

2,039,307

 

28-33 within the right of way of Hopson Road as proposed west to the West
Service Road at Alston Avenue Road

29

 

773,516

 

2,036,136

 

 

30

 

773,563

 

2,035,222

 

 

31

 

773,910

 

2,034,495

 

 

32

 

774,366

 

2,034,154

 

 

33

 

776,048

 

2,033,604

 

33-40 within the right of wayof the proposed West Service Road North

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

to NC Hwy 54

34

 

776,659

 

2,034,195

 

 

35

 

778,000

 

2,035,000

 

 

36

 

778,930

 

2,035,404

 

 

37

 

779,165

 

2,035,491

 

 

38

 

780,000

 

2,035,640

 

 

39

 

780,394

 

2,035,622

 

 

 

 

 

 

 

 

 

Coordinate No.

 

North

 

East

 

Line Description

40

 

782,096

 

2,035,399

 

40-48 within the right of way of the proposed West Service Road north to
Cornwallis Road

41

 

782,638

 

2,035,423

 

 

42

 

784,007

 

2,035,885

 

 

43

 

785,173

 

2,036,089

 

 

44

 

786,100

 

2,036,064

 

 

45

 

788,050

 

2,036,018

 

 

46

 

788,700

 

2,036,135

 

 

47

 

789,347

 

2,036,480

 

 

48

 

790,008

 

2,037,003

 

48-51-1 within the right of way of the proposed West Service Road North and East
to the North-South Freeway and the point of beginning

49

 

791,006

 

2,037,795

 

 

50

 

791,490

 

2,038,410

 

 

51

 

791,586

 

2,039,220

 

 

1

 

791,333

 

2,041,209

 

 

 

Save and except that portion of the above-described property described as
follows:

 

BEGINNING at an existing concrete monument located in the Easternmost
right-of-way of T.W.  Alexander Drive (West service road), said concrete
monument having North Carolina Grid Co-ordinates N 787,752.004, E 2,036,096.761,
running thence along and with the Easternmost right-of-way of T.W. Alexander
Drive North 00° 15’ 00” West 295.01 feet to an existing concrete monument;
thence along and with the Easternmost right-of-way line of T.W. Alexander Drive
as it curves to the East, said curve having a radius of 2,216.83, a distance of
1,254 feet to a new iron pipe located in said Easternmost right-of-way line of
T.W. Alexander Drive; thence continuing with said right-of-way to T.W. Alexander
Drive, North 36°  56’ 46” East 299.84 feet to a stake located in said
Easternmost right-of-way line; thence continuing with said Easternmost
right-of-way of T.W. Alexander Drive, North 38° 24’ 00” East 503.50 feet to an
existing concrete monument; thence North 78° 00’ 36” East 80.43 feet to an
existing concrete monument located in the Southern-most right-of-way line of
Cornwallis Road; thence along and

 

4

--------------------------------------------------------------------------------


 

with the Southernmost right-of-way line of Cornwallis Road the following courses
and distances: South 44° 20’ 29” East 1,455.24 feet to an existing concrete
monument; South 44° 20’ 00” East 311.62 feet to a new iron pipe; thence South
40° 49’ 54” East 227.50 feet to a new iron pipe; thence South 37° 12’ 12” East
268.79 feet to an existing concrete monument located in the Southernmost
right-of-way line of Cornwallis Road; thence leaving the Southernmost
right-of-way line of Cornwallis South 30° 25’ 00” West 1,441.38 feet to an
existing concrete monument; thence North 59° 35’ 00” West 798.44 feet to an
existing iron pipe; thence North 46° 31’ 00” East 103.93 feet to an existing
iron pipe; thence North 41° 21’ 00” East 121.13 feet to an existing concrete
monument; thence North 27° 01’ 00” West 314.00 feet to an existing iron pipe;
thence South 86° 11’ 00” West 1,105.73 feet to the point and place of BEGINNING
and containing 90.4537 acres, more or less, according to a plat of a survey by
Boney & Associates, Inc., Engineering and Surveying, Raleigh, North Carolina,
dated 4-23-80, and revised 4-25-80, entitled “Property of Research Triangle
Foundation of N.C.”

 

3.             The Research Application Park I. The portion of the property
subject to the conditions, covenants, restrictions and reservations set forth
herein which is known as The Research Applications Park I is described as
follows and shall include such other property located within The Research
Applications Park II as shall be so designated and restricted by deed from The
Research Triangle Foundation of North Carolina, all as is further provided by
Paragraph 5 (b) hereinafter.

 

BEGINNING at an existing concrete monument located in the Easternmost
right-of-way of T. W. Alexander Drive (West service road), said concrete
monument having North Carolina Grid Co-ordinates N 787,752.004, E 2,036,096.761,
running thence along and with the Easternmost right-of-way of T. W. Alexander
Drive North 00° 15’ 00” West 295.01 feet to an existing concrete monument;
thence along and with the Easternmost right-of-way of T. W. Alexander Drive as
it curves to the East, said curve having a radius of 2,216.83, a distance of
1,254 feet to a new iron pipe located in said Easternmost right-of-way of T. W.
Alexander Drive; thence continuing with said right-of-way of T. W. Alexander
Drive, North 36° 56’ 46” East 299.84 feet to a stake located in said Easternmost
right-of-way line; thence continuing with said Easternmost right-of-way of T. W.
Alexander Drive, North 38° 24’ 00” East 503.50 feet to an existing concrete
monument; thence North 78° 00’ 36” East 80.43 feet to an existing concrete
monument located in the Southernmost right-of-way line of Cornwallis Road;
thence along and with the Southernmost right-of-way line of Cornwallis Road the
following courses and distances: South 44° 20’ 29” East 1,455.24 feet to an
existing concrete monument; South 44° 20’ 00” East 311.62 feet to a new iron
pipe; thence South 40° 49’ 54” East 227.50 feet to a new iron pipe; thence South
37° 12’ 12” East 268.79 feet to an existing concrete monument located in the
Southernmost right-of-way line of Cornwallis Road; thence leaving the
Southernmost right-of-way line of Cornwallis Road, South 30° 25’ 00” West
1,441.38 feet to an existing concrete monument; thence North 59° 35’ 00” West
798.44 feet to an existing iron pipe; thence North 46° 31’ 00” East 103.93 feet
to an existing iron pipe; thence North 41° 21’ 00” East 121.13 feet to an
existing concrete monument; thence North 27° 01’ 00” East 314.00 feet to an
existing iron pipe; thence South 86° 11’ 00” West 1,105.73 feet to the point and
place of BEGINNING and containing 90.4537 acres, more or less, according to a
plat of a survey by Boney & Associates, Inc., Engineering and Surveying,

 

5

--------------------------------------------------------------------------------


 

Raleigh, North Carolina, dated 4-23-80, and revised 4-25-80, entitled “Property
of Research Triangle Foundation of N. C. ”

 

4.             The Research Applications Park II  The portions of the property
subject to the conditions, covenants, restrictions and reservations set forth
herein which are known as The Research Applications Park II are all portions of
the area described in Paragraph I of this Clause not within The Research
Triangle Park or Research Applications Park I.

 

CLAUSE II

 

CONDITIONS, COVENANTS, RESTRICTIONS, RESERVATIONS AND EASEMENTS

 

1.                                       PURPOSE.

 

The real property described in Clause I hereof is subject to the conditions,
covenants, restrictions and reservations hereby declared for the following
purposes:

 

(a)                                  To establish The Research Triangle Park and
The Research Applications Park as areas devoted to research and
scientifically-oriented production activities, and related operations and
activities which can benefit from a locational relationship with North Carolina
State University at Raleigh, the University of North Carolina at Chapel Hill and
Duke University, with the express purpose of furthering the development of the
State of North Carolina.

 

(b)                                 To develop The Research Triangle Park and
The Research Applications Park with a park-like character which will ensure
their being a continuing asset to The Research Triangle area and to the State of
North Carolina.

 

(c)                                  To ensure adequate and reasonable
development of The Research Triangle Park and The Research Applications Park.

 

(d)                                 To ensure proper, desirable use and
appropriate development and improvement of each site with The Research Triangle
Park and The Research Applications Park.

 

(e)                                  To protect the owners of buildings against
improper and undesirable use of surrounding building sites as will depreciate
the value of their properties.

 

(f)                                    To guard against the erections of
structures built of improper or unsuitable materials.

 

(g)                                 To encourage the erection of attractive
improvements, with appropriate locations on building sites thereof.

 

(h)                                 To ensure and maintain proper setbacks from
streets, and adequate open spaces between structures which will insure a
park-like character.

 

(i)                                     In general, to provide for a high type
and quality of improvement of said property.

 

6

--------------------------------------------------------------------------------


 

2.                                       OWNERS AND TENANTS ASSOCIATION

 

There is hereby established The Research Triangle Owners and Tenants
Association, hereinafter referred to as the “Association”. Each owner or lessee
of one acre or more of land within The Research Triangle Park and The Research
Applications Park which is subject to these conditions, covenants, restrictions
and reservations and which is used for research or scientifically-oriented
production purposes, specifically excluding The Research Triangle Foundation of
North Carolina, is a member of the Association.

 

Land shall be deemed to be used for research or scientifically-oriented
production purposes when the principal facility located thereon is for such
purposes, or if such facility has not been completed, when the foundations
therefor have been laid in accordance with plans approved by the Board of
Design.

 

Voting rights for members of the Association are based on the following
Schedule:

 

Owners of land — two votes for each acre of land owned and not leased;
one vote for each acre of land owned and leased.

 

Lessees of land — one vote for each acre of land in the tract leased. Where
there is more than one tenant, the total number of votes (equal to the total
number of acres in the appropriate tract) allowed the lessees of the tract will
be divided proportionately among the tenants according to that portion of the
total floor space each occupies.

 

No owner who owns less than one acre shall be entitled to a vote, and no lessee
whose proportionate voting right would result in its having less than one vote
shall be entitled to any vote.

 

The Association may establish its own bylaws for the conduct of its affairs,
which include reasonable notice to each member prior to any meeting.

 

Decisions of the Association shall be by majority of votes cast, except as
otherwise provided herein.

 

Should the United States Government be either an owner or tenant within The
Research Triangle Park or The Research Triangle Applications Park, the United
States Government shall not be entitled to a vote in any meeting of the
Association, nor shall the United States Government be bound by any bylaws or
regulations adopted by said Association.

 

For the purpose of participating in the activities of the Owners and Tenants
Association and for the purpose of exercising voting rights of the Association,
the person in charge of the research facility, scientifically-oriented
production facility, or other activity located on the property subject to these
restrictions shall be deemed to have the authority to act for and on behalf of
the person, firm or corporation which is the actual owner or tenant of such
facility.

 

7

--------------------------------------------------------------------------------


 

3.                                       BOARD OF DESIGN

 

There is hereby established a Board of Design which shall consist of five
members. So long as 20 percent or more of The Research Triangle Park and The
Research Applications Park acreage subject to these covenants, exclusive of
public roadways and areas not restricted to research or scientifically-oriented
production purposes is owned by The Research Triangle Foundation of North
Carolina, three members of such Board shall be appointed by the company and two
members of that Board shall be elected by members of the Association. At such
time as less than 20 percent of the land subject to these covenants exclusive of
public roadways and areas not restricted to research or scientifically-oriented
production purposes is owned by The Research Triangle Foundation of North
Carolina, that company shall appoint two members of such Board and three members
thereof shall be elected by members of the Association.  The members of such
Board appointed by The Research Triangle Foundation of North Carolina, may be,
but need not be, members or employees or representatives of members of the
Association. The term of office of members of the Board of Design shall be for
one year and shall run from September 1st of each year through the 31st day of
August of the succeeding year.

 

No construction or exterior alteration of buildings, utilities, signs,
pavements, landscaping and other facilities may be initiated without approval of
plans by the Board of Design.

 

The Board of Design shall either approve or disapprove any plans submitted to it
within thirty (30) days from the date on which they are submitted to the said
Board, and failure to either approve or disapprove within the period shall
constitute approval of said plans.

 

Three members of the Board of Design shall constitute a quorum. Actions of the
Board will be by majority vote of those members in attendance at any meeting at
which there is a quorum present.

 

The Board of Design shall promulgate bylaws and operating procedures for the
conduct of its affairs; such bylaws shall provide for reasonable notice to each
Board member prior to any meeting.

 

The following information, as appropriate, shall be submitted to the Board of
Design for its approval of any plans:

 

(a)                                  Preliminary architectural plans for the
proposed building or buildings.

 

(b)                                 A site plan for traffic engineering
analysis, showing location and design of buildings, driveways, driveway
intersections with streets, parking areas, loading areas, maneuvering areas and
sidewalks.

 

(c)                                  A grading plan and planting plan, including
screen walls and fences, for analysis of adequacy of visual screening, erosion
control, and landscape architectural design.

 

(d)                                 A site plan showing utilities and utility
easements, including any waste disposal fields.

 

(e)                                  An estimate of the maximum number of
employees contemplated for the proposed development and timing of shifts during
which they would work.

 

8

--------------------------------------------------------------------------------


 

(f)                                    Plans for all signs to be erected,
including details of sign’s location, design, color and lighting.

 

(g)                                 A description of proposed operations in
sufficient detail to permit judgement of whether or not they are permitted uses
under the terms of then-existing zoning ordinance, including the extent of any
noise, odor, glare, vibration, smoke, dust, gases, hazard of fire and explosion,
radiation, radioactivity, electrical radiation, liquid wastes, or other
performance characteristic that may be specified in the then-existing zoning
ordinance.

 

(h)                                 Engineering and architectural plans for the
solution of any problem indicated by item (g) above, including any necessary
plans for compliance with the performance standards contained in the
then-existing zoning ordinance.

 

(i)                                     Any other information required in order
to ensure compliance with requirements contained herein.

 

4.                                       APPEAL FROM BOARD OF DESIGN

 

Upon notification to the Board of Design that plans for any proposed facility
will be submitted for review action, the Board shall give notice in writing
promptly concerning the forth-coming review to the owners and tenants of all
lands subject to these restrictions and lying within 500 yards of the property
lines of the tract on which the proposed facility is to be located. Within five
(5) days after granting approval of a proposed plan, the Board of Design shall
notify all owners and tenants who were entitled to receive notices of the
submission of the proposed plan of the action taken by the said Board of Design
in connection with such proposed plans.

 

Any owner or tenant including The Research Triangle Foundation of North
Carolina, whose property is subject to these conditions, covenants, restrictions
and reservations may within thirty (30) days after action or decision by the
Board of Design or after a plan is approved by failure of the Board of Design to
act upon it, appeal therefrom to the Appeal Board hereinafter provided. The
Appeal Board shall consist of three members, one of whom shall be appointed by
The Research Triangle Foundation of North Carolina, and one of whom shall be
elected by the members of the Association.  The third member of such Appeal
Board shall be a person selected by the other two members or in the event that
they are unable to agree upon such third member, then such third member shall be
a person designated by the then President of Duke University. The terms of
office of the members of the Appeal Board shall be for three (3) years
commencing August 1, 1965. It shall be sufficient and timely notice of appeal to
the Appeal Board to direct a letter to such Board at its usual address and to
deposit the same in the United States mail. The Appeal Board shall render its
decision on all matters properly appealed to it within thirty (30) days from the
date of such appeal. The decision of the Appeal Board shall be final. The Appeal
Board shall keep a written record of all of its proceedings and records which
records shall be open to inspection by any owner or tenant.

 

9

--------------------------------------------------------------------------------


 

5.                                       USE REGULATIONS

 

(a)                                  Land Restricted to Research Purposes. No
land located within The Research Triangle Park shall be used for other than
research purposes and work incidental thereto. No manufacture of processing
enterprises shall be conducted except as such activities are adjunct of research
activities conducted within The Research Triangle Park. There shall be no goods
or products manufactured primarily for sale.

 

(b)                                 Research Applications Park I No land located
within The Research Applications Park I shall be used for other than research
purposes, or for research and production operations wherein: (1) because of the
nature of the technology involved in such production (such as production of
integrated circuits and solid state products), the research and production
facilities on said land are mutually dependant, or (2) the production operations
are: (i) developmental in nature, and (ii) substantially dependent on frequent
and close collaboration with research personnel working in the research
facilities on said land.

 

The Research Triangle Foundation of North Carolina reserves the right to subject
by deed such land in The Research Applications Park II to the use regulations of
this paragraph 5(b) with such modifications as may be appropriate. In no event
shall any modification to the use regulations of The Research Applications Park
I require less scientific input and activity than would be required by the
industry standards set forth in Paragraph 5(c) hereinafter for The Research
Applications Park II as they may subsequently be modified by action of The
Research Triangle Owners and Tenants Association.

 

(c)                                  Research Applications Park II: Land
Restricted to Research and Scientifically-Oriented Production Purposes. No land
located within The Research Applications Park II shall be used for other than
research purposes, for production facilities and operations with a high degree
of scientific input, and for work incidental thereto.

 

In determining the initial degree of scientific input and activity the
proportion of professional, technical and kindred workers to total employment
for each facility as a desirable minimum shall be at least equal to the industry
category average percents in the following table or to the same percent for all
manufacturing industries combined (7.5%), whichever is greater. It is recognized
that with the changing state of science and technology, the degree of scientific
input in a facility cannot be expected to remain constant. (Percents in the
following table are calculated from data in Table 2, PC (2) 7C, United States
Census of Population, 1960, Occupation by Industry). The following table of
average percentages may be modified by action of The Research Triangle Owners
and Tenants Association following each decennial census; such action, if taken
by the Association shall be recorded in the minutes of said Association.

 

10

--------------------------------------------------------------------------------


 

 

 

DESIRABLE MINIMUM

INDUSTRY CATEGORY

 

PERCENTAGES

Manufacturing Total

 

7.5

Furniture and Fixtures

 

2.0

Stone, Clay and Glass Products

 

5.0

Primary Metal

 

5.0

Primary Non-Ferrous

 

7.5

Fabricated Metal

 

9.5

Machinery, except electrical

 

9.5

Electrical Machinery, Equipment and Supplies

 

15.0

Motor Vehicles and Equipment

 

7.0

Aircraft and Parts

 

22.0

Other Transportation

 

6.0

Professional and Photographic Equipment and Watches

 

16.0

Miscellaneous Durable Goods Manufacturing

 

3.5

Food and Kindred Products

 

2.5

Tobacco

 

2.0

Textile Mill Products

 

2.0

Apparel and Other Fabricated Textiles

 

1.0

Paper and Allied Products

 

5.0

Printing, Publishing

 

9.0

Synthetic Fibers

 

11.0

Drugs and Medicines

 

19.0

Paints and Varnishes

 

10.5

Miscellaneous Chemicals and Allied Products

 

16.0

Petroleum and Coal Products

 

15.0

Rubber and Miscellaneous Plastic Products

 

6.0

Leather and Leather Products

 

0.1

Manufacturing not else where specified

 

3.5

 

(d)                                 Restrictions (a), (b) and (c) shall not
prevent The Research Triangle Foundation of North Carolina from constructing,
owning, operating, leasing, or conveying facilities for the primary use,
enjoyment and convenience of owners and tenants of The Research Triangle Park
and The Research Applications Park and their employees or of such groups or
clubs as may be approved by the Association. Recreational facilities within The
Research Applications Park may specifically include golf courses, skeet and trap
shooting areas, and fishing areas. The type and location of service, commercial
or recreational facilities shall be approved by the Association. Such facilities
likewise shall be subject to the provisions of Sections 3 and 4 of Clause II of
this Declaration.

 

(e)                                  Fences and Walls. No fence, masonry wall,
hedge or mass planting shall extend into any front or side yard of any building
except with the approval of the Board of Design.

 

11

--------------------------------------------------------------------------------


 

6.                                       RIGHT OF WAY EASEMENTS

 

Each owner and tenant of property subject to these restrictions hereby agrees to
cooperate with The Research Triangle Foundation of North Carolina in the
planning and granting of all easements necessary and reasonable for the further
development of the Park and which do not interfere with present use or future
development of its property. Easements include those for gas, water, sewage,
telephone, entrance and access roads, and electrical lines.  Nothing contained
in this section shall be deemed to require the purchaser to grant any specific
easement, nor to grant easements or right-of-way without full compensation
therefore.

 

7.                                       RESALE RIGHT

 

Each owner of property subject to these restrictions agrees that if it receives
a bona fide offer to sell any property, located within The Research Triangle
Park, The Research Applications Park I and The Research Applications Park II,
that it will, before consummating such a sale, present The Research Triangle
Foundation of North Carolina, in affidavit form, the terms and conditions of
such proposed sale; and The Research Triangle Foundation of North Carolina
reserves the right to purchase said property within thirty (30) days thereafter
upon the same terms and conditions as may be contained in such bona fide offer
made to the purchaser by any third party.

 

CLAUSE III

 

GENERAL PROVISIONS

 

1.                           EFFECTIVE DATE

 

These covenants shall become effective upon the sixth day of August, 1980

 

2.                           TO RUN WITH LAND

 

Except as otherwise set forth herein, the covenants herein set forth shall run
with the land and shall bind the present owner, its successors, and assigns; all
parties claiming by, through or under them shall be taken to hold, agree and
covenant with the owner of said building sites, with its successors and assigns,
and with each of them to conform to and observe said restrictions as to the use
of building sites and the construction of improvements thereof.

 

3.                           LIFE

 

Each of the conditions set forth above shall continue and be binding upon the
Grantor, upon its successors and assigns, and upon each of them and all parties
and all persons claiming under them, for a period of thirty (30) years from the
first day of September, 1959.

 

4.                           AMENDMENT

 

(a)                                  Except for changing the life of these
covenants, the same may be amended at any time by The Research Triangle
Foundation of North Carolina, with the consent evidenced by

 

12

--------------------------------------------------------------------------------


 

favorable vote of the majority of the votes cast, at a meeting of the members of
the Owners and Tenants Association called for such purposes.

 

(b)                                 The life of the conditions and covenants may
be changed only upon the written consent of The Research Triangle Foundation of
North Carolina, and of the fee simple owners, exclusive of The Research Triangle
Foundation of North Carolina, and exclusive of the United States Government,
owning at least 90 percent of the lands subject to these covenants exclusive of
the lands owned by The Research Triangle Foundation of North Carolina, and
exclusive of the lands owned by the United States Government.

 

5.                                       UNITED STATES GOVERNMENT

 

Should the United States Government become an owner or tenant within The
Research Triangle Park, The Research Applications Park I or The Research
Applications Park II, no covenant, restriction or regulation shall be effective
as against the United States Government so long as it owns or leases such
property if the said covenant, restrictions or reservation is in violation of
any regulation having the effect of law.

 

These covenants, restrictions, and regulations shall be binding in all respects
upon any grantee or lessee of the United States Government of any property which
the United States Government may own or lease with The Research Triangle Park,
The Research Applications Park I or The Research Applications Park II.

 

6.                           SEPARABILITY

 

Invalidation of any of these covenants or any part thereof by judgments or court
order shall in no wise affect any of the other provisions which shall remain in
full force and effect.

 

IN TESTIMONY WHEREOF, The Research Triangle Foundation of North Carolina, has
caused this instrument to be signed in its corporate name by its President, and
attested by its Secretary, by order of its Board of Directors, the day and year
first above written.

 

 

 

THE RESEARCH TRIANGLE FOUNDATION

 

 

of North Carolina

 

 

 

 

 

By:

George A. Moore, Sr.

(SEAL)

 

Sr. Vice President

ATTEST;

 

 

 

 

 

      Elizabeth J. Aycock

 

 

Assistant-Secretary

 

 

 

NORTH CAROLINA
DURHAM COUNTY

 

This is to certify that the foregoing Amendments to the Declaration of
Conditions, Covenants, Restrictions and Reservations dated the 1st day of
September, 1959, as modified November 30,

 

13

--------------------------------------------------------------------------------


 

1960, and further amended on the 1st day of August, 1965, were approved by a
majority vote of The Research Triangle Owners and Tenants Association at a
meeting of said Association held on June 19, 1980, called for the purpose of
considering said amendments; and said amended Declaration was approved in its
entirety. This the 29th day of July, 1980.

 

 

   Peter J. Chenery

 

Peter J. Chenery, President of Research

 

Triangle Owners and Tenants Association

 

 

NORTH CAROLINA

 

ORANGE COUNTY

 

 

This is to certify that on the 4th day of August, 1980, before me personally
came George A. Moore, Jr., Sr. Vice President, with whom I am personally
acquainted, who, being by me duly sworn says that he is the Sr. Vice President
and Elizabeth J. Aycock is the Assistant Secretary of The Research Triangle
Foundation of North Carolina, the corporation described in and which executed
the foregoing instrument; that he knows the common seal of said corporation;
that the seal affixed to the foregoing instrument is said common seal, and the
name of the corporation was subscribed thereto by the said Sr. Vice President,
and the said Sr. Vice President and Assistant Secretary subscribed their names
thereto, and said common seal was affixed, and that said instrument is the act
and deed of said corporation. WITNESS my hand and notarial seal, this the 4th
day of August, 1980.

 

 

   Maxine F. Bondy

 

Notary Public

 

 

 

My Commission Expires:

 

November 17. 1984 

(SEAL)

 

 

NORTH CAROLINA

 

DURHAM COUNTY

 

 

This is to certify that on the 29th day of July, 1980, before me personally came
Peter J. Chenery with whom I am personally acquainted, who being by me duly
sworn, says that he is the President of The Research Triangle Owners and Tenants
Association, and acknowledged the due execution of the foregoing certificate for
The Research Triangle Owners and Tenants Association. This the 29th day of July,
1980.

 

 

Doris K. Schroeder

 

Notary Public

 

 

 

My Commission Expires:

 

October 3, 1984 

(SEAL)

 

 

Recorded:

Book 1035, Pages 685-699

 

 

Durham County, Register of Deeds

 

 

August 5, 1980

 

 

14

--------------------------------------------------------------------------------


 

BOOK 1547 PAGE 183

 

Prepared by and Mail to:
William P. Few
Post Office Box 10096
Raleigh, North Carolina 27605

 

STATE OF NORTH CAROLINA

 

WAKE AND DURHAM COUNTIES

 

EXTENSION OF TERM OF:
AMENDED CONDITIONS, COVENANTS, RESTRICTIONS AND
RESERVATIONS AFFECTING PROPERTY OF:
RESEARCH TRIANGLE FOUNDATION OF NORTH CAROLINA
WITH PORTIONS KNOWN AS RESEARCH TRIANGLE PARK
AND
WITH PORTIONS KNOWN AS RESEARCH APPLICATIONS PARK I AND
RESEARCH APPLICATIONS PARK II

 

THIS EXTENSION of term and life of the Amended Conditions, Covenants,
Restrictions and Reservations of the Research Triangle Park, Research
Applications Park I and Research Applications Park II, is made and entered into
effective the 31st day of August, 1989 by the Research Triangle Foundation of
North Carolina to acknowledge its written consent thereto and by the fee simple
owners of ninety percent (90%) of the lands subject to the amended conditions,
covenants, restrictions and reservations referred to herein, exclusive of the
lands owned by the Research Triangle Foundation of North Carolina and by the
United States Government;

 

WITNESSETH:

 

WHEREAS, by instrument dated September 1, 1959, the Pinelands Company, Inc.,
predecessor in interest to the Research Triangle

 

1

--------------------------------------------------------------------------------


 

BOOK 1547 PAGE 184

 

Foundation of North Carolina, executed a Declaration of Conditions, Covenants,
Restrictions and Reservations affecting the property of the Pinelands
Company, Inc., with portions known as the Research Triangle Park and with
portions known as the Research Applications Park; said Declaration being
recorded in Book 261, Page 39, Durham County, North Carolina Registry; and

 

WHEREAS, the said Declaration was amended on the 30th day of November, 1960,
said instrument being recorded in Book 273, Page 489, Durham County, N.C.
Registry; said Declaration was further amended by substituting an Amended
Declaration in lieu thereof on the 1st day of August, 1965, said instrument
being recorded in Book 314, Page 94, Durham County, N.C. Registry, and in Book
1683, Page 559, Wake County, N.C. Registry; said Declaration was further amended
by substituting a subsequent Amended Declaration in lieu thereof on the 29th day
of July, 1980, said instrument being recorded in Book 1035, Page 685, Durham
County, N.C. Registry, and in Book 3679, Page 26, Wake County, N.C. Registry;
said Declaration was then further amended by the following:  instrument of
Modification and Amendment dated the 17th day of March, 1981 and recorded in
Book 1125, Page 232, Durham County, N.C. Registry and in Book 3679, Page 41,
Wake County, N.C. Registry; instrument of Modification and Amendment dated the
1st day of November, 1982, and recorded in Book 1097, Page 706, Durham County,
N.C. Registry, and Book 3679, Page 46,

 

2

--------------------------------------------------------------------------------


 

BOOK 1547 PAGE 185

 

Wake County, N.C. Registry; and by Declaration subjecting additional property to
the Amended Covenants dated the 17th day of March, 1986, and recorded in Book
1270, Page 222, Durham County Registry, and Book 3679, Page 53, Wake County
Registry (hereinafter “Amended Covenants”); and

 

WHEREAS, the Amended Covenants provide in part that they are to run with the
land and shall be binding upon the owners and all parties claiming under them
for a period of thirty (30) years from the 1st day of September, 1959.

 

WHEREAS, the Amended Covenants further provide in part that the life of the
conditions and covenants may be changed only upon the written consent of the
Research Triangle Foundation of North Carolina and of the fee simple owners,
exclusive of the Research Triangle Foundation of North Carolina, and exclusive
of the United States Government, owning at least ninety percent (90%) of the
land subject to the Amended Covenants exclusive of the lands owned by the
Research Triangle Foundation of North Carolina, and exclusive of lands owned by
the United States Government.

 

WHEREAS, the Research Triangle Foundation of North Carolina, as the Developer of
the Research Triangle Park, and the fee simple owners of at least ninety percent
(90%) of the land subject to the Amended Covenants (exclusive of lands owned by
the Research Triangle Foundation of North Carolina

 

3

--------------------------------------------------------------------------------


 

BOOK 1547 PAGE 186

 

and the lands owned by the United States Government) desire to change and extend
the term and life of the Covenants for an additional thirty (30) year period.

 

NOW, THEREFORE, the Research Triangle Foundation of North Carolina and the
undersigned fee simple owners, do hereby execute this instrument, which shall be
recorded in the Durham County, N.C. Registry and the Wake County, N.C. Registry
for the purpose of amending the Amended Covenants to extend the term and life
thereof to August 31, 2019.

 

*

 

*

 

*

 

*

 

 

IN WITNESS WHEREOF, the undersigned fee simple owners of ninety percent (90%) or
more of the lands subject to the Amended Covenants (exclusive of lands owned by
the Research Triangle Foundation of North Carolina and lands owned by the United
States Government) and the Research Triangle Foundation of North Carolina, which
executes this instrument to evidence its written consent thereto; have caused
this instrument to be signed, attested and sealed on the date and in the
capacity indicated hereinafter.

 

4

--------------------------------------------------------------------------------


 

BOOK 1547 PAGE 187

 

CONSENT TO:
EXTENSION OF COVENANTS
RESEARCH TRIANGLE PARK, N.C.

 

 

 

 

RESEARCH TRIANGLE FOUNDATION OF NORTH CAROLINA

 

 

 

 

 

By:

/s/ James O. Roberson

 

 

Title:

President

 

 

 

ATTEST:

 

 

 

 

 

/s/ Elizabeth J. Aycock

 

 

Title:

Secretary

 

 

 

 

STATE OF NORTH CAROLINA

 

COUNTY OF DURHAM

 

Before me, the undersigned a Notary Public within and for the County and State
aforesaid, personally appeared this day James O. Roberson and Elizabeth Aycock
who, being by me first duly sworn, say that they are the President and Secretary
respectively, of RESEARCH TRIANGLE FOUNDATION OF NORTH CAROLINA, that the seal
affixed to the foregoing instrument in writing is the corporate seal of the
corporation, and that said writing was signed and sealed by them in behalf of
said corporation by its authority duly given.  And the President and Secretary
acknowledged the writing to be the act and deed of the corporation.

 

WITNESS my hand and notarial seal, this 31 day of August, 1989.

 

 

/s/ Wanda F. Licter

 

Notary Public

 

 

My Commission expires:

 

 

 

June 16, 1991

 

 

--------------------------------------------------------------------------------


 

BOOK 1547 PAGE 188

 

CONSENT TO:
EXTENSION OF COVENANTS
RESEARCH TRIANGLE PARK, N.C.

 

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

 

 

By:

/s/ J.F. Gagliardi, Jr.

 

 

Title:

J.F. Gagliardi, Jr.

 

 

 

IBM Director of Real Estate

 

 

 

Acquisition and Planning

 

 

 

Real Estate and Construction

 

 

 

ATTEST:

 

 

 

 

 

/s/ A.R. Wolfert

 

 

Title:

A.R. Wolfert

 

 

 

Staff Corporate Counsel

 

 

 

Real Estate and Construction

 

 

 

STATE OF CONNECTICUT

 

COUNTY OF FAIRFIELD

 

Before me, the undersigned a Notary Public within and for the County and State
aforesaid, personally appeared this day J.F. Gagliardi and A.R. Wolfert who,
being by me first duly sworn, say that they are the IBM Director and Staff
Corporate Counsel, respectively, of INTERNATIONAL BUSINESS MACHINES CORPORATION,
that the seal affixed to the foregoing instrument in writing is the corporate
seal of the corporation, and that said writing was signed and sealed by them in
behalf of said corporation by its authority duly given.  And the IBM Director
and Staff Corporate Counsel acknowledged the writing to be the act and deed of
the corporation.

 

WITNESS my hand and notarial seal, this 23rd day of August, 1989.

 

 

 

/s/ Earl M. Wunderli

 

 

Notary Public

My Commission expires:

 

 

 

 

 

EARL M. WUNDERLI

 

 

NOTARY PUBLIC

 

 

MY COMMISSION EXPIRES MARCH 31, 1993

 

 

 

--------------------------------------------------------------------------------


 

[g138431kg35i001.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i002.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i003.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i004.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i005.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i006.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i007.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i008.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i009.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i010.jpg]

 

--------------------------------------------------------------------------------


 

[g138431kg35i011.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit “G”

 

Key Personnel

United Therapeutics Phase II Expansion

 

 

I.  Key Personnel

 

All Key personnel named in this section are assigned to the Phase II Expansion
Project and shall not be removed from the project without the permission or
direction from United Therapeutics.  Should staff need to be replaced for any
reasons including; resignation, retirement, termination, promotion, personal
reasons of the employee, or at the request of United Therapeutics, DPR shall
provide replacement personnel with equal qualifications and experience which are
acceptable to United Therapeutics.  DPR will provide this Key staff for the
Hourly Rates listed below.

 

A.           Full Time On-site Personnel

 

Senior Project Manager:

 

Peter Holst

 

$[***]/Hr

Senior Superintendent:

 

Greg Pope

 

$[***]/Hr

Area Superintendent:

 

Richard Frey

 

$[***]/Hr

Project Engineer:

 

Henry Poole

 

$[***]/Hr

Project Engineer:

 

Carlos Alfaro

 

$[***]/Hr

Commissioning Project Manager:

 

Chip Sterritt (Commissioning Phase only)

 

$[***]/Hr

Field Office Coordinator:

 

TBD

 

$[***]/Hr

 

B.             Part Time Personnel

 

MEP Coordinator (30%):

 

Earl Nobles

 

$[***]/Hr

Scheduler (10%):

 

Bob Nimorwicz

 

$[***]/Hr

BIM Manager (10%):

 

Walter Kim

 

$[***]/Hr

Project Sponsor/Executive (10%):

 

Jeffrey Vertucci

 

$[***]/Hr

 

C.             Preconstruction Personnel Part Time

 

Preconstruction Manager:

 

Jeff Shannon

 

$[***]/Hr

Estimator:

 

Gary Concelmo

 

$[***]/Hr

Mechanical Estimator:

 

Michael Curreri

 

$[***]/Hr

Electrical Estimator:

 

Bob Foster

 

$[***]/Hr

CSA Estimators (3ea)

 

TBD

 

$[***]/Hr

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Construction Milestones/Schedule

 

[This exhibit has been superseded by Exhibit H to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

[g138431kg39i001.jpg]

Document A133TM  — 2009 Exhibit A

 

Guaranteed Maximum Price Amendment

 

for the following PROJECT:
(Name and address or location)

 

Construction services in connection with the Phase II expansion of the Owner’s
Administration/Laboratory/Manufacturing facility located in Research Triangle
Park, NC, to include a GMP warehouse and manufacturing area, a day care facility
and office space, and converting a portion of the existing facility, as more
fully described on Exhibit A attached hereto

 

THE OWNER:

(Name, legal status and address)

 

United Therapeutics Corporation

1040 Spring Street

Silver Spring, MD 20910

 

THE CONSTRUCTION MANAGER:

(Name, legal status and address)

 

DPR Construction, a General Partnership

2000 Aerial Center, Suite 109

Morrisville, NC 27560

 

ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed. A vertical line in the left margin of this
document indicates where the author has added necessary information and where
the author has added to or deleted from the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

AIA Document A201 TM-2007, General Conditions of the Contract for Construction,
is adopted in this document by reference. Do not use with other general
conditions unless this document is modified.

 

ARTICLE A.1

§ A.1.1 Guaranteed Maximum Price

Pursuant to Section 2.2.6 of the Agreement, the Owner and Construction Manager
hereby amend the Agreement to establish a Guaranteed Maximum Price. As agreed by
the Owner and Construction Manager, the Guaranteed Maximum Price is an amount
that the Contract Sum shall not exceed. The Contract Sum consists of the
Construction Manager’s Fee plus the Cost of the Work, as that term is defined in
Article 6 of this Agreement.

 

§  A.1.1.1 The Contract Sum is guaranteed by the Construction Manager not to
exceed Forty Nine Million Nine Hundred Forty Thousand Forty Three Dollars
($49,940,043), subject to additions and deductions by Change Order as provided
in the Contract Documents.

 

§  A.1.1.2 Itemized Statement of the Guaranteed Maximum Price. The following
Exhibits attached hereto replace their counterpart Exhibits in the Agreement:

 

Exhibit A

Scope of Work

 

A-1:

List of Contract Documents

 

A-2:

List of Included RFI’ s

 

A-3:

Clarifications

 

 

Exhibit C

Compensation

 

C-1:

Schedule of Values

 

C-2:

General Conditions Costs (and list of General Conditions Costs items)

 

C-3:

Construction Manager’s Fee and Self-Perform Rates

(Paragraph deleted)

Exhibit H               Construction Milestones/Schedule

 

Init.

AIA Document A133TM— 2009 Exhibit A. Copyright © 1991, 2003 and 2009 by The
American Institute of Architects. All rights reserved. WARNING: This
AIAR Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA(R) Document, or any
portion of it, may result in severe civil and criminal penalties, and will be
prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 09:42:56 on 06/23/2011 under Order No.9958869230_1
which expires on 05/07/2012, and is not for resale.

/

 

User Notes:

(1768453719)

 

1

--------------------------------------------------------------------------------


 

(Paragraphs deleted)

(Table deleted)

(Paragraphs deleted)

(Table deleted)

(Paragraphs deleted)

(Table deleted)

(Paragraphs deleted)

(Table deleted)

(Paragraphs deleted)

ARTICLE A.2

The anticipated date of Substantial Completion established by this Amendment is
as set forth in Exhibit H.

 

ARTICLE A.3

This GMP Amendment is effective as of June 23, 2011. Except as modified herein,
the Agreement remains unmodified and in full force and effect.

 

 

 

 

 

 

 

/s/ David Zaccardelli

 

/s/ Jeffrey B. Vertucci

OWNER: UNITED THERAPEUTICS CORPORATION

 

CONSTRUCTION MANAGER: DPR CONSTRUCTION, A

(Signature)

 

GENERAL PARTNERSHIP (Signature)

 

 

 

David Zaccardelli, Pharm.D
EVP, Pharmaceutical Dev. and Operations

 

Jeffrey B. Vertucci
Regional Manager

(Printed name and title)

 

(Printed name and title)

 

 

 

(Table deleted)(Paragraphs deleted)

 

 

 

Init.

AIA Document A133TM— 2009 Exhibit A. Copyright © 1991, 2003 and 2009 by The
American Institute of Architects. All rights reserved. WARNING: This
AIAR Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIAR Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 09:42:56 on 06/23/2011 under Order No.9958869230_1 which expires on
05/07/2012, and is not for resale.

/

 

User Notes:

(1768453719)

 

 

2

--------------------------------------------------------------------------------


 

[g138431kg45i001.jpg]

Exhibit A



Scope of Work
United Therapeutics Phase II Expansion

 

 

I.                 General Scope of Services and project location

 

A.           Construction Manager will provide to the Owner Construction
Management/General Contractor (CM/GC) Services on a Negotiated Fee and
Guaranteed Maximum Price basis for the construction of a plant expansion and
related construction. Services are to be provided with respect to all phases of
pre-construction, bidding, demolition, utility installation, site development
and excavation, and construction of the project as provided in the Contract
Documents, including this Exhibit A.

 

B.             The project site is located at the north end of the Owner’s
existing facility at 55 TW Alexander Drive RTP, NC 27709.

 

II.             Project Description

 

The project scope consists of the construction of an approximately 185,110 gross
square foot facility including GMP warehouse space, eight (8) GMP packaging
suites, office space, elevated lap pool, an on-site day care facility, utility
support areas, a parking deck with approximately 388 spaces, and all related
site work all as further defined by the 100% Documents, Dated March 25,
2011, Issued for Construction (IFC) documents and the March 8, 2011, 90% Parking
Deck documents as prepared by CRB Engineers the Architect of Record. These
Documents include drawings, specifications (Exhibit A.1) and selected RFI
responses (Exhibit A.2) that are identified in the attached documents.

 

1

--------------------------------------------------------------------------------


 

[g138431kg45i001.jpg]

Exhibit A.1



List of Contract Documents

United Therapeutics Phase II Expansion

 

 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

 

 

 

 

CIVIL

 

 

 

 

 

 

 

 

BUILDING

 

C0

 

CIVIL ABBREVIATIONS INDEX GENERAL NOTES

 

DWG

 

03-11-11

 

3

 

CRB

BUILDING

 

C1

 

CIVIL EXISTING SITE AND DEMO PLAN

 

DWG

 

03-11-11

 

2

 

CRB

BUILDING

 

C2

 

CIVIL OVERALL SITE PLAN

 

DWG

 

03-11-11

 

3

 

CRB

BUILDING

 

C3

 

CIVIL ENLARGED SITE PLAN

 

DWG

 

03-11-11

 

3

 

CRB

BUILDING

 

C4

 

CIVIL GRADING, STORMWATER, AND EROSION CONTROL PLAN

 

DWG

 

03-11-11

 

3

 

CRB

BUILDING

 

C5

 

CIVIL UTILITY PLAN

 

DWG

 

03-11-11

 

3

 

CRB

BUILDING

 

C6

 

CIVIL SANITARY SEWER PROFILES

 

DWG

 

03-11-11

 

2

 

CRB

BUILDING

 

C7

 

CIVIL DETAILS

 

DWG

 

03-11-11

 

2

 

CRB

BUILDING

 

C8

 

CIVIL DETAILS

 

DWG

 

03-11-11

 

2

 

CRB

BUILDING

 

C9

 

CIVIL DETAILS

 

DWG

 

03-11-11

 

2

 

CRB

BUILDING

 

C10

 

CIVIL DETAILS

 

DWG

 

03-11-11

 

2

 

CRB

BUILDING

 

C11

 

CIVIL DRAINAGE AREA PLAN

 

DWG

 

03-11-11

 

2

 

CRB

 

 

 

 

STRUCTURAL

 

 

 

 

 

 

 

 

BUILDING

 

S0-02

 

STRUCTURAL GENERAL NOTES AND DESIGN CRITERIA

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S0-03

 

STRUCTURAL STATEMENT OF SPECIAL INSPECTIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-103

 

STRUCTURAL PARTIAL FOUNDATION AND SLAB PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-104

 

STRUCTURAL PARTIAL FOUNDATION AND SLAB PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-114

 

STRUCTURAL PARTIAL FOUNDATION AND SLAB PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-124

 

STRUCTURAL PARTIAL FOUNDATION AND SLAB PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

S1-133

 

STRUCTURAL PIPE BRIDGE AND EQUIPMENT FOUNDATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-203

 

STRUCTURAL PARTIAL SECOND FLOOR FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-204

 

STRUCTURAL PARTIAL SECOND FLOOR FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-213

 

STRUCTURAL PARTIAL SECOND FLOOR FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-214

 

STRUCTURAL PARTIAL SECOND FLOOR FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-224

 

STRUCTURAL PARTIAL SECOND FLOOR FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-233

 

STRUCTURAL PIPE BRIDGE FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-303

 

STRUCTURAL PARTIAL MEZZANINE AND LOW ROOF FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-304

 

STRUCTURAL PARTIAL MEZZANINE AND LOW ROOF FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-314

 

STRUCTURAL PARTIAL MEZZANINE AND LOW ROOF FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-324

 

STRUCTURAL PARTIAL MEZZANINE AND LOW ROOF FRAMING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-404

 

STRUCTURAL PARTIAL ROOF FRAMING PLAN AT EL 53’-6 ½”

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-414

 

STRUCTURAL PARTIAL ROOF FRAMING PLAN AT EL 53’-6 ½”

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S1-424

 

STRUCTURAL PARTIAL ROOF FRAMING PLAN AT 53’-6 ½”

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S2-03

 

STRUCTURAL ELEVATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S2-04

 

STRUCTURAL ELEVATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S2-05

 

STRUCTURAL ELEVATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S4-10

 

STRUCTURAL PARTIAL ROOF FRAMING PLAN AT EL 48’-0”

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S4-11

 

STRUCTURAL PARTIAL ROOF FRAMING PLAN AT EL 48’-0”

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S4-12

 

STRUCTURAL POOL MAT FRAMING AND SLAB PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S4-13

 

STRUCTURAL MISCELLANEOUS PLANS

 

DWG

 

03-25-11

 

0

 

CRB

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

S4-14

 

STRUCTURAL PARTIAL MEZZANINE SLAB PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S4-15

 

STRUCTURAL PIPING SUPPORT FRAMING PLANS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-25

 

STRUCTURAL TYPICAL CONCRETE SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-26

 

STRUCTURAL TYPICAL CONCRETE SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-27

 

STRUCTURAL TYPICAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-28

 

STRUCTURAL COLUMN SCHEDULE

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-29

 

STRUCTURAL TYPICAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-30

 

STRUCTURAL CONCRETE SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-31

 

CONCRETE SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

A

 

CRB

BUILDING

 

S5-33

 

STRUCTURAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-34

 

STRUCTURAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-35

 

STRUCTURAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-36

 

STRUCTURAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-37

 

STRUCTURAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-38

 

STRUCTURAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-39

 

STRUCTURAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-40

 

STRUCTURAL STEEL SECTIONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

S5-41

 

STRUCTURAL STEEL SECTONS AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

ARCHITECTURAL

 

 

 

 

 

 

 

 

BUILDING

 

A0-01

 

ABBREVIATIONS & GENERAL NOTES SHEET

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A0-02

 

ARCHITECTURAL BUILDING CODE SUMMARY

 

DWG

 

03-25-11

 

0

 

CRB

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

LS1-03

 

ARCHITECTURAL OVERALL FIRST FLOOR LIFE SAFETY PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

LS1-04

 

OVERALL SECOND FLOOR LIFE SAFETY PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

LS1-05

 

OVERALL MEZZANINE FLOOR LIFE SAFETY PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G0-06

 

ARCHITECTURAL FLOW DIAGRAMS FIRST FLOOR

 

DWG

 

03-08-11

 

B

 

CRB

BUILDING

 

G0-09

 

ARCHITECTURAL UL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-05 -D

 

OVERALL FIRST FLOOR DEMO PLAN

 

DWG

 

03-08-11

 

C

 

CRB

BUILDING

 

A1-06 -D

 

OVERALL SECOND FLOOR DEMO PLAN

 

DWG

 

03-08-11

 

C

 

CRB

BUILDING

 

A1-05

 

OVERALL FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

1

 

CRB

BUILDING

 

A1-06

 

OVERALL SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

1

 

CRB

BUILDING

 

A1-07

 

OVERALL MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

1

 

CRB

BUILDING

 

A1-08

 

ARCHITECTURALOVERALL ROOF PLAN

 

DWG

 

03-25-11

 

1

 

CRB

BUILDING

 

A1-103

 

ARCHITECTURAL PARTIAL FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-103.1

 

ARCHITECTURAL PARTIAL FIRST FLOOR DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-103.4

 

ARCHITECTURAL ENLARGED DAYCARE PLAN FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-104

 

ARCHITECTURAL PARTIAL FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-104.1

 

ARCHITECTURAL PARTIAL FIRST FLOOR DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-114

 

ARCHITECTURAL PARTIAL FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-114.1

 

ARCHITECTURAL PARTIAL FIRST FLOOR DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-124

 

ARCHITECTURAL PARTIAL FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-124.1

 

ARCHITECTURAL PARTIAL FIRST FLOOR DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-203

 

ARCHITECTURAL PARTIAL SECOND

 

DWG

 

03-25-11

 

0

 

CRB

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

 

 

 

 

FLOOR PLAN

 

 

 

 

 

 

 

 

BUILDING

 

A1-203.1

 

ARCHITECTURAL PARTIAL SECOND FLOOR DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-204

 

ARCHITECTURAL PARTIAL SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-204.1

 

ARCHITECTURAL PARTIAL SECOND DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-214

 

ARCHITECTURAL PARTIAL SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-214.1

 

ARCHITECTURAL PARTIAL SECOND FLOOR DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-224

 

ARCHITECTURAL PARTIAL SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-224.1

 

ARCHITECTURAL PARTIAL SECOND FLOOR DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-303

 

ARCHITECTURAL PARTIAL MEZZANINE FLOOR & POOL DECK PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-303.1

 

ARCHITECTURAL PARTIAL MEZZANINE FLOOR & POOL DECK DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-304

 

ARCHITECTURAL PARTIAL MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-304.1

 

ARCHITECTURAL PARTIAL MEZZANINE FLOOR DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-314

 

ARCHITECTURAL PARTIAL MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-314.1

 

ARCHITECTURAL PARTIAL MEZZANINE FLOOR DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-324

 

ARCHITECTURAL PARTIAL MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-324.1

 

ARCHITECTURAL PARTIAL MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A1-404

 

ARCHITECTURAL PARTIAL CLERESTORY PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A2-03

 

ARCHITECTURAL ELEVATIONS

 

DWG

 

03-25-11

 

1

 

CRB

BUILDING

 

A2-04

 

ARCHITECTURAL PARTIAL BUILDING ELEVATIONS

 

DWG

 

03-25-11

 

0

 

CRB

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

A3-10

 

ARCHITECTURAL BUILDING SECTIONS

 

DWG

 

03-08-11

 

B

 

CRB

BUILDING

 

A3-114

 

ARCHITECTURAL PARTIAL BUILDING SECTIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A3-115

 

ARCHITECTURAL PARTIAL BUILDING SECTIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A3-116

 

ARCHITECTURAL PARTIAL BUILDING SECTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A3-117.1

 

ARCHITECTURAL SECTIONS DETAILS

 

DWG

 

03-08-11

 

A

 

CRB

BUILDING

 

A3-119

 

ARCHITECTURAL PARTITION AND FRAMING DETAILS

 

DWG

 

03-08-11

 

A

 

CRB

BUILDING

 

A3-119.1

 

ARCHITECTURAL PARTITION TYPES

 

DWG

 

03-08-11

 

A

 

CRB

BUILDING

 

A3-119.2

 

ARCHITECTURAL PARTITION TYPES

 

DWG

 

03-08-11

 

A

 

CRB

BUILDING

 

A3-119.3

 

ARCHITECTURAL PARTITION TYPES

 

DWG

 

03-08-11

 

A

 

CRB

BUILDING

 

A4-06

 

ARCHITECTURAL ENLARGED STAIR PLANS / SECTIONS / DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-06.1

 

ARCHITECTURAL ENLARGED STAIR PLANS / SECTIONS / DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-06.2

 

ARCHITECTURAL ENLARGED STAIR PLANS / SECTIONS / DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-06.3

 

ARCHITECTURAL ENLARGED STAIR PLANS / SECTIONS / DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-06.4

 

ARCHITECTURAL ENLARGED STAIR PLANS / SECTIONS / DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-07

 

ARCHITECTURAL ENLARGED ELEVATOR PLANS / SECTIONS / DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4.08

 

ARCHITECTURAL ENLARGED RESTROOM PLANS FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4.08-1

 

ARCHITECTURAL RESTROOM ELEVATIONS FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-08.2

 

ARCHITECTURAL ENLARGED RESTROOM PLANS RESTROOM ELEVATIONS SECOND FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-08.3

 

ARCHITECTURAL ENLARGED RESTROOM PLANS MEZZANINE FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

A4-08.4

 

ARCHITECTURAL RESTROOM ELEVATIONS MEZZANINE FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-14

 

ARCHITECTURAL PARTIAL SOFFIT PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-18

 

ARCHITECTURAL ENLARGED EMPLOYEE ENTRANCE CANOPY PLAN ELEVATION, SECTION AND
DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A4-19

 

ARCHITECTURAL ENLARGED DAYCARE ENTRANCE CANOPY PLAN, ELEVATION SECTION & DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-01.6

 

ARCHITECTURAL PLAN DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-01.7

 

ARCHITECTURAL PLAN DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-01.8

 

ARCHITECTURAL PLAN DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-01.9

 

ARCHITECTURAL PLAN DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-01.10

 

ARCHITECTURAL PLAN DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-01.11

 

ARCHITECTURAL PLAN DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-01-12

 

ARCHITECTURAL PLAN DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5.02

 

ARCHITECTURAL INTERIOR STOREFRONT ELEVATIONS FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5.02-1

 

ARCHITECTURAL INTERIOR STOREFRONT ELEVATIONS SECOND AND MEZZANINE FLOORS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5.02-2

 

ARCHITECTURAL INTERIOR STOREFRONT DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-02.4

 

ARCHITECTURAL FLOOR DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-03.2

 

SWIMMING POOL PLAN SECTIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-03.3

 

SWIMMING POOL PLAN SECTIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-03.4

 

SWIMMING POOL CUT SHEETS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-03.5

 

SWIMMING POOL CUT SHEETS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A5-06.1

 

ARCHITECTURAL ROOF DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

A6-04

 

ARCHITECTURAL FINISH SCHEDULE

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A6-05

 

ARCHITECTURAL DOOR SCHEDULE

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A6-05.5

 

ARCHITECTURAL DOOR HEAD AND JAMB DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A6-05.6

 

ARCHITECTURAL DOOR HEAD AND JAMB DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A6-05.7

 

ARCHITECTURAL DOOR ELEVATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A12-04

 

ARCHITECTURAL CASEWORK AND INTERIOR ELEVATIONS FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A12-04.1

 

ARCHITECTURAL CASEWORK AND INTERIOR ELEVATIONS FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A12-04.2

 

ARCHITECTURAL CASEWORK AND INTERIOR ELEVATIONS FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A12-04.3

 

ARCHITECTURAL CASEWORK AND INTERIOR ELEVATIONS SECOND AND MEZZANINE FLOORS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A12-04.4

 

ARCHITECTURAL CASEWORK DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A12-04.5

 

ARCHITECTURAL CASEWORK DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

A12-04.6

 

ARCHITECTURAL CASEWORK DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Al1-03

 

ARCHITECTURAL OVERALL FIRST FLOOR PATTERN PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Al1-04

 

ARCHITECTURAL OVERALL SECOND FLOOR PATTERN PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Al1-05

 

ARCHITECTURAL MEZZANINE & POOL DECK FLOOR PATTERN PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-05

 

OVERALL FIRST FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-06

 

OVERALL SECOND FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-07

 

OVERALL MEZZANINE FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-103

 

ARCHITECTURAL PARTIAL FIRST FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

AR1-103.1

 

ARCHITECTURAL PARTIAL FIRST FLOOR REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-104

 

ARCHITECTURAL PARTIAL FIRST FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-104.1

 

ARCHITECTURAL PARTIAL FIRST FLOOR REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-114

 

ARCHITECTURAL PARTIAL FIRST FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-114.1

 

ARCHITECTURAL PARTIAL FIRST FLOOR REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-124

 

ARCHITECTURAL PARTIAL FIRST FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-124.1

 

ARCHITECTURAL PARTIAL FIRST FLOOR REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-203

 

ARCHITECTURAL PARTIAL SECOND FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-203.1

 

ARCHITECTURAL PARTIAL SECOND FLOOR REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-204

 

ARCHITECTURAL PARTIAL SECOND FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-204.1

 

ARCHITECTURAL PARTIAL SECOND FLOOR REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-214

 

ARCHITECTURAL PARTIAL SECOND FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-214.1

 

ARCHITECTURAL PARTIAL SECOND FLOOR REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-224

 

ARCHITECTURAL PARTIAL SECOND FLOOR REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-224.1

 

ARCHITECTURAL PARTIAL SECOND FLOOR REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-303

 

ARCHITECTURAL PARTIAL MEZZANINE & POOL DECK REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-303.1

 

ARCHITECTURAL PARTIAL MEZZANINE & POOL DECK

 

DWG

 

03-25-11

 

0

 

CRB

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

 

 

 

 

REFLECTED CEILING DESIGNATION PLAN

 

 

 

 

 

 

 

 

BUILDING

 

AR1-304

 

ARCHITECTURAL PARTIAL MEZZANINE REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-304.1

 

ARCHITECTURAL PARTIAL MEZZANINE REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-314

 

ARCHITECTURAL PARTIAL MEZZANINE REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-314.1

 

ARCHITECTURAL PARTIAL MEZZANINE FLOOR REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-324

 

ARCHITECTURAL PARTIAL MEZZANINE REFLECTED CEILING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

AR1-324.1

 

ARCHITECTURAL PARTIAL MEZZANINE REFLECTED CEILING DESIGNATION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

PLAYGROUND

 

 

 

 

 

 

 

 

BUILDING

 

PG1-03

 

PLAYGROUND LAYOUT AND MATERIALS PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

PG1-04

 

PLAYGROUND PLANTING AND SURFACING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

PG2-01

 

PLAYGROUND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

PG2-02

 

PLAYGROUND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

LANDSCAPE

 

 

 

 

 

 

 

 

BUILDING

 

L-003

 

LANDSCAPE PLAN / DETAILS

 

DWG

 

03–25-11

 

REV

 

CRB

 

 

 

 

GENERAL ARRANGEMENT

 

 

 

 

 

 

 

 

BUILDING

 

G1-01

 

GENERAL ARRANGEMENT FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-02

 

GENERAL ARRANGEMENT SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-03

 

GENERAL ARRANGEMENT MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-04

 

GENERAL ARRANGEMENT ROOF PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

10

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

G1-103

 

GENERAL ARRANGEMENT FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-104

 

GENERAL ARRANGEMENT FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-114

 

GENERAL ARRANGEMENT FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-123

 

GENERAL ARRANGEMENT FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-124

 

GENERAL ARRANGEMENTS FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-133

 

GENERAL ARRANGEMENTS FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-204

 

GENERAL ARRANGEMENT SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-214

 

GENERAL ARRANGEMENT SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-224

 

GENERAL ARRANGEMENTS SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-303

 

GENERAL ARRANGEMENT POOL TERRACE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-304

 

GENERAL ARRANGEMENT MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-314

 

GENERAL ARRANGEMENT MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

G1-324

 

GENERAL ARRANGEMENT MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

MECHANICAL

 

 

 

 

 

 

 

 

BUILDING

 

M1-113.1-D

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN DEMOLITION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-113.2-D

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN DEMOLITION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-113.3-D

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN DEMOLITION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-041-D

 

MECHANICAL HVAC AHU-004 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-161-D

 

MECHANICAL HVAC AHU-016 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-162-D

 

MECHANICAL HVAC AHU-016 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

M0-001

 

MECHANICAL SYMBOLS AND ABBREVIATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M0-002

 

MECHANICAL SYMBOLS AND ABBREVIATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M0-003

 

MECHANICAL SYMBOLS AND ABBREVIATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M4-099

 

MECHANICAL HVAC DESIGN CRITERIA

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M4-101

 

MECHANICAL HVAC AHU ZONE PLAN FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M4-201

 

MECHANICAL HVAC AHU ZONE PLAN SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M4-301

 

MECHANICAL HVAC AHU ZONE PLAN MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M7-114

 

MECHANICAL HVAC PARTIAL PRESSURIZATION PLAN FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M7-124

 

MECHANICAL HVAC PARTIAL PRESSURIZATION PLAN FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-170

 

MECHANICAL AHU-017 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-171

 

MECHANICAL HVAC AHU-017 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-172

 

MECHANICAL HVAC AHU-017 AND AHU-018 FIRST FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-180

 

MECHANICAL AHU-018 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-181

 

MECHANICAL HVAC AHU-018 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-190

 

MECHANICAL AHU-019 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-191

 

MECHANICAL HVAC AHU-019 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-192

 

MECHANICAL HVAC AHU-019 FIRST FLOOR PARTIAL P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-200

 

MECHANICAL AHU-020 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

 

12

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

M8-201

 

MECHANICAL P&ID AHU-020 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-202

 

MECHANICAL HVAC AHU020 FIRST FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-210

 

MECHANICAL AHU-021 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-211

 

MECHANICAL HVAC AHU-021 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-212

 

MECHANICAL HVAC AHU021 FIRST FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-220

 

MECHANICAL AHU-022 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-221

 

MECHANICAL HVAC AHU-022 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-222

 

MECHANICAL HVAC AHU022 FIRST FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-230

 

MECHANICAL AHU-023 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-231

 

MECHANICAL HVAC AHU-023 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-232

 

MECHANICAL HVAC AHU-023 FIRST FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-240

 

MECHANICAL AHU-024 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-241

 

MECHANICAL HVAC AHU-024 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-242

 

MECHANICAL HVAC AHU-024 FIRST FLOOR P&ID DISTRIBUTIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-250

 

MECHANICAL AHU-025 SEQUENCE

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

OF OPERATIONS

 

 

 

 

 

 

 

 

BUILDING

 

M8-251

 

MECHANICAL HVAC AHU-025 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-252

 

MECHANICAL HVAC — AHU-025 FIRST FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-253

 

MECHANICAL HVAC — AHU-025 SECOND FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-254

 

MECHANICAL HVAC — AHU-025 MEZZANINE FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-260

 

MECHANICAL AHU-026 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-261

 

MECHANICAL HVAC AHU026 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

 

13

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

M8-262

 

MECHANICAL HVAC AHU-026 FIRST FLOOR P&ID DISTRIBUTIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-263

 

MECHANICAL HVAC — AHU-026 SECOND FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-264

 

MECHANICAL HVAC — AHU-026 MEZZANINE FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-270

 

MECHANICAL AHU-027 SEQUENCE OF OPERATONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-271

 

MECHANICAL HVAC AHU-027 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-272

 

MECHANICAL HVAC AHU-027 FIRST FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-300

 

MECHANICAL FCU-006 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-301

 

MECHANICAL HVAC FCU-006 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-310

 

MECHANICAL FCU-007 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-311

 

MECHANICAL HVAC FCU-007 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-320

 

MECHANICAL FCU-008 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-321

 

MECHANICAL HVAC FCU-008 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-330

 

MECHANICAL FCU-009 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-331

 

MECHANICAL HVAC FCU-009 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-340

 

MECHANICAL FCU-010 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-341

 

MECHANICAL HVAC FCU-010 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-342

 

MECHANICAL HVAC FCU-010 SECOND FLOOR P&ID DISTRIBUTION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-350

 

MECHANICAL FCU-011 SEQUENCE OF OPERATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-351

 

MECHANICAL HVAC FCU-011 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M8-361

 

MECHANICAL HVAC CRAC001 AND CRAC002 P&ID

 

DWG

 

03-25-11

 

0

 

CRB

 

14

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

M1-01

 

MECHANICAL HVAC FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-02

 

MECHANICAL HVAC SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-03

 

MECHANICAL HVAC MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-04

 

MECHANICAL HVAC ROOF PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-103.1

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-103.2

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-104.1

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-104.2

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-104.3

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-104.4

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-114.1

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-114.2

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-114.3

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-114.4

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-124.1

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-124.2

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-124.3

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-124.4

 

MECHANICAL HVAC FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-203.1

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-203.2

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

15

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOCUMENT

 

REVISION

 

REVISION

 

PREPARED

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

TYPE

 

DATE

 

NUMBER

 

BY

BUILDING

 

M1-204.1

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-204.2

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-204.3

 

MECHANICAL HVAC SECOND FLOOR PARTIAL FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-204.4

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-214.1

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-214.2

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-214.3

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-214.4

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-224.2

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-224.4

 

MECHANICAL HVAC SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-303.1

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-304.1

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-304.2

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-304.3

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-304.4

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-314.1

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-314.2

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-314.3

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-314.4

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-324.1

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

16

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

M1-324.2

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-324.3

 

MECHANICAL HVAC THIRD FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M1-324.4

 

MECHANICAL HVAC MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M5-111

 

MECHANICAL - DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M5-112

 

MECHANICAL - DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M5-113

 

MECHANICAL – DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M6-104

 

MECHANICAL SCHEDULE

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M6-105

 

MECHANICAL SCHEDULE

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

M6-106

 

MECHANICAL SCHEDULE

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-113.1-D

 

MECHANICAL PIPING FIRST FLOOR PARTIAL PLAN DEMOLITION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-113.2-D

 

MECHANICAL PIPING FIRST FLOOR PARTIAL PLAN DEMOLITION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-113.3-D

 

MECHANICAL PIPING FIRST FLOOR PARTIAL PLAN DEMOLITION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-01

 

MECHANICAL PIPING FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-02

 

MECHANICAL PIPING SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-03

 

MECHANICAL PIPING MEZZANINE PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-04

 

MECHANICAL PIPING ROOF PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-103

 

MECHANICAL UTILITY PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-104

 

MECHANICAL UTILITY PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-113.1

 

MECHANICAL PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-113.2

 

MECHANICAL PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-114

 

MECHANICAL UTILITY PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

17

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

Q1-123.3

 

MECHANICAL PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-124

 

MECHANICAL UTILITY PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-133

 

MECHANICAL PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-204

 

MECHANICAL UTILITY PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-213.3

 

MECHANICAL PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-214

 

MECHANICAL UTILITY PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-224

 

MECHANICAL UTILITY PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-303

 

MECHANICAL UTILITY PLAN POOL TERRACE PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-304

 

MECHANICAL UTILITY PIPING MEZZANINE PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-314

 

MECHANICAL UTILITY PIPING MEZZANINE PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q1-324

 

MECHANICAL UTILITY PIPING MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q3-106

 

MECHANICAL PIPING SECTIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q3-107

 

MECHANICAL PIPING SECTIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q5-107

 

MECHANICAL PIPING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q5-108

 

MECHANICAL PIPING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q5-109

 

MECHANCIAL PIPING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q5-110

 

MECHANICAL PIPING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q5-111

 

MECHANICAL PIPING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q5-112

 

MECHANICAL PIPING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q5-113

 

MECHANICAL PIPING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

 

18

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

Q5-114

 

MECHANICAL PIPING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q6-104

 

MECHANICAL PIPING SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q8-011

 

MECHANICAL CHILLED WATER P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

Q8-021

 

MECHANICAL PIPING COOLING TOWER WATER P&ID

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

PROCESS

 

 

 

 

 

 

 

 

BUILDING

 

R6-015

 

PROCESS NEUTRALIZATION P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

R6-016

 

PROCESS RO GENERATION P&ID

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

R6-017

 

MECHANICAL POOL HEATER P&ID

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

PLUMBING

 

 

 

 

 

 

 

 

BUILDING

 

P1-013.1-D

 

PLUMBING UNDERGROUND PARTIAL PLAN DEMOLITION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-113.3-D

 

PLUMBING FIRST FLOOR PARTIAL PLAN DEMOLITION

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P0-001

 

PLUMBING SYMBOLS AND ABBREVIATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P0-002

 

PLUMBING FIXTURE SCHEDULE

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-01

 

PLUMBING FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-02

 

PLUMBING SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-03

 

PLUMBING MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-04

 

PLUMBING ROOF PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-003.1

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-003.2

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-004.1

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-004.2

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-004.4

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

19

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

P1-014.1

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-014.2

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-014.3

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-014.4

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-024.1

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-024.2

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-024.3

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-024.4

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-033

 

PLUMBING PIPING UNDERGROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-103.1

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-103.2

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-104.1

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-104.2

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-104.4

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-114.1

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-114.2

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-114.3

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-114.4

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-123.3

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-124.1

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

20

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

P1-124.2

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-124.3

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-124.4

 

PLUMBING PIPING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-133

 

PLUMBING FIRST FLOOR PARTIAL FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-203.1

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-203.2

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-204.1

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-204.2

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-204.4

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-214.1

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-214.2

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-214-3

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-214.4

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-224.1

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-224.2

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-224.3

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-224.4

 

PLUMBING PIPING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-303.1

 

PLUMBING PIPING POOL TERRACE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-303.2

 

PLUMBING PIPING POOL TERRACE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-304.1

 

PLUMBING PIPING MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

21

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

P1-304.2

 

PLUMBING PIPING MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-304.3

 

PLUMBING PIPING MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-304.4

 

PLUMBING PIPING MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-314.1

 

PLUMBING PIPING MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-314.2

 

PLUMBING PIPING MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-314.3

 

PLUMBING PIPING MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-314.4

 

PLUMBING PIPING MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-324.1

 

PLUMBING PIPING MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-324.2

 

PLUMBING PIPING MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-324.3

 

PLUMBING PIPING MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P1-324.4

 

PLUMBING PIPING MECHANICAL PENTHOUSE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P3-108

 

PLUMBING SANITARY SEWER RISER DIAGRAM FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P3-109

 

PLUMBING SANITARY SEWER RISER DIAGRAM SECOND FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P3-110

 

PLUMBING SANITARY SEWER RISER DIAGRAM MEZZANINE FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P3-113.1

 

PLUMBING DOMESTIC WATER RISER DIAGRAM PARTIAL FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P3-113.2

 

PLUMBING DOMESTIC WATER RISER DIAGRAM PARTIAL FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P3-114

 

PLUMBING DOMESTIC WATER RISER DIAGRAM PARTIAL SECOND FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P3-115

 

PLUMBING DOMESTIC WATER RISER DIAGRAM PARTIAL THIRD FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P5-104

 

PLUMBING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

 

22

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

P5-105

 

PLUMBING TYPICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

P8-100

 

PLUMBING STORM WATER STORAGE TANK P&ID

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

FIRE PROTECTION

 

 

 

 

 

 

 

 

BUILDING

 

FP-100-D

 

FIRE PROTECTION SPRINKLER SYSTEM DESIGN DENSITY LAYOUT FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

FP-200-D

 

FIRE PROTECTION SPRINKLER SYSTEM DESIGN DENSITY LAYOUT SECOND FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

FP1-100

 

FIRE PROTECTION FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

FP1-200

 

FIRE PROTECTION SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

FP1-300

 

FIRE PROTECTION MEZZANINE PLAN

 

DWG

 

03-25-11

 

C

 

CRB

BUILDING

 

FP1-400

 

FIRE PROTECTION ROOF PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

FP5-401

 

FIRE PROTECTION DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

ELECTRICAL

 

 

 

 

 

 

 

 

BUILDING

 

E0-03

 

ELECTRICAL SYMBOLS, NOTES AND ABBREVIATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E0-04

 

ELECTRICAL LUMINAIRE SCHEDULE

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E1-10

 

ELECTRICAL PANEL LAYOUT FIRST FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E1-11

 

ELECTRICAL PANEL LAYOUT SECOND FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E1-12

 

ELECTRICAL PANEL LAYOUT MEZZANINE PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E1-13

 

ELECTRICAL FIRST FLOOR CLASSIFICATION PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E1-14

 

ELECTRICAL SECOND FLOOR CLASSIFICATION PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E1-15

 

ELECTRICAL BUILDING UNDERGROUND CONDUITS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E1-16

 

ELECTRICAL SITE UNDERGROUND CONDUITS

 

DWG

 

03-25-11

 

0

 

CRB

 

23

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

E4-01

 

ELECTRICAL ENLARGED FIRST FLOOR PLANS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E4-02

 

ELECTRICAL ENLARGED SECOND FLOOR PLANS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E4-03

 

ELECTRICAL ENLARGED TRAINING ROOM FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E4-04

 

ELECTRICAL ENLARGED MEZZANINE FLOOR PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-04

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-05

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-06

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-07

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-08

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-09

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-10

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-11

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-12

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-13

 

ELECTRICAL DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-14

 

ELECTRICAL ELEVATION DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-15

 

ELECTRICAL ELEVATION DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-16

 

ELECTRICAL CONDUIT RISER AND CIRCUITING

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-17

 

ELECTRICAL FIRE ALARM SYSTEM RISER DIAGRAM AND DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-18

 

ELECTRICAL LED LIGHTING DETAILS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-19

 

ELECTRICAL WIRING DIAGRAMS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-20

 

ELECTRICAL WIRING DIAGRAMS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E5-21

 

ELECTRICAL WIRING DIAGRAMS

 

DWG

 

03-25-11

 

0

 

CRB

 

24

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

E5-22

 

ELECTRICAL WIRING DIAGRAMS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E6-08

 

ELECTRICAL MASTER SINGLE LINE DIAGRAM MODIFICATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E6-09

 

ELECTRICAL UPS SINGLE LINE DIAGRAM

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E6-10

 

ELECTRICAL NORMAL POWER SINGLE LINE DIAGRAM 1 MODIFICATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E6-11

 

ELECTRICAL NORMAL POWER SINGLE LINE DIAGRAM 2 MODIFICATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E6-12

 

ELECTRICAL EMERGENCY POWER SINGLE LINE DIAGRAM 1 MODIFICATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E6-13

 

ELECTRICAL EMERGENCY POWER SINGLE LINE DIAGRAM 2 MODIFICATIONS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-14

 

ELECTRICAL NORMAL POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-15

 

ELECTRICAL NORMAL POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-16

 

ELECTRICAL NORMAL POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-17

 

ELECTRICAL NORMAL POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-18

 

ELECTRICAL UPS POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-19

 

ELECTRICAL UPS POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-20

 

ELECTRICAL UPS POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-21

 

ELECTRICAL EMERGENCY POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-22

 

ELECTRICAL EMERGENCY POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-23

 

ELECTRICAL EMERGENCY POWER PANELBOARD SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-24

 

ELECTRICAL NORMAL POWER MCC SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

E7-25

 

ELECTRICAL EMERGENCY POWER MCC SCHEDULES

 

DWG

 

03-25-11

 

0

 

CRB

 

25

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

EL1-103

 

ELECTRICAL LIGHTING FIRST FLOOR PARTIAL PLAN FIRST FLOOR

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-104

 

ELECTRICAL LIGHTING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-114

 

ELECTRICAL LIGHTING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-124

 

ELECTRICAL LIGHTING FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-203

 

ELECTRICAL LIGHTING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-204

 

ELECTRICAL LIGHTING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-214

 

ELECTRICAL LIGHTING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-224

 

ELECTRICAL LIGHTING SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-303

 

ELECTRICAL LIGHTING MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-304

 

ELECTRICAL LIGHTING MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-314

 

ELECTRICAL LIGHTING MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-324

 

ELECTRICAL LIGHTING MEZZANINE PARTIAL PLAN

 

DWG

 

03-08-11

 

0

 

CRB

BUILDING

 

EP1-103

 

ELECTRICAL POWER FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-104

 

ELECTRICAL POWER FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-114

 

ELECTRICAL POWER FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-123

 

ELECTRICAL POWER FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-124

 

ELECTRICAL POWER FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-133

 

ELECTRICAL POWER FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-203

 

ELECTRICAL POWER SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-204

 

ELECTRICAL POWER SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

26

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

EP1-214

 

ELECTRICAL POWER SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-224

 

ELECTRICAL POWER SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-303

 

ELECTRICAL POWER MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-304

 

ELECTRICAL POWER MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-314

 

ELECTRICAL POWER MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-324

 

ELECTRICAL POWER MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-414

 

ELECTRICAL POWER ROOF PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-424

 

ELECTRICAL POWER ROOF PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-103

 

ELECTRICAL TELECOMMUNICATIONS AND DATA FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-104

 

ELECTRICAL TELECOMMUNICATIONS AND DATA FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-114

 

ELECTRICAL TELECOMMUNICATIONS AND DATA FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-124

 

ELECTRICAL TELECOMMUNICATIONS AND DATA FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-203

 

ELECTRICAL TELECOMMUNICATIONS AND DATA SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-204

 

ELECTRICAL TELECOMMUNICATIONS AND DATA SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-214

 

ELECTRICAL TELECOMMUNICATIONS AND DATA SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

27

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

ET1-224

 

ELECTRICAL TELECOMMUNICATIONS AND DATA SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-303

 

ELECTRICAL TELECOMMUNICATIONS AND DATA MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-304

 

ELECTRICAL TELECOMMUNICATIONS AND DATA MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-314

 

ELECTRICAL TELECOMMUNICATIONS AND DATA MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-324

 

ELECTRICAL TELECOMMUNICATIONS AND DATA MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-103

 

ELECTRICAL SPECIAL SYSTEMS FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-104

 

ELECTRICAL SPECIAL SYSTEMS FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-114

 

ELECTRICAL SPECIAL SYSTEMS FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-124

 

ELECTRICAL SPECIAL SYSTEMS FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-203

 

ELECTRICAL SPECIAL SYSTEMS SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-204

 

ELECTRICAL SPECIAL SYSTEMS SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-214

 

ELECTRICAL SPECIAL SYSTEMS SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-224

 

ELECTRICAL SPECIAL SYSTEMS SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-303

 

ELECTRICAL SPECIAL SYSTEMS MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-304

 

ELECTRICAL SPECIAL SYSTEMS MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-314

 

ELECTRICAL SPECIAL SYSTEMS MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-324

 

ELECTRICAL SPECIAL SYSTEMS MEZZANINE PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ES1-05

 

ELECTRICAL BUILDING EXTERIOR LIGHTING PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

28

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

ES1-06

 

ELECTRICAL SITE GROUNDING AND FIRST FLOOR GROUND PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ES1-07

 

ELECTRICAL SECOND FLOOR GOUNDING PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ES1-08

 

ELECTRICAL THIRD FLOOR GROUNDING PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ES1-09

 

ELECTRICAL ROOF LIGHTNING PROTECTION SYSTEM PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ES1-01-D

 

ELECTRICAL SITE LIGHTING DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ES1-03-D

 

ELECTRICAL BUILDING CANOPY LIGHTING DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ES1-04-D

 

ELECTRICAL SITE GROUNDING DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-113-D

 

ELECTRICAL LIGHTING FIRST FLOOR PARTIAL DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EL1-123-D

 

ELECTRICAL LIGHTING FIRST FLOOR PARTIAL DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-113-D

 

ELECTRICAL POWER FIRST FLOOR PARTIAL DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EP1-123-D

 

ELECTRICAL POWER FIRST FLOOR PARTIAL DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EQ1-123-D

 

ELECTRICAL PROCESS POWER FIRST FLOOR PARTIAL DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

ET1-113-D

 

ELECTRICAL TELECOMMUNICATIONS FIRST FLOOR PARTIAL DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-113-D

 

ELECTRICAL SPECIAL SYSTEMS FIRST FLOOR PARTIAL DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

EY1-123-D

 

ELECTRICAL SPECIAL SYSTEMS FIRST FLOOR PARTIAL DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

 

 

 

INSTRUMENTATION

 

 

 

 

 

 

 

 

BUILDING

 

I0-01

 

INSTRUMENTATION LEAD SHEET

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-103

 

INSTRUMENTATION FIRST FLOOR PARITIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

29

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

I1-104

 

INSTRUMENTATION FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-114

 

INSTRUMENTATION FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-123-3

 

INSTRUMENTATION FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-124

 

INSTRUMENTATION FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-133

 

INSTRUMENTATION FIRST FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-203

 

INSTRUMENTATION SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-204

 

INSTRUMENTATION SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-214

 

INSTRUMENTATION SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-224

 

INSTRUMENTATION SECOND FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-304

 

INSTRUMENTATION MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-314

 

INSTRUMENTATION MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-324

 

INSTRUMENTATION MEZZANINE FLOOR PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-424

 

INSTRUMENTATION ROOF PARTIAL PLAN

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I7-017

 

INSTRUMENTATION CP-AHU017.01 PANEL LAYOUT

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I7-018

 

INSTRUMENTATION JB-ISL-AHU017-01 PANEL LAYOUT

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I8-017

 

INSTRUMENTATION CP-AC-EF-AHU017.01-EA WIRING DIAGRAM

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I8-018

 

INSTRUMENTATION JB-ISL-CF- AHU017 WIRING DIAGRAM

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I9-002

 

INSTRUMENTATION CONTROL SYSTEM NETWORK ARCHITECTURE FAS

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I9-003

 

INSTRUMENTATION CONTROL SYSTEM NETWORK ARCHITECTURE MAS

 

DWG

 

03-25-11

 

0

 

CRB

 

30

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

I9-004

 

INSTRUMENTATION CONTROL SYSTEM NETWORK ARCHITECTURE MONITORING

 

DWG

 

03-25-11

 

0

 

CRB

BUILDING

 

I1-113.3-D

 

INSTRUMENTATION FIRST FLOOR PARTIAL DEMOLITION PLAN

 

DWG

 

03-25-11

 

0

 

CRB

 

BUILDING SPECIFICATIONS

 

Facility

 

No.

 

Document Title

 

Document
Type

 

Revision
Date

 

Revision
No.

 

Prepared
By

 

 

 

 

DIVISION 1 - GENERAL CONDITIONS

 

 

 

 

 

 

 

 

BUILDING

 

011100

 

SUMMARY OF WORK

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

012513

 

PRODUCT SUBSTITUION

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

013113

 

PROJECT COORDINATION

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

013300

 

SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

014200

 

REFERENCE STANDARDS AND DEFINITIONS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

016000

 

PRODUCT REQUIREMENTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

 

 

EQUIPMENT LIST

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

016800

 

TAGGING AND IDENTIFICATION

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

017123

 

FIELD ENGINEERING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

017329

 

CUTTING AND PATCHING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

017700

 

PROJECT CLOSEOUT

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

017823

 

OPERATION AND MAINTENANCE DATA

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

017836

 

WARRANTIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

017839

 

PROJECT RECORD DOCUMENTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

019126

 

GMP DOCUMENTATION

 

SPEC

 

03-25-11

 

0

 

CRB

 

31

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

 

 

 

 

DIVISION 2 - SITE CONSTRUCTION

 

 

 

 

 

 

 

 

BUILDING

 

02795

 

PLAYGROUND SURFACES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

02800

 

PLAYGROUND ELEMENTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

024119

 

SELECTIVE STRUCTURE DEMOLITION

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 3 - CONCRETE

 

 

 

 

 

 

 

 

BUILDING

 

033000

 

CAST-IN-PLACE CONCRETE

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

033713

 

SHOTCRETE

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 4 - MASONRY

 

 

 

 

 

 

 

 

BUILDING

 

042000

 

UNIT MASONRY

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 5 - METALS

 

 

 

 

 

 

 

 

BUILDING

 

051200

 

STRUCTURAL STEEL FRAMING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

052100

 

STEEL JOIST FRAMING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

053100

 

STEEL DECKING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

055000

 

METAL FABRICATIONS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

055100

 

METAL STAIRS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

055213

 

PIPE AND TUBE RAILINGS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

057300

 

DECORATIVE METAL RAILINGS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

057500

 

DECORATIVE FORMED METAL

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 6 - WOODS & PLASTICS

 

 

 

 

 

 

 

 

BUILDING

 

061000

 

ROUGH CARPENTRY

 

SPEC

 

03-25-11

 

0

 

CRB

 

32

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

 

 

 

 

DIVISION 7 - THERMAL & MOISTURE PROTECTION

 

 

 

 

 

 

 

 

BUILDING

 

071413

 

HOT FLUID APPLIED RUBBERIZED ASPHALT WATERPROOFING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

074216

 

EXTERIOR INSULATED CORE METAL WALL PANELS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

074243

 

COMPOSITE WALL PANELS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

075423

 

THERMOPLASTIC POLYOLEFIN ROOFING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

076200

 

SHEET METAL FLASHING AND TRIM

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

077129

 

MANUFACTURED ROOF EXPANSION JOINTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

077200

 

ROOF ACCESSORIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

078100

 

APPLIED FIREPROOFING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

078413

 

PENETRATION FIRESTOPPING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

078446

 

FIRE RESISTIVE JOINT SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

079200

 

JOINT SEALANTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

079500

 

EXPANSION CONTROL

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 8 - DOORS & WINDOWS

 

 

 

 

 

 

 

 

BUILDING

 

081113

 

HOLLOW METAL DOORS AND FRAMES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

081115

 

FRP DOORS AND STAINLESS STEEL FRAMES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

081119

 

MOLDED FIBERGLASS REINFORCED DOORS AND STAINLESS STEEL FRAMES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

081216

 

ALUMINUM FRAMES

 

SPEC

 

03-25-11

 

0

 

CRB

 

33

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION

NUMBER

 

PREPARED
BY

BUILDING

 

081416

 

FLUSH WOOD DOORS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

083323

 

OVERHEAD COILING DOORS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

083360

 

FABRIC ROLL-UP DOORS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

084113

 

ALUMINUM-FRAMED ENTRANCES AND STOREFRONTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

084413

 

GLAZED ALUMINUM CURTAIN WALLS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

084523

 

FIBERGLASS-SANDWICH-PANEL ASSEMBLIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

087100

 

DOOR HARDWARE

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

088000

 

GLAZING

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 9 – FINISHES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

092116.23

 

GYPSUM BOARD SHAFT WALL ASSEMBLIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

092216

 

NON-STRUCTURAL METAL FRAMING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

092400

 

PORTLAND CEMENT PLASTERING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

092900

 

GYPSUM BOARD

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

093000

 

TILING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

093033

 

STONE TILING ACOUSTICAL PANEL CEILINGS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

095113

 

RESILIENT BASE AND

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

096513

 

ACCESSORIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

096519

 

RESILIENT TILE FLOORING

 

SPEC

 

03-25-11

 

0

 

CRB

 

34

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

096623

 

RESINOUS MATRIX TERRAZZO FLOORING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

096723

 

RESINOUS FLOORING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

096813

 

TILE CARPETING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

096900

 

ACCESS FLOORING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

099300

 

STAINING AND TRANSPARENT FINISHING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

099600

 

HIGH PERFORMANCE COATINGS

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 10 - SPECIALTIES

 

 

 

 

 

 

 

 

BUILDING

 

104413

 

FIRE EXTINGUISHER CABINETS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

105113

 

METAL LOCKERS

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 11 - EQUIPMENT

 

 

 

 

 

 

 

 

BUILDING

 

111300

 

LOADING DOCK EQUIPMENT

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

115213

 

PROJECTION SCREENS

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 12 - FURNISHINGS

 

 

 

 

 

 

 

 

BUILDING

 

123200

 

MANUFACTURED WOOD CASEWORK

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

123570

 

STAINLESS STEEL CASEWORK

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

123640

 

STONE COUNTERTOPS

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 13 - SPECIAL CONSTRUCTION

 

 

 

 

 

 

 

 

 

 

 

 

DIVISION 14 - CONVEYING SYSTEMS

 

 

 

 

 

 

 

 

BUILDING

 

142400

 

HYDRAULIC ELEVATORS

 

SPEC

 

03-25-11

 

0

 

CRB

 

35

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

 

 

 

 

DIVISION 21 - FIRE SUPPRESSION

 

 

 

 

 

 

 

 

BUILDING

 

210900

 

WET FIRE PROTECTION SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

210930

 

FIRE PROTECTION, INERGEN FIRE PROTECTION SYSTEM

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 22 - PLUMBING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

220411

 

WATER DISTRIBUTION SPECIALTIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

220420

 

DRAINAGE AND VENT SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

220420 CI01

 

CI01 CAST IRON, HUB & SPIGOT, & NO HUB WASTE SYSTEM DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

220420 CU07

 

CU07 TYPE “K”, SOFT TEMPER, COPPER TUBING, SEAMLESS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

220420 PV03

 

PV03 PVC, POLYVINYL CHLORIDE PIPE WASTE SYSTEM DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

220440

 

PLUMBING FIXTURES

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

 

 

 

 

 

 

 

 

 

BUILDING

 

220456

 

WATER CONDITIONERS

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 23 - MECHANICAL

 

 

 

 

 

 

 

 

BUILDING

 

230010

 

BASIC MECHANICAL REQUIREMENTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230050

 

BASIC MECHANICAL MATERIALS AND METHODS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230125

 

EXPANSION COMPENSATION

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230135

 

METERS AND GAUGES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230135 PI

 

PRESSURE INDICATORS DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230135 SPI

 

SANITARY PRESSRE INDICATORS DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

 

36

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

230135 STI

 

SANITARY TEMPERATURE INDICATORS DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230135 TI

 

TEMPERATURE INDICATORS DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230140

 

HANGERS AND SUPPORTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230140 MSS

 

MSS TABLE

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230241

 

VIBRATION AND SEISMIC CONTROL

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

MECHANICAL INSULATION

 

 

 

 

 

 

 

 

BUILDING

 

230250

 

 

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 E1

 

E1 EXPANDED CLOSED CELL TUBULAR FOAM FORM VIEW DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 E2

 

E2 EXPANDED CLOSED CELL SHEET FOAM VIEW DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 ETHK

 

ELASTOMERIC INSULATION THICKNESS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 F2

 

F2 FIBERGLASS W/ ALUMINUM JACKET DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 F3

 

F3 FIBERGLASS W/ PVC JACKET DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 F4

 

F4 FIBERGLASS W/ ASJ AND PVC FITTING COVERS DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 F7

 

F7 FIBERGLASS BLANKET DUCTWORK INSULATION W/ASJ (KRAFT PAPER) DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 F8

 

F8 FIBERGLASS RIGID BOARD DUCTWORK INSULATION W/ASJ (KRAFT PAPER) DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 F10

 

F10 FIBERGLASS W/ ASJ SERVICE JACKET & PVC FITTING DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 F11

 

F11 FIBERGLASS W/ PVC JACKET DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230250 F12

 

F12 FIBERGLASS W/ ALUMINUM JACKET DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

 

37

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

230250 FTHK

 

FIBERGLASS INSULATION THICKNESS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230400

 

SINGLE-WALL ABOVEGROUND HORIZONTAL TANK

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230476

 

CONTINUOUS DEIONIZATION SYSTEM

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230480

 

HYGENIC SYSTEM SPECIALTIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230488

 

NATURAL GAS SYSTEM SPECIALTIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500

 

PIPING MATERIALS AND METHODS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 CS01

 

CS01 CARBON STEEL, SCH. 40, WELDED OR FLANGED JOINTS DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 CS02

 

CS02 CARBON STEEL, SCH. 80, WELDED OR FLANGED JOINTS DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 CS03

 

CS03 CARBON STEEL, SCH. 40, THREADED, WELDED OR FLANGED JOINTS, MALLEABLE IRON
(THREADED) OR STEEL (WELDED) DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 CU01

 

CU01 GENERAL COPPER TUBING, TYPE “L” DATA SHEET. STANDARD ASTM B88 HARD DRAWN
TYPE L COPPER TUBING WITH SOLDERED, THREADED OR FLANGED JOINTS.

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 CU02

 

CU02 COPPER TUBING, TYPE “L”, DEHYDRATED, FOR OXYGEN SERVICE DATA SHEET. ASTM
B819 HARD DRAWN TYPE L COPPER TUBING WITH BRAZED, THREADED OR FLANGED JOINTS,

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 CU03

 

CU03 REFRIGERANT COPPER TUBING, TYPE “K”, HARD TEMPER DATA SHEET ASTM B280 HARD
DRAWN WITH BRAZED, THREADED OR FLANGED JOINTS, ANSI CLASS 300 RATING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 CU07

 

PIPING DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

 

38

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

230500_PL 04

 

PIPING DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500_PS AT

 

PIPING SYSTEM APPLICATION TABLE

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 SS02

 

SS02 SST TUBING, 316L, NON-BPE COMPLIANT, ANNEALED OUTSIDE DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 SS04

 

SS04 SST PIPE, 304L, MILL INSIDE, MILL OUTSIDE DATA SHEET SCH 10 AND 40.

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230500 VT01

 

VT01 GALVANIZED STEEL, SCH. 40, VICTAULIC SYSTEM DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230501

 

GENERAL MECHANICAL EQUIPMENT REQUIREMENTS.

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230510

 

HYDRONIC SYSTEM SPECIALTIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230513

 

COMMON MOTOR REQUIREMENTS FOR HVAC EQUIPMENT

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230520

 

STEAM SYSTEM SPECIALTIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230520 SPCL

 

STEAM TRAP SCHEDULE

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230526

 

CONDENSATE HANDLING EQUIPMENT

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230526 PUMP

 

CONDENSATE PUMP & RECEIVER SET DATA SHEET - CDP-006

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230526 PUMP

 

CONDENSATE PUMP & RECEIVER SET DATA SHEET - CDP-006

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230526 PUMP

 

CONDENSATE PUMP & RECEIVER SET DATA SHEET - CDP-007

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230530

 

REFRIGERATION PIPING SPECIALTIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230540

 

PUMPS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230540 SUMP

 

SUMP PUMP DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230540_CE NT

 

CENTRIFUGAL PUMP DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

 

39

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

230641

 

HOISTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230641_DS

 

HOISTS DATA SHEET

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230685

 

CHILLER

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230711

 

COOLING TOWERS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230783

 

COMPUTER ROOM HEATING AND COOLING UNITS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230810

 

HUMIDIFIERS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230830

 

HEATING TERMINAL UNITS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230835

 

AIR COILS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230855

 

CUSTOM AIR HANDLING UNITS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230855 AHU

 

CUSTOM AIR HANDLING UNIT DATA SHEET - AHU-017

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230855 AHU

 

CUSTOM AIR HANDLING UNIT DATA SHEET - AHU-018

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230855 AHU

 

CUSTOM AIR HANDLING UNIT DATA SHEET - AHU-019

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230855 AHU

 

CUSTOM AIR HANDLING UNIT DATA SHEET - AHU-020

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230855 AHU

 

CUSTOM AIR HANDLING UNIT DATA SHEET - AHU-021

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230855 AHU

 

CUSTOM AIR HANDLING UNIT DATA SHEET - AHU-022

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230855 AHU

 

CUSTOM AIR HANDLING UNIT DATA SHEET - AHU-023

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230860

 

FANS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230891

 

METAL DUCTWORK

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230910

 

DUCTWORK ACCESSORIES

 

SPEC

 

03-25-11

 

0

 

CRB

 

40

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

230932

 

AIR OUTLETS AND INLETS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230933

 

AIR TERMINALS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

230990

 

TESTING, ADJUSTING AND BALANCING

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 23 - ELECTRICAL

 

 

 

 

 

 

 

 

BUILDING

 

238313

 

RADIANT HEATING ELECTRIC CABLES

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 26 - ELECTRICAL

 

 

 

 

 

 

 

 

BUILDING

 

260126

 

MAINTENANCE TESTING OF ELECTRICAL SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260500

 

BASIC ELECTRICAL REQUIREMENTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260505

 

BASIC ELECTRICAL MATERIALS AND METHODS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260519

 

CONDUCTORS AND CABLES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260526

 

GROUNDING AND BONDING FOR ELECTRICAL SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260533

 

RACEWAYS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260534

 

ELECTRICAL BOXES AND FITTINGS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260536

 

CABLE TRAYS FOR ELECTRICAL SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260543

 

ELECTRICAL UNDERGROUND DUCTS AND MANHOLES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260660

 

ELECTRICAL REQUIREMENTS FOR PACKAGED EQUIPMENT

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

260923

 

LIGHTING CONTROL DEVICES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262200

 

LOW VOLTAGE TRANSFORMERS

 

SPEC

 

03-25-11

 

0

 

CRB

 

41

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

262300

 

SWITCHGEAR

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262416

 

PANELBOARDS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262419

 

MOTOR CONTROL CENTERS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262500

 

ENCLOSED BUS ASSEMBLIES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262726

 

WIRING DEVICES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262813

 

FUSES

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262816

 

CIRCUITS AND MOTOR DISCONNECTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262818

 

CIRCUIT BREAKERS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262913

 

ENCLOSED CONTROLLERS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

262923

 

VARIABLE FREQUENCY CONTROLLERS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

263323

 

CENTRAL BATTERY INVERTERS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

263353

 

STATIC UNINTERRUPTIBLE POWER SUPPLY

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

264113

 

LIGHTNING PROTECTION SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

265113

 

INTERIOR LIGHTING FIXTURES, LAMPS, AND BALLASTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

265600

 

EXTERIOR LIGHTING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

265616

 

ROADWAY AND PARKING AREA LIGHTING

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 27 — ELECTRICAL

 

 

 

 

 

 

 

 

BUILDING

 

275116

 

PUBLIC ADDRESS AND MASS NOTIFICATION SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

 

42

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

 

 

 

 

DIVISION 28 - ELECTRICAL

 

 

 

 

 

 

 

 

BUILDING

 

281300

 

ACCESS CONTROL

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

281305

 

DOOR INTERLOCK CONTROL SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

283100

 

FIRE DETECTION AND ALARM

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 33 - ELECTRICAL

 

 

 

 

 

 

 

 

BUILDING

 

337119.13

 

ELECTRICAL MANHOLES AND HANDHOLES

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 22, 31, 32, 33 - SITE / CIVIL

 

 

 

 

 

 

 

 

BUILDING

 

221113

 

FACILITY WATER DISTRIBUTION PIPING

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

221313

 

FACILITY SANITARY SEWERS

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

311000

 

SITE CLEARING

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

312000

 

EARTH MOVING

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

312319

 

DEWATERING

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

313116

 

TERMITE CONTROL

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

321216

 

ASPHALT PAVING

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

321313

 

CONCRETE PAVING

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

321373

 

CONCRETE PAVING JOINT SEALANTS

 

SPEC

 

03-1111

 

0

 

CRB

BUILDING

 

328400

 

IRRIGATION

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

329200

 

TURF AND GRASSES

 

SPEC

 

03-11-11

 

0

 

CRB

 

43

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

329300

 

PLANTS

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

330500

 

COMMON WORK RESULTS FOR UTILITIES

 

SPEC

 

03-11-11

 

0

 

CRB

BUILDING

 

334100

 

STORM UTILITY DRAINAGE PIPING

 

SPEC

 

03-1111

 

0

 

CRB

 

 

 

 

DIVISION 40 - INSTRUMENTATION AND CONTROLS

 

 

 

 

 

 

 

 

BUILDING

 

409010

 

BASIC INSTRUMENTATION AND CONTROLS REQUIREMENTS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409040

 

I&C DEMOLITION

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409050

 

BASIC INSTRUMENTATION AND CONTROLS MATERIALS AND METHODS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409100

 

INSTRUMENT INDEX

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409100

 

INSTRUMENT INDEX APPENDICES: A1, A2, A3, B1, B2, B3, C1, C2, C3

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409150

 

INSTRUMENT WIRE AND CABLE

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409200

 

PNEUMATIC INSTRUMENT TUBING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409300

 

INSTRUMENT CALIBRATION AND COMMISSIONING

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409350

 

CONTROL PANELS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409400

 

PC BASED OPERATOR INTERFACE SYSTEMS

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409500

 

PROCESS CONTROL SYSTEMS - PLC BASED

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409501

 

PROCESS CONTROL SYSTEMS - DCS BASED

 

SPEC

 

03-25-11

 

0

 

CRB

BUILDING

 

409502

 

MONITOR SYSTEM - PLC BASED

 

SPEC

 

03-25-11

 

0

 

CRB

 

 

 

 

DIVISION 45 - PROCESS

 

 

 

 

 

 

 

 

 

44

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

BUILDING

 

458070

 

WASTE PH NEUTRALIZATION SYSTEM

 

SPEC

 

03-25-11

 

0

 

CRB

 

PARKING DECK DRAWINGS

 

Facility

 

No.

 

Document Title

 

Document
Type

 

Revision
Date

 

Revision
No.

 

Prepared
By

 

 

 

 

GENERAL

 

 

 

 

 

 

 

 

PARKING DECK

 

PDG0-01

 

COVER SHEET

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDG0-03

 

OPEN CALCULATIONS

 

DWG

 

03-08-11

 

00.A

 

CRB

PARKING DECK

 

PDG0-05

 

LIFE SAFETY PLAN

 

DWG

 

03-08-11

 

00.C

 

CRB

 

 

 

 

STRUCTURE

 

 

 

 

 

 

 

 

PARKING DECK

 

PDS0-01

 

STRUCTURAL GENERAL NOTES

 

DWG

 

03-08-11

 

D

 

CRB

PARKING DECK

 

PDS0-02

 

STRUCTURAL GENERAL NOTES

 

DWG

 

03-08-11

 

D

 

CRB

PARKING DECK

 

PDS1-015

 

FOUNDATION PLAN

 

DWG

 

03-08-11

 

D

 

CRB

PARKING DECK

 

PDS1-115

 

SLAB-ON-GRADE PLAN

 

DWG

 

03-08-11

 

D

 

CRB

PARKING DECK

 

PDS1-215

 

FRAMING PLAN LEVEL P2

 

DWG

 

03-08-11

 

E

 

CRB

PARKING DECK

 

PDS1-315

 

FRAMING PLAN LEVEL P3

 

DWG

 

03-08-11

 

D

 

CRB

PARKING DECK

 

PDS1-415

 

FRAMING PLAN LEVEL P4

 

DWG

 

03-08-11

 

D

 

CRB

PARKING DECK

 

PDS1-515

 

FRAMING PLAN LEVEL P5

 

DWG

 

03-08-11

 

D

 

CRB

PARKING DECK

 

PDS3-01

 

STRUCTURAL SECTIONS (SHEET 1 OF 2)

 

DWG

 

03-08-11

 

D

 

CRB

PARKING DECK

 

PDS3-02

 

STRUCTURAL SECTIONS (SHEET 2 OF 2)

 

DWG

 

03-08-11

 

D

 

CRB

 

45

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

PARKING DECK

 

PDS4-01

 

ENLARGED FOUNDATION PLAN

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS4-11

 

ENLARGED PLANS STAIR 01

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS4-12

 

ENLARGED PLANS STAIR 02

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS4-14

 

ENLARGED PV FRAMING PLAN

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS5-00

 

FOUNDATION DETAILS

 

DWG

 

03-08-11

 

C

 

CRB

PARKING DECK

 

PDS5-01

 

FOUNDATION DETAILS

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS5-02

 

SLAB-ON-GRADE DETAILS

 

DWG

 

03-08-11

 

C

 

CRB

PARKING DECK

 

PDS5-10

 

PRECAST DETAILS

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS5-11

 

PRCST DETAILS (2 OF 3)

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS5-12

 

PRECAST DETAILS (3 OF 3)

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS5-20

 

WATERPROOFING AND SEALANT DETAILS

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS5-21

 

MISCELLANEOUS DETAILS

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS6-00

 

RETAINING WALL SCHEDULE

 

DWG

 

03-08-11

 

C

 

CRB

PARKING DECK

 

PDS7-00

 

PV FRAMING DETAILS

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS7-01

 

PV FRAMING DETAILS

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS7-02

 

MISCELLANEOUS STEEL FRAMING PLAN AND DETAILS (SHEET 1 OF 2)

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDS7-03

 

MISCELLANEOUS STEEL FRAMING PLAN AND DETAILS (SHEET 2 OF 2)

 

DWG

 

03-08-11

 

B

 

CRB

 

 

 

 

ARCHITECTURE

 

 

 

 

 

 

 

 

 

46

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

PARKING DECK

 

PDA0-01

 

ARCH. GENERAL NOTES, SYMBOLS, & ABBREVIATIONS

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA1-115

 

FLOOR PLAN – LEVEL P1

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA1-215

 

FLOOR PLAN – LEVEL P2

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA1-315

 

FLOOR PLAN – LEVEL P3

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA1-415

 

FLOOR PLAN – LEVEL P4

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA1-515

 

FLOOR / ROOF PLAN LEVEL P5

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA2-00

 

EXTERIOR ELEVATIONS

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA3-00

 

BUILDING SECTIONS

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA3-10

 

WALL SECTIONS

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA3-11

 

WALL SECTIONS

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA3-12

 

WALL SECTIONS

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDA4-00

 

STAIR 1 PLANS AND SECTION

 

DWG

 

03-08-11

 

00.A

 

CRB

PARKING DECK

 

PDA4-01

 

STAIR 2 PLANS AND SECTION

 

DWG

 

03-08-11

 

00.A

 

CRB

PARKING DECK

 

PDA4-02

 

ELEVATOR 1 PLANS AND SECTION

 

DWG

 

03-08-11

 

00.A

 

CRB

PARKING DECK

 

PDA5-02

 

PLAN DETAILS

 

DWG

 

03-08-11

 

00.A

 

CRB

PARKING DECK

 

PDA5-03

 

PLAN DETAILS

 

DWG

 

03-08-11

 

00.A

 

CRB

PARKING DECK

 

PDA5-10

 

SECTION DETAILS

 

DWG

 

03-08-11

 

00.A

 

CRB

PARKING DECK

 

PDA5-11

 

SECTION DETAILS

 

DWG

 

03-08-11

 

00.A

 

CRB

PARKING DECK

 

PDA6-00

 

DOOR SCHEDULE

 

DWG

 

03-08-11

 

00.A

 

CRB

 

47

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

 

 

 

 

STRIPING AND SIGNAGE

 

 

 

 

 

 

 

 

PARKING DECK

 

PDTR1-115

 

STRIPING & SIGNING PLAN LEVEL P1

 

DWG

 

03-08-11

 

E

 

CRB

PARKING DECK

 

PDTR1-215

 

STRIPING & SIGNING PLAN LEVEL P2

 

DWG

 

03-08-11

 

E

 

CRB

PARKING DECK

 

PDTR1-315

 

STRIPING & SIGNING PLAN LEVEL P3

 

DWG

 

03-08-11

 

E

 

CRB

PARKING DECK

 

PDTR1-415

 

STRIPING & SIGNING PLAN LEVEL P4

 

DWG

 

03-08-11

 

E

 

CRB

PARKING DECK

 

PDTR1-515

 

STRIPING & SIGNING PLAN LEVEL P5

 

DWG

 

03-08-11

 

E

 

CRB

PARKING DECK

 

PDTR5-01

 

STRIPING AND SIGNING DETAILS

 

DWG

 

03-08-11

 

A

 

CRB

PARKING DECK

 

PDTR5-02

 

STRIPING AND SIGNING DETAILS

 

DWG

 

03-08-11

 

A

 

CRB

PARKING DECK

 

PDTR5-03

 

STRIPING AND SIGNING DETAILS

 

DWG

 

03-08-11

 

A

 

CRB

PARKING DECK

 

PDTR5-04

 

STRIPING AND SIGNING DETAILS

 

DWG

 

03-08-11

 

A

 

CRB

 

 

 

 

MECHANICAL

 

 

 

 

 

 

 

 

PARKING DECK

 

PDM0-01

 

MECHANICAL SYMBOLS AND ABBREVIATIONS

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

PDM1-01

 

MECHANICAL PLAN OVERALL

 

DWG

 

03-08-11

 

00.B

 

CRB

 

 

 

 

PLUMBING

 

 

 

 

 

 

 

 

PARKING DECK

 

PDP0-01

 

PLUMBING SYMBOLS AND ABBREVIATIONS

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

PDP1-115

 

PLUMBING PLAN LEVEL P1

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

PDP1-215

 

PLUMBING PLAN LEVEL P2

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

PDP1-315

 

PLUMBING PLAN LEVEL P3

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

PDP1-415

 

PLUMBING PLAN LEVEL P4

 

DWG

 

03-08-11

 

00.B

 

CRB

 

48

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

PARKING DECK

 

PDP1-515

 

PLUMBING PLAN LEVEL P5

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

PDP5-01

 

PLUMBING DETAILS

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

PDP5-02

 

PLUMBING DETAILS

 

DWG

 

03-08-11

 

00.A

 

CRB

 

 

 

 

FIRE PROTECTION

 

 

 

 

 

 

 

 

PARKING DECK

 

SPEC0-01

 

FIRE PROTECTION SYMBOLS AND ABBREVIATIONS

 

DWG

 

03-01 -11

 

00.B

 

CRB

PARKING DECK

 

SPEC1-115

 

FIRE PROTECTION PLAN LEVEL P1

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

SPEC1-215

 

FIRE PROTECTION PLAN LEVEL P2

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

SPEC1-315

 

FIRE PROTECTION PLAN LEVEL P3

 

DWG

 

03-08-11

 

00.C

 

CRB

PARKING DECK

 

SPEC1-415

 

FIRE PROTECTION PLAN LEVEL P4

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

SPEC1-515

 

FIRE PROTECTION PLAN LEVEL P5

 

DWG

 

03-08-11

 

00.B

 

CRB

PARKING DECK

 

SPEC5-01

 

FIRE PROTECTIONS DETAILS

 

DWG

 

03-08-11

 

00.B

 

CRB

 

 

 

 

ELECTRICAL

 

 

 

 

 

 

 

 

PARKING DECK

 

PDE0-01

 

ELECTRICAL LEGEND

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDE1-015

 

ELECTRICAL SITE PLAN LEVEL P1

 

DWG

 

03-08-11

 

A

 

CRB

PARKING DECK

 

PDE1-115

 

ELECTRICAL PLAN LEVEL P1

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDE1-215

 

ELECTRICAL PLAN LEVEL P2

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDE1-315

 

ELECTRICAL PLAN LEVEL P3

 

DWG

 

03-08-11

 

C

 

CRB

PARKING DECK

 

PDE1-415

 

ELECTRICAL PLAN LEVEL P4

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDE1-515

 

ELECTRICAL PLAN LEVEL P5

 

DWG

 

03-08-11

 

B

 

CRB

 

49

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

PARKING DECK

 

PDE4-01

 

ENLARGED ELECTRICAL PLANS

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDE5-01

 

ELECTRICAL DETAILS

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDE5-02

 

ELECTRICAL DETAILS

 

DWG

 

03-08-11

 

A

 

CRB

PARKING DECK

 

PDE6-01

 

ELECTRICAL RISERS

 

DWG

 

03-08-11

 

B

 

CRB

PARKING DECK

 

PDE6-02

 

ELECTRICAL SCHEDULES

 

DWG

 

03-08-11

 

B

 

CRB

 

PARKING DECK SPECIFICATIONS

 

Facility

 

No.

 

Document Title

 

Document
Type

 

Revision
Date

 

Revision
No.

 

Prepared
By

 

 

 

 

DIVISION 03 - CONCRETE

 

 

 

 

 

 

 

 

PARKING DECK

 

030130

 

MAINTENANCE OF CAST-IN-PLACE CONCRETE

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

033000

 

CAST-IN-PLACE CONCRETE

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

034100

 

PRECAST STRUCTURAL CONCRETE

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 04 - MASONRY

 

 

 

 

 

 

 

 

PARKING DECK

 

042200

 

CONCRETE UNIT MASONRY

 

SPEC

 

02-28-11

 

A

 

CRB

 

 

 

 

DIVISION 05 - METALS

 

 

 

 

 

 

 

CRB

PARKING DECK

 

051200

 

STRUCTURAL STEEL FRAMING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

054000

 

COLD FORMED METAL FRAMING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

055000

 

METAL FABRICATIONS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

055220

 

BARRIER CABLE APPLICATIONS

 

SPEC

 

03-08-11

 

A

 

CRB

 

50

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

PARKING DECK

 

057300

 

DECORATIVE METAL RAILINGS

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 06 - WOOD, PLASTICS,

 

 

 

 

 

 

 

 

 

 

 

 

AND COMPOSITES

 

 

 

 

 

 

 

 

PARKING DECK

 

061000

 

ROUGH CARPENTRY

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

061600

 

SHEATHING

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 07 – THERMAL AND

 

 

 

 

 

 

 

 

 

 

 

 

MOISTURE PROTECTION

 

 

 

 

 

 

 

 

PARKING DECK

 

071113

 

BITUMINOUS DAMPPROOFING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

071326

 

SELF-ADHERING SHEET WATERPROOFING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

071800

 

TRAFFIC COATINGS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

071900

 

WATER REPELLENTS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

072713

 

MODIFIED BITUMINOUS SHEET AIR BARRIERS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

074213

 

METAL WALL PANELS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

074216

 

INSULATED-CORE METAL WALL PANELS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

074243

 

COMPOSITE WALL PANELS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

075323

 

ETHYLENE-PROPYLENE-DIENE- MONOMER (EPDM) ROOFING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

077100

 

ROOF SPECIALTIES

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

079200

 

JOINT SEALANTS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

079500

 

EXPANSION CONTROL

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 08 – OPENINGS

 

 

 

 

 

 

 

 

PARKING DECK

 

081113

 

HOLLOW METAL DOORS AND FRAMES

 

SPEC

 

03-08-11

 

A

 

CRB

 

51

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

PARKING DECK

 

087100

 

DOOR HARDWARE

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 09 – FINISHES

 

 

 

 

 

 

 

 

PARKING DECK

 

093000

 

TILING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

099113

 

EXTERIOR PAINTING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

099150

 

TRAFFIC STRIPING PAINT

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 10 – SPECIALTIES

 

 

 

 

 

 

 

 

PARKING DECK

 

101400

 

INTERIOR SIGNAGE

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

104413

 

FIRE EXTINGUISHER CABINETS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

104416

 

FIRE EXTINGUISHERS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

108233

 

ALUMINUM GRILLES

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 11 – EQUIPMENT

 

 

 

 

 

 

 

 

PARKING DECK

 

111200

 

PARKING CONTROL EQUIPMENT

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 14 – CONVEYING

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT

 

 

 

 

 

 

 

 

PARKING DECK

 

142400

 

HYDRAULIC ELEVATOR

 

SPEC

 

02-22-11

 

0

 

CRB

 

 

 

 

DIVISION 21 – FIRE SUPPRESSION

 

 

 

 

 

 

 

 

PARKING DECK

 

210517

 

SLEEVES AND SLEEVE SEALS FOR FIRE SUPPRESSION PIPING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

210518

 

ESCUTCHEONS FOR FIRE SUPPRESSION PIPING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

211200

 

FIRE-SUPPRESSION STANDPIPES

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 22 – PLUMBING

 

 

 

 

 

 

 

 

 

52

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

PARKING DECK

 

220513

 

COMMON MOTOR REQUIREMENTS FOR PLUMBING EQUIPMENT

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

220517

 

SLEEVES ANS SLEEVE SEALS FOR PLUMBING PIPING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

220518

 

ESCUTCHEONS FOR FIRE PLUMBING PIPING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

220523

 

GENERAL-DUTY VALVES FOR PLUMBING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

220529

 

HANGERS AND SUPPORTS FOR PLUMBING PIPING AND EQUIPMENT

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

220553

 

IDENTIFICATION FOR PLUMBING PIPING AND EQUIPMENT

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

221116

 

DOMESTIC WATER PIPING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

221119

 

DOMESTIC WATER PIPING SPECIALTIES

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

221413

 

STORM DRAINAGE PIPING

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

221423

 

STORM DRAINAGE PIPING SPECIALTIES

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

221429

 

SUMP PUMPS

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 23 – MECHANICAL

 

 

 

 

 

 

 

 

PARKING DECK

 

230553

 

IDENTIFICATION FOR HVAC PIPING AND EQUIPMENT

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

233400

 

LOUVERS AND VENTS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

233413

 

AXIAL HVAC FANS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

238113

 

PACKAGED TERMINAL AIR- CONDITIONER

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

238239

 

UNIT HEATERS

 

SPEC

 

03-08-11

 

A

 

CRB

 

 

 

 

DIVISION 26 – ELECTRICAL

 

 

 

 

 

 

 

 

PARKING DECK

 

260500

 

COMMON WORK RESULTS FOR ELECTRICAL

 

SPEC

 

03-08-11

 

A

 

CRB

 

53

--------------------------------------------------------------------------------


 

FACILITY

 

NUMBER

 

DOCUMENT TITLE

 

DOCUMENT
TYPE

 

REVISION
DATE

 

REVISION
NUMBER

 

PREPARED
BY

PARKING DECK

 

260519

 

LOW-VOLTAGE ELECTRICAL POWER CONDUCTORS AND CABLES

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

260526

 

GROUNDING AND BONDING FOR ELECTRICAL SYSTEMS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

260529

 

HANGERS AND SUPPORTS FOR ELECTRICAL SYSTEMS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

260533

 

RACEWAYS AND BOXES FOR ELECTRICAL SYSTEMS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

260543

 

UNDERGROUND DUCTS AND RACEWAYS FOR ELECTRICAL SYSTEMS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

260553

 

IDENTIFICATION FOR ELECTRICAL SYSTEMS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

260923

 

LIGHTING CONTROL DEVICES

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

260943

 

NETWORK LIGHTING CONTROLS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

262200

 

LOW-VOLTAGE TRANSFORMERS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

262416

 

PANELBOARDS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

262726

 

WIRING DEVICES

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

262813

 

FUSES

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

262816

 

ENCLOSED SWITCHES AND CIRCUIT BREAKERS

 

SPEC

 

03-08-11

 

A

 

CRB

PARKING DECK

 

264313

 

TRANSIENT-VOLTAGE SUPPRESSION FOR LOW VOLTAGE ELECTRICAL POWER CIRCUITS

 

SPEC

 

03-08-11

 

A

 

CRB

 

54

--------------------------------------------------------------------------------


 

[g138431kg63i001.jpg]

 

Exhibit A.2

List of Included RFIs
United Therapeutics Phase II Expansion

 

 

 

RFI

 

 

 

 

 

DATE

 

DATE

 

DATE

NUMBER

 

SUBJECT

 

DISCIPLINE

 

CREATED

 

REQUIRED

 

ANSWERED

00001

 

Different Requirements in Specifications for the Building and Parking Deck

 

General

 

3/14/2011

 

3/17/2011

 

4/8/2011

00002

 

Conduit in Parking Deck and Lighting Fixture Schedule for Building

 

Electrical

 

3/16/2011

 

3/18/2011

 

3/16/2011

00003

 

Storm Drain Pipe Material Inside Building and Missing Lighting Note on EL1-104

 

Mechanical

 

3/16/2011

 

3/18/2011

 

3/17/2011

00004

 

Electrical Panelboard Distribution Schedule Clarifications

 

Electrical

 

3/17/2011

 

3/21/2011

 

3/17/2011

00005

 

Electrical and Lighting Fixture Clarifications

 

Electrical

 

3/17/2011

 

3/21/2011

 

3/18/2011

00006

 

Plumbing Clarifications

 

Plumbing

 

3/22/2011

 

3/25/2011

 

4/5/2011

00007

 

Electrical Clarifications

 

Electrical

 

3/22/2011

 

3/25/2011

 

3/22/2011

00008

 

Non Fire-rated Drywall Partition Heights

 

Architectural

 

3/22/2011

 

3/25/2011

 

3/30/2011

00009

 

Grading Plan for Fire Truck Access Road

 

Civil

 

3/23/2011

 

3/28/2011

 

4/6/2011

00010

 

Clearing for New Sidewalk at West Side of Building

 

Civil

 

3/23/2011

 

3/28/2011

 

4/5/2011

00011

 

Control System Clarifications

 

Controls System

 

3/24/2011

 

3/29/2011

 

3/30/2011

00012

 

Electrical and Lighting Questions

 

Electrical

 

3/29/2011

 

4/1/2011

 

4/5/2011

00013

 

Millwork Clarifications

 

Architectural

 

3/29/2011

 

4/1/2011

 

4/7/2011

00014

 

Structural Clarifications

 

Structural

 

3/29/2011

 

4/1/2011

 

4/7/2011

00015

 

Impact Rating for Division 08 Specs

 

Architectural

 

3/30/2011

 

4/8/2011

 

3/30/2011

00016

 

Millwork Clarifications

 

Architectural

 

3/31/2011

 

4/6/2011

 

4/5/2011

00017

 

Concrete Sealer

 

Structural

 

3/31/2011

 

4/6/2011

 

4/10/2011

00018

 

Elevator Clarifications

 

Elevator

 

3/31/2011

 

4/5/2011

 

4/10/2011

00019

 

Metal Wall Panel Clarifications

 

Architectural

 

4/1/2011

 

4/8/2011

 

4/10/2011

00020

 

Acceptable Erection Loads for Stairs

 

Structural

 

4/1/2011

 

4/6/2011

 

4/16/2011

00021

 

Humidifier and Plumbing Clarifications

 

Multiple

 

4/4/2011

 

4/11/2011

 

4/10/2011

00023

 

Elastomeric Coating in Parking Garage

 

General

 

4/5/2011

 

4/12/2011

 

4/10/2011

00024

 

Building Bollards

 

Architectural

 

4/5/2011

 

4/12/2011

 

4/7/2011

00025

 

Architectural Detail Clarifications

 

Architectural

 

4/6/2011

 

4/13/2011

 

4/22/2011

00026

 

I&C Clarifications

 

I&C

 

4/6/2011

 

4/13/2011

 

4/10/2011

 

1

--------------------------------------------------------------------------------


 

RFI

 

 

 

 

 

DATE

 

DATE

 

DATE

NUMBER

 

SUBJECT

 

DISCIPLINE

 

CREATED

 

REQUIRED

 

ANSWERED

00027

 

Drawing S1-133: Sewer Line Encasement

 

Plumbing

 

4/7/2011

 

4/14/2011

 

4/11/2011

00028

 

Metal Panel Testing and Structural Steel Fireproofing

 

Multiple

 

4/8/2011

 

4/15/2011

 

4/13/2011

00029

 

Building Railing Clarifications

 

Architectural

 

4/8/2011

 

4/15/2011

 

4/13/2011

00030

 

Missing Vestibules on Finish Schedule, Interior Storefront Construction, and
Door Hardware Sets

 

Architectural

 

4/12/2011

 

4/19/2011

 

4/13/2011

00031

 

Missing Stainless Steel Piping Specifications

 

Mechanical

 

4/12/2011

 

4/19/2011

 

4/20/2011

00032

 

Precast Concrete Clarifications for Parking Deck

 

Structural

 

4/12/2011

 

4/19/2011

 

4/18/2011

00034

 

Architectural Clarifications

 

Architectural

 

4/13/2011

 

4/20/2011

 

4/13/2011

00035

 

York Custom Built AHU as an Acceptable Alternate

 

Mechanical

 

4/13/2011

 

4/20/2011

 

4/13/2011

00036

 

Door Schedule Clarifications

 

Architectural

 

4/13/2011

 

4/20/2011

 

4/13/2011

00037

 

Deletion of New Sidewalk At West Side of Building

 

Architectural

 

4/13/2011

 

4/20/2011

 

5/20/2011

00038

 

Curtain Wall Clarifications

 

Architectural

 

4/14/2011

 

4/21/2011

 

4/20/2011

00039

 

Applied Fireproofing Hour Rating For Steel

 

Fire Protection

 

4/15/2011

 

4/22/2011

 

4/20/2011

00040

 

Drawing EP1-114: Note 1 for Double Type J Electrical Boxes

 

Electrical

 

4/15/2011

 

4/22/2011

 

5/17/2011

00041

 

Control System Clarifications

 

Controls System

 

4/15/2011

 

4/22/2011

 

4/25/2011

00042

 

Sheet Vinyl and Rubber Tile Flooring Spec

 

Architectural

 

4/18/2011

 

4/25/2011

 

4/25/2011

00043

 

Drawing ES1-01-D: Demo of Light Bollards Not Shown on Site Electrical Lighting
Demo Plan

 

Electrical

 

4/19/2011

 

4/28/2011

 

4/25/2011

00044

 

Exterior Loading Dock Doors

 

Architectural

 

4/19/2011

 

4/26/2011

 

4/20/2011

00047

 

Drawing A5-01.9 Printing Issue

 

General

 

4/25/2011

 

5/2/2011

 

4/25/2011

00049

 

Potential Conduit Cover Issue at Fire Pump House Electric and Controls Conduit &
Building Footing

 

Multiple

 

4/27/2011

 

5/4/2011

 

4/28/2011

00051

 

Fire Pump House Electric & Controls Conduit in Unsuitable Soils Area, NW Corner
of Phase II Building

 

Multiple

 

5/2/2011

 

5/9/2011

 

5/20/2011

00052

 

Retaining Wall Block Type

 

Landscape

 

5/3/2011

 

5/10/2011

 

5/6/2011

00053

 

Angular Grid dimension between 15 and 14w. Reference S1-104 and CMC RFI 10001
SK-1

 

Structural

 

5/4/2011

 

5/11/2011

 

5/10/2011

00054

 

Confirm base plate size for C8-14.5, D4-14.5 and E3-14.5. Reference S5-28 and
CMC RFI 10002 SK-1.

 

Structural

 

5/4/2011

 

5/11/2011

 

5/5/2011

00055

 

Structural steel note 5 on S0-02. Use oversize or slotted holes only where noted
on the design

 

Structural

 

5/4/2011

 

5/11/2011

 

5/16/2011

 

2

--------------------------------------------------------------------------------


 

RFI

 

 

 

 

 

DATE

 

DATE

 

DATE

NUMBER

 

SUBJECT

 

DISCIPLINE

 

CREATED

 

REQUIRED

 

ANSWERED

 

 

drawings.

 

 

 

 

 

 

 

 

00056

 

Parking Deck Elevator Shaft Height Conflict Due to Glass Doors Mechanism

 

Multiple

 

5/4/2011

 

5/11/2011

 

5/13/2011

00057

 

Use of setting nuts in lieu of steel wedges and shims for base and bearing
plates.

 

Structural

 

5/4/2011

 

5/11/2011

 

5/10/2011

00059

 

Mechanical and Plumbing Clarifications

 

Mechanical

 

5/5/2011

 

5/12/2011

 

5/10/2011

00060

 

Single plate shear connections. Structural note 8.B on S0-02.

 

Structural

 

5/6/2011

 

5/13/2011

 

5/17/2011

00061

 

Grid dimensions based on existing building. S1- 213 Ph 2, S1-214 Ph 2, S1-211 Ph
1, S1-212 Ph 1.

 

Structural

 

5/9/2011

 

5/10/2011

 

5/10/2011

00062

 

NEC Code Compliance: Circuit Breaker Protection for Data Center Bus Duct
Transformers

 

Electrical

 

5/9/2011

 

5/16/2011

 

5/10/2011

00063

 

Moment connections in the rotunda area (Horse shoe). S1-204 and S1-304

 

Structural

 

5/10/2011

 

5/11/2011

 

5/17/2011

00064

 

MCC pad detail on 5/S5-26.

 

Structural

 

5/11/2011

 

5/13/2011

 

5/20/2011

00065

 

Grout holes in base plates with shear lugs. 1/ S5- 27

 

Structural

 

5/11/2011

 

5/12/2011

 

5/12/2011

00066

 

Member size clarifications and required dimensions. S1-314, S1-303, S2-05,
S1-213, and S1-304

 

Structural

 

5/11/2011

 

5/19/2011

 

5/23/2011

00067

 

Conflict between 1/S5-25 and 2/S5-27. Footing upper mat rebar and shear lug
blockout.

 

Structural

 

5/12/2011

 

5/17/2011

 

5/13/2011

00071

 

Concrete Paving Thickness

 

Civil

 

5/12/2011

 

5/19/2011

 

5/23/2011

00072

 

09 3000 - Tiling Specification in Parking Garage Specs

 

Architectural

 

5/12/2011

 

5/19/2011

 

5/13/2011

00073

 

093033 - Stone Tiling Specification in Building Specs

 

Architectural

 

5/12/2011

 

5/19/2011

 

5/18/2011

00075

 

Stair Tread Construction for Warehouse Packaging Stair Tower

 

Architectural

 

5/12/2011

 

5/19/2011

 

5/18/2011

00076

 

Partition Walls Extended to Deck for Sound Attenuation

 

Architectural

 

5/12/2011

 

5/19/2011

 

5/21/2011

00077

 

Landscape Planters and Benches Shown on Drawing A1-104:

 

Landscape

 

5/12/2011

 

5/19/2011

 

5/23/2011

00078

 

Building Bollards

 

Architectural

 

5/12/2011

 

5/19/2011

 

5/20/2011

00079

 

Hazardous Waste Room Pit Waterproofing

 

Structural

 

5/12/2011

 

5/19/2011

 

5/19/2011

00080

 

Plaza Deck Paver Material at Pool

 

Architectural

 

5/12/2011

 

5/19/2011

 

5/19/2011

00081

 

Type T Lights in Gathering Area - Room 20418

 

Lighting

 

5/12/2011

 

5/19/2011

 

5/16/2011

00082

 

Water-based Epoxy Wall Coating

 

Architectural

 

5/12/2011

 

5/19/2011

 

5/21/2011

 

3

--------------------------------------------------------------------------------


 

RFI

 

 

 

 

 

DATE

 

DATE

 

DATE

NUMBER

 

SUBJECT

 

DISCIPLINE

 

CREATED

 

REQUIRED

 

ANSWERED

00084

 

Parking Garage Hoistway Entrance Door Material

 

Elevator

 

5/12/2011

 

5/19/2011

 

5/17/2011

00085

 

Curved Interior Storefront

 

Architectural

 

5/12/2011

 

5/19/2011

 

5/19/2011

00086

 

Segmented Casework

 

Architectural

 

5/12/2011

 

5/19/2011

 

5/19/2011

00087

 

Irrigation in Playground Area

 

Landscape

 

5/12/2011

 

5/19/2011

 

5/23/2011

00088

 

Drawing PDS0-01: Epoxy Injection and Reinforcement Allowances in Parking Deck

 

Structural

 

5/13/2011

 

5/20/2011

 

5/18/2011

00089

 

Loading Dock Doors Size Change to 8’x10’

 

Architectural

 

5/13/2011

 

5/20/2011

 

5/13/2011

00091

 

Roofing R-Value and Installation Requirements

 

Architectural

 

5/13/2011

 

5/20/2011

 

5/19/2011

00093

 

Room 20417 Wall Construction

 

Architectural

 

5/16/2011

 

5/23/2011

 

5/19/2011

00094

 

Undercut necessary at the borrow pit West elevation - Daycare area.

 

Civil

 

5/16/2011

 

5/23/2011

 

5/17/2011

00095

 

Dimension Between Column Lines 14.4 & 14.5

 

Multiple

 

5/16/2011

 

5/23/2011

 

5/20/2011

00097

 

Axial loads in brace frames. S2-04

 

Structural

 

5/16/2011

 

5/23/2011

 

5/23/2011

00098

 

Drawing AR1-104: Ceiling Accessories and PWD Sub-ceiling System

 

Architectural

 

5/17/2011

 

5/20/2011

 

5/23/2011

00102

 

Building Foundation Drain

 

Civil

 

5/18/2011

 

5/25/2011

 

5/19/2011

00105

 

FAS Control System Clarifications

 

Controls System

 

5/20/2011

 

5/25/2011

 

5/21/2011

00109

 

EOS dimensions per S4-12 and S4-13

 

Structural

 

5/23/2011

 

5/26/2011

 

5/25/2011

 

4

--------------------------------------------------------------------------------


 

[g138431kg65i001.jpg]

Exhibit A.3

 

 

 

Clarifications

 

United Therapeutics Phase II Expansion

 

 

General

 

1.               The following items are not included in the GMP:

 

a.               Owner’s legal / administrative costs;

b.              Builders’ Risk insurance;

c.               United Therapeutics personnel relocation costs or swing space;

d.              Hazardous survey, abatement, and/or remediation;

e.               Third party independent and special testing and inspections;

f.                 Owner’s computers, printers, networks, PBX, etc.;

g.              Owner’s furniture, fixtures and equipment;

h.              Third-party Commissioning and validation services (we have
included required support services)

i.                  Topographic and boundary surveys (we have included our
construction survey and final surveys for site and building);

j.                  Utility company fees and charges for installation (gas,
water, sewer, electric, cable, tele/data);

k.               Data cabling

l.                  Audio-visual, public address / paging and television systems

m.            Pool furniture

n.              AS/RS and related work

 

01 – DEMOLITION

 

1.               New or extended warrantees on existing materials, systems and
equipment that are to be relocated are excluded. This involves but is not
limited to:

 

a.               Metal panel exterior wall systems

b.              Cooler/Freezer Unit

c.               Down-flow booth

 

02 - SITEWORK

 

1.               An allowance of $[***] for the removal and replacement of
unsuitable materials has been included.

2.               An allowance of $[***] for rock excavation using a hoe-ram
(rock that is not able to be “ripped” by standard excavation equipment) has been
included for the installation of the sanitary sewer only. It is assumed that the
rock encountered for all other excavation activities will be rippable.

3.               Undercutting of footings is not included.

4.               Dewatering systems (both during construction and permanent) are
not included. Casual dewatering during construction is included.

5.               Performing an ALTA survey has not been included.

 

03 – FOUNDATIONS

 

1.               N/A

 

04 – SUBSTRUCTURE

 

1.               N/A

 

1

--------------------------------------------------------------------------------


 

05 – SUPERSTRUCTURE

 

1.               Architectural concrete finishes, special form liners, colored
concrete is not included other than what is indicated at the parking deck.

2.               Drip pans under the pool slab and fountain piping are included.

 

06 – EXTERIOR SKIN

 

1.               Segmented exterior curtainwall (not curved) is included.

2.               Pool sun-shades to be provided by the Owner. We have included
the connection detail to the structural column.

3.               Honing of the precast at the Parking Deck has not been
included.

4.               A sealer has been included at the back exposed face of the
black precast.

 

07 – ROOFING

 

1.               N/A

 

08 – INTERIOR CONSTRUCTION

 

1.               Only code-required signage has been included in the Building
and for the Site Work. Signage for the Parking Deck is included per plans and
specifications.

2.               Per discussions with the Architect, Devran epoxy paint system
as indicated in RFI #82 will be used in lieu of the Saniglass system referenced
in RFI #34.

 

09 – CONVEYING

 

1.               ThyssenKrupp requires a [***]% down-payment within 30 days
after receipt of the subcontract agreement.

 

10 – SPECIAL CONSTRUCTION

 

1.               A total direct cost allowance of $[***] is included for the
pool, the water features and the water fountain. Once we receive the answers to
the related RFIs, we will provide actual pricing.

 

11 – PLUMBING / PROCESS PIPING

 

1.               Refer to 13 — HVAC below.

 

12 – FIRE PROTECTION

 

1.               Replacement of the existing fire pump impeller is included.

2.               If one spare tank of fire suppression gas (unconnected) is
required, add $[***].

3.               Full room live system testing of fire suppression systems is
not included.

 

13 – HVAC

 

1.               Hook up of the packaging equipment to clean dry air, water,
supply or exhaust air systems is not included.

2.               All tie-ins to the existing piping systems are based upon
existing valved future tie in points. Shut down of the existing HVAC wet pipe
systems inclusive of refill and restart is not included.

3.               Opposite season inspection, or phased turnover testing and
balancing work is not included.

4.               Reworking of the ductwork at AHU #5 in the existing building is
included.

5.               To use 304 SS SA Duct at AHU017 — 023, add $[***].

6.               To use 304 SS Low Wall RA Drops at Pack Rooms, add $[***].

7.               To use SS RH Coils in lieu of Galvanized (Specified), add
$[***].

 

414 – ELECTRICAL

 

1.               Work associated with the incoming utility company or service
provider is not included.

2.               A direct cost of $[***] for photovoltaic arrays and modules is
included.

 

2

--------------------------------------------------------------------------------


 

3.               A single point connection for systems furniture is included.
Power or telecommunication wiring within the base of the systems furniture is
not included.

 

15 – JOBSITE MANAGEMENT

 

1.               No clarifications.

 

16 – PROJECT REQUIREMENTS

 

1.               No clarifications.

 

3

--------------------------------------------------------------------------------


 

[g138431kg65i002.jpg]

Exhibit C

 

 

 

Construction Managers Compensation

 

United Therapeutics Phase II Expansion

 

 

I.                 Construction Managers Fee

 

1.               The Contractor’s Fee: Base Fee of [***] Percent ([***]%) of the
Cost of the Work. If the Owner and Architect determine that there is no punch
list work required to be performed after Substantial Completion of the entire
Work, the Contractor shall be entitled to a “Zero Defects Bonus” equal to [***]
percent ([***]%) of the final Cost of the Work. The parties acknowledge that if
the Zero Defects Bonus is earned by the Contractor, it shall be paid pursuant to
Change Order as part of final payment.

 

II.             Self Performance of Work

 

The Construction Manager intends to self perform the following scope of work at
the fixed labor rates in Attachment C.3.

 

·                  Drywall

·                  Safety & Protection

·                  Cleaning

·                  Rough Carpentry

·                  Installation of Doors, frames, hardware, and specialties

·                  Misc Concrete work (optional)

 

Per the Contract Documents, the Construction Manager must be able to demonstrate
to the Owner’s reasonable satisfaction that self-performance of such Work by the
Construction Manager will be at competitive terms, conditions and rates.

 

III.         Construction Managers Liability Insurance and Subguard Insurance
fixed rates

 

1.               Construction Manager will be compensated for General Liability
Insurance and Excess/Umbrella Liability Insurance at a fixed rate of [***]% of
the Cost of the work less Construction Managers Fee. General Liability Insurance
will be billed with the first requisition. Other insurance required to be
provided by the Construction Manager pursuant to the terms of Exhibit D are
included and subject to the approval of the Owner.

 

2.               Construction Manager will be compensated for Subguard insurance
at a fixed rate of [***]% of the total Subcontracted Cost. Subguard insurance
premiums will be billed with the first requisition.

 

1

--------------------------------------------------------------------------------


 

[g138431kg65i003.jpg]

 

 

Attachment C.1

 

Schedule of Values

 

United Therapeutics Phase II Expansion

 

 

SYSTEMS
NUMBER 

 

DESCRIPTION

 

BUILDING

 

GARAGE

 

TOTAL

 

1

 

 

DEMOLITION

 

[***]

 

N/A

 

[***]

 

2

 

 

SITEWORK

 

[***]

 

N/A

 

[***]

 

3

 

 

FOUNDATIONS

 

w/ Superstructure

 

w/ Superstructure

 

[***]

 

4

 

 

SUBSTRUCTURE

 

w/ Superstructure

 

w/ Superstructure

 

[***]

 

5

 

 

SUPERSTRUCTURE

 

[***]

 

[***]

 

[***]

 

6

 

 

EXTERIOR SKIN

 

[***]

 

[***]

 

[***]

 

7

 

 

ROOFING

 

[***]

 

[***]

 

[***]

 

8

 

 

INTERIOR CONSTRUCTION

 

[***]

 

[***]

 

[***]

 

9

 

 

CONVEYING

 

[***]

 

[***]

 

[***]

 

10

 

 

SPECIAL CONSTRUCTION

 

[***]

 

[***]

 

[***]

 

11

 

 

PLUMBING/PROCESS PIPING

 

[***]

 

[***]

 

[***]

 

12

 

 

FIRE PROTECTION

 

[***]

 

[***]

 

[***]

 

13

 

 

MECHANICAL

 

[***]

 

[***]

 

[***]

 

14

 

 

ELECTRICAL

 

[***]

 

[***]

 

[***]

 

15

 

 

JOBSITE MANAGEMENT

 

[***]

 

w/ Building

 

[***]

 

16

 

 

GENERAL REQUIREMENTS

 

[***]

 

w/ Building

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SubGuard Insurance

 

[***]

 

[***]

 

[***]

 

 

 

 

Construction Manager’s Contingency

 

[***]

 

[***]

 

[***]

 

 

 

 

Construction Manager’s Insurance

 

[***]

 

[***]

 

[***]

 

 

 

 

Construction Manager’s Fee

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Preconstruction Services

 

[***]

 

w/Building

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTEED MAXIMUM PRICE

 

$

[***]

 

$

[***]

 

$

49,940,043

 

 

1

--------------------------------------------------------------------------------


 

[g138431kg65i003.jpg]

 

 

Attachment C.2

 

General Conditions Summary

 

United Therapeutics Phase II Expansion

 

 

TOTAL GENERAL CONDITIONS

 

 

 

General Conditions

 

[***]

 

General Requirements

 

[***]

 

Total

 

[***]

 

 

TIMBERLINE BREAKDOWN - OVERALL

 

 

 

General Conditions

 

[***]

 

Misc Safety equipment & Materials

 

[***]

 

Fire extinguishers

 

[***]

 

First Aid supplies and equipment

 

[***]

 

Total Jobsite Requirements

 

[***]

 

 

 

 

 

General Requirements

 

[***]

 

Misc Safety equipment & Materials

 

[***]

 

Fire extinguishers

 

[***]

 

First Aid supplies and equipment

 

[***]

 

Total Project Requirements

 

[***]

 

 

 

 

 

Total General Conditions

 

[***]

 

 

TIMBERLINE BREAKDOWN - DETAIL

 

 

 

Staffing

 

[***]

 

Temporary Facilities

 

[***]

 

General Expenses

 

[***]

 

Jobsite Management

 

[***]

 

 

 

 

 

Protection & Safety

 

[***]

 

Cleaning

 

[***]

 

Temporary Utilities

 

[***]

 

Project Requirements

 

[***]

 

 

 

 

 

Total General Conditions

 

[***]

 

 

--------------------------------------------------------------------------------


 

[g138431kg67i001.jpg]

Attachment C.2

 

General Conditions Details

 

United Therapeutics Phase II Expansion

 

 

SYS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO.

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

##

 

TOTAL

 

CATEGORY

 

GENERAL CONDITIONS COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Jobsite Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.M. Staff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Executive

 

0.0

 

mh

 

 

 

 

 

—

 

 

 

 

 

 

 

Project Sponsor

 

0.0

 

wk

 

 

 

 

 

—

 

 

 

 

 

 

 

Senior Project Manager (Holst)

 

67.0

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Project Manager (Johns)

 

69.3

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Project Engineer #1 (Alfaro)

 

73.6

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Project Engineer #2 (Pepple)

 

67.0

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Project Engineer #3 (TBD) - ETOPS

 

66.3

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

General Superintendent

 

52.0

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Superintendent (Frey)

 

67.0

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

MEP Coordinator (TBD)

 

52.0

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

FOC (David)

 

77.6

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Commissioning PM (Sterritt)

 

17.3

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Safety Coordinator

 

11.0

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

BIM Engineering

 

56.0

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Procurement

 

12.0

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Project Accountant

 

15.0

 

wk

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

SUBTOTAL: C.M. Staff

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jobsite Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office - DPR & Architect

 

16.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Break Trailer/ Field Office

 

13.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Jobsite Set-up/take down

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Field & Break Trailer furniture

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Copy Machine

 

16.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Computer

 

140.8

 

mm

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Network & Server/ Wireless Access

 

16.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

T1 Line set up and charges

 

 

 

mo

 

 

 

 

 

w/ DPR office

 

 

 

temporary facilities

 

 

 

Printers/Fax 2 ea

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Plotter

 

 

 

mo

 

 

 

 

 

not required

 

 

 

temporary facilities

 

 

 

Jobsite Telephones

 

 

 

 

 

 

 

 

 

w/ cell phones

 

 

 

temporary facilities

 

 

 

Jobsite Telephones-Service set up

 

 

 

 

 

 

 

 

 

w/ cell phones

 

 

 

temporary facilities

 

 

 

Cell phone Monthly Cost

 

140.8

 

mm

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Temporary Toilets (trailers)

 

 

 

 

 

 

 

W/trailers

 

W/trailers

 

 

 

temporary facilities

 

 

 

Project Sign

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

SUBTOTAL: Jobsite Office

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jobsite Office Eq/Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Postage/Federal Express

 

16.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Offices upplies & consumables

 

16.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Meetings supplies & refreshments

 

16.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Progress Photographs/digital camera

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

 

 

temporary facilities

 

 

 

Reproduction costs

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

 

 

general expenses

 

 

 

ETOPS printing & binders

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

 

 

general expenses

 

 

 

SUBTOTAL: Jobsite Office Eq/Services

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 15 - Jobsite Management

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Jobsite Management Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Safety/Cleanup

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jobsite Safety-labor

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

 

Misc Safety equipment & Materials

 

13.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

safety

 

 

 

Fire extinguishers

 

1.0

 

Ls

 

[***]

 

[***]

 

[***]

 

 

 

safety

 

 

 

First Aid supplies and equipment

 

13.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

safety

 

 

 

Interim Cleanup -labor

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

 

Clean build protocol

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

 

Final Clean-up-building

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

 

Debris Boxes (to supplement trades)

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

 

Site Fencing

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

 

Guard Service

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

 

SUBTOTAL: Safety/Cleanup

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temporary Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Living/travel-Per diem

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Jobsite Vehicles (Supers trucks)

 

39.5

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Car Allowances

 

 

 

 

 

 

 

 

 

—

 

W/rates

 

 

 

 

 

Fuel

 

39.5

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

staffing

 

 

 

Temp utilities @ DPR trailers-set up

 

 

 

 

 

 

 

 

 

—

 

With Electrical

 

 

 

 

 

Temporary Toilets

 

13.0

 

mo

 

[***]

 

[***]

 

[***]

 

 

 

general expenses

 

 

 

Temp utilities @ DPR trailers-consumpt.

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

 

Temp. Electrical Set-up/take down Const.

 

 

 

 

 

 

 

 

 

—

 

With Electrical

 

 

 

 

 

Temporary lighting-bldg & site

 

 

 

 

 

 

 

 

 

—

 

With Electrical

 

 

 

 

 

Temporary Heat

 

 

 

 

 

 

 

 

 

—

 

W/direct work

 

 

 

 

 

Construction Power Costs, set up

 

 

 

 

 

 

 

 

 

—

 

W/direct work

 

 

 

 

 

Temporary Roads

 

 

 

 

 

 

 

 

 

 

 

W/direct work

 

 

 

 

 

Protect finishes

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

1

--------------------------------------------------------------------------------


 

SYS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO.

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

##

 

TOTAL

 

CATEGORY

 

 

 

Protect Equipment

 

 

 

 

 

 

 

 

 

—

 

W/Gen Req’m & Direct work

 

 

 

 

 

Temporary Partitions

 

 

 

 

 

 

 

 

 

 

 

W/direct work

 

 

 

 

 

Off site storage (if req’d)

 

 

 

 

 

 

 

 

 

 

 

W/direct work

 

 

 

 

 

All hoisting/temp elev/cranes/etc

 

 

 

 

 

 

 

 

 

 

 

W/direct work

 

 

 

 

 

SUBTOTAL: Temporary Services

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Surveyor - Registered (to be subcont.)

 

 

 

 

 

 

 

 

 

—

 

W/direct work

 

 

 

 

 

Dust Control

 

 

 

 

 

 

 

 

 

—

 

W/Site work

 

 

 

 

 

Wood Barricades/Signs@ trailer/bldg entry

 

 

 

 

 

 

 

 

 

—

 

W/Site work

 

 

 

 

 

Flagman/Traffic Control (with trades as req’d)

 

 

 

 

 

 

 

 

 

—

 

With Trades as req’d

 

 

 

 

 

Misc Yard Charges (with trades if req’d)

 

 

 

 

 

 

 

 

 

—

 

W/Site work

 

 

 

 

 

Labor- Yard (with trades if req’d)

 

 

 

 

 

 

 

 

 

—

 

W/Site work

 

 

 

 

 

Testing/Inspection-by Owner-3rd party inspect

 

 

 

 

 

 

 

 

 

—

 

W/Site work

 

 

 

 

 

SUBTOTAL: Site Conditions

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 16 - Jobsite Management Services

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: GENERAL CONDITIONS COSTS

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

General Requirements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Safety/Cleanup

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jobsite Safety-labor

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

Labor months 1-3

 

 

 

mh

 

[***]

 

 

 

—

 

W/Site work

 

 

 

 

 

Labor months 4-7, 1 carp FT

 

822.7

 

mh

 

[***]

 

[***]

 

[***]

 

To supplement Trades

 

safety

 

 

 

Labor months 8-12, 1 carp FT

 

1,028.4

 

mh

 

[***]

 

[***]

 

[***]

 

To supplement Trades

 

safety

 

 

 

Labor months 13, 1 carp FT

 

205.7

 

mh

 

[***]

 

[***]

 

[***]

 

To supplement Trades

 

safety

 

 

 

Safety mat’l (rails, penetrations, stair, etc)

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

To supplement Trades

 

safety

 

 

 

Interim Cleanup -labor

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

Labor months 1-3

 

 

 

mh

 

[***]

 

 

 

—

 

W/Site work

 

 

 

 

 

Labor months 4-7, 2 laborers FT

 

1,385.6

 

mh

 

[***]

 

[***]

 

[***]

 

To supplement Trades

 

cleaning

 

 

 

Labor months 8-12, 3 laborers FT

 

2,598.0

 

mh

 

[***]

 

[***]

 

[***]

 

To supplement Trades

 

cleaning

 

 

 

Labor months 13-15, 2 laborers FT

 

0.0

 

mh

 

[***]

 

 

 

—

 

To supplement Trades

 

cleaning

 

 

 

Final Clean-up-office

 

180,000.0

 

sf

 

[***]

 

[***]

 

[***]

 

Subcontract

 

cleaning

 

 

 

Final Clean-up-warehouse

 

40,000.0

 

sf

 

[***]

 

[***]

 

[***]

 

Subcontract

 

cleaning

 

 

 

Debris Boxes

 

 

 

 

 

 

 

 

 

—

 

To supplement Trades

 

cleaning

 

 

 

Pulls months 1-3, 1 pulls/wk

 

13.0

 

Pulls

 

[***]

 

[***]

 

[***]

 

 

 

cleaning

 

 

 

Pulls months 4-7, 1.5 pulls/wk

 

26.0

 

Pulls

 

[***]

 

[***]

 

[***]

 

 

 

cleaning

 

 

 

Pulls months 8-12, 3 pulls/wk

 

65.0

 

Pulls

 

[***]

 

[***]

 

[***]

 

 

 

cleaning

 

 

 

Pulls months 13, 3 pulls/wk

 

13.0

 

Pulls

 

[***]

 

[***]

 

[***]

 

 

 

cleaning

 

 

 

Site Fencing

 

 

 

 

 

 

 

 

 

—

 

W/Site work

 

 

 

 

 

Site Security Guard

 

6,136.0

 

mh

 

[***]

 

[***]

 

[***]

 

 

 

protection

 

 

 

SUBTOTAL: Safety/Cleanup

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temporary Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temp utilities @ DPR trailers-consumpt.

 

13.0

 

mn

 

 

 

 

 

—

 

By Owner

 

temporary utilities

 

 

 

Other

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

Temp. Electrical Set-up/take down Const.

 

 

 

 

 

 

 

 

 

—

 

W/Electrical

 

 

 

 

 

Temporary lighting-bldg & site

 

 

 

 

 

 

 

 

 

 

 

W/Electrical

 

 

 

 

 

Temporary lighting-relamping

 

 

 

 

 

 

 

 

 

—

 

W/Electrical

 

 

 

 

 

Temporary Heat

 

 

 

 

 

 

 

 

 

—

 

W/Concrete

 

 

 

 

 

Tarps

 

 

 

 

 

 

 

 

 

—

 

W/Concrete

 

 

 

 

 

Temp encl/equip labor (3 ea 50%PT)

 

 

 

 

 

 

 

 

 

—

 

W/Concrete

 

 

 

 

 

Propane

 

 

 

 

 

 

 

 

 

—

 

W/Concrete

 

 

 

 

 

Unit rental (4 units)

 

 

 

 

 

 

 

 

 

—

 

W/Concrete

 

 

 

 

 

Construction Power Consumption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Misc Generators

 

1.0

 

ls

 

[***]

 

[***]

 

[***]

 

 

 

temporary utilities

 

 

 

Months 1-3

 

3.0

 

mn

 

 

 

 

 

—

 

By Owner

 

temporary utilities

 

 

 

Months 4-7

 

4.0

 

mn

 

 

 

 

 

—

 

By Owner

 

temporary utilities

 

 

 

Months 8-13

 

6.0

 

mn

 

 

 

 

 

—

 

By Owner

 

temporary utilities

 

 

 

Permanent Power consumption (mn 16+)

 

 

 

 

 

 

 

 

 

—

 

By Owner

 

 

 

 

 

Permanent Utility Consumption (gas, fuel, water, etc.)

 

 

 

 

 

 

 

 

 

—

 

By Owner

 

 

 

 

 

Protect finishes

 

6.0

 

mn

 

[***]

 

[***]

 

[***]

 

 

 

protection

 

 

 

Protect Equipment

 

5.0

 

mn

 

[***]

 

[***]

 

[***]

 

 

 

protection

 

 

 

Protect flooring

 

1.0

 

Ls

 

[***]

 

[***]

 

[***]

 

 

 

protection

 

 

 

Protect ceilings, walls

 

 

 

 

 

 

 

 

 

—

 

W/drywall

 

protection

 

 

 

Protect Aquarium

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

Off site storage (if req’d) 3,000sf warehouse

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

All hoisting/temp elev/cranes/etc

 

 

 

 

 

 

 

 

 

—

 

W/all trades & equipment as nec.

 

 

 

 

 

Temp freight elevator (extend warrantee)

 

 

 

 

 

 

 

 

 

—

 

W/elevators

 

 

 

 

 

Trash Chute

 

6.0

 

mn

 

[***]

 

[***]

 

[***]

 

 

 

protection

 

 

 

Misc hoisting

 

 

 

 

 

 

 

W/trades

 

W/trades

 

 

 

 

 

 

 

SUBTOTAL: Temporary Services

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Surveyor - Registered (to be subcont.)

 

 

 

 

 

 

 

W/subcontracts

 

W/subcontracts

 

 

 

 

 

 

 

Temporary Roads & parking

 

 

 

 

 

 

 

 

 

—

 

W/excavation/paving

 

 

 

 

2

--------------------------------------------------------------------------------


 

SYS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO.

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

##

 

TOTAL

 

CATEGORY

 

 

 

Dust Control & street cleaning

 

 

 

 

 

 

 

 

 

—

 

W/Site work

 

 

 

 

 

Wood Barricades/Signs@ trailer/bldg entry

 

 

 

 

 

 

 

 

 

—

 

W/Site work

 

 

 

 

 

Flagman/Traffic Control (with trades as req’d)

 

 

 

 

 

 

 

 

 

—

 

W/Site work

 

 

 

 

 

Testing/Inspection-by Owner-3rd party inspect

 

 

 

 

 

 

 

 

 

—

 

By Owner

 

 

 

 

 

SUBTOTAL: Site Conditions

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: GENERAL REQUIREMENTS COST

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL GENERAL CONDITIONS

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

3

--------------------------------------------------------------------------------


 

ATTACHMENT C.3

FIXED RATES FOR LABOR

UNITED THERAPEUTICS, PHASE II EXPANSION

 

BILLING RATES

 

The following hourly rates are fully burdened and are effective through
December 2012 as shown below.

 

 

 

Rates

 

Title

 

Hourly

 

Overtime

 

Double Time

 

Principal

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Project Executive

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Precon Leader

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Precon Manager

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Estimator

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Estimating Assistant

 

$

[***]

 

Not Applicable

 

Not Applicable

 

MEP Estimator

 

$

[***]

 

Not Applicable

 

Not Applicable

 

MEP Coordinator

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Senior Project Manager

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Project Manager

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Safety Coordinator

 

$

[***]

 

Not Applicable

 

Not Applicable

 

BIM Engineer

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Senior Project Engineer

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Project Engineer

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Field Office Coordinator

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Equipment Manager

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Project Accountant

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Tech Support

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Senior Superintendent

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Superintendent

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Area Superintendent

 

$

[***]

 

Not Applicable

 

Not Applicable

 

Scheduler

 

$

[***]

 

Not Applicable

 

Not Applicable

 

 

 

 

 

 

 

 

 

Carpenter Foreman

 

$

[***]

 

$

[***]

 

 

 

Carpenter – Drywall/Finishes

 

$

[***]

 

$

[***]

 

 

 

Carpenter – Rough Carpentry

 

$

[***]

 

$

[***]

 

 

 

Labor Foreman

 

$

[***]

 

$

[***]

 

 

 

Laborer – Drywall/Finishes

 

$

[***]

 

$

[***]

 

 

 

Laborer – Cleanup/Safety

 

$

[***]

 

$

[***]

 

 

 

 

The composite rates defined herein are fixed as stipulated rates by agreement of
the Owner and DPR Construction and include all statutory fringes, benefits,
payroll taxes and insurance, and employee benefits. Notwithstanding any language
in the Contract Documents to the contrary, these fixed rates shall, when
multiplied by actual, allowable hours worked, constitute cost of the work, as
that term is used in the Contract Documents, to calculate DPR Construction’s
contract compensation and/or Change Order pricing for each labor classification
and equipment item listed. Owner agrees to compensate DPR Construction’s labor
solely in accordance with these fixed rates. Where Owner has the right under the
Contract Documents to audit Contractor’s costs, such right with respect to these
fixed rates shall be limited to auditing the quantity of labor hours worked and
shall not include items of cost included in the fixed rates.

 

Contractor’s Fixed Rates are subject to increase on an annual basis on the
anniversary date of the rates as shown above not to exceed 3% per annum. Value
of such rate change is included in the GMP but shall not be required to be
reimbursed pursuant to Change Order.

 

1

--------------------------------------------------------------------------------


[g138431kg69i001.gif]

 

 

--------------------------------------------------------------------------------


 

[g138431kg69i002.gif]

 

--------------------------------------------------------------------------------